Exhibit 10.5















































TRANSMISSION SERVICE AGREEMENT







by and between







NORTHERN PASS TRANSMISSION LLC,

 

as Owner

 

 

and







HYDRO RENEWABLE ENERGY INC.




(f/k/a H.Q. HYDRO RENEWABLE ENERGY, INC.),

 

as Purchaser

 




Original Execution Date:  October 4, 2010







Effective Date:  February 14, 2014






























































TRANSMISSION SERVICE AGREEMENT







by and between







NORTHERN PASS TRANSMISSION LLC,

 

as Owner

 

 

and







HYDRO RENEWABLE ENERGY INC.




(f/k/a H.Q. HYDRO RENEWABLE ENERGY, INC.),

 

as Purchaser

 




Dated:  October 4, 2010

















 




TABLE OF CONTENTS

Page




ARTICLE 1 DEFINITIONS AND RULES OF INTERPRETATION




  2

Section 1.1.

Definitions

  2

Section 1.2.

Interpretation

 

23

ARTICLE 2 REGULATORY FILINGS AND REQUIRED APPROVALS

24

Section 2.1.

FERC Filing

24

Section 2.2.

Modifications to FERC Order

24

Section 2.3.

Cooperation

25

Section 2.4.

No Inconsistent Action

 

25

ARTICLE 3 EFFECTIVE DATE; TERM

26

Section 3.1.

Effective Date

26

Section 3.2.

Term

26

Section 3.3.

Termination Rights

26

Section 3.4.

Termination Payments

32

Section 3.5.

Allocation of Property Rights and Interests Following Termination

33

Section 3.6.

Effect of Termination

 

34

ARTICLE 4 COMMERCIAL OPERATION

34

Section 4.1.

Commercial Operation Date

34

Section 4.2.

Conditions Precedent to Commercial Operation

35

Section 4.3.

Delay in Commercial Operation

 

36

ARTICLE 5 GENERAL RIGHTS AND RESPONSIBILITIES OF THE PARTIES

38

Section 5.1.

Responsibilities of the Parties

38

Section 5.2.

Budgets and Reports

40

Section 5.3.

Insurance and Events of Loss

42

Section 5.4.

Compliance with Laws

42

Section 5.5.

Third Party Contracts

42

Section 5.6.

Equity Commitment

43

Section 5.7.

Owner’s Obligation to Cure; Purchaser’s Losses

43

Section 5.8.

Continuity of Rights and Responsibilities

 

43

ARTICLE 6 PROCEDURES FOR OPERATION AND MAINTENANCE OF THE

NORTHERN PASS TRANSMISSION LINE




43

Section 6.1.

Transmission Operating Agreement; ISO-NE Operational Control

43

Section 6.2.

Good Utility Practice; Regulatory and Reliability Requirements

44

Section 6.3.

Annual Plan and Operating Budget and Multiyear Outlook

44

Section 6.4.

Estimated Wind-Down Costs

46

Section 6.5.

Scheduled Maintenance

46

Section 6.6.

Extraordinary Capital Expenditures

46

Section 6.7.

Record of Management Committee Decisions

47










i























ARTICLE 7 PURCHASER’S TRANSMISSION RIGHTS OVER THE NORTHERN

PASS TRANSMISSION




47

Section 7.1.

Transmission Service

47

Section 7.2.

Damages Under Third Party Contracts

48

Section 7.3.

Excused Outages or Reductions.

49

Section 7.4.

Non-Excused Outages or Reductions

50

Section 7.5.

Metering

 

51

ARTICLE 8 PAYMENT FOR TRANSMISSION SERVICE OVER THE NORTHERN

PASS TRANSMISSION LINE




51

Section 8.1.

Transmission Service Payment; Application of Formula Rate

51

Section 8.2.

Service Life

54

Section 8.3.

Capital Structure

54

Section 8.4.

Return on Equity

54

Section 8.5.

Cost Recovery of AC Upgrades

55

Section 8.6.

Transfer and Cost Recovery of AC Line

 

56

ARTICLE 9 RIGHTS UPON EXPIRATION OF TERM

58 

Section 9.1.

Rollover Rights

58

Section 9.2.

Reimbursement of Capital Costs

59

Section 9.3.

Retirement and Decommissioning

 

59

ARTICLE 10 RESALE OF TRANSMISSION SERVICE

66

Section 10.1.   Resale Rights of Purchaser

66

Section 10.2.   Capacity Releases for Daily and Hourly Use

66

Section 10.3.   OASIS

66

Section 10.4.   Proceeds from Capacity Releases and Transmission Resales

68

Section 10.5.   Owner’s Rights and Obligations

 

68

ARTICLE 11 REAL POWER LOSSES, CONGESTION AND CAPACITY RIGHTS

68

Section 11.1.   Real Power Losses

68

Section 11.2.   Other Rights

 

68

ARTICLE 12 ANCILLARY SERVICES.

69 

Section 12.1.   Responsibility for Ancillary Services

69

Section 12.2.   Revenues from Ancillary Services

 

69

ARTICLE 13 MANAGEMENT COMMITTEE

69

Section 13.1.   Management Committee

69

Section 13.2.   Appointment and Authority of Managers

70

Section 13.3.   Term of Managers; Resignation, Removal and Vacancies

70

Section 13.4.   Meetings; Attendance

71

Section 13.5.   Rules

71

Section 13.6.   Action by the Management Committee

71

Section 13.7.   Action by Written Consent

71

Section 13.8.   Telephonic Meetings

72

Section 13.9.   Impasse between the Managers

72




ii














ARTICLE 14 BILLING AND PAYMENTS

72

Section 14.1.   Invoices

72

Section 14.2.   Reconciliation; Audit Rights

73

Section 14.3.   Procedures for Billing Disputes

74

Section 14.4.   Reporting of Revenue Credits

75

Section 14.5.   Interest

75

Section 14.6.   Obligation to Make Payments

75

Section 14.7.   Offsets

 

75

ARTICLE 15 EVENTS OF DEFAULT AND REMEDIES

76

Section 15.1.   Purchaser Defaults

76

Section 15.2.   Owner Defaults

76

Section 15.3.   Remedies Upon Purchaser Default

77

Section 15.4.   Remedies Upon Owner Default

78

Section 15.5.   Disputes

 

80

ARTICLE 16 FORCE MAJEURE

80

Section 16.1.   Definition

80

Section 16.2.   Conditions

80

Section 16.3.   Events of Loss Section

81

Section 16.4.   Extended Outages; Extended Term

82

Section 16.5.   Insurance Proceeds

 

83

ARTICLE 17 FINANCIAL ASSURANCES

83

Section 17.1.   Parent Guaranty

83

Section 17.2.   Purchaser’s Lien

 

88

ARTICLE 18 DISPUTE RESOLUTION

90

Section 18.1.   Referral to the Management Committee

90

Section 18.2.   Disputes to be Resolved by FERC

91

Section 18.3.   Arbitration

91

Section 18.4.   Equitable Remedies

 

94

ARTICLE 19 LIMITATION OF REMEDIES

 

95

ARTICLE 20 MODIFICATION OF THIS AGREEMENT

95

Section 20.1.   Certain Changes to Formula Rate

95

Section 20.2.   Other Modifications

96




ARTICLE 21 INDEMNIFICATION




96

Section 21.1.   Purchaser Indemnity

96

Section 21.2.   Owner Indemnity

96

Section 21.3.   Procedures

97

Section 21.4.   Defenses

98

Section 21.5.   Cooperation

98

Section 21.6.   Recovery

98

Section 21.7.   Subrogation

98




iii























ARTICLE 22 REPRESENTATIONS, WARRANTIES AND COVENANTS




  98

Section 22.1.   Mutual Representations and Warranties

  98

Section 22.2.   Additional Representations and Warranties of Purchaser

  99

Section 22.3.   Additional Representations and Warranties of Owner

100

Section 22.4.   NO OTHER REPRESENTATIONS OR WARRANTIES

 

101

ARTICLE 23 TRANSFER OF INTERESTS

101

Section 23.1.   No Transfer of Interests

101

Section 23.2.   Exceptions

103

Section 23.3.   Collateral Assignment

 

103

ARTICLE 24 MISCELLANEOUS

103

Section 24.1.   Governing Law

103

Section 24.2.   Entire Agreement

103

Section 24.3.   Severability

104

Section 24.4.   Notices

104

Section 24.5.   Waiver; Cumulative Remedies

105

Section 24.6.   Confidential Information

106

Section 24.7.   No Third-Party Rights

106

Section 24.8.   Permitted Successors and Assigns

107

Section 24.9.   Relationship of the Parties

107

Section 24.10. Construction

107

Section 24.11. Counterparts

107

Section 24.12. Survival

107

Section 24.13. Language

107

Section 24.14. Headings and Table of Contents

107

Section 24.15. Waiver of Immunities

107







iv















ATTACHMENTS




A.

HVDC Transmission Project

B.

Formula Rate Sheet

C.

List of Owner Approvals

D.

List of Canadian Approvals

E-1.

Form of Purchaser Guaranty

E-2.

Form of Owner Guaranty

F.

Subordination Terms

G.

Letter Agreement

H.

Example of Calculation of Levelized Monthly Decommissioning Payment

I.

Example of Calculation of Refund of Amounts Subject to Late Payment Interest













v

















TRANSMISSION SERVICE AGREEMENT




This TRANSMISSION SERVICE AGREEMENT (this "Agreement"), dated as of October 4,
2010 (the "Execution Date"), is made and entered into by and between Northern
Pass Transmission LLC,  a  limited liability company organized and existing
under the laws of the State of New Hampshire ("Owner"), and Hydro Renewable
Energy Inc. (f/k/a H.Q. Hydro Renewable Energy, Inc.), a corporation organized
and existing under the laws of the State of Delaware ("Purchaser").   Owner and
Purchaser are hereinafter sometimes also referred to individually as a "Party"
or collectively as the "Parties."




W I T N E S S E T H:




WHEREAS, Purchaser is an indirect, wholly-owned subsidiary of Hydro-Québec

(as defined below);




WHEREAS, Purchaser anticipates that surplus power, which consists predominantly
of low-carbon and renewable hydroelectricity, will be available from the Hydro-
Québec System (as defined below) for export into the U.S.;




WHEREAS, on May 22, 2009, FERC (as defined below) issued a declaratory order, as
thereafter confirmed by FERC on December 29, 2009, approving the structure of a
cost- based, participant-funded transmission project to deliver power from the
Province of Québec into New England (as defined below), including a long-term
bilateral transmission service agreement with a cost-based rate ceiling, subject
to FERC approval of such agreement under Section 205 of the Federal Power Act
(as defined below);




WHEREAS, in order to permit the delivery of power from the Hydro-Québec System
 for  sale  into  the  U.S.,  Hydro-Québec  TransÉnergie  ("TransÉnergie"),  a
 division  of Hydro-Québec, intends to develop, construct, own and maintain a
1,200 MW +/-300 kV high- voltage direct current ("HVDC") transmission line from
the converter station at the Des Cantons substation in the Province of Québec to
the U.S. Border (as defined below) (as further delineated in the diagram in
Attachment A, the "Québec Line");




WHEREAS, Hydro-Québec Production ("HQP"), another division of Hydro- Québec,
intends to acquire from TransÉnergie firm transmission service over the Québec
Line to permit the delivery of at least 1,200 MW of power into the U.S.;




WHEREAS, Purchaser intends to acquire from HQP, or another Affiliate (as defined
below) of Purchaser, electrical capacity and the associated electrical energy at
the U.S. Border for resale into the U.S.;

 

WHEREAS, Owner is a single purpose, indirect, wholly-owned subsidiary of
Northeast Utilities (as defined below), created to develop, construct, own and
maintain a 1,200 MW +/-300 kV HVDC transmission line  extending from the U.S.
Border to a direct current ("DC") to alternating current ("AC") converter
station to be located near  the  Webster  substation in the City  of  Franklin
in  the  State  of  New Hampshire (the transmission line and converter station,
as more fully described in Attachment A, the "HVDC Line");









 













WHEREAS,  in  order  to  interconnect  the  HVDC  Line  with  the  bulk  power
systems in New England, Owner intends to develop, construct, own and maintain a
radial 345 kV AC transmission line extending from the southern terminus of the
HVDC Line to the Deerfield substation in the State of New Hampshire (together
with the Franklin substation at its northern terminus and the associated
equipment at its southern terminus, as more fully described in Attachment A, the
"AC Line," and together with the HVDC Line, the "Northern Pass Transmission
Line");




WHEREAS, ISO-NE (as defined below) may require, and Purchaser may desire,
certain AC Upgrades (as defined below) to be developed, constructed, owned and
maintained by certain  transmission  owners  other  than  Owner  (which  may
 include  Affiliates  of  Northeast Utilities) within their existing service
territories in New England in order to interconnect the Northern Pass
Transmission Line with the New England Transmission System (as defined below) in
a safe and reliable manner, and Purchaser may desire the construction  of 
certain  Additional AC Upgrades (as defined below);




WHEREAS, Owner desires to sell to Purchaser Firm Transmission Service (as
defined below) and Additional Transmission Service (as defined below), and
Purchaser desires to acquire from Owner Firm Transmission Service and Additional
Transmission Service, at the rates and on the terms and conditions hereinafter
set forth.




NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants, agreements and conditions set forth
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound
hereby, the Parties hereby agree as follows:




ARTICLE 1




DEFINITIONS AND RULES OF INTERPRETATION






Section 1.1.

Definitions.

As used herein, the following terms shall have the following respective
meanings:




"AC" has the meaning provided in the recitals to this Agreement.




"AC Line" has the meaning provided in the recitals to this Agreement.




"AC Line Agreement" has the meaning provided in Section 8.6(c).




"AC Line Owner" has the meaning provided in Section 8.6(f).




"AC Upgrade Approvals" means, collectively, any Governmental Approvals or Third
Party Consents, in each case, that are required to commence construction of the
AC Upgrades.




"AC Upgrade Costs" has the meaning provided in Section 8.5(c).

 

 


2

 


 











 







"AC Upgrade Owners" means, collectively, any Person responsible for constructing
one or more AC Upgrades pursuant to a Facilities Agreement.




"AC Upgrades" means, collectively,  (a)  any additions, upgrades, reinforcements
or other modifications to the New England Transmission System that ISO-NE
determines pursuant to Section I.3.9 of the ISO-NE Tariff to be required, at a
minimum, to interconnect the Northern Pass Transmission Line at the Delivery
Point with the New England Transmission System and (b) any such other additions,
upgrades, reinforcements or modifications that are (i) identified as part of the
transmission project interconnection review by ISO-NE of the Northern Pass
Transmission Line in connection with the Section I.3.9 process that Purchaser
desires to be constructed and (ii) described in a written notice given by
Purchaser to Owner within sixty (60) days after the issuance by ISO-NE of the
final Section I.3.9 report.  The facilities designated as AC Upgrades may be
subject to change in accordance with Section 8.6(g)(iii).




"Additional AC Upgrades" means, collectively, any additions, upgrades,
reinforcements or other modifications to the New England Transmission System
identified in the Forward Capacity Market qualification process for the sale of
1,200 MW of electrical capacity over the Northern Pass Transmission Line that
Purchaser desires to be constructed; provided that Purchaser has notified Owner
in writing of such intent within ten (10) Business Days after the date on which
a capacity sale for 1,200 MW over the Northern Pass Transmission Line is first
cleared in the Forward Capacity Market.




"Additional Financing" means any revolving credit loan or any other financing or
indebtedness of any nature for which Owner is liable (other than the Term
Financing) (a) that is incurred by Owner to finance or refinance any direct or
indirect costs and expenses in connection with the Northern Pass Transmission
Line (i) before the Distribution Date (A) under a short-term borrowing
arrangement between Owner and one or more of its Affiliates pursuant to the
terms of the Northeast Utilities System Money Pool, as filed with FERC, as such
terms may be amended from time to time, or (B) at an interest rate not to exceed
the lesser of (1) Northeast Utilities’ actual cost of borrowing and (2) LIBOR
plus two hundred twenty-five (225) basis points, or (ii) after the Commercial
Operation Date and (b) the costs for which are recoverable under the Formula
Rate in accordance with Article 8.  Additional Financing, together with
contributions to the equity capital of Owner, shall fund such costs and expenses
in a manner consistent with Owner’s obligations under Section 5.6 and Section
8.3(a).










"Additional  Lender"  means  any  Person  that  commits  to  provide  Additional
Financing.




"Additional Transmission Service" has the meaning provided in Section 7.1.2.




"Affiliate"  means,  with  respect  to  a  specified  Person,  any  other
 Person  that directly or indirectly Controls, is Controlled by or is under
common Control with the specified Person; provided, however, that, with respect
to Purchaser, a Person shall not be an "Affiliate" of Purchaser unless such
Person is Hydro-Québec (including, for the avoidance of doubt, a division of
Hydro-Québec) or Controlled by Hydro-Québec.

 

 

3























"AFUDC" means Owner’s allowance for funds used during construction of the
Northern Pass Transmission Line, as calculated in accordance with FERC’s Uniform
System of Accounts.




"Agreement" has the meaning provided in the preamble to this Agreement.




"Alternate Manager" has the meaning provided in Section 13.2(a).




"Ancillary Services" means Ancillary Services, as defined in the ISO-NE Tariff.




"Annual Plan and Operating Budget" means an annual statement that sets forth in
reasonable detail the projected Revenue Requirement for the applicable period,
including interest expenses, Taxes and all other costs or expenses that are (a)
projected to be incurred during the applicable period in connection with the
Northern Pass Transmission Line and (b) recoverable under the Formula Rate in
accordance with Article 8.  Without limiting the generality of the foregoing,
the Annual Plan and Operating Budget shall include the Maintenance Plan and the
Capital Plan.




"Applicable Law" means any duly promulgated federal, national, state, provincial
or local law, regulation, rule, ordinance, code, decree, judgment, directive or
judicial or administrative order, permit or other duly authorized and valid
action of any Governmental Authority, including any binding interpretation of
any of the foregoing by any Governmental Authority, which is applicable to a
Person, its property or a transaction.




"Approval Deadline" means February 14, 2017, or such other date to which the

Parties shall mutually agree in writing.




"Authorized Representatives" has the meaning provided in Section 13.2(a).




"Average Availability" has the meaning provided in Section 16.4(c).




"Base ROE" means the  ROE  of  the  New England  transmission owners accepted or
approved by FERC for Regional Transmission Service, excluding any incentive or
other adders approved by FERC.

 

 

"Bankruptcy Code" means the United States Bankruptcy Code, 11 U.S.C. § 101 et
seq.




"Budgeted Amount" has the meaning provided in Section 17.1.1(d)(iii).




"Business Day" means any day except Saturday, Sunday or any other day on which
the Federal Reserve member banks are required or authorized to close for
business.




"Canadian Approvals" means, collectively, those Governmental Approvals and Third
Party Consents, in each case, that are required to commence construction of the
Québec Line in a manner consistent with Attachment A, other than the Operational
Approvals, all as set forth in Attachment D.

 

4























"Canadian Regulatory Event" means a determination by Purchaser, including a
reasonable  basis  for  such  determination,  that  (a)  one  or  more  Canadian
 Approvals  (i)  is reasonably unlikely to be obtained by the Approval Deadline
despite the use of commercially reasonable efforts by Purchaser and its
Affiliates or (ii) contains or is reasonably likely to contain modifications or
conditions that are reasonably unacceptable to Purchaser or its Affiliates or
(b) the continuation by Purchaser or one or more of its Affiliates of the
regulatory or other processes required  to  obtain  one or more Canadian
Approvals  would  be reasonably likely to  have a material adverse effect on the
business, operations or financial condition of Purchaser or one or more of its
Affiliates.




"Capital Plan" means an annual plan for the capital expenditures to maintain the
Northern Pass Transmission Line in accordance with Good Utility Practice in
order to provide Firm Transmission Service, which plan shall include a
description of the scope and nature of the Planned CapEx, the planned outages
and overhauls of the Northern Pass Transmission Line associated therewith, and a
budget itemized on a monthly basis for the same, which budget shall include all
Planned CapEx Costs projected to be incurred with respect to the foregoing
activities.




"Capital  Structure"  means  the  ratio  of  (a)  the  total  amount  of
 Owner’s  debt divided by Owner’s total capitalization to (b) the total amount
of Owner’s equity capital divided by Owner’s total capitalization, as such
amounts are determined from time to time in accordance with FERC’s Uniform
System of Accounts.


 

"Capped   Guaranteed   Obligations"   has   the   meaning   provided   in
  Section 17.1.1(a)(i)




"Carrying Charges" has the meaning provided in Section 8.1.2(e)(iii).




"COD Notice" has the meaning provided in Section 4.1(c).




"Commercial  Operation"  means  the  availability  of  the  Northern  Pass
Transmission Line for the provision of Firm Transmission Service in accordance
with this Agreement.




"Commercial Operation Date" has the meaning provided in Section 4.1(c).




"Commissioning" means (a) with respect to Northern Pass Transmission Line, the
start-up and testing activities required to demonstrate that the  Northern  Pass
 Transmission  Line is ready for Commercial Operation and (b) with respect to
the Québec Line, the start-up and testing activities required to demonstrate
that the Québec Line is ready for commercial operation, consistent with Section
4.2(f).




"Confidential Information" means (a) any documents, analyses, compilations,
studies, or other materials prepared by or information received from a Party or
its representatives that contain or reflect written or oral data or information
that is privileged, confidential, or proprietary and that is marked or otherwise
clearly identified as "confidential" or "proprietary" or with words of like
meaning, or (b) any subsequently prepared documents, analyses, compilations,
studies, or other materials or information that are derived from any of the
documents, analyses, compilations, studies, or other materials or information
described in the foregoing clause (a).

 

5























Without limiting the generality of the foregoing, all information provided to
Purchaser or Owner or their respective Managers under Section 2.3(a)(iii),
Section 5.1.2(e)(iii), Section 5.2.1(a), Section 5.2.2(a),  Section 5.2.3(a), 
Section 5.2.4(b),  Section 6.3(a),  Section 6.3(b)(iv),   Section

6.4(a), Section 6.6(a), Section 9.3.2(a), Section 14.2(b), Section 17.1.1(f) and
Section 18.1(a) shall be deemed to be Confidential Information, whether or not
such information is marked as "confidential" or "proprietary."




"Consent" means, with respect to a Person, any approval, consent, permit,
license, decree, certificate or other authorization of or from such Person.




"Construction  Authorizations"  means,  collectively,  those  Governmental
Approvals and Third Party Consents, in each case, that are required to commence
construction of the Northern Pass Transmission Line, other than the Operational
Approvals.




"Construction Budget and Schedule" has the meaning provided in Section 5.2.2(a).




"Construction Contract" means any contract entered into by Owner that provides
for the engineering, procurement or construction of the Northern Pass
Transmission Line.




"Construction Costs" means, collectively, all direct and indirect costs that are
(a) incurred by Owner in connection with the Northern Pass Transmission Line
before the Commercial Operation Date and recorded in FERC Account No. 107 –
Construction Work in Progress (including costs incurred before the Effective
Date that  are included in such account, but excluding costs associated with the
drafting and negotiation of this Agreement) and (b) recoverable under the
Formula Rate in accordance with Article 8.




"Construction Loan Agreement" means an agreement by and between Owner, as
borrower thereunder, and Hydro-Québec Lender, pursuant to which Hydro-Québec
Lender shall finance a portion of the Project Costs with loans to Owner on a
senior secured basis.   Loans under the Construction Loan Agreement, together
with contributions to the equity capital of Owner, shall fund all Project Costs
in a manner consistent with Owner’s obligations under Section 5.6 and Section
8.3(a).




"Construction Phase" means the period commencing on February 28, 2015, or such
other date to which the Parties shall mutually agree in writing, and ending on
the day immediately preceding the Commercial Operation Date or upon the earlier
termination of this Agreement pursuant to its terms (regardless of whether or
not any such day is a Business Day).




"Construction Progress Report" has the meaning provided in Section 5.2.4(b).




"Contract Capacity" means (a) 1,200 MW or (b) such lesser amount as may be
established by the Commissioning of the Northern Pass Transmission Line, in each
case, as measured at the Delivery Point.




"Contract Year" means each calendar year during the Term, except that  (a)  the
first Contract Year shall commence on the Commercial Operation Date and
terminate on the following December 31st and (b) the final Contract Year shall
terminate at the end of the Term.

 

6























"Control"  (including  its  correlative  meanings  "Controlled  by"  and  "under
common Control with") means, with respect to a Person, the possession, directly
or indirectly, of the power to direct or cause the direction of the management
or policies of the specified Person, whether through ownership of voting
securities or partnership or other ownership interests, by contract or
Applicable Law or otherwise.




"Contractor" means Hydro-Québec Contractor or any other Person that agrees to
provide engineering, procurement or construction services with respect to the
Northern Pass Transmission Line pursuant to a Construction Contract.




"Cost-of-Service Estimate" means a non-binding statement that sets forth in
reasonable detail a good faith estimate of the Revenue Requirement for the first
full year during the Operation Phase calculated in accordance with the Formula
Rate and applicable FERC rules and regulations.




"Critical Energy Infrastructure Information" means any information defined as
Critical Energy Infrastructure Information by FERC pursuant to 18 C.F.R. §
388.113, and shall include all Critical Infrastructure Protection (CIP)
standards (CIP-002 through CIP-009) established by NERC.




"DC" has the meaning provided in the recitals to this Agreement.




"Decommissioning" means the performance of the work required to (a) retire the
Northern Pass Transmission Line and dismantle the materials, equipment and
structures comprising  the  Northern  Pass  Transmission  Line  and  (b)
 restore  and  rehabilitate  any  land affected by the construction or
dismantlement of the Northern Pass Transmission Line, in each case, as required
by Applicable Law.




"Decommissioning Costs" means, collectively, any costs and expenses that are
incurred by Owner to Decommission the Northern Pass Transmission Line in
accordance with this Agreement.




"Decommissioning Estimate" has the meaning provided in Section 9.3.3(c).




"Decommissioning Fund" has the meaning provided in Section 9.3.3(b).




"Decommissioning  Liquidated  Damages"  has  the  meaning  provided  in  the

Purchaser Guaranty.




"Decommissioning Payment Date" has the meaning provided in Section 9.3.3(c).




"Decommissioning Payment Formula  " means the following formula:




 



             c              

 [(1 + c)60 – 1]

Where:

 

7



 



















c is the reasonably expected monthly rate of return on amounts deposited into
the Decommissioning Fund (expressed as a percentage).




"Decommissioning Payment Period" has the meaning provided in Section 9.3.3(a).




"Decommissioning Plan" has the meaning provided in Section 9.3.2(a).




"Delivery Point" means the southern terminus of the Northern Pass Transmission
Line at the Deerfield substation in the State of New Hampshire, as illustrated
in Attachment A. This definition may be subject to change in accordance with
Section 8.6(g)(i).




"Design Capability" means the maximum amount of electric power that the
materials,  equipment  and  structures  comprising  the  HVDC  Transmission
 Project  will  be designed  to  transfer  bidirectionally  in  a  safe  and
 reliable  manner,  which  amount  shall  be sufficient to permit the
north-to-south delivery of not less than 1,200 MW of electrical energy at the
Delivery Point.




"Design  Materials"  means,  collectively,  any  engineering  or  technical
 study, project design, report, analysis, compilation, regulatory filing or
other similar data or document prepared by Owner, any Affiliate of Owner or any
third-party contractor in connection with the Northern Pass Transmission Line,
other than any privileged communications or proprietary intellectual property
rights.




"Determined  Cap" means  the amount  determined  in  accordance  with  Section

17.1.1 from time to time.




"Development Phase" means the period commencing on January 1, 2009 and ending on
the day immediately preceding the commencement of the Construction Phase or upon
the earlier termination of this Agreement pursuant to its terms (regardless of
whether or not any such day is a Business Day).




"Dispute" means any dispute, controversy or claim of any kind whatsoever arising
out of or relating to this Agreement, including the interpretation of the terms
hereof or any Applicable Law that affects this Agreement, or the transactions
contemplated hereunder, or the breach, termination or validity thereof.




"Dispute Notice" has the meaning provided in Section 18.1(a).




"Distribution Date" means the date on which funds are initially distributed by

Hydro-Québec Lender under the Construction Loan Agreement.




"Effective Date" has the meaning provided in Section 3.1.




"EPC Costs" means, collectively,  any costs  and  expenses  for which Owner is
liable pursuant to any Construction Contract, other than costs and expenses for
which Purchaser shall have agreed in writing to reimburse to Owner in the event
this Agreement is terminated under Section 3.3.3.  For the avoidance of doubt,
"EPC Costs" shall include any penalties, damages,  fees  or other  amounts 
that  Owner  is  equired to  pay as a  result of the termination of

 

8























any Construction Contract, other than penalties, damages, fees or other amounts
for which Purchaser shall have agreed in writing to reimburse to Owner in the
event this Agreement is terminated under Section 3.3.3.




"Estimated Wind-Down Costs" means the aggregate amounts described in clause (c)
of the definition of "Owner’s Costs" that reasonably would be expected to be
incurred by Owner upon an early termination of this Agreement, subject to the
exclusions to such definition.




"Excluded Claims" means any (a) claims of any Affiliate of Purchaser arising
under the TransÉnergie OATT, (b) claims of any Persons residing in, or arising
from events in, the Province of Québec (other than claims of any Persons
residing in the Province of Québec that arise out of physical injuries suffered
in the U.S.) and (c) claims arising out of a contract between Purchaser and any
third party.




"Excused Outages" has the meaning provided in Section 7.3(a).




"Execution Date" has the meaning provided in the preamble to this Agreement.




"Existing Guaranty" has the meaning provided in Section 17.1.1(e).




"Expert Arbitration" has the meaning provided in Section 18.3.1(b).




"Expert Arbitrator" means a natural person who  (a)  is neutral and impartial,
(b)  has knowledge and expertise in the electric power industry, (c) has not had
any commercial relationship with any Party or an Affiliate of a Party (whether
as an employee, contractor or otherwise) for at least five (5) years before
being appointed an arbitrator hereunder and (d) is fluent in the English
language.  A natural person shall not qualify as an "Expert Arbitrator" if his
or her spouse, children, parents or siblings (x) has a financial interest in the
outcome of any Dispute or (y) does not satisfy the criteria described in the
foregoing clause (c).




"Expert Arbitrator Candidates" has the meaning provided in Section 18.3.1(a).




"Export Authorizations" means one or more Export Authorizations issued by the

U.S. Department of Energy as required for the exportation of electric power into
Canada.




"Extended Outage" has the meaning provided in Section 16.4(a).




"Extraordinary CapEx" means, collectively, any capital improvements and
projected upgrades, replacements and repairs to the Northern Pass Transmission
Line that are (a) required to maintain the Northern Pass Transmission Line in
accordance with Good Utility Practice in order to provide Firm Transmission
Service and (b) not set forth in the Capital Plan for the applicable period.




"Extraordinary CapEx Costs" means, collectively, all direct and indirect costs
and expenses that are (a) incurred by Owner in connection with Extraordinary
CapEx and (b) recoverable under the Formula Rate in accordance with Article 8.




"Extraordinary CapEx Plan" has the meaning provided in Section 6.6(a).

 

 

9























"Facilities Agreement" has the meaning provided in Section 8.5(a).




"Federal Power Act" means the United States Federal Power Act of 1935, as
amended, 16 U.S.C. § 791a et seq.




"FERC" means the Federal Energy Regulatory Commission, or any successor
regulatory agency that administers the Federal Power Act.




"FERC Amendment" has the meaning provided in Section 2.2(b)(i).




"FERC Authorization" means, collectively, any FERC order authorizing Owner to
provide Firm Transmission Service and Additional Transmission Service, including
the FERC Order and any authorization from FERC with respect to the Transmission
Operating Agreement, Interconnection Agreements or Facilities Agreements.




"FERC Order" has the meaning provided in Section 2.2(a)(i).




"FERC’s Uniform System of Accounts" means 18 C.F.R. Part 101 (2009).




"Financial Transmission Rights" means Financial Transmission Rights, as defined
in the ISO-NE Tariff.




"Financing Parties" means, collectively, Hydro-Québec Lender, the Term Loan

Lender and any Additional Lender.




"Firm Transmission Service" has the meaning provided in Section 7.1.1.




"Force Majeure" has the meaning provided in Section 16.1(a).




"Formula Rate" means the formula set forth in Attachment B, which formula shall
be used to calculate the Transmission Service Payments in accordance with the
provisions hereof.




"Good Utility Practice" means those design, construction, operation,
maintenance, repair, removal and disposal practices, methods, and acts that are
engaged in by a significant portion of the electric transmission industry in the
United States during the relevant time period, or any other practices, methods
or acts that, in the exercise of reasonable judgment in light of the facts known
at the time a decision is made, could have been expected to accomplish a desired
result at a reasonable cost consistent with good business practices,
reliability, safety and expedition.  Good Utility Practice is not intended to be
the optimum practice, method, or act to the exclusion of others, but rather to
be a spectrum of acceptable practices, methods, or acts generally accepted in
such electric transmission industry for the design, construction, operation,
maintenance, repair, removal and disposal of electric transmission facilities in
the United States. Good Utility Practice shall not be determined after the fact
in light of the results achieved by the practices, methods, or acts undertaken
but rather shall be determined based upon the consistency of (a) the practices,
methods, or acts when undertaken with (b) the standard set forth in the first
two (2) sentences of this definition at such time.

 

10























"Governmental Approval" means (a) any authorization, consent, approval, license,
lease, ruling, permit, tariff, rate, certification, waiver, exemption, filing,
variance, claim, order, judgment, or decree of, by or with, (b) any required
notice to, (c) any declaration of or with, or (d) any registration by or with,
any Governmental Authority, including any FERC Authorization.




"Governmental Authority" means any government or agency or other political
subdivision thereof, including any province, state or municipality, or any other
governmental, quasi-governmental,   judicial,   executive,   legislative,
  administrative,   regulatory,   public   or statutory instrumentality,
authority, body, agency, commission, department, board, bureau or entity
exercising judicial, executive, legislative, administrative or regulatory
functions, any court or arbitrator with authority to bind a party at law, and
shall include, to the extent exercising powers delegated by any Governmental
Authority acting under Applicable Law, NERC and ISO- NE.




"Hourly Availability" means,  with respect to any hour, the availability of the
Northern Pass Transmission Line, which shall equal the  (a)  the Total  Transfer
Capability  for such hour, divided by  (b)  the Contract Capacity, expressed as
a percentage; provided, however,  that,  for any hour, the availability of the
Northern Pass Transmission Line shall not exceed one hundred percent (100%).




"HQP" has the meaning provided in the recitals to this Agreement.




"HVDC" has the meaning provided in the recitals to this Agreement.




"HVDC Line" has the meaning provided in the recitals to this Agreement.




"HVDC Transmission Project" means, collectively, (a) the Québec Line and (b)

the Northern Pass Transmission Line.




"Hydro-Québec" means Hydro-Québec, a body politic and corporate, duly
incorporated  and  regulated  by  the  Hydro-Québec  Act  (R.S.Q.,  Chapter
 H-5).    As  of  the Execution Date, Hydro-Québec has four divisions:   HQP,
TransÉnergie, Hydro-Québec Distribution and Hydro-Québec Équipment.




"Hydro-Québec Contractor" means one or more Affiliates of Purchaser that agree
to provide engineering, procurement or construction services with respect to the
Northern Pass Transmission Line pursuant to a Construction Contract.




"Hydro-Québec Lender" means Hydro-Québec acting in its capacity as lender under
the Construction Loan Agreement.




"Hydro-Québec System" means, collectively, (a) certain generating stations,
located in the Province of Québec and owned and operated by Hydro-Québec or its
subsidiaries, that produce electric power, which consists predominantly of
low-carbon and renewable hydroelectricity, (b) hydroelectric power produced by
certain independent power producers, which power Hydro-Québec or its
subsidiaries has contractual rights to purchase and resell, and (c) other power
purchased by Hydro-Québec or its subsidiaries from third parties for resale.

 

11























"ICC" has the meaning provided in Section 18.3.1(c).




"Immunities Act" mean the United States Foreign Sovereign Immunities Act of

1976, 28 U.S.C. § 1602 et seq.




"Impasse" has the meaning provided in Section 13.9.


 

"Income  Tax"  means  any  tax  imposed  on  net  income  by  any  Governmental
Authority.




"Indemnification Notice" has the meaning provided in Section 21.3.




"Indemnified Party" has the meaning provided in Section 21.3.




"Indemnifying Party" has the meaning provided in Section 21.3.




"Initial Allowance" means the amount, expressed in megawatt-hours, equal to (a)

the Contract Capacity, multiplied by (b) 720.




"Insolvency Event" means, with respect to a Person, such Person (a) becomes
"insolvent," as defined in the Bankruptcy Code, or otherwise becomes bankrupt or
insolvent under any Insolvency Laws, (b) has a liquidator, administrator,
receiver, custodian, trustee, conservator or similar official appointed with
respect to such Person or any material portion of such Person’s assets or such
Person consents to such appointment, or a foreclosure action is instituted with
respect to any material portion of such Person’s assets, (c) files a voluntary
petition or otherwise authorizes or commences a proceeding or cause of action
under the Bankruptcy  Code  or  Insolvency  Laws,  (d)  has  an  involuntary
 petition  filed  against  it  or acquiesces in the commencement of a proceeding
or cause of action as the subject debtor under the Bankruptcy Code or Insolvency
Laws, which petition is not dismissed within thirty (30) days after the filing
thereof or results in the issuance of an order for relief against such Person,
(e) makes or consents to an assignment of its assets in whole or in part, or any
general arrangement for the benefit of creditors, or a common law composition of
creditors, or (f) generally is unable to pay its debts as they fall due, or
admits in writing to such inability.




"Insolvency Laws" means any bankruptcy, insolvency, reorganization or similar
laws of the U.S., Canada, or other Governmental Authority, as applicable, other
than the Bankruptcy Code.




"Interconnection  Agreements"  means,  collectively,  (a)  an  agreement  by
 and among Owner, TransÉnergie and ISO-NE that sets forth such parties’
respective rights and obligations following the interconnection at the U.S.
Border of the Northern Pass Transmission Line with the Québec Line and (b) an
agreement by and among Owner, PSNH and ISO-NE that sets forth such parties’
respective rights and obligations following the interconnection at the Delivery
Point of the Northern Pass Transmission Line with certain transmission
facilities owned by PSNH.  The Interconnection Agreements shall address cost
responsibilities and shall include provisions, both technical and otherwise, for
safe and reliable interconnected operations of the HVDC Transmission Project
following Commercial Operation (including use of the HVDC Transmission Project
for the delivery of electric power in emergency circumstances).

 

12























"Invoice" means, with respect to a calendar month, an invoice that sets forth
the amounts  owed  to  Owner  by Purchaser  with  respect  to  such  month  in
 reasonable  detail  to evidence the basis for individual billings and charges.




"ISO-NE" means ISO New England Inc., or its successor organization.




"ISO-NE Approval" means approval by ISO-NE to operate the Northern Pass

Transmission Line at 1,200 MW.




"ISO-NE  Definitions  Manual"  means  the  ISO  New  England  Manual  for

Definitions and Abbreviations, Manual M-35, as in effect from time to time.




"ISO-NE Rules" means the ISO-NE Tariff and all ISO-NE manuals, rules,
procedures, agreements or other documents relating  to  the reliable operation 
of  the  electric system in New England and the purchase and sale of electrical
energy, electrical capacity and ancillary services, as such govern market
participants with respect thereto in the operating jurisdiction of ISO-NE, as in
effect from time to time, including the ISO-NE Definitions Manual; provided that
such documents are publicly accessible.




"ISO-NE Tariff" means the ISO New England Inc. Transmission, Markets and
Services Tariff, FERC Electric Tariff No. 3, as in effect from time to time, on
file with FERC, or its successor tariff.




"kV" means kilovolt.




"Letter  Agreement"  means  that  certain  Letter  Agreement  for  Recovery  of
Northern Pass Transmission Line Project Development Costs, of even date
herewith, a copy of which is attached hereto as Attachment G and made a part
hereof or any modification to such Letter Agreement (or superseding letter
agreement) executed by the parties thereto; provided that Owner  shall  have
 filed  a  copy  of  any  such  modification  to  such  Letter  Agreement  (or
superseding letter agreement) with FERC with a request for approval or
acceptance not less than sixty (60) days before Owner renders an invoice to
Purchaser for costs and expenses incurred by Owner that are recoverable
thereunder.




"Levelized  Monthly  Decommissioning  Payment" has  the  meaning  provided  in

Section 9.3.1(b).




"LIBOR" means the British Bankers’ Association Interest Settlement Rate per
annum for deposits in U.S. Dollars (for a term comparable to the interest period
selected by Owner  in  accordance  with  the  Loan  Documents  for  the
 applicable  Additional  Financing described in clause (a)(i)(B) of the
definition thereof), appearing on the display designated as Page 3750 on the Dow
Jones Markets Service (or such other page on that service or such other service
designated by the British Bankers’ Association for the display of such
Association’s Interest Settlement Rates for U.S. Dollar deposits) as of 11:00
a.m. (London, England time) or if such Page 3750 is unavailable for any reason,
the rate that appears on the Reuters Screen ISDA Page as of such date and such
time.

 

13























"Loan Agreements" means, collectively, (a) the Construction Loan Agreement, (b)
the Term  Loan Agreement and (c) the loan and credit agreements
entered into by Owner with respect to any Additional Financing.




"Loan Documents" means the Loan Agreements and the other instruments and
documents evidencing or securing the obligations of Owner to the Financing
Parties under the Loan Agreements.




"Loss Occurrence" means any material loss of, destruction of or damage to, or
any condemnation of, the Northern Pass Transmission Line due to an event of
Force Majeure.




"Maintenance Plan" means an annual plan for the management, operation and
ordinary maintenance of the Northern Pass Transmission Line, which plan shall
include a description of the scope and nature of the planned operating and
maintenance programs and planned and preventive maintenance procedures for the
Northern Pass Transmission Line, the scheduled maintenance and other planned
outages of the Northern Pass Transmission Line, and a budget itemized on a
monthly basis for the same, which budget shall include all projected O&M Costs
projected to be incurred with respect to the foregoing activities.




"Management Committee" has the meaning provided in Section 13.1.




"Manager" has the meaning provided in Section 13.2(a).




"Market  Products"  means,  collectively,  all  products  (however  entitled
 and whether existing now or in the future) that (a) are recognized under ISO-NE
Rules, (b) derive from the acquisition of transmission service over the Northern
Pass Transmission Line under this Agreement, and (c) can be sold for
consideration or otherwise have economic value, including electrical energy,
electrical capacity and ancillary services, including reserve products
(including spinning and non-spinning reserves).




"Material  Adverse  Effect" means,  with  respect to a  Party, a material
adverse effect on the ability of such Party to perform any of its obligations
under this Agreement.




"Membership Pledges" has the meaning provided in Section 17.2.1.




"Minimum  Average  Availability"  means  seventy-five  percent  (75%)  of  the

Contract Capacity.




"Multiyear Outlook" has the meaning provided in Section 6.3(a).




"MW" means megawatt.




"MWh" means megawatt-hour.




"Necessary  Administrative  Functions"  has  the  meaning  provided  in  Section
10.3(c)(i).

 

14























"NEPOOL" means the New England Power Pool and the entities that collectively
participate in the New England Power Pool.




"NERC" means the North American Electric Reliability Corporation, or its
successor organization.




"Net Decommissioning Costs" means Decommissioning Costs, less any Salvage
Proceeds; provided, however, that if the Salvage Proceeds exceed the
Decommissioning Costs, then the Net Decommissioning Costs shall equal Zero
Dollars ($0).




"Net Present Value of Owner’s Equity Return" means the amount obtained by
discounting the ROE portion of all remaining Transmission Service Payments that
would have been recoverable under this Agreement absent the termination thereof
using the ROE (as established pursuant to Section 8.4(b)) in effect as of the
applicable termination date, which amount shall be calculated in accordance with
customary financial practice and at a discount factor equal to the Base ROE in
effect as of the applicable termination date.




"New England" means, collectively, the State of Maine, State of New Hampshire,
State of Vermont, Commonwealth of Massachusetts, State of Rhode Island and State
of Connecticut.




"New England Transmission System" means New England Transmission System, as
defined in the ISO-NE Tariff.




"Non-Excused Outage" has the meaning provided in Section 7.4.1.




"Northeast Utilities" means Northeast Utilities, a public utility holding
company organized and existing as a voluntary trust under the laws of the
Commonwealth of Massachusetts.




"Northern  Pass  Transmission  Line" has the meaning provided in the recitals to
this Agreement.  This definition may be subject to change in accordance with
Section 8.6(g)(ii).




"NPCC" means the Northeast Power Coordinating Council, Inc., or its successor
organization.




"NPCC  Approval"  means  approval  by  NPCC  to  operate  the  Northern  Pass

Transmission Line at 1,200 MW.




"NSTAR"  means  NSTAR,  a  public  utility  holding  company  organized  and
existing as a voluntary association under the laws of the Commonwealth of
Massachusetts.




"O&M Costs" means, collectively, all direct and indirect costs and expenses that
are (a) incurred by Owner during the Operation Phase in connection with the
operation and maintenance of the Northern Pass Transmission Line (excluding
Decommissioning Costs) and (b) recoverable under the Formula Rate in accordance
with Article 8.




"OASIS Administrator" has the meaning provided in Section 10.3(c).

 

15























"OASIS Provider" has the meaning provided in Section 10.3(a).




"OATT Payments" has the meaning provided in Section 4.3.1(b)(i).




"Operation Phase" means the period commencing on the Commercial Operation Date
and ending upon the expiration of the Term or earlier termination of this
Agreement pursuant to its terms (regardless of whether or not any such day is a
Business Day).




"Operational Approvals" means, collectively, (a) the ISO-NE Approval and (b)

the NPCC Approval.




"Other Regulatory Event" means a determination by Purchaser, including a
reasonable  basis  for  such  determination,  that  one  or  more  Operational
 Approvals  (a)  is reasonably unlikely to be obtained by the Approval Deadline
or (b) contains or is reasonably likely to contain modifications or conditions
that are reasonably unacceptable to Purchaser or its Affiliates.




"Other Transmission Rights" means collectively, any Financial Transmission
Rights (or any similar concept), auction revenue rights or other financial or
physical transmission rights, in each case, whether existing now or in the
future, associated with the Northern Pass Transmission Line or AC Upgrades.




"Outstanding Claim" has the meaning provided in Section 17.1.1(e).




"Owner" has the meaning provided in the preamble to this Agreement.




"Owner Approvals" means, collectively, (a) the Construction Authorizations and
(b)  those  other  Governmental  Approvals  and  Third  Party  Consents,  in
 each  case,  that  are required to develop, construct, own and operate the
Northern Pass Transmission Line, other than the Operational Approvals, all as
set forth in Attachment C.




"Owner Default" has the meaning provided in Section 15.2.




"Owner Delay" has the meaning provided in Section 4.3.1(a).




"Owner Guaranty" has the meaning provided in Section 17.1.2(a), as in effect
from time to time.




"Owner Indemnified Party" has the meaning provided in Section 21.1.




"Owner Retained Property" means, collectively, (a) all fee simple and other
interests in real property (including rights-of-way, other easements and
leasehold interests in real property), (b) proprietary intellectual property and
(c) other intangible property (including development rights), in each case,
associated with the Northern Pass Transmission Line.




"Owner’s Costs" means an amount equal to the sum of the following, without
duplication, (a) all costs and expenses incurred by Owner before the applicable
termination date (whether payable before, on or after such date) that would have
been recoverable under this

 

16























Agreement (including under Section 8.1.4, without altering the otherwise
applicable burden of proof set forth in Section 8.1.4(b) for prudency
challenges) absent the termination thereof, other than  Decommissioning  Costs
 and  costs  and  expenses  incurred  with  respect  to  any  Owner Retained
Property, plus (b) the debt component of AFUDC, as accrued on the applicable
portion of the costs described in the foregoing clause  (a)  in accordance with
Section 8.1.2 and  included in the calculation of Rate Base, plus (c) all
wind-down costs, penalties, damages, fees and other amounts that Owner is
required to pay to third parties as a result of the termination of this
Agreement, any Facilities Agreement or any other contract or lease (excluding
contracts or leases with respect to Owner Retained Property) entered into in
connection with the Northern Pass Transmission Line or the AC Upgrades,
including, for the avoidance of doubt, any penalties, damages, fees or other
amounts for which Owner is liable under the Loan Agreements as a result of the
prepayment of the loans made to Owner thereunder, but excluding any
Decommissioning Costs.  In no event shall any penalties, damages, fees or other
amounts that Owner is required to pay to its Affiliates qualify as "Owner’s
Costs" unless Owner is liable for such penalties, damages, fees or amounts
pursuant to a transaction or other arrangement that is on terms and conditions
at least as favorable  to  Owner, when  taken  as a whole, as  would have been
obtained (at the time entered into) in a comparable arm’s-length transaction or
arrangement with a Person other than an Affiliate of Owner; provided, however,
that, if such transaction or arrangement has been accepted or approved by FERC
or any other Governmental Authority that specifically reviews the Affiliate
relationship in such transaction or arrangement, then such transaction or
arrangement shall be deemed to be a comparable arm’s-length transaction or
arrangement.  For the avoidance of doubt, the amounts described in the foregoing
two (2) sentences shall not include  any  amounts  previously  charged  to
 Purchaser  and  recovered  by  Owner  under  the Formula Rate.




"Owner’s Costs Plus EAFUDC" means an amount equal to the sum of the following,
without duplication, (a) Owner’s Costs, plus (b) the equity component of AFUDC,
as accrued  on  the  applicable  portion  of  Owner’s  Costs  in  accordance
 with  Section  8.1.2  and included in the calculation of Rate Base.  For the
avoidance of doubt, the amounts described in the foregoing sentence shall not
include any amounts previously charged to Purchaser and recovered by Owner under
the Formula Rate.




"Owner’s Initial Deadline" has the meaning provided in Section 4.3.1(a).




"Owner’s Final Deadline" has the meaning provided in Section 4.3.1(b).




"Panel" has the meaning provided in Section 18.3.1(a).




"Parties"  and  "Party"  have  the  meanings  provided  in  the  preamble  to
 this Agreement.




"Person" means any legal person, including any natural person, domestic or
foreign corporation, limited liability company, general or limited partnership,
joint venture, association, joint stock company, business trust, estate, trust,
enterprise, unincorporated organization, any Governmental Authority, or any
other legal or commercial entity.

 

17























"Planned CapEx" means, collectively, the planned capital improvements and
projected upgrades, replacements and repairs to the Northern Pass Transmission
Line.




"Planned CapEx Costs" means, collectively, all direct and indirect costs and
expenses that are (a) incurred by Owner in connection with Planned CapEx and (b)
recoverable under the Formula Rate in accordance with Article 8.




"Position  Statement" means  a statement  of a  Party’s  position  on  a
particular matter or issue and a summary of facts and arguments supporting that
position.




"Pre-COD Expenses" mean all costs and expenses that are (a) incurred by Owner in
connection with the Northern Pass Transmission Line and the AC Upgrades before
the Commercial Operation Date and not included in FERC Account No. 107 –
Construction Work in Progress (including the AC Upgrade Costs associated with AC
Upgrades that are placed-in- service before the Commercial Operation Date and
are included in the regulatory asset described in Section 8.1.2(e), but
excluding costs and expenses associated with the drafting and negotiation of
this Agreement) and (b) recoverable under the Formula Rate in accordance with
Article 8.




"Preliminary Monthly Decommissioning Payment" has the meaning provided in

Section 9.3.3(a)(i).




"Preliminary Budget and Schedule" has the meaning provided in Section 5.2.1(a).




"Prior Claims" has the meaning provided in Section 17.1.1(e).




"Project  Assets"  means,  collectively,  all  materials,  equipment  and
 structures owned by Owner, excluding the Owner Retained Property.




"Project  Budget"  means,  collectively,  (a)  a  budget  consisting  of  line
 item estimates of all Project Costs, including reasonable contingency amounts
applied to individual line item estimates or to the Project Costs as a whole,
and (b) a budget of estimated AC Upgrade Costs projected to be incurred before
the Commercial Operation Date in such detail as can reasonably be obtained by
Owner from the AC Upgrade Owners, recognizing that one or more Project Budgets
will be completed and delivered before the date on which the AC Upgrades are
formally identified under this Agreement.




"Project Costs" means, collectively, (a) the Construction Costs, and (b) the
Pre- COD Expenses.




"Project Debt" means Owner’s debt to finance the costs and expenses incurred by
Owner in connection with the Northern Pass Transmission Line under (a) the
Construction Loan Agreement, (b) the Term Loan Agreement and (c) the loan and
credit agreements entered into by Owner with respect to any Additional
Financing, the aggregate amount of which debt shall be consistent with Owner’s
obligations under Section 5.6 and Section 8.3(a).




"Project Debt Obligations" means all obligations of every nature of Owner from
time to time owed to any Financing Party under the Loan Documents, whether for
principal, interest or payments  for  early termination of  interest  rate
 hedging  agreements, fees,  expenses,

 

18























indemnification or otherwise and all guarantees of any of the foregoing.
 Notwithstanding the foregoing, unless otherwise agreed in writing by Purchaser,
if  the  outstanding  principal  amount of the Project Debt Obligations
(together with the face amount of letters of credit and the amount of unfunded
commitments under the Loan Documents) is in excess of the principal amount of
Project  Debt  that Owner is permitted to incur consistent with its obligations
under Section 5.6 and Section 8.3(a), then Project Debt Obligations shall
include only (a) that portion of the principal amount of Project Debt that Owner
is so permitted to incur consistent with its obligations under Section 5.6 and
Section 8.3(a), plus (b) interest, fees and reimbursement obligations in respect
of such portion of such principal amount, plus (c) any other principal
consisting of capitalization or funding of such interest, fees or reimbursement
obligations.




"Project Schedule" means a schedule setting forth the proposed engineering,
procurement, construction and testing milestone schedule for (a) the Northern
Pass Transmission Line based upon the Construction Contracts and (b) the AC
Upgrades based upon such information as can reasonably be obtained by Owner from
the AC Upgrade Owners, recognizing that one or more Project Schedules will be
completed and delivered before the date on which the AC Upgrades are formally
identified under this Agreement.




"PSNH" means Public Service Company of New Hampshire, a corporation organized
and existing under the laws of the State of New Hampshire.




"PTF" has the meaning provided in Section 8.6(b).




"Purchaser" has the meaning provided in the preamble to this Agreement.




"Purchaser Default" has the meaning provided in Section 15.1.




"Purchaser Guaranty" has the meaning provided in Section 17.1.1(a), and includes
any Purchaser Guaranty reissued in accordance with Section 17.1.1(g) or Section
17.1.1(i).




"Purchaser Indemnified Party" has the meaning provided in Section 21.2.




"Purchaser Mortgage" has the meaning provided in Section 17.2.1.




"Purchaser’s Deadline" has the meaning provided in Section 4.3.2(b).




"Purchaser’s  Decommissioning Balance" has the meaning provided in Section
9.3.4.




"Purchaser’s Lien" has the meaning provided in Section 17.2.1.




"Purchaser’s Security Documents" has the meaning provided in Section 17.2.1.




"Québec Damages" has the meaning provided in Section 7.4.2.




"Québec Line" has the meaning provided in the recitals to this Agreement.




"Rate Base" has the meaning provided in Section III.A. of Attachment B.

 

19























"Rate Base Calculation" has the meaning provided in Section 16.3(c)(i).




"Real Power Losses" means energy consumed by the electrical impedance
characteristics of the Northern Pass Transmission Line.




"Reconstruction Costs" means, with respect to a Loss Occurrence, collectively,
all costs and expenses that are (a) incurred by Owner to reconstruct or
otherwise repair the Northern Pass Transmission Line following such Loss
Occurrence, net of insurance proceeds and other amounts received by Owner in
connection therewith (excluding any proceeds of any liability insurance policy
or any insurance proceeds or other amounts payable to any Financing Party,
unless  such  amounts  payable are permitted under  the applicable Loan
Documents to be applied to such Loss Occurrence), and  (b)  recoverable  under 
the  Formula Rate  in a ccordance with  Article  8.




"Reconstruction Plan" has the meaning provided in Section 16.3(c)(i).




"Recovery" has the meaning provided in Section 21.6.




"Redetermination Certificate" has the meaning provided in Section 17.1.1(f).




"Redetermination Date" means (a) during the Construction Phase, (i) the first
day of the first calendar month following the delivery of the first Construction
Budget and Schedule delivered to the Management Committee under Section 5.2.2,
and (ii) each anniversary of such date thereafter until the date immediately
preceding the Commercial Operation Date, and (b) during the Operation Phase, (i)
the Commercial Operation Date, (ii) the first day of the third Contract Year
after the Commercial Operation Date, and (iii) the first day of each third
Contract Year thereafter.




"Regional Rates" means the rates for Regional Transmission Service.




"Regional Transmission Service" means Regional Transmission Service, as defined
in and provided under the ISO-NE Tariff.




"Replacement Transmission Cost" means, with respect to each hour of a period of
time during a Non-Excused Outage, the amount equal to (a)(i) the positive
difference, if any, between  (A)  the  price  per  MWh  that  Purchaser  paid
 for  replacement  transmission  service acquired by Purchaser during such hour
to New England from the international border between the Province of Québec and
the United States and (B) the price per MWh that Purchaser would have paid under
this Agreement based upon the full Transmission Service Payment due for such
period, multiplied by (ii) the amount of transmission capacity (expressed in MW)
that Purchaser acquired for such hour (capped at the amount of unavailable
transmission capacity during such hour resulting from a Non-Excused Outage),
plus (b) any reasonable transaction costs incurred by Purchaser in connection
with the foregoing purchase.




"Revenue Requirement" means the annual transmission revenue requirement of
Owner, as determined in accordance with the Formula Rate.

 

"ROE" has the meaning provided in Section 8.4(a).

 

20























"Rules" has the meaning provided in Section 18.3.2(a).




"Salvage Proceeds" has the meaning provided in Section 9.3.5(b)(ii).




"Satisfying Amount" has the meaning provided in Section 17.1.1(e).




"Scheduling Rules" has the meaning provided in Section 7.1.4.




"Security Agreement" has the meaning provided in Section 17.2.1.




"Stated Cap" means the amount set forth in Section 1(a)(i) of the Purchaser

Guaranty, as in effect from time to time.




"Subordination Agreement" has the meaning provided in Section 17.2.2.




"Subsequent Use" has the meaning provided in Section 9.2.




"Target Date" means the date that coincides with the guaranteed substantial
completion date as established under the principal Construction Contract, which
date is preliminarily expected to be in 2015.




"Taxes" means, collectively, all categories of taxes identified as recoverable
under the Formula Rate.




"Technical Dispute" has the meaning provided in Section 18.3.1(b).




"Technical Dispute Notice" has the meaning provided in Section 18.3.1(b).




"Term" has the meaning provided in Section 3.2.




"Term Financing" means a financing evidenced by a Term Loan Agreement.




"Term Financing Parameters" means parameters established by the Management

Committee for the terms and conditions of a Term Financing in accordance with
Section 5.1.2(e).




"Term Financing Procedures" has the meaning provided in Section 5.1.2(e)(i).




"Term Loan Agreement" means the loan and credit agreements entered into by Owner
with respect to any refinancing of the Construction Loan Agreement or any
subsequent refinancing of the loans made under such loan and credit agreements.
  Loans under the Term Loan Agreement shall fund such refinancing in a manner
consistent with Owner’s obligations under Section 5.6 and Section 8.3(a).




"Term Loan Lender" means, collectively, any Person that commits to provide loans
to Owner under the Term Loan Agreement.




"Termination Payment" means an amount equal to the sum of the following, without
 duplication,  (a)  Owner’s  Costs  Plus  EAFUDC,  plus  (b)  the  Net  Present
 Value  of Owner’s Equity  Return  as of  the applicable termination  date. 
 For the avoidance of  doubt,  the

 

21





 

















amounts described in the foregoing sentence shall not include any amounts
previously charged to

Purchaser and recovered by Owner under the Formula Rate.




"Third Party Claim" has the meaning provided in Section 21.3.


 

"Third Party Consent" means any Consent of a Person other than a Governmental
Authority.




"Third Party Rehearing Request" means any request by a third party for rehearing
of the FERC Order.




"Total Transfer Capability" means the Total Transfer Capability of the Northern
Pass Transmission Line, as defined in, and established in accordance with, the
ISO-NE Tariff and determined by ISO-NE for each hour.




"TransÉnergie" has the meaning provided in the recitals to this Agreement.




"TransÉnergie  OATT"  means  the  Hydro-Québec  Open  Access  Transmission

Tariff, as amended or accepted by the Régie de l’énergie from time to time.




"Transfer" has the meaning provided in Section 23.1(a).




"Transmission Operating Agreement" means an agreement entered into by and
between Owner and ISO-NE for transmission operating services over the Northern
Pass Transmission Line under which operating control (as defined in such
agreement) of the Northern Pass Transmission Line is transferred from Owner to
ISO-NE.




"Transmission Operator" means ISO-NE acting in its capacity pursuant to the

Transmission Operating Agreement.




"Transmission Service Payment" has the meaning provided in Section 8.1.2(b).




"Unfavorable FERC Decision" has the meaning provided in Section 2.2(a)(ii).




"United States" or "U.S." means the United States of America.




"U.S. Border" means the location on or near the international border between the
State of New Hampshire and the Province of Québec where the HVDC  Line  and  the
Québec Line interconnect.




"U.S. Regulatory Event" means a determination by Owner, including a reasonable
basis for such determination, that (a) one or more Construction Authorizations
(i) is reasonably unlikely to be obtained by the Approval Deadline despite the
use of commercially reasonable efforts by Owner and its Affiliates or (ii)
contains or is reasonably likely to contain modifications or conditions that are
reasonably unacceptable to Owner or one or more of its Affiliates or (b) the
continuation by Owner or one or more of its Affiliates of the regulatory or
other processes required to obtain one or more Construction Authorizations would
be reasonably likely to have  a

 

22




 



















material adverse effect on the business, operations or financial condition of
Owner or one or more of its Affiliates.




Section 1.2.

Interpretation.

In this Agreement, unless the context otherwise requires, the following rules
shall apply to the usage of terms:




Section 1.2.1.  Singular; Plural; Gender; Corollary Meaning.  The singular shall
include the plural and vice versa, and any pronoun shall include the
corresponding masculine, feminine and neuter forms.  If a term is defined as one
part of speech (such as a noun), then it shall have a corresponding meaning when
used as another part of speech (such as a verb).




Section 1.2.2.  Coordinating Conjunctions.  The word "or" shall have the
inclusive meaning represented by the phrase "and/or."




Section 1.2.3.  Self Reference.  The words "hereof," "herein," "hereto" and
"hereunder" and words of similar import when used in this Agreement shall,
unless otherwise expressly specified, refer to this Agreement as a whole and not
to any particular provision of this Agreement.




Section 1.2.4.  Inclusive References.  The words "include," "includes" and
"including" when used in this Agreement shall be deemed to be followed by
"without limitation" or "but not limited to," whether or not they are in fact
followed by such words or words of like import.




Section 1.2.5.  Incorporation   by   Reference.      Any   reference   in   this
Agreement  to  an  "Article,"  "Section"  or  other  subdivision  or  to  an
 "Attachment"  or  other schedule or attachment shall be references to an
article, section or other subdivision of, or to a schedule  or  attachment  to,
 this  Agreement,  unless  otherwise  stated,  and  all  such  Articles,
Sections, and Attachments are incorporated into this Agreement by reference (all
of which comprise part of one and the same agreement with equal force and
effect).  In the event of any conflict or other inconsistency between the main
body of this Agreement and any attachment or schedule to this Agreement, the
provisions of the main body of this Agreement shall prevail.




Section 1.2.6.  Subsequent Acts.  Any references in this Agreement to any
statute shall be deemed to refer to such statute, as amended or replaced from
time to time, including by succession of comparable successor statute, and all
rules and regulations promulgated thereunder.   In the event any index or
publication referenced in this Agreement ceases to be published or a concept
defined by reference to any such index or publication ceases to exist, each such
reference shall be deemed to be a reference to a successor or alternate index,
publication or concept reasonably agreed to by the Parties.   Unless specified
otherwise, a reference to a given agreement or instrument, and all schedules
 and  attachments thereto, shall be a reference to that agreement or instrument
as modified, amended,  supplemented  and restated, and as in effect from time to
time.




Section 1.2.7.  Inclusive  of  Permitted  Successors.     Unless  otherwise
expressly stated, references to any Person also include its permitted successors
and assigns.

 

23






















Section 1.2.8.  Time Computation.  In this Agreement, in the computation of
periods of time from a specified date to a later specified date, the word "from"
means "from and including" and the words "to" and "until" each means "to but
excluding."




Section 1.2.9.  Business  Days.    Whenever  this  Agreement  refers  to  a
number of days, such number shall refer to calendar days unless Business Days
are specified. Whenever any action must be taken under this Agreement on or by a
day that is not a Business Day, such action may be validly taken on or by the
next day that is a Business Day, and in the case of payments (including refunds
of payments), no interest shall accrue on the amount due; provided that such
payment is made in full on the next day that is a Business Day.




Section 1.2.10.Regulatory Approvals.  Any Governmental Approval shall be deemed
to be received upon issuance, even if such Governmental Approval is subject to
appeal or rehearing.




Section 1.2.11.Currency.    All  references  to  prices,  values  or  monetary
amounts referred to in this Agreement shall be paid in United States currency,
unless expressly provided otherwise.




ARTICLE 2




REGULATORY FILINGS AND REQUIRED APPROVALS






Section 2.1.

FERC Filing.




(a)     As soon as practicable after the Execution Date, but in no event later
than sixty (60) days thereafter, Owner shall file this Agreement with FERC
pursuant to Section 205 of the Federal Power Act and 18 C.F.R. Part 35.   Such
filing shall include waiver requests for the Effective Date to occur sixty-one
(61) days after the date of such filing, which Effective Date may be more than
one hundred twenty (120) days before the Commercial Operation Date.




(b)    Owner shall consult with Purchaser as to the appropriate time of such
filing.   The Parties shall respond promptly to any requests for additional
information made by FERC in connection with such filing.




(c)

Upon  the  filing  of  this  Agreement  pursuant  to  Section

2.1(a), Purchaser shall support the approval or acceptance of this Agreement by
FERC without modification or condition.




Section 2.2.

Modifications to FERC Order.




(a)     In  the  event  (i)  FERC  issues  an  order  accepting  or approving
this Agreement for filing (the "FERC Order") and (ii) the FERC Order contains
modifications or conditions that are unacceptable to a Party, in its sole
discretion (an "Unfavorable FERC Decision"), such Party shall deliver a written
notice to the other Party specifying the unacceptable modifications or
conditions, which notice shall be delivered within five (5) Business Days
following the issuance of the Unfavorable FERC Decision.

 

24
























(b)

In  the  event  of  an  Unfavorable  FERC  Decision,  the following provisions
shall apply:




(i)       The Parties may agree upon amendments to this Agreement (the "FERC
Amendment") that achieve, as nearly as practicable, the commercial intent of
this Agreement as of the Execution Date in a manner consistent with the
Unfavorable FERC Decision.  The execution and delivery by the Parties of a FERC
Amendment shall be without prejudice to either Party’s rights under Section
3.3.2.




(ii)       Each  Party  shall  retain  the  right  to  request  a rehearing of
the FERC Order regardless of any negotiations that have occurred or are
occurring pursuant to clause (b)(i) above; provided, however, that, in the event
the Parties execute a FERC Amendment after one or both of the Parties has filed
for rehearing, any such rehearing request shall be withdrawn no later than five
(5) Business Days after FERC issues an order accepting or approving the FERC
Amendment for filing, if such rehearing request is inconsistent with the terms
and conditions of this Agreement, as amended.  Unless otherwise agreed in
writing by the Parties, a filing by either Party of a request for rehearing of
the FERC Order shall not toll or otherwise  modify  any  date  or  time  period
 set  forth  in  this  Agreement,  including,  for  the avoidance of doubt, the
date upon which the Construction Phase shall commence or the period within which
a Party may terminate this Agreement under Section 3.3.2.






Section 2.3.

Cooperation.




(a)     In  addition  to t heir  obligations under Section 2.1, Owner and
Purchaser shall, and each Party shall use commercially reasonable efforts to
cause its Affiliates to, (i) cooperate with each other to prepare, file and
effect any applications, notices, petitions, reports or other filings or
documentation required under Applicable Law or otherwise necessary, proper or
advisable to consummate the transactions contemplated by this Agreement, (ii)
provide updates to the other Party on material developments in connection with
any such filings or documentation, (iii) provide any non-privileged information
reasonably requested by the other Party in connection with any such filings or
documentation, (iv) cooperate with each other to use commercially reasonable
efforts to obtain all Governmental Approvals and Third Party Consents that are
necessary, proper or advisable to consummate the transactions contemplated by
this Agreement, including the FERC Order (without modifications or conditions)
and the other Owner Approvals, and (v) provide any support reasonably necessary
and requested by the AC Upgrade Owners to obtain the AC Upgrade Approvals.




(b)    Each Party shall consult with the Management Committee with respect to
all characterizations of information relating to the other Party, its Affiliates
or the transactions contemplated by this Agreement that are proposed to appear
in any filings or documentation contemplated by Section 2.1 or Section 2.3(a).
  The Management Committee shall promptly provide comments, if any, to the
applicable Party on any such characterizations of information.  Each Party shall
make a good faith effort to take into account any comments made by the
Management Committee.




Section 2.4.

No Inconsistent Action.   Except as provided in Section 18.2 and Article 20,
from  and  after  the  Execution  Date, the Parties shall  not  undertake, and 
shall  use

 

25






















commercially reasonable efforts to cause their Affiliates not to undertake, any
action before FERC, ISO-NE or any other Governmental Authority that is
inconsistent with the terms and conditions of this Agreement, including, for the
avoidance of doubt, Section 2.1(c) and Section 7.1.5.


 

ARTICLE 3




EFFECTIVE DATE; TERM




Section 3.1.     Effective  Date.     This  Agreement  shall  become  effective
 and enforceable   to   the   extent   permitted   by   Applicable   Law   as
  of   the   Execution   Date. Notwithstanding the foregoing sentence, this
Agreement will become effective as a FERC rate schedule upon the effective date
set forth in the FERC Order (the "Effective Date").




Section 3.2.     Term.    The  term  of  this  Agreement  shall  commence  on
 the Execution Date and shall expire on the fortieth (40th) anniversary of the
Commercial Operation Date, unless earlier terminated or extended in accordance
with the terms hereof (the "Term").




Section 3.3.     Termination  Rights.     This  Agreement  may  be  terminated
 in accordance with the ensuing provisions in this Article 3, subject to any
required regulatory review, approvals or acceptances, as applicable.  Neither
Party shall oppose any termination of this Agreement made in accordance with
this Article 3 before FERC or any other Governmental Authority; provided,
however, that the foregoing shall not prohibit either Party from challenging or
otherwise Disputing whether or not any termination of this Agreement is
permitted by this Agreement.




Section 3.3.1.  Mutual Agreement.  This Agreement may be terminated at any time
upon written agreement of the Parties.




Section 3.3.2.  For Convenience During the Development Phase.




(a)     Prior  to  the  commencement  of  the  Construction  Phase, either Party
shall have the right to terminate this Agreement by written notice to the other
Party. This right  may  be exercised  by  either Party  for  any reason,
including, for the avoidance of doubt,  an  Unfavorable  FERC  Decision,  Third
 Party Rehearing Request,  Impasse or other Dispute with respect to the
Preliminary Budget and Schedule (or any part thereof) or failure by Owner and
Affiliates of Purchaser to execute term sheets for a Construction Contract or
the Construction Loan Agreement.




(b)    Except   as   otherwise   provided   in   Section   3.6,   upon
termination  of this  Agreement  pursuant  to  clause (a)  above,  neither
 Party shall  have any liability to the other Party under this Agreement;
provided, however, that, subject to FERC approval, Purchaser shall reimburse
Owner for costs and expenses incurred by Owner to the extent provided in, and in
accordance with, the Letter Agreement.  The Parties’ rights and obligations,
 following  termination  of  this  Agreement  pursuant  to  this  Section
 3.3.2,  with respect to the property rights and interests associated with the
Northern Pass Transmission Line and the Decommissioning of the Northern Pass
Transmission Line are respectively set forth in Section 3.5(a) and Section 9.3.

 

26






















Section 3.3.3.  U.S. Regulatory Event.




(a)    During the Construction Phase, at any time prior to the fifteenth (15th)
day after the receipt by Owner or its Affiliates of all Construction
Authorizations, Owner shall have the right to terminate this Agreement upon not
less than five (5) days’ prior written notice to Purchaser in the event of a
U.S. Regulatory Event.




(b)    Upon termination of this Agreement pursuant to clause (a) above, Owner
shall have the right to recover from Purchaser, and Purchaser shall pay or
reimburse to Owner, Owner’s Costs, less EPC Costs (if any); provided, however,
that, if (i) this Agreement has been terminated pursuant to clause  (a) above
and  (ii)  Owner has  failed  to comply with the provisions of Section
5.1.2(a)(ii)(A), then, except as otherwise provided in Section 3.6, neither
Party shall have any liability to the other Party under this Agreement.  The
Parties’ rights and obligations, following termination of this Agreement
pursuant to this Section

3.3.3, with respect to the property rights and interests associated with the
Northern Pass Transmission Line and the Decommissioning of the Northern Pass
Transmission Line are respectively set forth in Section 3.5(a) and Section 9.3.




Section 3.3.4.  Canadian Regulatory Event or Other Regulatory Event.




(a)    During the Construction Phase, at any time prior to the fifteenth (15th)
day after the earlier to occur of  (i) the receipt by Purchaser or its
Affiliates of all Canadian Approvals and the receipt by Owner or an Affiliate of
Purchaser of all Operational Approvals and (ii) the Approval Deadline, Purchaser
shall have the right to terminate this Agreement upon not less than five (5)
days’ prior written notice to Owner in the event of a Canadian Regulatory Event
or Other Regulatory Event; provided that (A) Purchaser and any of its Affiliates
that are responsible for obtaining any Canadian Approval or jointly obtaining
the NPCC Approval shall have used commercially reasonable efforts to obtain all
of the Canadian Approvals and to jointly obtain the NPCC Approval, in each case,
by the Approval Deadline and (B) Purchaser and its Affiliates shall have
cooperated with Owner in a manner consistent with Section 2.3 to obtain the
ISO-NE Approval by the Approval Deadline.




(b)    Upon termination of this Agreement pursuant to clause (a) above, Owner
shall have the right to recover from Purchaser, and Purchaser shall pay or
reimburse to Owner, Owner’s Costs Plus EAFUDC.   The Parties’ rights and
obligations, following termination of this Agreement pursuant to this Section
3.3.4, with respect to the property rights and interests associated with the
Northern Pass Transmission Line and the Decommissioning of the Northern Pass
Transmission Line are respectively set forth in Section 3.5(a) and Section 9.3.




Section 3.3.5.  Failure to Obtain Certain Approvals.




(a)    Unless otherwise agreed in writing by the Parties, this Agreement shall
terminate immediately without further action of the Parties in the event any of
the Construction Authorizations, AC Upgrade Approvals or Operational Approvals
has not been obtained by the Approval Deadline.

 

27




 



















(b)    From and after the Approval Deadline, at any time prior to the receipt by
Purchaser or its Affiliates of all Canadian Approvals, Owner shall have the
right to terminate this Agreement upon not less than five (5) days’ prior
written notice to Purchaser.




(c)     Upon termination of this Agreement pursuant to clause (a) or (b) above,
Owner shall have the right to recover from Purchaser, and Purchaser shall pay or
reimburse to Owner, Owner’s Costs Plus EAFUDC; provided, however, that, if (i)
this Agreement has been terminated pursuant to clause  (a)  above and  (ii) 
Owner has failed to comply  with  the  provisions  of  Section  5.1.2(a)(ii),
 then,  except  as  otherwise  provided  in Section 3.6, neither Party shall
have any liability to the other Party under this Agreement.  The Parties’ rights
and obligations, following termination of this Agreement pursuant to this
Section

3.3.5, with respect to the property rights and interests associated with the
Northern Pass Transmission Line and the Decommissioning of the Northern Pass
Transmission Line are respectively set forth in Section 3.5(a) and Section 9.3.




Section 3.3.6.  Material Cost Escalation.




(a)     In  the event  the aggregate amount  budgeted  for Project Costs,  as
 set  forth  in  a  proposed  Construction  Budget  and  Schedule  delivered  to
 the Management Committee under  Section 5.2.2  or  Section 16.3(b)(i), 
exceeds, by more than fifteen percent (15%), the aggregate amount budgeted for
Project Costs in the most recently approved Construction Budget and Schedule,
or, for the initial Construction Budget and Schedule delivered to the Management
Committee under Section 5.2.2, the aggregate amount budgeted for Project Costs
in the Preliminary Budget and Schedule, Purchaser shall have the right to
terminate this Agreement by written notice to Owner delivered no later than
sixty (60) days after the receipt by Purchaser’s Manager of such proposed
Construction Budget and Schedule.




(b)    In  the event  the aggregate amount  budgeted  for Project Costs,  as
 set  forth  in  a  proposed  Construction  Budget  and  Schedule  delivered  to
 the Management Committee under Section 5.2.2 or Section 16.3(b)(i), exceeds, by
more than thirty percent (30%), the aggregate amount budgeted for Project Costs
in the Preliminary Budget and Schedule, Purchaser shall have the right to
terminate this Agreement by written notice to Owner delivered no later than
sixty (60) days after the receipt by Purchaser’s Manager of such proposed
Construction Budget and Schedule.




(c)     Purchaser’s  failure  to  exercise  either  of  its  termination rights
pursuant to this Section 3.3.6, (or Purchaser’s failure to exercise either of
such rights in a timely manner) shall be without prejudice to Purchaser’s right
to terminate this Agreement (i) pursuant to clause (a) above in the event any
proposed Construction Budget and Schedule subsequently delivered to the
Management Committee under Section 5.2.2 or Section 16.3(b)(i) exceeds the most
recently approved Construction Budget and Schedule by more than fifteen percent
(15%) or (ii) pursuant to clause (b) above in the event any proposed
Construction Budget and Schedule subsequently  delivered  to  the  Management 
Committee  under Section 5.2.2 or Section 16.3(b)(i) exceeds both (A) the
Preliminary Budget and Schedule by more than thirty percent (30%) and (B) the
most recently approved Construction Budget and Schedule by any amount. 

 

28






















(d)    Upon  termination  of  this  Agreement  pursuant  to  this Section 3.3.6,
Owner shall have the right to recover from Purchaser, and Purchaser shall pay or
reimburse to Owner, Owner’s Costs Plus EAFUDC.   The Parties’ rights and
obligations, following termination of this Agreement pursuant to this Section
3.3.6, with respect to the property rights and interests associated with the
Northern Pass Transmission Line and the Decommissioning of the Northern Pass
Transmission Line are respectively set forth in Section

3.5(a) and Section 9.3.




Section 3.3.7.  Termination of Agreements with Purchaser’s Affiliates.




(a)     In  the  event  (i)  any Construction  Contract  with  Hydro- Québec
 Contractor  is  terminated  as  a  result  of  any  default  by  Owner  of  its
 obligations thereunder (provided that such default was not due to a breach by
Hydro-Québec Lender of its funding obligation under the Construction Loan
Agreement) or (ii) the Construction Loan Agreement is terminated as a result of
any default by Owner of its obligations thereunder (provided that such default
was not due to a breach by Hydro-Québec Contractor of any of its obligations
under a Construction Contract), Purchaser shall have the right to terminate this
Agreement by written notice to Owner as of a date that is not less than ninety
(90) days after the date of such notice.




(b)    Except   as   otherwise   provided   in   Section   3.6,   upon
termination  of this  Agreement  pursuant  to  clause (a)  above,  neither
 Party shall  have any liability to the other Party under this Agreement.  The
Parties’ rights and obligations, following termination of this Agreement
pursuant to this Section 3.3.7, with respect to the property rights and
interests associated with the Northern Pass Transmission Line and the
Decommissioning of the Northern Pass Transmission Line are respectively set
forth in Section 3.5(a) and Section 9.3.




Section 3.3.8.  For Convenience During Construction Phase.






(a)

In  addition  to the termination rights set forth in Section   3.3.4 and Section
3.3.6, during the Construction Phase, Purchaser shall have the right to
terminate this Agreement for any other reason by not less than five (5) days’
prior written notice to Owner. 




(b)    Upon termination of this Agreement pursuant to clause (a) above, Owner
shall have the right to recover from Purchaser, and Purchaser shall pay or
reimburse to Owner, Owner’s Costs Plus EAFUDC.




The Parties’ rights and obligations, following termination of this Agreement
pursuant to this Section 3.3.8, with respect to the property rights and
interests associated with the Northern Pass Transmission Line and the
Decommissioning of the Northern Pass Transmission Line are respectively set
forth in Section 3.5(a) and Section 9.3.




Section 3.3.9.  Loss Occurrence Following Commercial Operation.




(a)     In the event (i) a Loss Occurrence during the Operation Phase renders
the Northern Pass Transmission Line entirely out-of-service and (ii) the
projected Reconstruction  Costs,   as   set   forth   in   the  proposed
 Reconstruction  Plan  delivered to  the

 

29




 














Management Committee under Section 16.3(c)(i), exceed, in the aggregate, the
amount equal to (A) the unamortized rate base, as set forth in the Rate Base
Calculation delivered to the Management Committee under Section 16.3(c)(i),
multiplied by (B) fifteen one-hundredths (0.15), Purchaser shall have the right
to terminate this Agreement by written notice to Owner delivered no later than
sixty (60) days after the receipt by Purchaser’s Manager of such Reconstruction
Plan and Rate Base Calculation.




(b)    Upon termination of this Agreement pursuant to clause (a) above, Owner
shall have the right to recover from Purchaser, and Purchaser shall pay or
reimburse to Owner, Owner’s Costs Plus EAFUDC.   The Parties’ rights and
obligations, following termination of this Agreement pursuant to this Section
3.3.9, with respect to the property rights and interests associated with the
Northern Pass Transmission Line and the Decommissioning of the Northern Pass
Transmission Line are respectively set forth in Section

3.5(b) and Section 9.3.




Section 3.3.10.For Convenience Following Commercial Operation.






(a)

In   addition  to  the  termination  rights set forth in Section  3.3.9 and
Section 3.3.12, from and after the Commercial Operation Date, Purchaser shall
have the right to terminate this Agreement for any other reason by not less than
thirty (30) days’ prior written notice to Owner. 




(b)    Upon  termination  of  this  Agreement  pursuant to clause (a) above,
Owner shall have the right to recover from Purchaser, and Purchaser shall pay or
reimburse to Owner, the Termination Payment; provided, however, that if this
Agreement has been terminated pursuant to clause (a) above within sixty (60)
days after the receipt by Purchaser’s Manager of a proposed Reconstruction Plan
and Rate Base Calculation, then Purchaser shall have the right to Dispute such
Reconstruction Plan or Rate Base Calculation pursuant to the arbitration
provisions set forth in Section 18.3.  If Purchaser Disputes such Reconstruction
 Plan  or  Rate  Base  Calculation,  as  described  above,  then  the  following
provisions shall apply:




(i)        In the event any such Dispute is resolved in favor of Purchaser, and
the projected Reconstruction Costs, as set forth in the Reconstruction Plan
delivered to the Management Committee under Section 16.3(c)(i) (or determined
pursuant to the arbitration provisions set forth in Section 18.3 in the event of
an Impasse with respect thereto), exceed, in the aggregate, the amount equal to
(A) the unamortized rate base, as set forth in the Rate Base Calculation
delivered to the Management Committee under Section 16.3(c)(i) (or determined
pursuant to the arbitration provisions set forth in Section 18.3 in the event of
an Impasse with respect thereto), multiplied by (B) fifteen one-hundredths
(0.15), then, in lieu of the Termination Payment, Owner shall have the right to
recover from Purchaser, and Purchaser shall pay or reimburse to Owner, Owner’s
Costs Plus EAFUDC.




(ii)     In the event clause (b)(i) above does not apply following resolution of
any such Dispute, Owner shall have the right to recover from Purchaser, and
Purchaser shall pay or reimburse to Owner, the Termination Payment.

 

30




 



















The Parties’ rights and obligations, following termination of this Agreement
pursuant to this Section 3.3.10, with respect to the property rights and
interests associated with the Northern Pass Transmission Line and the
Decommissioning of the Northern Pass Transmission Line are respectively set
forth in Section 3.5(b) and Section 9.3.




Section 3.3.11.Purchaser Default.






(a)

Owner shall have the right to terminate this Agreement in accordance with
Section 15.3(a).




(b)    Upon  the  exercise  by  Owner  of  its  termination  rights pursuant to
clause (a) above, Owner shall have the right to recover from Purchaser, and
Purchaser shall pay or reimburse to Owner, the Termination Payment.  The
Parties’ rights and obligations, following termination of this Agreement
pursuant to clause (a) above, with respect to the property rights and interests
associated with the Northern Pass Transmission Line and the Decommissioning of
the Northern Pass Transmission Line are respectively set forth in Section

3.5(b) and Section 9.3.




(c)     The exercise by Owner of its termination rights pursuant to clause (a)
above shall constitute a waiver by Owner of all other remedies or damages that
may be available at law or in equity; provided, however, that Owner shall not
waive its right to, and Purchaser shall remain liable for, the Termination
Payment, any amounts owed to Owner by Purchaser under Section 3.4, Section
9.3.3(c), Section 9.3.4 or Section 9.3.5(d) and any indemnification obligations
of Purchaser to Owner under this Agreement, together with any costs or expenses
(including reasonable attorneys’ fees) reasonably incurred by Owner to recover
the Termination Payment or such indemnified or other amounts.




Section 3.3.12.Owner Default.






(a)

Purchaser shall have the right to terminate this Agreement in accordance with
Section 15.4(a), Section 15.4(c) or Section 15.4(d).




(b)    Except  as  otherwise  provided  in  Section  3.6,  upon  the exercise by
Purchaser of its termination rights pursuant to clause (a) above, neither Party
shall have any liability to the other Party under this Agreement.  The Parties’
rights and obligations, following termination of this Agreement pursuant to
clause (a) above, with respect to the property rights and interests associated
with the Northern Pass Transmission Line and the Decommissioning of the Northern
Pass Transmission Line are respectively set forth in Section

3.5(c) and Section 9.3.




(c)     The exercise by Purchaser of its termination rights pursuant to clause
(a) above shall constitute a waiver by Purchaser of all other remedies or
damages that may be available at law or in equity; provided, however, that
Purchaser shall not waive its right to, and Owner shall remain liable for, any 
express  remedy  or  measure  of  damages  that  are  owing to Purchaser or any
express modification of Purchaser’s payment obligations that have accrued under
this Agreement before or as of such termination, any amounts owed to Purchaser
by  Owner  under  Section  9.2,  Section  9.3.3(d)  or  Section  9.3.4,  any
 fees  and  expenses reasonably  incurred  by  Purchaser  in  enforcing  Owner’s
participation obligation  pursuant  to

 

31






















Section  18.3.5  and  any  indemnification  obligations  of  Owner  to
 Purchaser  under  this Agreement, together with any costs or expenses
(including reasonable attorneys’ fees) reasonably  incurred  by  Purchaser  to
 recover  such  damages  or  such  indemnified  or  other amounts owed to
Purchaser by Owner.




Section 3.4.

Termination Payments.




(a)    Within sixty (60) days following the termination of this Agreement
pursuant to Section 3.3, Owner shall deliver to Purchaser a preliminary invoice
that sets forth Owner’s good faith estimate of the amounts owed to Owner by
Purchaser under Section 3.3, as such amounts may be adjusted pursuant to clause
(c) below.  Purchaser shall pay the amounts set forth in such preliminary
invoice within thirty (30) days following its receipt of such preliminary
invoice but otherwise in a manner consistent with Section 14.1.




(b)   Promptly after the actual amounts owed to Owner by Purchaser under Section
3.3 are known to Owner, but no later than thirty (30) days following the end of
the work associated with the Decommissioning of the Northern Pass Transmission
Line, Owner shall deliver to Purchaser a final invoice reconciling the estimated
amounts owed to Owner by Purchaser under Section 3.3 and paid by Purchaser with
the actual amounts owed to Owner by Purchaser under Section 3.3.  If and to the
extent the total amount paid by Purchaser for the estimated amounts owed to
Owner by Purchaser under Section 3.3 is greater than  the  actual  amounts 
owed  to  Owner by Purchaser under Section 3.3, then, concurrently with the
delivery of such final invoice, Owner shall refund to Purchaser the excess
amounts collected, together with interest thereon calculated pursuant to Section
14.5(a), in a single lump sum and in immediately available funds or by wire
transfer, in each case, in accordance with wiring instructions provided to Owner
by Purchaser in writing.  If and to the extent the total amount  paid  by 
Purchaser  for  the estimated  amounts  owed  to Owner by Purchaser under
Section 3.3 is less than the actual amounts owed to Owner by Purchaser under
Section 3.3, then Purchaser shall pay a surcharge to Owner in the amount of such
deficiency, together with interest  thereon  calculated  pursuant  to  Section
14.5(b), in a single  lump sum due thirty (30) days following the receipt by
Purchaser of such final invoice but otherwise in a manner consistent with
Section 14.1.  Either Party may deduct and setoff payment of such refund or
surcharge, as applicable, against any accrued but unpaid payment obligation of
the other Party to such Party hereunder.




(c)     Any  payments  by  or  on  account  of  any  obligation  of Purchaser
pursuant to Section 3.3 or Section 9.3 shall be made in such amounts as may be
necessary for all such payments, after any reduction or withholding for or on
account of any present or future taxes, levies, imposts, duties, fees,
deductions, withholdings, assessments or other charges imposed, levied, or
assessed by or on behalf of any Governmental Authority, and after payment  by
Owner  of any  Income Taxes with  respect to such amounts (taking  into account
any reduction in tax or other tax benefits resulting from, or attributable to,
any amounts deducted or withheld by Purchaser pursuant  to  this clause (c)), 
to yield  an  aggregate  amount that shall not be less than the amounts that
Owner was entitled to recover pursuant to Section 3.3 or Section 9.3.   If any
taxes, levies, imposts, duties, fees, deductions, withholdings, assessments or
other charges are required by Applicable Law to be deducted or withheld by
Purchaser  from  any amounts owed  to  Owner  by Purchaser  under  Section  3.3
or Section 9.3,

 

32






















then (i) Purchaser shall make such deductions or withholdings, and (ii)
Purchaser shall timely pay the full amount deducted or withheld to the relevant
Governmental Authority in accordance with Applicable Law.  Notwithstanding
anything herein to the contrary, the computation of the adjustments required
pursuant to this clause (c) shall be made without duplication of any Federal
Income Taxes, State Income Taxes or any other Taxes included in the definition
of Owner’s Costs or Decommissioning Costs, as applicable.  The reconciliation
process provided in clause (b) above shall apply mutatis mutandis to the actual
adjustments required pursuant to this clause (c).




(d)    The Parties acknowledge and agree that the payment of amounts by
Purchaser to Owner pursuant to Section 3.3, Section 3.4 or Section 9.3 is an
appropriate remedy and that any such payment does not constitute a forfeiture or
penalty of any kind.  The Parties further acknowledge and agree that the damages
for the termination of this Agreement are difficult or impossible to determine
and that the damages calculated under Section 3.3, Section 3.4 or Section 9.3
constitute a reasonable approximation of the  harm or loss to Owner as a result
thereof.




Section 3.5.

Allocation of Property Rights and Interests Following Termination.






(a)

The following provisions shall apply upon the termination of this Agreement
pursuant to Section 3.3.2, Section 3.3.3, Section 3.3.4, Section 3.3.5, Section

3.3.6, Section 3.3.7 or Section 3.3.8:












(i)

        Owner  shall  have  the right to retain or dispose of the Owner Retained
Property.




(ii)       Subject   to   the  receipt  by  Owner  of  all amounts owed
to it by Purchaser under this Agreement or  the Letter Agreement, as 
applicable,  Owner shall promptly deliver to Purchaser a copy of the Design
Materials.  For a period of three (3) years  following  the termination  of 
this  Agreement, Purchaser shall  not  use, or permit a third party to use, the
Design Materials to develop, with any Person other than Owner or its Affiliates,
an HVDC transmission line from the Province of Québec directly into or through
the State of New Hampshire, without the prior written consent of Owner.




(iii)      Subject  to  the  receipt  by  Owner  of  all  amounts owed to it by
Purchaser under this Agreement or the Letter Agreement, as applicable, Purchaser
shall have the option (exercisable by written notice to Owner) to acquire from
Owner, without additional  cost  to  Purchaser  or  compensation  to  Owner,
 the  Project  Assets.    In  the  event Purchaser fails to exercise such option
within thirty (30) days after the termination of this Agreement, Owner shall
salvage all Project Assets not acquired by Purchaser pursuant to this clause
(a)(iii) in accordance with Section 9.3.5(b).






(b)

The following provisions shall apply upon the termination of this Agreement
pursuant to Section 3.3.9, Section 3.3.10 or Section 15.3(a):




(i)        Owner shall have the right to (A) subject to the rights (if any) of
any Financing Party under any of the Loan Agreements, retain or dispose of the
rights  and  interests  associated  with  the  Northern  Pass  Transmission 
 Line, including, for  the

 

33






















avoidance of doubt, the Owner Retained Property and (B) determine if and when to
Decommission the Northern Pass Transmission Line; provided that the
Decommissioning, when it occurs, is undertaken in accordance with Section 9.3.




(ii)       Purchaser shall have no right to acquire or use any property rights
and interests associated with the Northern Pass Transmission Line, except as may
be provided in the Purchaser’s Security Documents for any accrued but unpaid
payment obligation of Owner to Purchaser hereunder.




(c)

The following provisions shall apply upon the termination of this Agreement
pursuant to Section 15.4(a), Section 15.4(c) or Section 15.4(d):




(i)        Subject to the rights (if any) of any Financing Party under any of
the Loan Agreements and the rights of Purchaser under the Purchaser’s Security
Documents or against Purchaser’s Lien, Owner shall retain the rights and
interests associated with the Northern Pass Transmission Line, including, for
the avoidance of doubt, the Owner Retained Property.




(ii)       Purchaser’s rights with respect to the property rights and interests
associated with the Northern Pass Transmission Line shall be governed by the
Purchaser’s Security Documents.




Section 3.6.     Effect of Termination.  Except as provided in Section 24.12 for
the survival of provisions, upon expiration or other termination of this
Agreement pursuant to its terms, each of the Parties shall be released from all
of its obligations under this Agreement, other than any accrued but unpaid
payment obligation.  Notwithstanding the foregoing sentence, upon such
expiration or termination of this Agreement, either Party shall have the right
to recover any costs or expenses (including reasonable attorneys’ fees)
reasonably incurred by such Party to recover any amounts owed to such Party by
the other Party hereunder or to secure the release of any security or
performance assurance provided by or on behalf of such Party after the later to
occur of the end of the Term or the date on which any accrued but unpaid payment
obligation of such Party to the other Party hereunder shall have been fully,
finally and indefeasibly satisfied.




ARTICLE 4




COMMERCIAL OPERATION






Section 4.1.

Commercial Operation Date.




(a)     Owner  shall  provide  a  written  non-binding  notice  to Purchaser no
later than sixty (60) days before the date Owner reasonably expects the
Commercial Operation Date to occur.




(b)   At the reasonable request of Owner made in writing, Purchaser shall, and
shall use commercially reasonable efforts to cause its Affiliates to, cooperate
with Owner, TransÉnergie and ISO-NE to support the Commissioning of the HVDC
Transmission Project.

 

34






















(c)     As  soon  as  practicable  after  Owner  is  of the opinion that the
conditions to Commercial Operation, as set forth in Section 4.2, have been
satisfied, or such conditions have been waived in writing by the Parties (except
in the case of Section 4.2(b), Section 4.2(f), Section 4.2(g) and Section
4.2(h), which conditions may be waived in writing by Purchaser, in its sole
discretion), Owner shall deliver a written notice to Purchaser specifying the
date upon which Commercial Operation shall commence (the "COD Notice"), which
commencement date shall occur no earlier than ten (10) Business Days after the
receipt by Purchaser of the COD Notice or on such other date as agreed upon by
the Parties in writing (such date, the "Commercial Operation Date").




(d)    Within   five   (5)   Business   Days   after   the   receipt   by
Purchaser  of  the  COD  Notice,  Purchaser  shall  deliver  a  certificate  to
 Owner  either  (i) confirming that the conditions set forth in Section 4.2 have
been satisfied or duly waived and that Commercial Operation may commence on the
Commercial Operation Date or (ii) objecting with reasonable detail to the COD
Notice.  Purchaser’s failure to respond in writing to a COD Notice within such
five (5)-Business Day period shall be deemed to be a confirmation that the
conditions set forth in Section 4.2 have been satisfied or duly waived.  Any
Dispute over whether  or  not  the conditions set  forth in Section 4.2 have
been satisfied or duly waived shall be resolved in accordance with Article 18.
 Regardless of the resolution of such Dispute, but subject to the limitations
provided in Section 4.3.1(a), for purposes of cost recovery under Section 8.1.2,
Owner shall have the right to continue to accrue AFUDC on the Construction Costs
 and  Carrying  Charges  on  the  Pre-COD  Expenses  for  the  period  of  time
 pending resolution of such Dispute and until the Commercial Operation Date.
 Such Construction Costs and Pre-COD Expenses shall include costs and expenses
that are (A) incurred by Owner before the Commercial Operation Date to maintain
the Northern Pass Transmission Line in good operating condition pending
resolution of such Dispute and (B) recoverable under the Formula Rate in
accordance with Article 8.




Section 4.2.     Conditions Precedent to Commercial Operation.   The items set
forth in clauses (a) through (h) below shall be conditions precedent to the
Commercial Operation of the Northern Pass Transmission Line:




(a)

Completion

of

the

Commissioning

of

the

HVDC Transmission Project by Owner (in coordination with ISO-NE) and
TransÉnergie;




(b)

The Northern Pass Transmission Line has been constructed in accordance with, and
is capable of operating at, the Design Capability;




(c)

Completion of the AC Upgrades;




 



  (d)

The Interconnection Agreements shall be in full force and effect;




(e)     The  Transmission  Operating  Agreement  shall  be  in  full force and
effect and ISO-NE shall have informed Owner that ISO-NE (i) is prepared to
assume operational control over the Northern Pass Transmission Line, as defined
in, and  in  accordance

 

35






















with, the Transmission Operating Agreement and (ii) will assume such operational
control as of the Commercial Operation Date;




(f)

The Québec Line has been constructed in accordance with, and is capable of
operating at, the Design Capability;




(g)

Receipt by Purchaser of copies of certificates evidencing all outstanding
insurance required or otherwise obtained under Section 5.3(a); and




(h)   Receipt by Purchaser of an opinion of legal counsel, reasonably
 satisfactory  to  Purchaser,  that  all  Governmental  Approvals  and  Third
 Party Consents required to own and operate the Northern Pass Transmission Line
have been obtained.




Section 4.3.

Delay in Commercial Operation.




Section 4.3.1.  Owner Delay.




(a)     If, as a result of an Owner Default, any conditions set forth in Section
4.2  shall  not have  been satisfied  or duly waived  within  one  hundred
eighty (180) days following the later to occur of (i) the Target Date and (ii)
the date upon which TransÉnergie has certified to Owner in good faith that the
Québec Line is ready for Commissioning (such delay, an "Owner Delay," and such
one hundred eightieth (180th) day, "Owner’s Initial Deadline"), then, for
purposes of cost recovery under Section 8.1.2, AFUDC shall not be accrued on the
Construction Costs and Carrying Charges shall not be accrued on the Pre-COD
Expenses, in each case, from and after Owner’s Initial Deadline.




(b)   If an Owner Delay continues beyond the second (2nd) anniversary of Owner’s
Initial Deadline ("Owner’s Final Deadline"), then the following provisions shall
also apply:




(i)        Purchaser  shall  have  the  right  to  recover  from Owner,  and
 Owner  shall  pay  or  reimburse  to  Purchaser,  for  each  month  (or  part
 thereof) following Owner’s Final Deadline during which the Owner Delay is
continuing, an amount equal to all penalties, damages, fees or other charges in
respect of the Québec Line that are owed and paid by HQP to TransÉnergie, if
any, under the TransÉnergie OATT with respect to such month (or part thereof);
provided, however, that Owner’s maximum liability to Purchaser under this clause
(b)(i) shall not exceed, in the aggregate, an amount equivalent to the sum of
the transmission service payments in respect of the Québec Line that would have
been owed by HQP to TransÉnergie under the TransÉnergie OATT (the "OATT
Payments") (exclusive of any penalties, damages, fees or other charges) if the
Québec Line was operating at its full expected capacity following its commercial
operation for the period commencing on Owner’s Final Deadline and ending six (6)
months thereafter or upon the earlier termination of this Agreement pursuant to
its terms.  Any such penalties, damages, fees or other charges, when taken as a
whole, shall not exceed the amounts that would have been owed by a Person other
than an Affiliate of TransÉnergie in a comparable arm’s-length transaction or
arrangement under the TransÉnergie OATT.   Purchaser shall use commercially
reasonable efforts to cause HQP to mitigate the amount of any such
penalties, damages, fees or other charges.     At  Owner’s  reasonable  request,

 

36






















Purchaser shall make available to Owner any information reasonably necessary to
support the amounts owed to Purchaser by Owner pursuant to this clause (b)(i).




(ii)       The   Parties   acknowledge   and   agree   that   the cessation of
the accrual of AFUDC on Construction Costs and Carrying Charges on Pre-COD
Expenses, in each case, pursuant to clause (a) above and the payment of amounts
by Owner to Purchaser under clause (b)(i) above are an appropriate remedy and
that any such modification or payment does not constitute a forfeiture or
penalty of any kind.  The Parties further acknowledge and agree that the damages
for an Owner Delay are difficult or impossible to determine and that the damages
calculated hereunder constitute a reasonable approximation of the harm or loss
to Purchaser as a result thereof.




(iii)      Subject to the discharge by Owner of its obligations under  Section
 5.7(a),  the  rights  provided  in  Section  3.3.12  and  this  Section  4.3.1
 shall collectively be the sole and exclusive remedy of Purchaser with respect
to an Owner Delay.  The foregoing sentence  shall  not be construed  in  any way
to limit   (A)  Purchaser’s right to recover any costs or expenses (including
reasonable attorneys’ fees) reasonably incurred by Purchaser to recover any
amounts owed to Purchaser by Owner under this Agreement, (B) Purchaser’s rights
and remedies under the Purchaser’s Security Documents or Owner Guaranty or
against Purchaser’s Lien or any other financial assurances held by Purchaser or
(C) Purchaser’s right to recover payment of any indemnification obligations of
Owner to Purchaser pursuant to Section  21.2.




Section 4.3.2.  Other  Delays.    If,  for  any  reason  other  than  an  Owner
Default, any conditions set forth in Section 4.2 shall not have been satisfied
or duly waived by the date upon which Owner has certified to Purchaser in good
faith that the Northern Pass Transmission Line is ready for Commissioning, then
the following provisions shall apply:




(a)     For purposes of cost recovery under Section 8.1.2, AFUDC shall continue
to be accrued on the Construction Costs and Carrying Charges shall continue to
be  accrued  on  the  Pre-COD  Expenses,  as  provided  in  Section
 8.1.2(e)(ii)  and  Section 8.1.2(e)(iii), in each case, during the period of
delay during which any conditions set forth in Section 4.2 have yet to be
satisfied or duly waived.




(b)   If  such  delay  continues  beyond  the  second  (2nd) anniversary of the
later to occur of (i) the Target Date and (ii) the date upon which Owner has
certified to Purchaser in good faith that the Northern Pass Transmission Line is
ready for Commissioning (such second (2nd) anniversary date, "Purchaser’s
Deadline"), then the Commercial Operation Date shall be deemed to have occurred,
and the Operation Phase shall be deemed to have commenced, on Purchaser’s
Deadline for all purposes under this Agreement (provided this Agreement has not
been terminated), and Purchaser shall commence payments of the Transmission
Service Payments in accordance with Article 14 as if the Northern Pass
Transmission Line had achieved Commercial Operation.




(c)     For the avoidance of doubt, during such period of delay at any
 time before Purchaser’s Deadline,  Purchaser shall  continue to  have the 
right to  terminate

 

37






















this Agreement under Section 3.3.8, and, from and after Purchaser’s Deadline,
Purchaser shall have the right to terminate this Agreement under Section 3.3.10.




ARTICLE 5




GENERAL RIGHTS AND RESPONSIBILITIES OF THE PARTIES






Section 5.1.

Responsibilities of the Parties.




Section 5.1.1.  Development Phase.   The Parties acknowledge and agree that
Owner, either directly or through its Affiliates, has commenced the development
of the technical design and scope of the Northern Pass Transmission Line
consistent with the scope of activities defined in, and the monthly reports and
budgets provided under, the Letter Agreement.




Section 5.1.2.  Construction Phase.




(a)     During  the  Construction  Phase,  Owner  shall (i) exercise Good
Utility Practice to complete, or cause the completion of, all tasks required to
construct the Northern Pass Transmission Line and achieve Commercial Operation
by the Target Date, in each  case,  in  accordance  with  the  Design
 Capability  and  in  a  manner  consistent  with Attachment A, (ii) use
commercially reasonable efforts (A) to obtain all of the Construction
Authorizations by the Approval Deadline, (B) to obtain, jointly with
TransÉnergie, the NPCC Approval  by  the  Approval  Deadline,  (C)  to  obtain,
 in  consultation  with  Purchaser  or Purchaser’s  Affiliates,  the  ISO-NE
 Approval  by  the  Approval  Deadline  and (D) to  cause Owner’s Affiliates
that are AC Upgrade Owners to obtain any AC Upgrade Approvals for which such
Affiliates are responsible by the Approval Deadline, and (iii) use commercially
reasonable efforts to obtain all Owner Approvals (other than the Construction
Authorizations) by the Target Date.  Provided that Owner has complied with its
obligations under Section 2.1, Section 2.3, Section 5.1.2(a)(ii) and Section
5.1.2(a)(iii), Owner shall not be in breach of, or be liable to Purchaser under,
this Agreement, and no Owner Default shall occur, as a consequence of Owner’s
failure to obtain an Owner Approval or an Operational Approval or any AC Upgrade
Owner’s failure to obtain an AC Upgrade Approval.




(b)   The  Parties  intend  that  Owner  and  Hydro-Québec Contractor will use
commercially reasonable efforts to enter into, within a commercially reasonable
timeframe, a Construction Contract on terms and conditions that are customary
for the engineering, procurement and construction of projects of a similar
nature to the Northern Pass  Transmission  Line,  but  also  giving  due
 consideration  to  the  particular  context  and structure of the transactions
contemplated hereby and thereby.  The Parties also intend that Owner and
Hydro-Québec Lender will use commercially reasonable efforts to enter into,
within a commercially reasonable timeframe, the Construction Loan Agreement on
terms and conditions that are customary for fully secured project financings of
a similar nature to the Northern Pass Transmission Line, but also giving due
 consideration to  the  particular context and structure of the transactions
contemplated hereby and thereby.




(c)     At Purchaser’s reasonable request made in writing, Owner shall, and 
shall  use  commercially  reasonable  efforts  to  cause  its  Affiliates  to,
support  and

 

38






















cooperate with Purchaser in order to enable Purchaser to enter into one or more
facilities agreements to pay for the costs to design, license, construct and
operate the Additional AC Upgrades.




(d)    Owner shall cooperate with Purchaser and its Affiliates as reasonably
necessary for Purchaser or its Affiliates to obtain the Export Authorizations
related to the Northern Pass Transmission Line.












(e)

The following provisions shall apply with respect to a Term Financing.




(i)        No later than three hundred sixty-five (365) days before the Target
Date, or such other date as the Management Committee may approve, the Management
Committee shall establish a timetable, procedures (the "Term Financing
Procedures") and Term Financing Parameters for a Term Financing to refinance the
Construction Loan Agreement.  No later than three hundred sixty-five (365) days
before the maturity date of any Term Financing, the Management Committee shall
establish a timetable, Term Financing Procedures and Term Financing Parameters
for the refinancing of such Term Financing.




(ii)     The Term Financing Parameters shall include a requirement that the Term
Financing be on terms and conditions that are customary for fully secured
project financings of a similar nature to the Northern Pass Transmission Line,
but in no event shall the Term Financing Procedures include any obligation for
any Affiliate of Owner to provide  a  guaranty,  capital  funds  commitment  or
 similar  support  agreement.    The  Term Financing Procedures  shall  require
Owner to  seek  a minimum  number of competitive bids (which may be in the form
of proposals or commitment letters as specified in the Term Financing
Procedures) from potential lenders and shall permit Purchaser or one or more of
its Affiliates to submit a competitive bid for the Term Financing.  In
recognition that the costs of the Term Financing are recoverable under the
Formula Rate in accordance with Article 8, the Term Financing Procedures shall
also require that Owner negotiate the pricing terms of all or a minimum number
of competitive bids for the Term Financing (including interest, fees,
amortization and tenor) in good faith as though Owner were bearing such costs
itself.  Subject to the immediately ensuing sentence, Owner shall comply in all
material respects with the timetable, Term  Financing  Procedures and Term 
Financing  Parameters for the initial Term Financing or any subsequent Term
Financing.  If, as a result of market conditions, Owner is reasonably unable to
comply with  such  timetable, Term  Financing Procedures  or  Term  Financing 
Parameters, Owner shall consult with the Management Committee, and the
Management Committee shall appropriately revise the timetable, Term Financing
Procedures or Term Financing Parameters, as applicable, consistent with such
market conditions.




(iii)      Purchaser shall have the right to review the Term Loan Agreement
prior to its execution and effectiveness to confirm that the terms and
conditions thereof  are  not  in  conflict  in  any  material  respect  with
 the  Term  Financing  Parameters established or revised by the Management
Committee.




(iv)    Owner  shall  not  enter  into  any  subsequent amendment or other 
modification  with  respect to  any  Term  Financing  that  would  materially

 

39






















increase the costs recoverable from Purchaser under this Agreement unless
approved by the Management Committee. 




(v)      Any Impasse under this Section 5.1.2(e) shall be resolved pursuant to
the arbitration provisions set forth in Section 18.3, but any such resolution
shall be consistent with the terms of this Section 5.1.2(e).






Section 5.2.

Budgets and Reports.




Section 5.2.1.  Preliminary Budget and Schedule.




(a)     Within  forty-five  (45)  days  after  the  Execution  Date, Owner shall
prepare and submit to the Management Committee for review and approval a Project
Budget and Project Schedule (together, as established herein, the "Preliminary
Budget and Schedule"), together with a Cost-of-Service Estimate.   At the
request of Purchaser’s Manager, Owner shall provide the Management Committee
with copies of the data, invoices, price sheets and other information utilized
in the preparation of the proposed Preliminary Budget and Schedule, and shall
make the personnel responsible for preparing such Preliminary Budget and
Schedule available during normal business hours and upon reasonable advance
notice to discuss such Preliminary Budget and Schedule with the Management
Committee.  At the request of Purchaser’s Manager, Owner shall provide the
Management Committee with access  to,  and  copies  of,  all  reasonably
requested  documentation  concerning  the  Cost-of- Service Estimate.




(b)   The Management Committee shall promptly review the proposed Preliminary
Budget and Schedule, and may approve such Preliminary Budget and Schedule in
whole or in part.  If an Impasse occurs with respect to the proposed Preliminary
Budget and Schedule (or any part thereof), then the Impasse shall not be
resolved under the dispute  resolution  provisions  herein, and instead, subject
to Purchaser’s termination rights under Section 3.3.2, the proposed Preliminary
Budget and Schedule, with any changes agreed upon by the Management Committee,
shall be deemed to be (i) in effect upon the commencement of the Construction
Phase and (ii) approved by the Management Committee as of such date for purposes
of Section 8.1.4(c)(i).




Section 5.2.2.  Construction Budget and Schedule.




(a)     On  a  quarterly  basis  beginning  in  the  fourth  (4th)  full
calendar month during the Construction Phase, but no later than the end of the
fourth (4th) calendar month after the receipt by Purchaser’s Manager of the most
recent quarterly Construction Budget and Schedule delivered to the Management
Committee under this clause (a), or as required under Section 16.3(b)(i), Owner
shall prepare and submit to the Management Committee for review and approval an
update of the Preliminary Budget and Schedule (such updated budget and schedule
as established herein, the "Construction Budget and Schedule"). At the request
of Purchaser’s Manager, Owner shall provide the Management Committee with copies
of the data, invoices, price sheets and other information utilized in the
preparation  of  the

Construction  Budget and  Schedule, and shall  make the personnel responsible
for preparing the

Construction  Budget and  Schedule available during normal business hours
and upon reasonable

 

40






















advance  notice  to  discuss  the  proposed  Construction  Budget  and  Schedule
 with  the

Management Committee.




(b)   The Management Committee shall promptly review the proposed Construction
Budget and Schedule, and may approve the Construction Budget and Schedule in
whole or in part.  If an Impasse occurs with respect to the proposed
Construction Budget and Schedule (or any part thereof), then the Impasse shall
not be resolved under the dispute  resolution  provisions herein, and  instead,
subject  to  Purchaser’s  termination  rights under Section 3.3.6 or Section
3.3.8, as applicable, the proposed Construction Budget and Schedule, with any
changes agreed upon by the Management Committee, shall be deemed to be (i) in
effect upon the sixty-first (61st) day after the receipt by Purchaser’s Manager
of such Construction Budget and Schedule and (ii) approved by the Management
Committee as of such date for purposes of Section 8.1.4(c)(i).




Section 5.2.3.  Estimated Wind-Down Costs.




(a)     Beginning  on  the  date  on  which  the  first  Construction Budget and
Schedule is delivered to the Management Committee under Section 5.2.2 and on an
annual basis thereafter concurrently with the delivery of every fourth (4th)
Construction Budget and  Schedule  subsequently delivered  to  the  Management
 Committee  under  Section  5.2.2, Owner shall prepare and submit to Purchaser
an estimate of the Estimated Wind-Down Costs as of the Redetermination Date
associated with such Construction Budget and Schedule.  Owner shall provide
Purchaser with access to, and copies of, all reasonably requested documentation
concerning the Estimated Wind-Down Costs.




(b)    If Purchaser believes that the Estimated Wind-Down Costs are incorrect or
inconsistent with the standard set forth in the definition thereof, then
Purchaser shall have the right to submit the matter to the Management Committee
for resolution solely for the purpose of redetermining the Determined Cap during
the Construction Phase, as contemplated by Section 17.1.1(d).  If an Impasse
occurs with respect to such matter, then the matter shall be resolved in
accordance with Section 18.1(b) solely for the purpose of redetermining the
Determined Cap during the Construction Phase, as  contemplated  by Section
17.1.1(d)

.




Section 5.2.4.  Budget Overruns; Progress Reports.




(a)     Owner  shall  use  commercially  reasonable  efforts  not  to exceed the
budgeted amounts set forth in the Preliminary Budget and Schedule or applicable
Construction Budget and Schedule; provided, however, that all Project Costs (and
Reconstruction  Costs, if applicable) actually incurred  by  Owner, whether or
not  set  forth  in such Preliminary Budget and Schedule or applicable
Construction Budget and Schedule, shall be recoverable under the Formula Rate in
accordance with Article 8.




(b)   Owner shall prepare and submit to the Management Committee for review
during each calendar month during the Construction Phase a progress report for
informational  purposes  that sets forth in reasonable detail  (i)  the Project
Costs actually incurred in  the prior month and  the activities associated
therewith and  (ii)  the  current

 

41






















status of the milestones set forth in the Construction Budget and Schedule,
including any changes in the expected timelines and the status of all Owner
Approvals (collectively, the "Construction Progress Report").  At the request of
Purchaser’s Manager, Owner shall, or shall cause each Contractor to, provide the
Management Committee with access to, and copies of, all reasonably requested
documentation concerning such Construction Progress Report.




(c)     Owner  shall,  or  shall  cause  the  principal  Contractor  to, notify
the Management Committee promptly, but in no event later than ten (10) days,
after Owner, or such Contractor, becomes aware that (i) the Commercial Operation
of the Northern Pass  Transmission  Line  is  not  reasonably  likely  to  occur
 by  the  Target  Date  or  (ii)  the aggregate costs and expenses required to
develop, finance, design, site, construct and Commission the Northern Pass
Transmission Line and the AC Upgrades are reasonably likely to exceed either of
the minimum thresholds needed for Purchaser to terminate this Agreement under
Section 3.3.6.






Section 5.3.

Insurance and Events of Loss.




(a)     Owner shall obtain and maintain insurance of the type, in such amounts
and on such terms as required by the Management Committee from time to time.
Owner shall have the right, in its sole discretion, to obtain additional
insurance (in amount or type) consistent with Good Utility Practice and shall
acquire such insurance as may be required by any Financing Party.  All premiums
and other costs of property, liability or other insurance obtained by Owner in
connection with the Northern Pass Transmission Line, or the ownership,
development, engineering, construction or operation thereof, shall be
recoverable under the Formula Rate in accordance with Article 8.  Owner shall
provide Purchaser with copies of certificates of all outstanding insurance
obtained hereunder promptly after  the  receipt  thereof  by Owner.




(b)   The Parties’ rights and obligations, following a Loss Occurrence or other
loss of, destruction of or damage to, or any condemnation of, the Northern Pass
Transmission Line due to an event of Force Majeure, are set forth in Article 16.




Section 5.4.     Compliance with Laws.  At all times during the Term, the
Parties shall comply with all Applicable Laws (including ISO-NE Rules to the
extent applicable) and relevant Governmental Approvals and Third Party Consents.




Section 5.5.     Third Party Contracts.  At all times during the Term, Owner
shall (a) discharge its obligations under and (b) administer all third-party
contracts entered into in connection with the Northern Pass Transmission Line or
the AC Upgrades, in each case, in a commercially reasonable manner; provided,
however, that Owner shall not be in breach of its obligations under the
foregoing clause (a) if, due to a breach by Hydro-Québec Lender of its funding
obligation under the Construction Loan Agreement, Owner fails to discharge any
payment obligation under any such third-party contract.  Provided that Owner has
complied with its obligations under the foregoing sentence, Owner shall not be
in breach of, or be liable to Purchaser under, this Agreement, and no Owner
Default shall occur, as a consequence of any act or omission  by any Contractor
or  AC Upgrade Owner, and  all  increased costs,  expenses,  fines

 

42

 






















and penalties resulting  therefrom  (including reasonable attorneys’ fees) 
shall  be  recoverable under the Formula Rate in accordance with Article 8.




Section 5.6.     Equity  Commitment.     Owner  shall,  and  hereby  commits  to
Purchaser that it will, finance a portion of the Project Costs through
contributions to the equity capital of Owner in a manner consistent with Owner’s
obligations under Section 8.3(a).  Without limiting Owner’s obligations under
the foregoing sentence, Owner shall enter into an equity commitment agreement
with Northeast Utilities, and shall cause Northeast Utilities to enter into such
equity commitment agreement with Owner, in each case, no later than the
Distribution Date, pursuant to which agreement Northeast Utilities shall commit
annually during the Construction Phase to provide, either directly or through a
subsidiary, equity capital consistent with Owner’s obligations under the
foregoing sentence, which equity commitment is expected to be based upon the
amounts set forth in the Construction Budget and Schedule for the upcoming year.
  The Parties acknowledge and agree that such equity commitment will be used
only to finance Project Costs during the Construction Phase and may not be
applied towards, or accelerated to settle, any claims  resulting from  an  Owner
Default,  other  than pursuant  to  this Section  5.6.    For the avoidance of
doubt, Owner’s rights under such equity commitment agreement shall be part of
the collateral   pledged   to   Hydro-Québec   Lender   to   secure   Owner’s
  obligations   under   the Construction Loan Agreement.




Section 5.7.

Owner’s Obligation to Cure; Purchaser’s Losses.




(a)     Owner shall use commercially reasonable efforts to cure, at its  own
 cost  and  expense,  any  Owner  Default  in  a  commercially  reasonable
 timeframe consistent with Good Utility Practice, and no such cost or expense
shall be recoverable under the Formula Rate.  For the avoidance of doubt, the
foregoing sentence shall apply in the event of a delay in Commercial Operation
due to an Owner Delay or in the event of a Non-Excused Outage.




(b)    Neither  Purchaser  nor  its  Affiliates  shall  be  entitled  to recover
from Owner any losses, damages, costs or expenses related to the Québec Line or
arising under the TransÉnergie OATT, except as provided in Section 4.3.1 or
Section 7.4.2.




Section 5.8.     Continuity  of  Rights  and  Responsibilities.     Unless
 otherwise agreed in writing by the Parties or prohibited by Applicable Law, the
Parties shall continue to provide service and honor commitments under this
Agreement and continue to make payments in accordance with this Agreement
pending resolution of any bona fide Impasse or other Dispute hereunder or
relating hereto.




ARTICLE 6




PROCEDURES FOR OPERATION AND MAINTENANCE OF THE NORTHERN PASS TRANSMISSION LINE






Section 6.1.

Transmission Operating Agreement; ISO-NE Operational Control.






(a)

Prior

to

entering

into

the

Transmission

Operating

Agreement, Owner shall consult with the Management Committee with respect to the
proposed

 

43






















terms and conditions thereof.  The Management Committee shall promptly provide
comments, if any, to Owner on such terms and conditions.  Owner shall make a
good faith effort to take into  account  any  comments  made  by  the 
Management Committee that are consistent  with  FERC rules and policies.




(b)    As of the Commercial Operation Date, Owner shall transfer operational
control over the Northern Pass Transmission Line, as defined in the Transmission
Operating  Agreement,  to  Transmission  Operator  in  accordance  with  the
 Transmission Operating Agreement.  Owner shall provide, and shall direct its
Affiliates to provide, such information as Transmission  Operator  may require
to discharge  its  obligations  under  the Transmission Operating Agreement, and
Owner shall comply with the instructions of Transmission  Operator  to  the
extent provided  in  the Transmission Operating Agreement and the ISO-NE Tariff.
 The Parties acknowledge and agree that Owner shall not be in breach of, or be
liable to Purchaser under, this Agreement, and no Owner Default shall occur, as
a consequence of Owner’s compliance with such instructions of Transmission
Operator; provided that Owner did not initiate or support instructions that
would otherwise breach Owner’s obligations under this Agreement.




Section 6.2.     Good Utility Practice; Regulatory and Reliability Requirements.
From and after the Commercial Operation Date, Owner shall (a) provide Firm
Transmission Service and Additional Transmission Service, (b) operate and
maintain the Northern Pass Transmission  Line  in  accordance  with  Good
 Utility  Practice  and  in  compliance  with  all applicable regulatory
requirements, including applicable NERC and NPCC reliability standards, and (c)
comply with all applicable operating instructions and manufacturers’ warranties.
  The costs associated with the discharge by Owner of its obligations under the
foregoing clauses (a), (b) and (c) shall be recoverable under the Formula Rate
in accordance with Article 8.






Section 6.3.

Annual Plan and Operating Budget and Multiyear Outlook.




(a)     No  later  than  one hundred twenty (120)  days  before the start of
each Contract Year or, in the case of the first Contract Year during which Owner
is obligated to provide Firm Transmission Service hereunder, no later than one
hundred twenty (120) days before the date Owner reasonably expects the
Commercial Operation Date to occur, Owner shall deliver to the Management
Committee the Annual Plan and Operating Budget for the following Contract Year,
along with a non-binding Capital Plan for the following five (5) Contract Years
(a "Multiyear Outlook").  Upon request by the Management Committee, Owner shall
provide the Management Committee with copies of the data, invoices, price sheets
and other  information  utilized  in  the preparation of  any  Annual  Plan and
Operating Budget and shall make the personnel responsible for its preparation
available during normal business hours and upon reasonable advance notice to
discuss the proposed Annual Plan and Operating Budget with the Management
Committee.  Owner shall also provide the Management Committee with access to,
and copies of, all reasonably requested documentation concerning the Multiyear
Outlook.




(b)    The Management Committee shall attempt to agree  upon the Annual  Plan 
and  Operating  Budget within sixty (60) days following  its  receipt  thereof,
 and

 

44






















the Management Committee may approve the proposed Annual Plan and Operating
Budget in whole or in part.




(i)        If the Management Committee approves the Annual Plan and Operating
Budget (or any part thereof) the costs associated with the approved activities
shall not be subject to challenge on prudence grounds under Section 8.1.4.
 Notwithstanding the foregoing sentence,  if  the costs incurred  by  Owner  to
perform any activity in an approved Annual Plan and Operating Budget exceed, in
the aggregate, the amount in the approved Annual Plan and Operating Budget for
such activity, Purchaser shall then have the right to challenge the prudence of
the costs that exceed such approved amount pursuant to Section 8.1.4.




(ii)       If   Purchaser’s   Authorized   Representative   votes against the
approval of all or any part of the activities set forth in the Annual Plan and
Operating Budget, and Owner nonetheless performs the unapproved activities,
Purchaser shall have the right to  challenge  the  prudence  of  Owner’s
expenditures on  such  unapproved  activities   pursuant to Section 8.1.4.




(iii)      If   Purchaser’s   Authorized   Representative   votes against the
approval of all or any part of the activities set forth in the Annual Plan and
Operating Budget, and Owner thereafter chooses not to perform activities that
have not been approved, Owner’s failure to undertake any such activities not
approved by the Management Committee shall not constitute a violation of Good
Utility Practice or a breach by Owner of its obligations hereunder with respect
to any such activities, and Purchaser shall have no right to recover losses or
damages from, or assert any claim against, Owner as a result of such failure.
  In addition, Owner shall have the right to recover from Purchaser, and
Purchaser shall pay or reimburse to Owner, an amount equal to any penalties
assessed by FERC, NERC or any other Governmental Authority for violations of
Applicable Law by Owner, its Affiliates or any of its or their third- party
contractors as a result of such failure.




(iv)      In   the   event   Owner   becomes   aware   that   the aggregate O&M
Costs and Planned CapEx Costs to be incurred during any Contract Year are likely
to exceed the budgeted amounts therefor, as set forth in the Annual Plan and
Operating Budget, by more than fifteen percent (15%), Owner shall promptly
notify the Management Committee.  At the request of Purchaser’s Manager, Owner
shall provide the Management Committee, as applicable, with access to, and
copies of, all reasonably requested documentation concerning such O&M Costs or
Planned CapEx Costs.




(v)       The budgeted amounts for O&M Costs and Planned CapEx  Costs,  as  set
 forth  in  any  Annual  Plan  and  Operating  Budget  approved  by  the
Management Committee or otherwise contemplated by Section 6.2, shall be used to
calculate Transmission Service Payments under the Formula Rate and shall be
recoverable under the Formula Rate in accordance with Article 8, subject to
reconciliation, as described in Section 14.2, to  account for  differences
between the budgeted and actual O&M Costs and Planned CapEx Costs.




(c)

The Management Committee shall also attempt to agree upon the Multiyear Outlook
within sixty (60) days following its  receipt  thereof solely  for  the

 

45




 














purpose of redetermining the Determined Cap during the Operation Phase, as
contemplated by Section 17.1.1(d), and the Management Committee may approve the
proposed Multiyear Outlook in whole or in part.  If an Impasse occurs with
respect to the proposed Multiyear Outlook, then the Impasse shall be resolved in
accordance with Section 18.1(b) solely for the purpose of redetermining the
Determined Cap during the Operation Phase, as contemplated by Section 17.1.1(d).
 The Capital Plan for any Contract Year shall not be deemed to be imprudent
solely on the basis that such Capital Plan varied from any Multiyear Outlook
that included such Contract Year.  Purchaser shall not waive any right to
challenge the prudence of any Capital Plan for any Contract Year solely on the
basis that the Management Committee approved any Multiyear Outlook that included
such Contract Year.




Section 6.4.

Estimated Wind-Down Costs.




(a)     Beginning on the date on which the first Annual Plan and Operating
Budget is delivered to the Management Committee under Section 6.3 and thereafter
concurrently with the delivery of every third (3rd) Annual Plan and Operating
Budget subsequently delivered to the Management Committee under Section 6.3,
Owner shall prepare and submit to Purchaser an estimate of the Estimated
Wind-Down Costs as of the upcoming Owner shall  provide  Purchaser  with 
access  to,  and  copies  of,  all reasonably requested documentation concerning
the Estimated Wind-Down Costs. 



Redetermination  Date.




(b)    If Purchaser believes that the Estimated Wind-Down Costs are incorrect or
inconsistent with the standard set forth in the definition thereof, then
Purchaser shall have the right to submit the matter to the Management Committee
for resolution solely for the purpose of redetermining the Determined Cap during
the Operation Phase, as contemplated by Section 17.1.1(d).  If an Impasse occurs
with respect to such matter, then the matter shall be resolved in accordance
with Section 18.1(b) solely for the purpose of redetermining the Determined Cap
during the Operation Phase, as contemplated by Section 17.1.1(d).




Section 6.5.     Scheduled  Maintenance.    Unless  approved  by the  Management
Committee, or unless  the  Transmission  Operator  or TransÉnergie  requires 
otherwise, Owner shall  not  perform  or  otherwise  undertake,  and  shall
 cause  third  parties  not  to  perform  or otherwise undertake, any scheduled
maintenance or capital project with respect to the Northern Pass Transmission
Line that requires any interruption or reduction of scheduling rights over the
Northern Pass Transmission Line during the months of January, February, March,
June, July, August, September and December.




Section 6.6.

Extraordinary Capital Expenditures.




(a)     In  the  event  Owner  determines  that  any  Extraordinary CapEx is
required, Owner shall promptly notify the Management Committee and deliver to it
information relating to the cost and expected scope and nature of the
Extraordinary CapEx, including any expected outages and overhauls of the
Northern Pass Transmission Line associated therewith (the "Extraordinary CapEx
Plan").  At the request of Purchaser’s Manager, Owner shall provide the
Management Committee with access to, and copies of, all reasonably requested
documentation concerning such Extraordinary CapEx Plan.

 

46






















(b)    The Management Committee shall  attempt  to agree upon any Extraordinary
CapEx Plan as soon as practicable after its receipt thereof, and the Management
Committee may approve the proposed Extraordinary CapEx Plan in whole or in part;
provided, however, that, subject to Purchaser’s rights under Section 8.1.4, no
Management Committee approval shall be required for any Extraordinary CapEx Plan
that does not exceed One Million Dollars ($1,000,000).




(c)    Section 6.3(b)(i), Section 6.3(b)(ii) and Section 6.3(b)(iii) shall apply
mutatis mutandis to costs incurred by Owner to perform Extraordinary CapEx that
is approved or not approved by the Management Committee.




(d)    Any Extraordinary CapEx Plan shall be used to calculate Transmission
Service Payments under the Formula Rate and the costs set forth therein shall be
recoverable under the Formula Rate in accordance with Article 8, subject to
reconciliation, as described in Section 14.2, to account for differences between
the budgeted and actual Extraordinary CapEx Costs.




Section 6.7.     Record of Management Committee Decisions.   The minutes for any
meeting at which a vote was held with respect to a proposed Annual Plan and
Operating Budget or Extraordinary CapEx Plan, as applicable, or any unanimous
written consent in lieu thereof,  shall  expressly  set  forth  in  reasonable
 detail  the  grounds  on  which  Purchaser’s Authorized Representative
disapproved of any maintenance or capital expenditure set forth in such Annual
Plan and Operating Budget or Extraordinary CapEx Plan, as applicable, and the
reasons therefor.




ARTICLE 7




PURCHASER’S TRANSMISSION RIGHTS OVER THE NORTHERN PASS TRANSMISSION LINE






Section 7.1.

Transmission Service.




Section 7.1.1.  Firm Transmission Service.  Owner shall make available to
Purchaser, from and after the Commercial Operation Date, transmission capacity
on the Northern Pass Transmission Line in order to deliver electrical energy, as
scheduled by Purchaser or by a third party under the resale provisions of
Article 10, in an amount equal to the Contract Capacity ("Firm Transmission
Service").  Firm Transmission Service shall be made available over the Northern
Pass Transmission Line at any time from and after the Commercial Operation Date,
in a north-to-south and south-to-north direction, between the U.S. Border and
the Delivery Point. Firm Transmission Service shall be subject to curtailment or
interruption only as a result of an Excused Outage or as provided in Section
15.3(b).  Without limiting Owner’s obligations under this Section 7.1.1, the
quantity of Firm Transmission Service that Owner will provide in any hour shall
not exceed the Total Transfer Capability for such hour.




Section 7.1.2.  Additional  Transmission  Service.     To  the   extent  (a)
transmission capacity in excess of the Contract Capacity in a north-to-south or
south-to-north direction  is  necessarily  incidental to  the design, 
engineering,  construction or  operation  of  the

 

47






















Northern Pass Transmission Line, as described in this Agreement, and (b) ISO-NE
permits the scheduling of transmission service using such incidental
transmission capacity during any hour (or such other permissible scheduling
period adopted by ISO-NE), then Owner shall make available to Purchaser, from
and after the Commercial Operation Date, non-firm transmission service in an
amount equal to such incidental transmission capacity ("Additional Transmission
Service").   Additional Transmission Service shall be subject to curtailment or
interruption by ISO-NE in accordance with the ISO-NE Tariff or upon
determination by the Management Committee  that  the  provision  of  the
 Additional  Transmission  Service  would  degrade  the provision of Firm
Transmission Service.  For the avoidance  of  doubt, the  unavailability  of, or
any curtailment or interruption in, all or any portion of Additional
Transmission Service shall not constitute an Excused Outage under Section 7.3 or
Non-Excused Outage under Section 7.4, and any such unavailability, curtailment
or interruption shall not affect the calculation of the size of any Excused
Outage under Section 7.3 or Non-Excused Outage under Section 7.4.




Section 7.1.3.  Limitation on Transmission Service.  Owner shall have no
obligation to provide transmission service under this Agreement other than Firm
Transmission Service and Additional Transmission Service.  Purchaser shall have
no right to redirect service to alternate points of delivery or receipt on any
portion of the transmission system operated by ISO- NE other than the Northern
Pass Transmission Line.




Section 7.1.4.  Scheduling.  All Firm Transmission Service and Additional
Transmission  Service shall be scheduled in accordance with the rules relating
to the scheduling of electrical energy or capacity transactions over the
Northern Pass Transmission Line, as established under the Transmission Operating
Agreement (the "Scheduling Rules").




Section 7.1.5.  Owner’s Cooperation.




(a)     Without   limiting   the   generality   of   Owner’s   express
obligations under Section 7.1.1 and Section 7.1.2, but subject to the
limitations provided in Section 11.2(c), to the extent permitted by the FERC
Authorization and ISO-NE Rules and consistent with Good Utility Practice, at
Purchaser’s reasonable request, Owner shall cooperate with Purchaser and ISO-NE
in order to permit Purchaser to realize the full reliability and economic
benefits intended under this Agreement.




(b)    Owner shall provide Purchaser with notice of any FERC regulatory
proceedings to which Owner is a party promptly after Owner becomes aware of any
such proceeding.  Owner shall not take any position in such proceeding that is
inconsistent with its obligations under this Agreement.




Section 7.2.

Damages Under Third Party Contracts.




(a)     Subject to the rights of any Financing Party, if and to the extent Owner
receives or is entitled to receive damages, whether liquidated or otherwise, or
other amounts payable in connection with a third party’s breach of its
obligations under, or termination (for whatever reason) of, any Construction
Contract (including any Construction Contract with Hydro-Québec Contractor) or
other contract (including any contract with the OASIS  Administrator)  entered
into in connection with the Northern Pass Transmission Line or

 

48






















the AC Upgrades, Owner shall credit the amounts received by Owner to Purchaser
under the Formula Rate, net of reasonable fees (including attorneys’ fees) and
other expenses incurred by Owner in connection with the receipt and final
collection of such amounts.




(b)    Owner shall use commercially reasonable efforts to pursue the collection
or recovery of any such amounts and otherwise seek to enforce its rights under
any Construction Contract (including any Construction Contract with Hydro-Québec
Contractor), insurance policy or other third-party contract (including any
contract with an Affiliate of Northeast Utilities) entered into by Owner in
connection with the Northern Pass Transmission Line or the AC Upgrades.




Section 7.3.

Excused Outages or Reductions.




(a)     Notwithstanding  anything  herein  to  the  contrary,  Owner shall not
be in breach of, or be liable to Purchaser for any losses or damages under, this
Agreement, and no Owner Default shall occur, as a consequence of an Excused
Outage. "Excused Outages" means any outages of the Northern Pass Transmission
Line or reductions in the Total Transfer Capability below the Contract Capacity
(whether as a result of a physical condition, legal impediment or otherwise), if
and to the extent due to any reason other than Owner’s failure to (i) exercise
Good Utility Practice or (ii) otherwise discharge its obligations under this
Agreement.




(b)    For the avoidance of doubt, Excused Outages shall include outages of the
Northern Pass Transmission Line or reductions in the Total Transfer Capability
below the Contract Capacity due to the following events, but only to the extent
they satisfy the definition set forth in last sentence of clause (a) above:




(i)

Events of Force Majeure;




(ii)       Scheduled   maintenance,   if   and   to   the   extent required to
discharge Owner’s obligations under Section 6.2 or Section 5.4 and consistent
with Owner’s obligations under Section 6.5;




(iii)     Outages or reductions in the use or availability of transmission lines
other than the Northern Pass Transmission Line;




(iv)      Decisions  of  TransÉnergie  or  conditions  in  the electric system
located in the Province of Québec, including the unavailability of the Québec
Line, in whole or in part; and




(v)       Decisions  of  ISO-NE,  including  a  decision  to reduce or suspend
the scheduling rights over the Northern Pass Transmission Line as a result of
any grid reliability issue or to preserve facilities and equipment from physical
damage.




(c)     Purchaser  shall  be  obligated, during  any  Excused Outage, to pay the
Transmission Service Payment in accordance with Article 8 and Article 14 to the
same extent as if such Excused Outage had not occurred, except as provided in
Section 16.4 for any Extended  Outage. Owner shall use commercially reasonable
efforts to (i) seek to avoid and

 

49






















(ii) mitigate or remedy any Excused Outage in a commercially reasonable
timeframe consistent with Good Utility Practice.




Section 7.4.

Non-Excused Outages or Reductions.




Section 7.4.1.  Reduction  in  Transmission  Service  Payments.     Unless
otherwise excused under Section 7.3 or Article 16, if and to the extent an
outage of the Northern Pass  Transmission  Line  or  reduction  in  the  Total
 Transfer  Capability  below  the  Contract Capacity (whether as a result of a
physical condition, legal impediment or otherwise) is due to Owner’s failure to
(a) exercise Good Utility Practice or (b) otherwise discharge its obligations
hereunder (a "Non-Excused Outage"), the Transmission Service Payment for such
period shall be reduced by an amount that bears the same ratio to the
Transmission Service Payment as the amount of unavailable transmission capacity
resulting from such Non-Excused Outage bears to the Contract Capacity and Owner
shall have no right to recover such amounts.  Any Dispute over whether or not or
to what extent a Non-Excused Outage has occurred shall be resolved in accordance
with Article 18.  For the avoidance of doubt, pending resolution of any such
Dispute, Purchaser’s right, pursuant to this Section 7.4.1, to any reduction in
the Transmission Service Payments shall be suspended.




Section 7.4.2.  Québec   Damages.      In   addition   to   the   reduction   in
Transmission Service Payments contemplated by Section 7.4.1, Purchaser shall
have the right to recover from Owner, and Owner shall pay or reimburse to
Purchaser, for each month (or part thereof) of any  Non-Excused  Outage, an
amount equal to the OATT Payment with respect to such month  (or part  thereof)
or,  to  the extent  Purchaser acquires  replacement  transmission service
during such month (or part thereof), the Replacement Transmission Cost for the
replaced transmission capacity, if less expensive than such OATT Payment (the
"Québec Damages"); provided, however, that Owner’s liability to Purchaser for
any Québec Damages shall not commence unless and until such time as the
aggregate amount of unavailable transmission capacity resulting from Non-Excused
Outages (which amount shall be converted to, and expressed in, megawatt-hours)
exceeds the Initial Allowance in any Contract Year; provided, further, however,
that, with respect to any Non-Excused Outage, Owner’s maximum liability to
Purchaser for any Québec Damages that are related to such Non-Excused Outage
(regardless of the duration of such Non-Excused Outage) shall not exceed, in the
aggregate, an amount equivalent to the sum of the OATT Payments for the period
commencing on the later to occur of (i) the first date of such Non-Excused
Outage and (ii) the date on which the aggregate amount of unavailable
transmission capacity that is attributable to Non-Excused Outages (expressed in
megawatt-hours) exceeds the Initial Allowance in any Contract Year and ending
six (6) months thereafter or upon the earlier termination of this Agreement
pursuant to its terms.  Any such Québec Damages, when taken as a whole, shall
not exceed the amounts that would have been owed by a Person other than an
Affiliate of TransÉnergie in a comparable arm’s-length transaction or
arrangement under the TransÉnergie OATT.  Purchaser shall use commercially
reasonable efforts to cause HQP to mitigate the amount of any Québec Damages.
 At Owner’s reasonable request, Purchaser shall make available to Owner any
information reasonably necessary to support the amounts owed to Purchaser by
Owner pursuant to this Section 7.4.2.




Section 7.4.3.  Liquidated Damages.  The Parties acknowledge and agree that
 the  modification  of   Purchaser’s  payment  obligations  pursuant  to
 Section 7.4.1  and  the

 

50






















payment of amounts by Owner to Purchaser under Section 7.4.2 are an appropriate
remedy and that any such modification or payment does not constitute  a 
forfeiture or penalty  of  any  kind.  The Parties further acknowledge and agree
that the damages for a Non-Excused  Outage  are difficult or impossible to
determine and that the damages calculated hereunder constitute a reasonable
approximation of the harm or loss to Purchaser as a result thereof.




Section 7.4.4.  Sole and Exclusive Remedy.   Subject to the discharge by Owner
of its obligations under Section 5.7(a), the rights provided in Section 3.3.12
and this Section 7.4 shall collectively be the sole and exclusive remedy of
Purchaser with respect to a Non-Excused Outage.   The foregoing sentence shall
not be construed in any way to limit (a) Purchaser’s right to recover any costs
or expenses (including reasonable attorneys’ fees) reasonably incurred by
Purchaser to recover any amounts owed to Purchaser by Owner under this
Agreement, (b)  Purchaser’s rights  and  remedies under  the Purchaser’s 
Security  Documents or Owner Guaranty or against Purchaser’s Lien or any other
 financial  assurances  held  by Purchaser or  (c)  Purchaser’s right to recover
payment of any indemnification obligations of Owner to Purchaser pursuant to
Section 21.2.




Section 7.5.     Metering.      Metering   and   telemetering   requirements
  for   the Northern Pass Transmission Line shall be established by the
Management Committee in accordance with Good Utility Practice and as necessary
to (a) accomplish the purposes of, and to implement and administer, this
Agreement and (b) satisfy the requirements of, and to implement and administer,
the Interconnection Agreement and the Transmission Operating  Agreement.   If 
an Impasse occurs with respect to such metering and telemetering requirements,
then the matter shall be resolved in accordance with Section 18.1(b).  All costs
incurred by Owner in connection with metering and telemetering for the Northern
Pass Transmission Line shall be  recoverable under the Formula Rate in
accordance with Article 8.




ARTICLE 8




PAYMENT FOR TRANSMISSION SERVICE OVER THE NORTHERN PASS TRANSMISSION LINE






Section 8.1.

Transmission Service Payment; Application of Formula Rate.




Section 8.1.1.  Letter   Agreement.      In   the   event   this   Agreement
  is terminated under Section 3.3.2, Owner’s right to recover from Purchaser any
costs or expenses incurred by Owner in connection with the Northern Pass
Transmission Line shall be as provided in the Letter Agreement and subject to
FERC approval, and Purchaser shall have no obligation for any charges under this
Agreement (other than as provided in the Letter Agreement).




Section 8.1.2.  Charges under the Formula Rate.




(a)    Prior to the Commercial Operation Date, Owner shall not invoice Purchaser
for any Transmission Service Payments hereunder.




(b)   From and after the Commercial Operation Date, unless expressly excluded
under the terms and conditions of this Agreement, Purchaser shall pay all
charges, as calculated  pursuant  to  the  Formula  Rate, which  charges  shall 
be  payable  on  a 

 

51






















monthly basis in accordance with Article 14 (the "Transmission Service
Payment").   Owner shall not invoice Purchaser for, and Purchaser shall have no
obligation to pay, any charges that are not recoverable under the Formula Rate,
except (i) as contemplated by Section 8.1.1, (ii) for amounts owed to Owner by
Purchaser under Section 3.3, Section 3.4, Section 9.3.3(c), Section 9.3.4 or
Section 9.3.5(d), (iii) for damages that may be recovered by Owner under this
Agreement as a result of a Purchaser Default, (iv) for any costs or expenses
(including reasonable attorneys’ fees) reasonably incurred by Owner to recover
any amounts owed to Owner by Purchaser under this Agreement or to secure the
release of Purchaser’s Lien and the Purchaser’s Security Documents or other
security or performance assurance provided by or on behalf of Owner after the
later to occur of the end of the Term or the date on which any accrued but
unpaid payment obligation of Owner to Purchaser hereunder shall have been fully,
finally and indefeasibly satisfied, (v) for fees and expenses reasonably
incurred by Owner in enforcing Purchaser’s participation obligation pursuant to
Section 18.3.5, or (vi) for payment of any indemnification obligations of
Purchaser to Owner pursuant to Section 21.1.   




(c)     Transmission   Service   Payments   calculated   under   the Formula
Rate shall be based upon a projected cost-of-service calculation.  The Formula
Rate shall be reconciled with actual costs on an annual basis in accordance with
Section 14.2.




(d)   If and when the Construction Phase occurs, the Letter Agreement shall
terminate immediately without further action of the Parties, and commencing on
the Commercial Operation Date, (i) all Construction Costs incurred during the
Development Phase shall be included in the Formula Rate, together with AFUDC, as
accrued thereon in accordance  with  clause  (e)(ii)  below,  but  subject  to
 Section  4.3.1,  and  (ii)  all  Pre-COD Expenses shall be included in the
Formula Rate, together with Carrying Charges, as accrued thereon in accordance
with clause (e)(iii) below, but subject to Section 4.3.1.




(e)     For  purposes  of  calculating  the  Transmission  Service Payment under
the Formula Rate, (i) depreciation shall not be included before the Commercial
Operation Date; (ii) AFUDC shall be accrued on all capital costs that were
incurred during the Development Phase and Construction Phase and that are
recoverable under the Formula Rate, such that  recovery of a return on 
such capital  costs, together with  AFUDC accrued  thereon, shall commence on
the Commercial Operation Date (except as otherwise contemplated in Section 3.3
with respect to the recovery of costs and AFUDC following termination of this
Agreement); and (iii) commencing on the date on which the Development Phase
begins, Owner shall establish a regulatory asset that will include all Pre-COD
Expenses, together with carrying charges on the regulatory asset at Owner’s
weighted cost of capital (as calculated under the Formula Rate) ("Carrying
Charges") from the date on which the regulatory asset is established until the
regulatory asset is fully amortized, and shall amortize such  regulatory  asset 
over  a three (3)-year period commencing on the Commercial Operation Date.




(f)     Owner shall seek FERC approval or acceptance to permit Owner to  include
in  the  regulatory  asset  described  in  clause (e)(iii) above all AC Upgrade
Costs associated with the AC Upgrades placed-in-service before the Commercial
Operation Date.

 

52






















Section 8.1.3.  Purchaser’s Costs.   Except as expressly contemplated by this
Agreement for (a) any damages suffered by Purchaser as a result of an Owner
Default, (b) any costs or expenses (including reasonable attorneys’ fees)
reasonably incurred by Purchaser to recover any amounts owed to Purchaser by
Owner under this Agreement or to secure the release of any Purchaser Guaranty or
other security or performance assurance provided  by or  on  behalf of Purchaser
after the later to occur of the end of the Term or the date on which any accrued
but unpaid payment obligation of Purchaser to Owner hereunder shall have been
fully, finally and indefeasibly satisfied, (c) fees and expenses reasonably
incurred by Purchaser in enforcing Owner’s  participation  obligation  pursuant
 to  Section  18.3.5  or  (d)  any  indemnification obligations of Owner to
Purchaser pursuant to Section 21.2, Owner shall have no liability to Purchaser
or its Affiliates for any costs, expenses or charges incurred by Purchaser in
connection with this Agreement.




Section 8.1.4.  Challenges to Inclusion of Charges under the Formula Rate.
Owner’s right to recover any costs or expenses under the Formula Rate, and
Purchaser’s liability for such costs or expenses under this Agreement, shall be
subject to the following provisions:




(a)     The  Formula  Rate  shall  only  include  costs  and expenses that were
prudently  incurred; provided that  a  rebuttable  presumption shall exist that
all costs and expenses included in the Formula Rate were prudently incurred, and
nothing contained herein shall be construed to alter the burdens of proof and
going forward, as set forth in clause (b) below.




(b)    Subject to Section 18.2, Purchaser shall have the right to challenge the
prudency of any costs or expenses that Owner seeks to recover from Purchaser
under this Agreement by filing a pleading with FERC seeking to omit from the
Transmission Service Payments calculated under the Formula Rate any costs or
expenses included in the Formula Rate that were not prudently incurred.   Such
prudency challenge shall be made pursuant  to  Sections  306  and  309  of  the
 Federal  Power  Act  to  invoke  FERC’s  retained authority to investigate and
order refunds with respect to any imprudent charges sought to be recovered under
the Formula Rate.  Any proceeding initiated by Purchaser to challenge the
prudency of Owner’s costs and expenses shall be conducted using the same
standards and in accordance with the same procedures that FERC would normally
apply to prudency challenges. Further, a rebuttable presumption shall exist that
all costs and expenses included in the Formula Rate were prudently incurred;
provided, however, that once Purchaser has met its initial burden to show that a
cost or expense was not prudently incurred, the burden shall then shift back to
Owner to prove that such cost or expense was prudently incurred.   The Parties
specifically intend and acknowledge and agree that, if FERC determines that any
amount included in the Formula Rate was not prudently incurred, then such amount
may be excluded from the Formula Rate effective as of the date such amount was
first included in Owner’s FERC account(s) that comprise the Formula Rate.




(c)   Notwithstanding clauses (a) and (b) above, Purchaser acknowledges and
agrees that no prudency challenge shall be permitted with respect to (i) any
cost or expense to the extent approved by the Management Committee, including
pursuant to Section  5.2.1(b),  Section  5.2.2(b),  Section  5.3(a),  Section
 6.3(b),  Section  6.6(b),    Section 9.3.2(b),  Section 16.3(b) and  Section
16.3(c),  but  excluding   Section 5.2.3,  Section 6.3(c)  or

 

53




 














Section  6.4,  or  agreed  to  in  writing  by Purchaser  or (ii) any  cost  or
 expense  established pursuant to the arbitration provisions set forth in
Section 18.3, other than any cost or expense so established as a result of an
Impasse under Section 5.2.3, Section 6.3(c) or Section 6.4. Purchaser further
acknowledges and agrees that its right to challenge any costs under this Section
8.1.4 shall be subject to Section 14.3(b).




(d)    Subject to Section 5.5 and Section 6.3(b)(iii), in no event shall any (i)
penalties assessed by FERC, NERC or any other Governmental Authority for any
violation  of  Applicable  Law  by  Owner,  its  Affiliates  or  any  of  its
 or  their  third-party contractors or (ii) payments made to settle allegations
of such violations be recoverable under the Formula Rate, unless the Management
Committee shall have approved, or Purchaser shall have agreed in writing to
reimburse Owner for, such amounts.




(e)     This Section 8.1.4 shall  not  be  construed  in  any way to limit any
other rights Purchaser may have to file for relief with FERC pursuant to Section
18.2.




Section 8.1.5.  Challenges to Application of Formula Rate.  If,  as  a  result
of the audit of Owner’s application of the Formula Rate or for any other reason,
Purchaser believes that Owner has miscalculated or incorrectly included charges
under the Formula Rate, Purchaser shall then have the right to submit the matter
to the Management Committee for resolution under Section 18.1(a).   If an
Impasse occurs with respect to such matter, Purchaser shall then have the right
to file a complaint with FERC seeking an order requiring Owner to comply with
the Formula Rate, as its filed tariff.




Section 8.2.     Service Life.  For purposes of calculating the Transmission
Service Payments under the Formula Rate, (a) the depreciable life of any
depreciable asset comprising part of the Northern Pass Transmission Line as of
the Commercial Operation Date shall be equal to forty (40) years, and (b) the
depreciable life of a capital addition that is placed-in-service after the
Commercial Operation Date shall be equal to the lesser of (i) its economic life
and (ii) the remaining Term as of the placed-in-service date.




Section 8.3.

Capital Structure.




(a)    From and after the Development Phase, Owner shall use commercially
reasonable efforts to maintain a Capital Structure equal to 50-50.




(b)    Notwithstanding clause (a) above, at all times during the Term, the
Capital Structure for purposes of calculating Transmission Service Payments
under the Formula Rate shall be equal to 50-50.




Section 8.4.

Return on Equity.




(a)     The return on equity ("ROE") used in the Formula Rate to accrue AFUDC
prior to the Commercial Operation Date and to calculate the weighted cost of
capital  for  the  Carrying  Charges  on  the  regulatory  asset  established
 pursuant  to  Section 8.1.2(e)(iii) shall be twelve and fifty-six one-hundredth
percent (12.56%).

 

54
























(b)

Upon Commercial Operation, the ROE shall be adjusted to equal (i) the Base ROE,
plus (ii) an adder equal to the lesser of (A) one hundred forty-two (142) basis
points and (B) an amount that would  not cause the total  ROE  to  exceed  the
applicable zone of reasonableness for  such  Regional  Transmission  Service, as
established  in  the  most recent rate order for such service.    In the event
the Base ROE for Regional Transmission Service using the transmission facilities
of Northeast Utilities is no longer based upon a single, regional Base ROE,
Owner shall make a filing under Section 205 of the Federal Power Act to
establish the ROE applicable to service under this Agreement that includes the
adder set forth above; provided, however, that Owner shall delay such FERC
filing for a period not less than thirty (30) days, but not  to exceed sixty
 (60) days, to provide time for the Parties to negotiate the ROE to be
applicable to service under this Agreement.  The Parties acknowledge and agree
that Purchaser shall have the right to challenge any FERC filing made under
Section 205 of the Federal Power Act with respect to a replacement for the Base
ROE, unless Purchaser shall have agreed in writing to the ROE set forth in such
filing.




Section 8.5.

Cost Recovery of AC Upgrades.


 

(a)     The Parties acknowledge and agree that the AC Upgrades will be
constructed and owned by the AC Upgrade Owners.  Owner shall enter into a
facilities agreement with each such AC Upgrade Owner to pay the costs to design,
license, construct and operate such AC Upgrades (each, a "Facilities
Agreement").




(b)    Prior to executing any Facilities Agreement, Owner shall consult with the
Management Committee with respect to the proposed terms and conditions thereof.
 The Management Committee shall promptly provide comments, if any, to Owner on
such terms and conditions.  Owner shall make a good faith effort to take into
account any comments made by the Management Committee that are consistent with
FERC rules and policies.  Any Facilities Agreement entered into with an
Affiliate of Northeast Utilities shall be on terms and conditions at least as
favorable to Owner, when taken as a whole, as would have been  obtained  (at
 the  time  entered  into)  in  a  comparable  arm’s-length  transaction  or
arrangement with a Person other than an Affiliate of Northeast Utilities;
provided, however, that, if such transaction or arrangement has been accepted or
approved by FERC or any other Governmental Authority that specifically reviews
the Affiliate relationship in such transaction or arrangement, then such
transaction or arrangement shall be deemed to be a comparable arm’s-length
transaction or arrangement.




(c)   All amounts incurred by Owner under the Facilities Agreement ("AC Upgrade
Costs") shall be recovered as expenses under the Formula Rate in accordance with
Article 8.  Notwithstanding the foregoing sentence, the AC Upgrade Costs under
any Facilities Agreement entered into with an Affiliate of Northeast Utilities
shall not exceed the costs and expenses that would have been incurred by Owner
if the AC Upgrade Costs were directly incurred by Owner and recovered pursuant
to the Formula Rate in accordance with this Agreement.




(d)    Owner shall coordinate with the AC Upgrade Owners and ISO-NE as necessary
to obtain for Purchaser the Other Transmission Rights under the ISO-NE Tariff 
that  are  associated  with, or  issued  in  connection  with, the  AC Upgrades,
the costs of

 

55






















which AC Upgrades are incurred by Owner and recovered from Purchaser in
accordance with this Agreement.




(e)     In the event ISO-NE determines that all or any portion of the AC Upgrade
Costs are eligible to be included in Regional Rates, Purchaser shall have the
right, exercisable in its sole discretion, to continue to bear responsibility
under this Agreement for all or any portion of the AC Upgrade Costs, in which
case Purchaser shall continue to be entitled, in accordance with the ISO-NE
Tariff, to all or any portion of the Other Transmission Rights that are
associated with, or issued in connection with, Purchaser’s continued
responsibility for such AC Upgrade Costs.




Section 8.6.

Transfer and Cost Recovery of AC Line.




(a)     The AC Line shall be initially owned by Owner.  AFUDC or Carrying
Charges, as applicable, shall be accrued on the costs and expenses that are
incurred by Owner in connection with the AC Line in accordance with Section
8.1.2(e)(ii) or Section 8.1.2(e)(iii), and, commencing on the Commercial
Operation Date, such costs and expenses, together  with  AFUDC  or  Carrying 
Charges,  as  applicable,  accrued  thereon,  shall  be recoverable under the
Formula Rate (i) in the same manner as the costs and expenses that are incurred
by Owner in connection with the HVDC Line and (ii) otherwise in accordance with
Article 8, except, in each case, as otherwise provided in clause (e) below.




(b)    In the event all or any portion of the AC Line, for all or any part of
the Term, meets the criteria for Pool Transmission Facilities ("PTF") (as those
criteria and term are defined in the ISO-NE Tariff), Owner shall have the right,
in its sole discretion, to transfer  ownership  of  any  such  PTF  portion  of
 the  AC  Line  to  its  Affiliate,  PSNH,  in accordance with this Section 8.6.




(c)     In connection with any such transfer of ownership, Owner shall enter
into an agreement with PSNH ("AC Line Agreement") pursuant to which Owner shall,
subject to clause (e) below, (i)  pay  all  costs and expenses (including
unrecovered return on capital   investment)  that  (A)  have  been  or  will  be
 incurred  in  connection  with  such transferred portion of the AC Line, (B)
have not been previously recovered under this Agreement, and (C) are not and
will not be included in Regional Rates.  To the extent not included in Regional
Rates, such costs and expenses shall include those necessary for Purchaser’s
eligibility, in  accordance with  the  ISO-NE Tariff, for the Other Transmission
Rights that are associated with, or issued in connection with, the AC Line.
 Pursuant to the AC Line Agreement, Owner shall acquire sufficient rights with
respect to such PTF portion of the AC Line to permit Owner to discharge its
obligations under this clause (c) and Purchaser to exercise its rights under
clause (f) below.




(d)    Purchaser   shall   have   the   right   to   participate   in   the
negotiation of the AC Line Agreement, and the Parties shall attempt to reach
agreement on the rates, terms and conditions thereof, consistent with the
parameters set forth in this Section 8.6. In the event the Parties fail to reach
agreement with PSNH on the rates, terms and conditions of the AC Line Agreement
within sixty (60) days following the commencement of such negotiations, Owner
shall unilaterally  file the  AC  Line Agreement with  FERC in  unexecuted

 

56






















form pursuant to Section 205 of the Federal Power Act, and Purchaser shall have
the right to contest any of the rates, terms and conditions thereof, consistent
with the parameters set forth in this Section 8.6, or to seek changes to the AC
Line Agreement pursuant to Section 206 of the Federal Power Act, consistent with
the parameters set forth in this Section 8.6.  Except as provided in the
foregoing sentence, and consistent with the terms of clause (b) above, Purchaser
shall not have the right to oppose the transfer by Owner of ownership of any PTF
portion of the AC Line to PSNH.




(e)

All  amounts  incurred  by  Owner  under  the  AC  Line Agreement shall be
recovered as expenses under the Formula Rate in accordance with Article 8.
Notwithstanding the foregoing sentence, such amounts shall not exceed the costs
and expenses that would have been incurred by Owner if the AC Line were still
owned by Owner and such amounts were recovered pursuant to the Formula Rate  in 
accordance with  this Agreement.   In no event shall Owner have the right to
recover any return on investment associated with any PTF  portion  of  the AC 
Line transferred  to PSNH  that  is  higher than the ROE established in Section
8.4.




(f)     Upon a reasoned basis, Purchaser may request  that  Owner or PSNH,
whichever is the owner of the AC Line (such party, "AC Line Owner"), determine
and inform Purchaser of whether or  not  the  costs  and  expenses associated
with all or any portion of the AC Line should be included in Regional Rates.  If
AC Line Owner determines that such Regional Rate treatment is consistent with AC
Line Owner’s obligations and representations to FERC, other Governmental 
Authorities and  AC  Line  Owner’s Affiliates, then AC Line Owner shall submit
such request to ISO-NE within ninety (90) days after the receipt by Owner of the
request described in the first sentence of this clause (f).  If ISO-NE
subsequently  determines  that  the  costs and expenses associated with all or
any portion of the AC Line are eligible to be included in Regional Rates, then
Purchaser shall have the right, exercisable in its sole discretion, to take
either of the following actions:




(i)

Accept such Regional Rate treatment; or




(ii)    Continue  to  bear  responsibility  under  this Agreement for all or any
portion of the costs and expenses associated with the transferred portion of the
AC Line, in which case Purchaser shall be entitled, in accordance with the
ISO-NE Tariff, to all or any portion of the Other Transmission Rights that are
associated with, or issued in connection with, Purchaser’s continued
responsibility for such costs and expenses.




Owner and its Affiliates assume no obligations under this Agreement to advocate,
with ISO-NE, NEPOOL or otherwise, for the Regional Rate treatment of all or any
portion of the AC Line, and neither Owner nor  its  Affiliates shall have  any
liability to Purchaser if all or any portion of the AC Line does not receive
such Regional Rate treatment.  If AC Line Owner determines that it will not
submit or support a request to ISO-NE for such Regional Rate treatment, then
Owner shall notify Purchaser in writing of such decision within ninety (90) days
after the receipt by Owner of the request described in the first sentence of
this clause (f).  Following the end of such ninety (90)-day period, Purchaser
shall have the right to file a complaint with FERC seeking an order requiring
such Regional Rate treatment.

 

57




 














(g)    From  and  after  the  transfer to PSNH of those portions of the AC  Line
designated  as  PTF  by ISO-NE, the following provisions  shall  apply for all
purposes under this Agreement for the remainder of the Term:




(i)        If the entirety of the AC Line has been designated PTF and
transferred to PSNH, then the Delivery Point shall be the southern terminus of
the HVDC Line at the DC/AC converter station located near the Webster substation
in the City of Franklin in the State of New Hampshire, and if less than the
entirety of the AC Line has been designated as PTF, then the Management
Committee shall determine the appropriate Delivery Point;




(ii)       References to the Northern Pass Transmission Line shall exclude all
portions of the AC Line that have been designated as PTF;




(iii)    References  to  the  AC  Upgrades,  other  than references thereto in
Section 8.5, shall include the portions of the AC Line that have been designated
as PTF;




(iv)      Transmission service over the portions of the AC Line designated as
PTF shall be provided in accordance with Section II of the ISO-NE Tariff and not
pursuant to the terms and conditions of this Agreement; and




(v)       Owner shall continue to maintain the Northern Pass Transmission Line
to the same standard, in accordance with Section 6.2 and Section 6.3, as existed
before the Delivery Point was changed.




ARTICLE 9




RIGHTS UPON EXPIRATION OF TERM






Section 9.1.

Rollover Rights.






(a)

Unless  this  Agreement  is terminated early under Section 3.3, Section 15.3 or
Section 15.4, Purchaser shall have rollover rights at the end of the initial
Term in accordance with Order No. 890 et seq. and the FERC pro forma open access
transmission service tariff, as such rights are defined as of the Effective
Date. 




(b)    If   Purchaser   chooses   to   exercise   rollover   rights   in
accordance with clause (a) above, Owner shall then prepare and deliver to
Purchaser, no later than six months after such exercise, an engineering
assessment, which shall include an assessment of (i) the ability of the Northern
Pass Transmission Line to operate for the proposed extended Term, (ii) any
upgrades or refurbishment required to support the operation of the Northern Pass
Transmission Line for the proposed extended Term, and (iii) forecasted capital
expenditures over the proposed extended Term.  All costs and expenses incurred
by Owner in connection with such engineering assessment shall be recoverable
under the Formula Rate in accordance with Article 8.  If such engineering
assessment indicates that the Northern Pass Transmission Line is incapable of
providing Firm Transmission Service for the full duration of the  extended  Term
 requested  by  Purchaser or  if the costs required to support the operation of

 

58






















the Northern Pass Transmission Line for the proposed extended Term are
unacceptable to Purchaser, in its sole discretion, then Purchaser shall have the
right, exercisable in its sole discretion, to (A) revise its election to reduce
the period of the extended Term or (B) waive its rollover rights.




(c)   Owner  shall  not  enter  into  any contract  or  other arrangement for a
Subsequent Use that is inconsistent with Purchaser’s rollover rights, as
provided herein.




Section 9.2.     Reimbursement of Capital Costs.   If, following the expiration
or earlier termination of the Term, (a) a third party acquires service over the
Northern Pass Transmission Line, or (b) the Northern Pass Transmission Line is
included in Regional Rates (either event, a "Subsequent Use"), then Owner shall
reimburse Purchaser for a pro  rata  portion of the costs and expenses
associated with each capital  addition comprising  part of  the Northern Pass
Transmission Line that has an expected useful life beyond the end of the Term,
as determined using the ratio of (i) the period of time during which such third
party acquires service over  the  Northern  Pass  Transmission  Line  or,  if
 ISO-NE  includes  the  Northern  Pass Transmission  Line  in  Regional  Rates,
 the  remaining  useful  life  of  the  Northern  Pass Transmission Line
following the end of the Term, and  (ii)  such  period of  time or  remaining
useful life, as applicable, plus the amortization period used to charge
Purchaser for such capital addition.  No later than thirty (30) days after Owner
has entered into any contract or other arrangement for a Subsequent Use, Owner
shall (A) calculate the reimbursement amount with respect  to  such  contract
 or  other  arrangement,  (B)  provide  a  copy  of  such  calculation  to
Purchaser, and  (C)  pay to Purchaser any amounts owed  by  Owner  to Purchaser
under this Section 9.2, together with  interest  thereon calculated pursuant to
Section 14.5(a), in a single lump sum and  in  immediately available funds or by
wire transfer, in  each  case, in accordance with wiring instructions provided
to Owner by Purchaser in writing.  Any Dispute with respect to the amount owed
to Purchaser under this Section 9.2 shall be resolved in accordance with Article
18.






Section 9.3.

Retirement and Decommissioning.




Section 9.3.1.  Establishment   of   Regulatory  Asset;  Recovery  of  Net

Decommissioning Costs.




(a)       In  the  event  all  or  a  portion  of  the  Northern  Pass
Transmission Line is required to be Decommissioned by Applicable Law, Owner
shall establish the Regulatory Asset – Asset Retirement Obligation
(Decommissioning), as defined in Attachment B.  At the time Owner files this
Agreement with FERC pursuant to Section 2.1(a), Owner  shall  also  seek  FERC
 approval  or  acceptance  to  permit  Owner  to  establish  such regulatory
asset.




(b)       Unless this Agreement is terminated prior to the expiration of the
Term under Section 3.3 (excluding Section 3.3.7 and Section 3.3.12) or Section
15.3 (in which case Section 9.3.3(c) shall apply) or under Section 3.3.7 or
Section 15.4 (in which case Section 9.3.3(d) shall apply), promptly after the
Decommissioning Plan is approved by the Management  Committee  (or  determined
pursuant to the dispute resolution provisions  herein  in

 

59






















the event of an Impasse with respect thereto), Owner shall calculate the
Levelized Monthly Decommissioning  Payment.    The  "Levelized  Monthly
Decommissioning  Payment"  shall  be equal to (i)  the estimated Net
Decommissioning Costs, as set forth in such Decommissioning Plan (which
estimated Net Decommissioning Costs shall be expressed in dollars for the
year(s) during which they are expected to be incurred and then discounted to the
present value at the beginning of the first calendar day after the end of the
Decommissioning Payment Period (regardless of whether or not such day is a
Business Day) using a discount factor equal to the reasonably expected monthly
rate of return applied in computing the Levelized Monthly Decommissioning
Payment), multiplied by (ii) the Decommissioning Payment Formula.  An example of
this calculation is set forth in Attachment H.  Thereafter, the Levelized
Monthly Decommissioning Payment shall not be subject to change (unless such
change shall have been agreed by the Parties or approved by the Management
Committee).




(c)       Owner shall have the right to make a unilateral filing under
Section 205 of the Federal Power Act to establish a separate rate for the
recovery of Net Decommissioning Costs consistent with this Section 9.3, rather
than to recover such Net Decommissioning Costs under the Formula Rate, and
Purchaser shall have the right to challenge such filing, unless Purchaser shall
have agreed in writing on such filing.




Section 9.3.2.  Decommissioning Plan.




(a)       No later than six (6) months before the commencement of the
Decommissioning Payment Period, or if this Agreement is earlier terminated under
Section 3.3 (excluding Section 3.3.7 and Section 3.3.12) or Section 15.3, no
later than sixty (60) days after such termination, Owner shall deliver to the
Management Committee a statement that sets forth in reasonable detail (i)
Owner’s estimation of (A) the Decommissioning Costs and Salvage Proceeds and,
unless this Agreement is terminated early under Section 3.3 or Section 15.3, the
Levelized Monthly Decommissioning Payment derived therefrom, and (B) any
activities associated with either thereof and (ii) the scope and frequency of
informational progress reports with respect to the Decommissioning of the
Northern Pass Transmission Line, including the process for the recovery by Owner
of its actual Net Decommissioning Costs following the exhaustion of the
Decommissioning Fund prior to the completion of Decommissioning (collectively,
the "Decommissioning Plan").  At the request of Purchaser’s Manager, Owner shall
provide the Management Committee with access to, and copies of, all reasonably
requested documentation concerning such Decommissioning Plan.




(b)       The  Management  Committee  shall attempt  to  agree upon the
Decommissioning Plan within sixty (60) days following its receipt thereof, and
the Management Committee may approve the proposed Decommissioning Plan in whole
or in part.  If  an  Impasse occurs with respect to the proposed Decommissioning
Plan (or any part thereof), then the matter shall be resolved pursuant to the
arbitration provisions set forth in Section 18.3.




(c)       Owner  shall  use  commercially  reasonable  efforts  not  to exceed
the estimated amounts set forth in the Decommissioning Plan approved by the
Management Committee (or determined pursuant to the dispute resolution
provisions herein in the event of an Impasse with respect thereto); provided,
however, that all Net Decommissioning Costs actually incurred by
Owner, whether or not set forth in such  Decommissioning  Plan, shall

 

60






















be recoverable under this Agreement in accordance with this Section 9.3, subject
to (i) reallocation upon a Subsequent Use, if any, as described in Section
9.3.4, and (ii) challenge on prudence grounds, if applicable, as described in
Section 9.3.6.




Section 9.3.3.  Payment of Decommissioning Costs.




(a)       Unless this Agreement is terminated prior to the expiration of the
Term under Section 3.3 (excluding Section 3.3.7 and Section 3.3.12) or Section
15.3 (in which case clause (c) below shall apply) or under Section 3.3.7 or
Section 15.4 (in which case clause (d) below shall apply), Owner shall include
the Levelized Monthly Decommissioning Payment in the Formula Rate during each of
the last sixty (60) months of the Term (excluding any extension of the Term made
after the thirty-fifth (35th) anniversary of the Commercial Operation Date
pursuant to Section 9.1 or Section 16.4) (the "Decommissioning Payment Period").
 If the Management Committee shall not have approved the Decommissioning Plan
(or the Decommissioning Plan shall not have been determined pursuant to the
dispute resolution provisions herein in the event of an Impasse with respect
thereto) prior to the commencement of the  Decommissioning  Payment  Period,
 then  the  following  provisions  shall  apply, notwithstanding anything herein
to the contrary:




(i)        The Levelized Monthly Decommissioning Payment included in the Formula
Rate pursuant to this clause (a) shall be equal to (A) the estimated Net
Decommissioning Costs, as set forth in the Decommissioning Plan delivered to the
Management Committee under Section 9.3.2(a), multiplied by (B) the
Decommissioning Payment Formula (each such monthly payment amount, the
"Preliminary Monthly Decommissioning Payment").




(ii)       Promptly after the Decommissioning Plan has been approved by the
Management Committee (or determined pursuant to the dispute resolution
provisions herein in the event of an Impasse with respect thereto), but in no
event later than thirty (30) days thereafter, Owner shall complete the following
tasks:  (A) calculate the Levelized Monthly Decommissioning Payment in
accordance with Section 9.3.1(b); (B) retroactively adjust all payments
 previously made by Purchaser with  respect  to  the Decommissioning Payment
Period to reflect the Levelized Monthly Decommissioning Payment rather than the
Preliminary Monthly Decommissioning Payment and  (C)  thereafter conform  all 
future Invoices  to  reflect such Levelized Monthly Decommissioning Payments.




(iii)      If   and   to   the   extent   the   aggregate   Levelized Monthly
Decommissioning Payments owed  by  Purchaser  for  the  period  prior to  the
 date on which Owner shall have completed the tasks described in clause (a)(ii)
above is less than the aggregate Preliminary Monthly Decommissioning Payments
made by Purchaser for such period, then, within thirty (30) days after the
calculation of the Levelized Monthly Decommissioning Payment contemplated by
clause (a)(ii) above, Owner shall withdraw from the Decommissioning Fund and
refund to Purchaser such overpayment in immediately available funds or by wire
transfer, in each case, in accordance with wiring instructions provided to Owner
by Purchaser in writing.  If and to the extent the aggregate Levelized Monthly
Decommissioning Payments owed by Purchaser for the period prior to the date on
which Owner shall have completed the tasks described in clause (a)(ii) above is
greater than the aggregate Preliminary Monthly Decommissioning Payments made  by
 Purchaser  for  such  period, then, within  thirty  (30) days

 

61






















after a written demand therefor from Owner, Purchaser shall deposit into the
Decommissioning Fund  such  deficiency  in  immediately  available  funds  in
 accordance  with  the  terms  and conditions established by the Management
Committee, as contemplated by clause (b) below. Notwithstanding anything herein
to the contrary, the withdrawal of any overpayment or the deposit of any
deficiency, in each case, contemplated by this clause (a)(iii) shall not be
subject to the provisions of Section 14.5.




(b)      All Levelized Monthly Decommissioning Payments and Preliminary Monthly
Decommissioning Payments, as applicable, included in the Formula Rate pursuant
to clause (a) above and the Decommissioning Estimate described in clause (c)
below, that are, in each case, paid by Purchaser shall be deposited into an
external fund created on terms and conditions established by the Management
Committee to protect the interests of each Party and to ensure that such fund is
used for the purposes contemplated by this Agreement (the "Decommissioning
Fund"), until applied to the Net Decommissioning Costs in accordance with
Section 9.3.5(c) or refunded to Purchaser under Section 9.3.5(e).






(c)

If this Agreement  is  terminated prior  to  the  expiration of the Term under
Section 3.3 (excluding Section 3.3.7 and Section 3.3.12) or Section 15.3, then
Purchaser shall deposit into the Decommissioning Fund, an amount equal to (i)
the estimated Net Decommissioning Costs, as set forth in the Decommissioning
Plan approved by the Management Committee (or determined pursuant to the dispute
resolution provisions herein in the event of an Impasse with respect thereto)
 (which estimated  Net Decommissioning Costs, solely for the purpose of
calculating the Decommissioning Estimate, shall be expressed in dollars as of
the date on which this Agreement is terminated as if the Decommissioning were to
commence as of such date), less (ii) the balance, if any, in the Decommissioning
Fund  as  of  the date such payment is due (the "Decommissioning Estimate").
 Purchaser shall make such payment within thirty (30) days following the later
to occur of (A) the receipt by Purchaser of the Decommissioning Plan approved by
the Management Committee (or determined pursuant to the dispute resolution
provisions herein in the event of an Impasse with respect thereto) and (B) the
date on which the estimated Net Decommissioning Costs have been redetermined, as
provided in the immediately ensuing sentence (the "Decommissioning Payment
Date").   If  this Agreement  is terminated  prior  to the expiration of the
Term pursuant to Section 3.3 (excluding Section 3.3.7 and Section 3.3.12) or
Section 15.3, but after the Decommissioning Plan has been approved by the
Management Committee (or determined pursuant to the dispute resolution
provisions herein in the event of an Impasse with respect thereto), then the
Parties shall agree upon modifications to the estimated Net Decommissioning
Costs, as set forth in such Decommissioning Plan, consistent with the first
sentence of this clause (c).  Any Dispute with respect to such redetermination
shall be resolved pursuant to the arbitration provisions set forth in Section
18.3.




(d)       If  this  Agreement is terminated prior to the expiration of the Term
pursuant to Section 3.3.7 or Section 15.4, then Purchaser shall have no
liability for any Decommissioning Costs, and Owner shall refund to Purchaser all
amounts remaining in the Decommissioning Fund no later than sixty (60) days
after such termination.




(e)      If Hydro-Québec pays to Owner the Decommissioning Liquidated Damages,
as provided in the Purchaser Guaranty, then such payment shall satisfy, in full,
 the obligations  of  Purchaser to  pay Decommissioning  Costs and  Purchaser
shall  cease to

 

62






















have (i) any further obligation to pay any Decommissioning Costs hereunder,
including under Section 9.3.5(d), (ii) any right to any reimbursement, refund or
reduction if the actual Net Decommissioning Costs  are less  than the
Decommissioning  Liquidated  Damages,  including under Section 9.3.5(e) and
(iii) any right to challenge the prudency of the Net Decommissioning Costs or
the Decommissioning Estimate under Section 9.3.6 or otherwise.




Section 9.3.4.  Subsequent Use.  In the event Owner (a) receives an offer for a
Subsequent Use for service to commence immediately following the expiration or
earlier termination of the Term or at any time thereafter until the Northern
Pass Transmission Line has been fully Decommissioned and (b) desires to accept
such offer or otherwise enter into another arrangement for a Subsequent Use,
Owner shall notify Purchaser in writing of the material terms and conditions of
such proposed Subsequent Use and Owner and Purchaser shall negotiate in good
faith with such proposed third-party transmission customer or ISO-NE, as
applicable, to determine the allocation of Net Decommissioning Costs between
Purchaser and such proposed third-party transmission customer or ISO-NE, as
applicable.  Any Net Decommissioning Costs allocated to Purchaser shall be fixed
by reference to the budgeted amounts for Net Decommissioning Costs, as set forth
in the Decommissioning Plan approved by the Management Committee (or determined
pursuant to the dispute resolution provisions herein in the event of an Impasse
with respect thereto), and shall not be subject to any payments or refunds
pursuant to Section 9.3.5(d) or Section 9.3.5(e) with respect to Decommissioning
Costs actually incurred by Owner  or  Salvage  Proceeds  actually  received  by
 Owner  in  connection  with  the Decommissioning of the Northern Pass
Transmission Line.  If the Parties and the proposed third- party transmission
customer or ISO-NE, as applicable, fail  to reach agreement on the allocation of
Net Decommissioning Costs between Purchaser and such proposed third-party
transmission customer or ISO-NE, as applicable, within sixty (60) days after the
receipt by Purchaser of the notice described in the first sentence of this
Section 9.3.4, then Owner shall make a unilateral filing under Section 205 of
the Federal Power Act to establish such allocation of Net Decommissioning Costs,
consistent with this Section 9.3.4, and Purchaser shall have the right to
challenge such filing.  If Owner enters into a contract or other arrangement for
such Subsequent Use, then Owner shall deliver to Purchaser a statement setting
forth in reasonable detail the amount equal to (i) the Net Decommissioning
Costs, less (ii) the sum of (A) the reallocated portion of the Net
Decommissioning Costs and (B) the balance, if any, in the Decommissioning Fund
as of the date such statement is due (the "Purchaser’s Decommissioning
Balance"), within thirty (30) days after the later to occur of (1) the date on
which this Agreement has expired or otherwise terminated, (2) the date on which
Owner has entered into such contract or other arrangement for such Subsequent
Use or (3) provided Owner has made a unilateral filing with FERC to establish
the allocation of Net Decommissioning Costs, the date on which FERC has issued
an order establishing the allocation of Net Decommissioning Costs.  If  and  to
the extent the Purchaser’s Decommissioning Balance is less than zero (0), then,
concurrently with the delivery of such statement, Owner shall refund to
Purchaser the absolute value of the Purchaser’s Decommissioning Balance, in a
single lump sum and in immediately available funds or by wire transfer, in each
case, in accordance with wiring instructions provided to Owner by Purchaser in
writing.  If and to the extent the Purchaser’s Decommissioning Balance is
greater than zero (0), then Purchaser shall pay the Purchaser’s Decommissioning
Balance to Owner, in a single lump sum due thirty (30) days following the
receipt by Purchaser of such statement, but otherwise in a manner  consistent
 with  Section 14.1.   Either  Party  may  deduct  and  setoff  payment  of 
such

 

63






















Purchaser’s Decommissioning Balance against any accrued but unpaid payment
obligation of the other Party to such Party hereunder.




Section 9.3.5.  Decommissioning Process.  The following provisions shall apply
to the Decommissioning of the Northern Pass Transmission Line unless a
Subsequent Use has occurred:




(a)       Owner   shall   complete   the   Decommissioning   of   the Northern
 Pass  Transmission  Line  in  accordance  with  the  Decommissioning  Plan,
 unless otherwise required by Applicable Law.




(b)       In connection with the Decommissioning of the Northern Pass
Transmission Line, Owner shall (i) use commercially reasonable efforts to sell
the Project Assets (other than the Project Assets acquired by Purchaser
pursuant  to  Section 3.5(a)(iii))  at  their fair market value to one or more
third parties (which may include Affiliates of Owner) and (ii) credit the
proceeds of such sale, net of reasonable fees (including attorneys’ fees) and
other expenses (including storage costs) incurred by Owner in connection with
such sale (the "Salvage Proceeds")  against the Decommissioning Costs, and to
the extent the Salvage Proceeds exceed the Decommissioning Costs, against other
amounts owed to Owner by Purchaser under this Agreement.  For the avoidance of
doubt, no Project Asset acquired by Purchaser pursuant to Section 3.5(a)(iii)
shall generate any Salvage Proceeds.




(c)      Owner shall draw upon the Decommissioning Fund on a monthly basis for
its actual Net Decommissioning Costs.  The Decommissioning Fund shall be
administered in all other respects consistent with the terms and conditions
established by the Management Committee for the Decommissioning Fund.




(d)       In  the event Owner’s  draws upon the Decommissioning Fund for its
actual Net Decommissioning Costs shall have exhausted the Decommissioning Fund
prior to the completion of Decommissioning, Owner shall thereafter invoice
Purchaser on a monthly basis (unless another interval shall have been agreed by
the Parties or approved by the Management Committee) for Owner’s actual Net
Decommissioning Costs thereafter incurred until the Decommissioning has been
completed.  Owner shall submit such invoices to Purchaser (in  reasonable
 detail  to  evidence  the basis for individual billings and charges), and
Purchaser shall pay the amounts set forth  in such invoices, in each case, in 
a  manner consistent with  Section 14.1 (unless another manner shall have been
agreed by the Parties or approved by the Management Committee).   Purchaser’s
payment of any amounts set forth in such invoices (i) shall not be deemed to be
an acceptance or approval by Purchaser of the correctness or  prudency of  the
costs reflected therein (provided that nothing herein shall alter the otherwise
applicable burden  of  proof  set  forth  in Section 8.1.4 for prudency
challenges or time limit set forth in Section 14.3(b), as modified by Section
9.3.6, within which Purchaser has the right to challenge an invoice) and (ii)
shall be without prejudice to any right or remedy that Purchaser may have under
this Agreement, including under Section 9.3.6, to contest  any  such amount.  
 Purchaser  may deduct  and  setoff payment  of  such  amounts  against any
accrued but unpaid payment obligations of Owner to Purchaser hereunder.

 

64






















(e)     If  and  to  the  extent  Owner’s  draws  upon  the Decommissioning Fund
shall not have exhausted the Decommissioning Fund upon the completion of
Decommissioning, then, within thirty (30) days following the completion of the
Decommissioning, Owner shall refund to Purchaser, in a single lump sum and in
immediately available funds or by wire transfer, in each case, in accordance
with wiring instructions provided to Owner by Purchaser in writing, the
remaining balance in the Decommissioning Fund as of the date such payment is
due.  Owner may deduct and setoff payment of such refund against any accrued but
unpaid payment obligations of Purchaser to Owner hereunder.




Section 9.3.6.  Prudency  Challenges.     Unless  a  Subsequent  Use  has
occurred and subject to Section 9.3.3(e), Decommissioning Costs actually
 incurred by Owner and invoiced to Purchaser as provided in this Section 9.3,
and Salvage Proceeds actually received by Owner and credited against the
Decommissioning Costs or against other amounts owed to Owner by Purchaser under
this Agreement, as provided in this Section 9.3, are subject to Purchaser’s
right to challenge the prudency of such Decommissioning Costs or Salvage
Proceeds before FERC to the extent such Decommissioning Costs are higher than,
or such Salvage Proceeds are lower than, the budgeted amounts therefor, as  set 
forth  in  the  Decommissioning Plan approved by the Management Committee (or
determined pursuant to the dispute resolution provisions herein in the event of
an Impasse with respect thereto), which  prudency  challenge shall be subject,
mutatis mutandis, to the procedures and standards set forth in Section 8.1.4.
 For purposes of applying the provisions of Section 14.3 to such prudency
challenges, all invoices rendered pursuant to Section 9.3.5(d) shall be deemed
to have been rendered on the date the last such invoice shall have been
rendered.




Section 9.3.7.  Limitations on the Parties’ Decommissioning Rights and
Obligations.   The following provisions shall apply, notwithstanding anything
herein to the contrary:




(a)       Subject  to  Section  3.5(a)(iii),  following  termination  of this
Agreement pursuant to Section 3.3.2, the Parties shall have no rights or
obligations under this Section 9.3 or any other provision in this Agreement with
respect to the Decommissioning of the Northern Pass Transmission Line.




(b)       If  Owner shall  have  failed  to comply with the provisions of
Section 5.1.2(a)(ii)(A), then, subject to Section 3.5(a)(iii), following
termination of this Agreement pursuant to Section 3.3.3, the Parties shall have
no rights or obligations under this Section 9.3 or any other provision in this
Agreement with respect to the Decommissioning of the Northern Pass Transmission
Line.




(c)       If Owner shall  have  failed  to  comply with the provisions of
Section 5.1.2(a)(ii), then, subject to Section 3.5(a)(iii), following
termination of this Agreement pursuant to Section 3.3.5(a), the Parties shall
have no rights or obligations under this Section 9.3 or  any  other provision 
in  this Agreement  with  respect  to  the  Decommissioning of the Northern Pass
Transmission Line.

 

65






















ARTICLE 10




RESALE OF TRANSMISSION SERVICE




Section 10.1.   Resale  Rights  of  Purchaser.     If  and  to  the  extent
 Purchaser determines from time to time, and in its sole discretion, that the
transmission capacity available over the Northern Pass Transmission Line exceeds
Purchaser’s needs, Purchaser shall then offer to resell such unused capacity to
third parties in accordance with Applicable Law as may then be in effect
(including the terms and conditions of FERC Order No. 890 et seq., if
applicable).




Section 10.2.   Capacity Releases for Daily and Hourly Use.  From and after the
Commercial Operation Date, if and to the extent the Total Transfer Capability of
the Northern Pass Transmission Line exceeds the amount of electrical energy that
Purchaser has scheduled for delivery over the Northern Pass Transmission Line by
the applicable scheduling deadline (as in effect at such time) established
pursuant to the Scheduling Rules, then the transmission capacity that is
available for resale to third parties for the following day, and the price at
which any such resales are offered, shall be posted on the OASIS site
established pursuant to Section 10.3.




Section 10.3.   OASIS.




(a)     The Parties shall jointly contract with an independent, non- affiliated
third party (the "OASIS Provider") for use of an OASIS site.  The OASIS Provider
shall post the transmission capacity available for resale over the Northern Pass
Transmission Line and schedule related transmission service over the Northern
Pass Transmission Line on such OASIS site in accordance with written
instructions that Purchaser or the OASIS Administrator, as applicable, may
provide to the OASIS Provider from time to time.   In connection with any such
posting, the Parties shall comply with FERC Order No. 890 et seq. at all times
and shall direct the OASIS Provider to comply with same.




(b)    To  the  extent  resales  are  made  available  by  Purchaser pursuant to
Section 10.1, the OASIS Provider shall post on the OASIS site information
regarding such resales, (i) in accordance with written instructions provided by
Purchaser from time to time and (ii) at a price established by Purchaser from
time to time, and in its sole discretion, as permitted under Applicable Law.




(c)     The Parties shall jointly contract with an independent, non- affiliated
third party (the "OASIS Administrator"), which entity may be the same as or
different from the OASIS Provider, to carry out the capacity release functions
for daily and hourly resales set forth in Section 10.2 in a commercially
reasonable manner and in compliance with applicable FERC rules and regulations.




(i)        In addition to assigning the responsibility for such capacity release
functions, such contract shall also contain the following provisions, at a
minimum, unless waived by the Management Committee, (A) to the extent neither
Party voluntarily  assumes  the  responsibility  to  perform  Necessary
 Administrative  Functions,  the OASIS Administrator shall be required to
perform such functions, (B) the OASIS Administrator shall  be  required  to use
commercially  reasonable efforts to collect amounts due but not paid by

 

66






















any third party in connection with any capacity releases and transmission
resales made pursuant to this Article 10  and  (C)  the Parties shall have the
right  to  terminate the contract, with or without cause, within a reasonable
timeframe and without damages.   The term "Necessary Administrative Functions"
as used herein includes the following functions:   entering into transmission
service agreements with third-party assignees; billing and collecting
transmission service payments from third-party assignees; crediting the proceeds
of any capacity releases and transmission resales to Purchaser; making all
required regulatory filings (such as Electronic Quarterly Reports) with FERC;
and performing any other administrative functions relating to capacity releases,
transmission resales or the scheduling of transmission service.  Any Dispute
with respect to the selection of an OASIS Administrator or the terms and
conditions of a contract to employ an OASIS Administrator shall be resolved
pursuant to the arbitration provisions set forth  in  Section 18.3, but any such
resolution shall  be  consistent  with  the  terms of  this clause (c)(i).
  Following resolution of any such Dispute, the Parties will take such actions
as are reasonably necessary to contract with the OASIS Administrator on the
terms and conditions consistent with the resolution of such Dispute.




(ii)       Each Party shall designate a representative, and the two
representatives so designated shall jointly be assigned the responsibility to
(A) monitor the OASIS Administrator’s activities, (B) administer the contract
entered into by the Parties with the OASIS Administrator, and (C) provide
periodic reports to the Management Committee, as requested by any Manager, with
respect to the performance of the OASIS Administrator.




(iii)      The costs incurred pursuant to the contract with the OASIS
Administrator shall be recovered under the Formula Rate in accordance with
Article 8; provided that Purchaser shall not have the right under Section 8.1.4
to challenge costs incurred by Owner under a contract with the OASIS
Administrator to which Purchaser is a party.  Further, Purchaser shall not have
the right under Section 8.1.4 to challenge the prudency of revenues received
from resales or reassignments of transmission capacity to third parties made by
the OASIS  Administrator  pursuant  to  clause  (c)(i)  above  and  credited  to
 Purchaser  under  the Formula Rate in accordance with Article 8.




(iv)   If  either  Party  believes  that  the  OASIS Administrator is acting in
a manner adverse to its interests, such Party shall then have the right to
submit the matter to the Management Committee for resolution.  Any Impasse with
respect to such matter shall be resolved pursuant to the arbitration provisions
set forth in Section 18.3. Following resolution of any such Dispute, the Parties
will take such actions as are reasonably necessary to implement the resolution
of such Dispute.




(v)     Nothing contained herein shall be construed as preventing a Party from
enforcing the terms and conditions of any contract with an OASIS Administrator,
including the recovery of damages against the OASIS Administrator for breach,
non-performance, negligence or other misfeasance in performing the Necessary
Administrative Functions or its other duties thereunder; provided, however, that
damages received from the OASIS Administrator by Owner, net of reasonable fees
(including attorneys’ fees) and other expenses incurred by Owner in connection
with the receipt and final collection of such amounts, shall  be  credited  to
 the Formula Rate pursuant to Article 8 to  the extent such damages relate to

 

67






















costs paid or payable by Purchaser under the Formula Rate or revenue credits for
the services of the OASIS Administrator.




Section 10.4.   Proceeds  from  Capacity  Releases  and  Transmission  Resales.
Except as otherwise provided in Section 15.3(b), the proceeds received by Owner
of any capacity releases and transmission resales made pursuant to this Article
10 shall be credited, net of reasonable fees (including attorneys’ fees) and
other expenses incurred in connection with performance of the functions
described in Section 10.2 and Section 10.3, against any Transmission Service
Payment or other amounts owed to Owner by Purchaser for the calendar month
subsequent to the calendar month in which such proceeds were received.   Owner
shall have no liability for, or obligation to credit to Purchaser under the
Formula Rate, amounts due but not paid by any third party in connection with any
capacity releases and transmission resales made pursuant to this Article 10.




Section 10.5.   Owner’s Rights and Obligations.  Except as expressly provided in
this Agreement, Owner shall  have  no  right or obligation to offer any
transmission service over the Northern Pass Transmission Line for sale or resale
to any Person other than Purchaser.




ARTICLE 11




REAL POWER LOSSES, CONGESTION AND CAPACITY RIGHTS




Section 11.1.   Real Power Losses.   Purchaser shall be responsible for all Real
Power Losses associated with Firm Transmission Service and Additional
Transmission Service between the U.S. Border and the Delivery Point; provided,
however, that, if and to the extent any Real Power Losses associated with Firm
Transmission Service and Additional Transmission Service between the U.S. Border
and the Delivery Point are due to Owner’s failure to exercise Good Utility
Practice or otherwise discharge its obligations under this Agreement, such
incremental Real Power Losses shall be treated as Non-Excused Outages for which
Owner shall be liable in accordance with Section 7.4, and the rights and
remedies contemplated by Section 7.4, including the rights provided in Section
3.3.12, shall collectively be the sole and exclusive remedy of Purchaser with
respect to any such incremental Real Power Losses as provided in Section 7.4.4. 
The assignment of losses associated with the transmission of electric power over
the AC Upgrades shall be determined in accordance with the ISO-NE Rules. 




Section 11.2.   Other Rights.




(a)   Purchaser shall be entitled to the following, without duplication and
without additional cost to Purchaser or compensation to Owner, (i) all Other
Transmission Rights associated with the Northern Pass Transmission Line or, to
the extent the costs of which are incurred by Owner and recovered from Purchaser
under this Agreement, the AC Upgrades, in each case, that are issued in
accordance with the ISO-NE Tariff or otherwise granted under the ISO-NE Rules,
or otherwise created or awarded by ISO-NE, and (ii) all other  Market  Products
that  are issued  in accordance with the ISO-NE Tariff or granted under the
ISO-NE Rules, or otherwise created or awarded by ISO-NE, that derive from the
acquisition of transmission service over  the  Northern Pass Transmission Line.
  As  Owner’s  sole  obligation

 

68






















under this clause (a), upon its receipt of any of the entitlements or rights
described in the foregoing sentence, Owner shall promptly convey such
entitlements or rights to Purchaser.




(b)    In  the  event  tie  benefits  or  interconnection  capability credits
(or any similar concept) are ever deemed applicable to the Northern Pass
Transmission Line and to the extent allocated to either Party, Purchaser shall
be entitled to one hundred percent (100%) of the economic benefits associated
therewith (however entitled and whether existing now or in the future), without
additional cost to Purchaser or compensation to Owner.




(c)    Owner shall have no obligation to support the creation or establishment
of any of the rights described in clauses (a)(ii) and (b) above, but Owner may
not oppose the creation or establishment of any such right, unless otherwise
agreed in writing by Purchaser.   Neither Section 2.4 nor the foregoing sentence
shall be construed in any way to limit the right of any Affiliate of Owner to
oppose the creation or establishment of any of the rights described in clauses
(a)(ii) and (b) above.




ARTICLE 12




ANCILLARY SERVICES




Section 12.1.   Responsibility   for   Ancillary   Services.      Purchaser
  shall   be responsible for any Ancillary Services that are required under the
ISO-NE Tariff in connection with   the   transmission   of   electric   power
  over   the   Northern   Pass   Transmission   Line. Responsibility  for 
ancillary services that  are  required  under  the ISO-NE  Tariff i n connection
with the transmission of  electric power over  the AC Upgrades shall be
determined in accordance with the ISO-NE Rules.




Section 12.2.   Revenues  from  Ancillary  Services.    All  revenues  received
 by Owner in respect of any ancillary services (however defined) associated with
the Northern Pass Transmission Line (other than revenues received in respect of
ancillary services associated with transmission service scheduled for a
third-party customer) and, to the extent applicable, the AC Upgrades shall be
credited, net of reasonable fees (including attorneys’ fees) and other expenses
incurred by Owner with respect to the provision of such ancillary services,
against any amounts owed to Owner by Purchaser for the calendar month subsequent
to the calendar month in which such revenues were received by Owner.




ARTICLE 13




MANAGEMENT COMMITTEE




Section 13.1.   Management Committee.   No later than ten (10) days after the
Execution Date, the Parties shall establish a committee ("Management Committee")
by appointment of the Managers, which committee shall (a) coordinate and oversee
the implementation and administration of this Agreement, including matters
relating to the Parties’ performance obligations under this Agreement, but
excluding decisions that may be made by either or both of the Parties under the
express terms and conditions of this Agreement, (b) bear responsibility  for
 the  matters  expressly  under   the  purview  of   the  Management  Committee

 

69






















pursuant to the terms and conditions of this Agreement, and (c) handle any other
matters delegated to the Management Committee by the express written agreement
of the Parties.  The ensuing provisions of this Article 13 shall apply to the
Management Committee.




Section 13.2.   Appointment and Authority of Managers.




(a)     Owner and Purchaser shall each be entitled to appoint one member to
serve on the Management Committee as a voting member (each a "Manager").  In
addition, Owner and Purchaser shall each designate, within ten (10) days after
the Execution Date, an alternate to its Manager (each, an "Alternate Manager")
with the authority to serve in place of, and with the authority of, such Manager
solely if such Manager is absent from, or unavailable to attend, a Management
Committee meeting.  Owner and Purchaser may also each appoint such other
non-voting members of the Management Committee as such Party deems advisable to
perform the tasks assigned to the Management Committee, and may remove or
replace  such  non-voting  members,  in  each  case,  in  its  sole  discretion.
   Each  Party  shall promptly  give written notice  to  the  other Party  of
any change in  the business address or business telephone of its Manager or
Alternate Manager (collectively, its "Authorized Representatives").




(b)    Each Authorized Representative shall be an agent of the Party that
designated such Authorized Representative, and subject to Section 13.1 and the
next two sentences, each Authorized Representative shall have the right and
authority to bind the Party such Authorized Representative represents.  In
respect of the Authorized Representatives, (i) each Authorized Representative
shall have power to act (or refrain from acting) solely in accordance with the
wishes of the Party that designated such Authorized Representative, (ii) the
acts of an Authorized Representative with respect to any matter shall be deemed 
to  be  the  acts of the Party that designated such Authorized Representative,
and (iii) no Authorized Representative shall owe (or be deemed to owe) any duty
(fiduciary or otherwise) to any Party other than the Party that designated such
Authorized Representative.  Notwithstanding the foregoing, no Authorized
Representative, in such capacity, shall have the authority to (A) amend, waive,
revise, modify or terminate this Agreement or any portion thereof, (B) serve any
notice alleging breach of this Agreement, or (C) enter into, settle or otherwise
dismiss any FERC or arbitration proceeding under Section 18.2 or Section 18.3.




(c)    The compensation and expenses of Owner’s Authorized Representatives,
including an allocated share of overhead, shall be recoverable under the Formula
Rate in accordance with Article 8.




Section 13.3.   Term of Managers; Resignation, Removal and Vacancies.   Each
Authorized Representative shall serve until the earlier to occur of such
Authorized Representative’s resignation or removal.  An Authorized
Representative may resign as such at any time by delivering written  notice  to
 that  effect   to Owner and  Purchaser, and the effective date  of  such
resignation shall be the date upon which such notice is delivered, unless
another date therefor is specified therein.  An Authorized Representative may be
removed or replaced at any time and for any reason and without the approval of
the other Party by the Party that appointed such Authorized Representative.   In
the event a vacancy on the Management Committee  occurs  as  a  result  of  the 
death,  disability, resignation, removal or otherwise  of  a

 

70






















Manager, such vacancy shall be promptly filled by the Party that appointed the
vacating Manager. Such   Party  shall   provide   written   notice   to   the
  other   Party   whenever   an   Authorized Representative appointed by such
Party is removed or replaced.




Section 13.4.   Meetings; Attendance.




(a)     Meetings of the Management Committee shall be held on a monthly basis
prior to the Commercial Operation Date and quarterly thereafter, or more
frequently as determined by the Parties or the Management Committee, on such
dates and at such times as may be determined by the Management Committee.
  Notwithstanding the foregoing sentence, a Party may call a special meeting by
reasonable advance notice to the other Party’s Manager in writing.




(b)    Each Party shall use reasonable efforts to cause its Manager or Alternate
Manager to attend each Management Committee meeting, and no Party shall withhold
the presence or participation of its Manager or Alternate Manager to prevent,
delay or forestall decisions on matters under consideration by the Management
Committee.  The Parties shall  cause  their respective  Authorized 
Representatives not to delay unreasonably any actions of the Management
Committee.




(c)     All  meetings of  the Management Committee shall  be  held at Owner’s
principal place of business or at such other place (or means if by telephone
conference or other means) as shall be agreed upon by the Parties or the
Management Committee.  A designee of the Management Committee shall provide
written notice to each Party and Manager stating the date and hour of each
Management Committee meeting, together with a detailed agenda for the meeting,
not less than five (5) Business Days before such meeting.  Attendance of an
Authorized Representative of a Party at a Management Committee meeting shall
constitute a waiver of the foregoing notification requirement by such Party.




(d)   A designee of the Management Committee shall record minutes of each
meeting and, within seven (7) Business Days following such meeting, shall
provide to each Party and Manager a copy of such minutes.  If applicable, such
minutes shall be in such detail as required for purposes of Section 6.7.




Section 13.5.   Rules.  The Management Committee may adopt such rules of order
as it considers necessary or appropriate for the conduct of its business and the
exercise of its powers, none of which shall conflict with this Agreement.




Section 13.6.   Action   by   the   Management   Committee.       An
  Authorized Representative of Owner and an Authorized Representative of
Purchaser shall together constitute a quorum for the transaction of business,
and each Authorized Representative shall have one (1) vote on all decisions of
the Management Committee.  The affirmative vote of an Authorized Representative
of Owner and an Authorized Representative of Purchaser shall be the act of the
Management Committee.




Section 13.7.   Action by Written Consent.  Any action that may be taken by the
Management Committee under this Agreement may be taken without a meeting and
without a vote  if there  is written consent, setting  forth  the action
so taken, and signed  by  an  Authorized

 

71




 














Representative of Owner and an Authorized Representative of Purchaser or with
the electronic approval of an Authorized Representative of Owner and an
Authorized Representative of Purchaser.  Any action taken by the written consent
shall have the same force and effect as if taken at a meeting.  If applicable,
such written consent shall be in such detail as required for purposes of Section
6.7.




Section 13.8.   Telephonic Meetings.  Managers may participate in any meeting of
the Management Committee by means of conference telephone or similar
communication equipment by which both Managers participating in the meeting can
hear each other at the same time.  Such participation shall constitute presence
in person at the meeting.




Section 13.9.   Impasse between the Managers.  Except in the case of any Annual
Plan and Operating Budget, an "Impasse" shall  be  deemed to have occurred if, 
for  any reason, the Authorized Representatives are unable to reach agreement on
a matter submitted to the Management Committee for approval or any Dispute
referred to the Management Committee for resolution within thirty (30) days
after such submission or referral, or such earlier or longer period as the
Management Committee may establish.   In the case of any Annual Plan and
Operating Budget, an "Impasse" shall be deemed to have occurred if, for any
reason, the Authorized Representatives are unable to reach agreement on an
Annual Plan and Operating Budget submitted to the Management Committee within
sixty (60) days after such submission, or such earlier or longer period as the
Management Committee may establish.




ARTICLE 14




BILLING AND PAYMENTS




Section 14.1.   Invoices.




(a)     No  later  than  sixty  (60)  days  before  the  date  Owner reasonably
expects the Commercial Operation Date to occur, Owner shall deliver to Purchaser
an estimated Revenue Requirement for the first Contract Year, pursuant to which
the Transmission Service Payments shall be calculated under the Formula Rate,
such estimated Revenue Requirement to be effective as of the Commercial
Operation Date.










 





(b)     The  monthly  Transmission  Service  Payments  shall  be calculated as
follows:




(i)        The  monthly  Transmission  Service  Payments  for the first Contract
Year shall be calculated by dividing (A) the estimated Revenue Requirement
described in clause (a) above, by (B) the number of calendar months in such
Contract Year.




(ii)       The  monthly  Transmission  Service  Payments  for any Contract Year
thereafter, other than the final Contract Year, shall be calculated by dividing
(A) the estimated Revenue Requirement for such Contract Year by (B) twelve (12).




(iii)      The  monthly  Transmission  Service  Payments  for the final Contract
Year shall be calculated by dividing (A) the estimated Revenue Requirement for
such final Contract Year by (B) number of calendar months in such Contract Year.

 

72






















(c)     Within seven (7) Business Days after the first day of each calendar
month following the commencement of the Operation Phase, Owner shall submit an
Invoice to Purchaser for the Transmission Service Payments owed for the
preceding calendar month, and Purchaser shall pay the amounts set forth in the
Invoice within fourteen (14) Business Days following its receipt of such
Invoice.   During the Decommissioning Payment Period, all Invoices shall
separately set forth the portion of the Transmission Service Payment that is
associated with the Levelized Monthly Decommissioning Payment or Preliminary
Monthly  Decommissioning  Payment,  as  applicable.     All  payments  shall  be
 made  in immediately available funds payable to Owner by wire transfer to a
bank named by Owner, in accordance with wiring instructions provided to
Purchaser by Owner in writing, except that the Levelized Monthly Decommissioning
Payment or Preliminary Monthly Decommissioning Payment, as applicable, shall be
made in immediately available funds and deposited into the Decommissioning Fund
in accordance with the terms and conditions established by the Management
Committee, as contemplated by Section 9.3.3(b).  Owner shall be entitled to
change the place or recipient for payment by thirty (30) days’ prior written
notice to Purchaser.




(d)    Invoices provided under this Agreement will be based upon the estimated
Revenue Requirement, subject to a true-up to actual costs pursuant to Section
14.2.  For the first Contract Year, the estimated Revenue Requirement described
in clause (a) above shall become effective as of the Commercial Operation Date. 
For each Contract Year thereafter, the estimated Revenue Requirement for such
Contract Year, shall become effective on January 1st of such Contract Year. 




Section 14.2.   Reconciliation; Audit Rights.




(a)     Owner  shall  provide  Purchaser  with  a  statement  setting forth in
reasonable detail all of the costs and expenses used to calculate the trued-up
annual Revenue Requirement pursuant to the Formula Rate during the prior year,
and the activities associated therewith, no later than sixty (60) days after
Owner has filed its FERC Form 1 for such prior year.  The foregoing statement
shall detail all components of the amounts included in the  Formula  Rate  and
 all  calculations  used  to  determine  the  final  Transmission  Service
Payments thereunder (based upon costs actually incurred).




(b)   At Purchaser’s reasonable request, Owner shall make available to Purchaser
any information reasonably necessary to permit Purchaser to audit Owner’s
application of the Formula Rate.  At Purchaser’s reasonable request, Owner shall
also make available to Purchaser any information reasonably necessary to support
the borrowing cost of any Additional Financing described in clause (a)(i) of the
definition thereof.   Owner acknowledges and agrees that the making of any
payment hereunder by Purchaser or the approval of any cost estimate, budget,
schedule or maintenance plan by the Management Committee shall be without
prejudice to the audit rights of Purchaser provided herein.




(c)    If and to the extent the total amount of the estimated Transmission
Service Payments initially paid by Purchaser for any calendar year is greater
than the costs actually incurred in such calendar year under the Formula Rate,
then Owner shall refund to Purchaser the excess amounts collected, together with
interest thereon calculated pursuant  to  Section 14.5(a),  in  a  single  lump
sum  due on  the  same  date on which Owner is

 

73






















required  to  submit  the  first  Invoice to  be delivered  after  the receipt
 by Purchaser  of the statement described in clause (a) above.  If and to the
extent the total amount of the estimated Transmission Service Payments initially
paid by Purchaser for any calendar year is less than the costs actually incurred
during such calendar year under the Formula Rate, then Purchaser shall pay a
surcharge to Owner in the amount of such deficiency, together with interest
thereon calculated pursuant to Section 14.5(b), which surcharge shall be payable
in a single lump sum due on the same date on which Purchaser is required to pay
the amounts set forth in the first Invoice to be delivered after the receipt by
Purchaser of the statement described in clause (a) above.  Solely for purposes
of performing the calculations set forth in this clause (c), for any calendar
year, the actual amounts associated with the Levelized Monthly Decommissioning
Payments or Preliminary Monthly Decommissioning Payments, as applicable, during
such calendar year shall be deemed to be equal to the estimated amounts
associated with the Levelized Monthly Decommissioning Payments or Preliminary
Monthly Decommissioning Payments, as applicable, that are included in the
estimated Transmission Service Payments for such calendar year.




Section 14.3.   Procedures for Billing Disputes.




(a)     In the event of any Impasse or other Dispute with respect to the amount
owed to Owner by Purchaser under this Agreement, Purchaser shall have no right
to withhold  payment  of  the  Disputed  amount  pending  resolution  of  the
 Dispute;  provided, however,  that,  in  the  event  such  Dispute  is
 resolved  in  favor  of  Purchaser,  Owner  shall complete the following tasks
consistent with the resolution of such Dispute:  (i) retroactively adjust all
payments previously made by Purchaser; (ii) promptly refund all overpayments
previously  made  by  Purchaser,  together  with  interest  thereon  in
 accordance  with  Section

14.2(c), in immediately available funds or by wire transfer, in each case, in
accordance with wiring instructions provided to Owner by Purchaser in writing;
and (iii) thereafter conform all future Invoices to reflect the resolution of
such Dispute.  Purchaser’s payment of any Disputed amounts (A) shall not be
deemed to be an acceptance or approval by Purchaser of the correctness or
prudency of the costs reflected therein (provided that nothing herein shall
alter the otherwise applicable burden of proof set forth in Section 8.1.4 for
prudency challenges or time limit set forth in clause (b) below within which
Purchaser has the right to challenge an Invoice) and (B) shall be without
prejudice to any right or remedy that Purchaser may have under this Agreement,
including under Section 8.1.4, to contest any such amount.




(b)    Purchaser shall  not  have the  right to challenge any Invoice or to
bring any action of any kind challenging the propriety of any Invoice after the
second (2nd) anniversary of the date payment of the Invoice was due; provided,
however, that, in the case of an Invoice based upon cost estimates, such two
(2)-year period shall be based upon the date such Invoice is reconciled to
actual costs in a statement provided to Purchaser unless the challenge equally
applied to such cost estimates, in which  case such  two (2)-year period  shall
be based upon the date on which such cost estimates was provided to Purchaser. 
 If  an  Invoice is not rendered within two (2) years after the end of the
calendar month during which such Invoice should have been rendered hereunder,
then the right to payment of such Invoice is waived.

 

74






















Section 14.4.   Reporting of Revenue Credits.  In the event Owner becomes aware
of a material change in the revenue credits to be made to Purchaser in any
calendar month as compared  with  the  revenue  credits  contained  in  the
 applicable  Annual  Plan  and  Operating Budget, Owner shall promptly notify
the Management Committee of the nature and amount of such revenue credits.




Section 14.5.   Interest.    All  interest  payable  under  this  Section  14.5
 shall  be calculated pursuant to 18 C.F.R. § 35.19a(a), as such regulation (or
any successor thereto) is in effect during the period during which such interest
is due.




(a)     Interest  on  refunds  owed  to  Purchaser  by Owner  under Section
3.4(b), Section 9.2 or Section 14.2(c) shall begin to accrue on the amount
subject to refund, as originally invoiced, from the earlier to occur of the due
date or the date of payment of the monthly Invoices to which the refund relates
and shall continue to accrue until the date of payment of such refund.




(b)    Interest on surcharges owed to Owner by Purchaser under Section 3.4(b) or
Section 14.2(c) shall begin to accrue on the surcharge from the due date of the
monthly Invoices to which the surcharge relates and shall continue to accrue
until the date of payment of such surcharge.




(c)     Amounts not paid when due to either Owner or Purchaser under this
Agreement (other than amounts owed pursuant to Section 3.4(b), Section 9.2 or
Section  14.2(c)) shall  bear interest  from  the date such amount  was  due
until  the date of payment of such overdue amount.  For the avoidance of doubt,
as illustrated in Attachment I, if all or a portion of the amount to which such
interest relates is later refunded pursuant to this Agreement, then, in
calculating that refund, such interest shall not be included in the refund.
Refunds of overpayments owed to Purchaser by Owner under this Agreement (other
than amounts owed pursuant to Section 3.4(b), Section 9.2 or Section 14.2(c))
shall begin to accrue interest on the amount subject to refund, as originally
invoiced, from the earlier to occur of the due date or the date of payment of
the monthly Invoices to which the overpayment relates and shall continue to
accrue interest until the date of payment of such refund.




Section 14.6.   Obligation to Make Payments.  The Parties acknowledge and agree
that, except as set forth  in  Section 4.3.1,  Section 7.4.1,  Section 8.1.4,
 Section 14.7, Section  15.4(h) and Section 16.4, no cause or event whatsoever
shall excuse or suspend Purchaser’s obligation to pay Transmission Service
Payments, Owner’s estimate of the amounts owed to Owner by Purchaser under
Section 3.3, the Decommissioning Estimate, or any other amounts payable by
Purchaser under this Agreement.   The Parties also acknowledge and agree that no
cause or event whatsoever shall excuse or suspend any amounts payable by Owner
under this Agreement. 




Section 14.7.   Offsets.   Except as otherwise provided in Section 3.4(b),
Section  9.3.4, Section 9.3.5(d), Section 9.3.5(e) and Section 15.4(h), neither
of the Parties shall be entitled to deduct and setoff payment of any amount owed
to such Party under this Agreement against payment of any amount owing under
this Agreement or any other agreement between the Parties or their Affiliates. 

 

75






















ARTICLE 15




EVENTS OF DEFAULT AND REMEDIES




Section 15.1.   Purchaser Defaults.  Except to the extent excused as a result of
an event of Force Majeure in accordance with Article 16, the occurrence of one
or more of the following events shall constitute a default by Purchaser under
this Agreement (a "Purchaser Default"):




(a)     Purchaser’s failure to pay any amount due to Owner under this Agreement
by the due date, which failure is not cured within thirty (30) days after the
receipt by Purchaser of a demand from Owner that such amount is due and owing
and has not been timely paid.














(b)      Purchaser’s failure to comply in any material respect with the
provisions of Article 17. 




(c)    Purchaser’s failure to perform or comply with any of its obligations
under this Agreement, other than those described in clauses (a) and (b) above,
or under the Letter Agreement, in each case, in any material respect, and, if
such failure is susceptible to cure, such failure continues for thirty (30) days
after the receipt by Purchaser of written notice thereof from Owner, unless such
cure shall reasonably require a longer period, in which case Purchaser shall be
provided such additional period as necessary to complete such cure so long as
Purchaser has promptly commenced such cure and thereafter diligently pursues and
completes such cure.




(d)    Any representation or warranty made by Purchaser in this Agreement is
false or misleading at the time made and such inaccuracy has a material adverse
effect on the ability of Owner to perform its obligations under this Agreement,
individually or in the aggregate, or on the business, operations or financial
condition of Owner.



(e)

Any Insolvency Event occurs with respect to Purchaser.

Section 15.2    Owner Defaults.  Except to the extent excused as a result of an
event of Force Majeure in accordance with Article 16, the occurrence of one or
more of the following events shall constitute a default by Owner under this
Agreement (an "Owner Default"):




(a)     Owner’s failure to pay any amount due to Purchaser under this Agreement
by the due date, which failure is not cured within thirty (30) days after the
receipt by Owner of a demand from Purchaser that such amount is due and owing
and has not been timely paid.




(b)    An Owner Delay occurs and the Operation Phase has not commenced by the
fifth (5th) anniversary of Owner’s Initial Deadline (which fifth (5th)
anniversary shall not be subject to extension for any event of Force Majeure).














(c)      Owner’s failure to comply with the provisions of Section 5.1.2(a)(ii).

 

76
































(d)      Owner’s failure to comply with the provisions of Section 5.1.2(a)(iii).














(e)      Owner’s failure to comply with the provisions of Section 5.1.2(e).






(f)

Owner’s failure  to  comply  with the provisions of Section 5.6; provided that
such failure also constitutes a default under any Loan Agreement (or any
agreement entered into by Owner with a Financing Party or any equity commitment
or similar agreement entered into by any Affiliate of Owner with a Financing
Party in connection therewith). 














(g)      Owner’s failure to comply with the provisions of Section 5.7(a).

 

      (h)      A Non-Excused Outage occurs. 












(i)      Owner’s failure to comply in any material respect with the provisions
of Article 17. 




(j)    Owner’s failure to perform or comply with any of its obligations under
this Agreement, other than those described in clauses (a), (b), (c), (d), (e),
(f), (g), (h) and (i) above, or under the Letter Agreement, in each case, in any
material respect, and, if such failure is susceptible to cure, such failure
continues for thirty (30) days after the receipt by Owner of written notice
thereof from Purchaser, unless such cure shall reasonably require a longer
period, in which case Owner shall be provided such additional period as
necessary to complete such cure so long as Owner has promptly commenced such
cure and thereafter diligently pursues and completes such cure.




(k)   Any representation or warranty made by Owner in this Agreement is false or
misleading at the time made and such inaccuracy has a material adverse effect on
the ability of Purchaser to perform its obligations under this Agreement,
individually or in the aggregate, or on the business, operations or financial
condition of Purchaser.




(l)

Any Insolvency Event occurs with respect to Owner.




Section 15.3.   Remedies  Upon Purchaser Default.    Upon the  occurrence of a
Purchaser Default and at any time thereafter so long as the same is continuing,
Owner shall be entitled, to the extent permitted by Applicable Law, to exercise
one or more of the following remedies, as Owner shall elect:




(a)

In  the  case  of  a  Purchaser  Default  pursuant  to  Section 15.1(a), and
subject to Section 5.8, Owner may terminate this Agreement by written notice
to Purchaser as of a date that is not less than ninety (90) days after the date
of such notice.




(b)

In  the  case  of  a  Purchaser  Default  pursuant  to  Section 15.1(a), and
subject to Section 5.8, Owner may suspend all or part of Owner’s obligations or 
Purchaser's  rights  under  this  Agreement  during  the  period  which  such 
Purchaser Default

 

77





















is continuing.  During any such period of suspension occurring after the
Commercial Operation Date, (i) Purchaser shall not be entitled to schedule, and
shall not schedule, any transactions over the Northern Pass Transmission Line
and (ii) the OASIS Provider shall be directed to post any portion of the
transmission capacity available over the  Northern  Pass  Transmission  Line and
to attempt to sell such capacity to one or more third parties consistent with
Article 10.  The proceeds of any capacity releases and transmission resales made
pursuant to the foregoing sentence and received by Owner, net of reasonable fees
(including attorneys’ fees) and other expenses incurred by Owner in connection
with this Section 15.3(b), shall be credited against any accrued but unpaid
payment obligation of Purchaser to Owner hereunder.  Any proceeds in excess of
such accrued but unpaid payment obligation of Purchaser shall be credited in
accordance with Section 10.4; provided, however, that Owner shall have no
liability for, or obligation to credit against any accrued but unpaid payment
obligation of Purchaser to Owner hereunder, amounts due but not paid by any
third party in connection with any capacity releases and transmission resales
made pursuant to this Section 15.3(b).




(c)     Subject to Article 19 and this Section 15.3, as applicable, Owner may
recover all damages suffered by Owner that are due to a Purchaser Default,
including, for the avoidance of doubt, any costs or expenses (including
reasonable attorneys’ fees) reasonably incurred by Owner to recover any amounts
owed to Owner by Purchaser under this Agreement.




(d)     Owner may exercise and enforce any and  all of  its  rights and remedies
under the Purchaser Guaranty or any other financial assurances held by Owner.




(e)     Owner may exercise any and all other rights and remedies that may be
available to Owner at law or in equity, unless expressly prohibited or otherwise
restricted by Article 19 or any other provision of this Agreement.
  Notwithstanding the foregoing sentence, Owner shall have no right to (i)
terminate this Agreement based upon a Purchaser Default, except as provided in
clause (a) above, or (ii) suspend transmission service under this Agreement
based upon a Purchaser Default, except as provided in clause (b) above.




Section 15.4.   Remedies Upon Owner Default.  Upon the occurrence of an Owner
Default and at any time thereafter so long as the same is continuing, Purchaser
shall be entitled, to the extent permitted by Applicable Law, to exercise one or
more of the following remedies, as Purchaser shall elect:




(a)     In the case of an Owner Default pursuant to Section 15.2(b) or Section
15.2(d), and subject to Section 5.8, Purchaser may exercise all of its rights
and remedies contemplated by Section 4.3.1, including the right to terminate
this Agreement by written notice to Owner as of a date that is not less than
ninety (90) days after the date of such notice.   Such rights and remedies shall
collectively be the sole and exclusive remedy of Purchaser with respect to such
Owner Default as provided in Section 4.3.1(b)(iii).




(b)    In the case of an Owner Default pursuant to Section 15.2(c), and subject
to Section 5.8, this Agreement shall terminate in accordance with Section 3.3.5
without liability to either Party  (except for any accrued but unpaid payment 
obligations and any

 

78


























 

indemnification obligations under this Agreement).Such termination shall be the
sole and exclusive remedy of Purchaser with respect to such Owner Default.

 

(c)     In the case of an Owner Default pursuant to Section 15.2(f), and subject
to Section 5.8, Purchaser may terminate this Agreement by written notice to
Owner as of a date that is not less than ninety (90) days after the date of such
notice.  Such termination shall be the sole and exclusive remedy of Purchaser
with  respect  to  such  Owner  Default and any breach of Section 8.3(a)
resulting from such Owner Default.




(d)    In the case of an Owner Default pursuant to Section 15.2(h), and subject
to Section 5.8, Purchaser may exercise all of  its rights and remedies 
contemplated by Section 7.4, including the right to terminate this Agreement by
written notice to Owner as of

a date that is not less than ninety (90) days after the date of such notice if
the Northern Pass Transmission Line is entirely out-of-service for the five
(5)-year period following a Non- Excused Outage (which five (5)-year period
shall not be subject to extension for any event of Force Majeure).  Such rights
and remedies shall collectively be the sole  and  exclusive remedy of Purchaser
with respect to such Owner Default as provided in Section 7.4.4.




(e)     Upon the written agreement of the Parties on the amount of the damages
suffered by Purchaser as a result of an Owner Default, or  the  determination 
of such amount pursuant to the dispute resolution provisions herein, then, if
Owner shall not have paid such amount by the date specified for payment in such
written agreement or within  fourteen (14) Business Days after the date  of 
such  determination, as applicable, Purchaser may exercise and enforce any and
all of its rights and remedies under the Purchaser’s Security Documents or
against Purchaser’s Lien.




(f)     Subject to the limitations provided in Section 4.3.1(b)(iii), Section
7.4.4, Article 19 or this Section 15.4, as applicable, Purchaser may recover all
damages suffered by Purchaser as a result of an Owner Default, including, for
the avoidance of doubt, any costs or expenses (including  reasonable attorneys’
fees) reasonably incurred  by Purchaser to recover any amounts owed to Purchaser
by Owner under this Agreement.




(g)    Purchaser may exercise and enforce any and all of its rights and remedies
under the Owner Guaranty or any other financial assurances held by Purchaser.




(h)    In the event the Parties agree in writing upon the amount of the damages
suffered by Purchaser as a result of an Owner Default (i) due to a Non-Excused
Outage or (ii) pursuant to Section 21.2, or such amount has been determined
pursuant to the dispute resolution provisions herein, then, if Owner shall not
have paid such amount by the date specified for payment in such written
agreement or within fourteen (14) Business Days after the date of such
determination, as applicable, Purchaser may deduct and setoff payment of such
amount against any Transmission Service Payment.




(i)     Purchaser  may  exercise  any  and  all  other  rights  and remedies
that may be available to Purchaser at law or in equity, unless expressly
prohibited or otherwise restricted by Article 19 or any other provision of this
Agreement.  Notwithstanding the  foregoing  sentence,  Purchaser shall  have
 no  right  to  (i) terminate this Agreement based







79

 

 
















upon an Owner Default, except as provided in clauses (a), (c) and (d) above, or
(ii) any reduction of or offset against payments under this Agreement based upon
an Owner Default, except as contemplated by Section 7.4.1, Section 8.1.4,
Section 14.7, Section 15.4(h) and Section 16.4, as applicable.




Section 15.5.   Disputes.  Any Dispute over whether or not an Owner Default or

Purchaser Default has occurred shall be resolved in accordance with Article 18.




ARTICLE 16




FORCE MAJEURE




Section 16.1.   Definition.




(a)     "Force  Majeure"  means  an  event  or  circumstance  that prevents a
Party from performing its obligations under this Agreement, which event or
circumstance is not within the reasonable control of such Party.  Such events or
circumstances shall include the following, but only to the extent they satisfy
the foregoing condition:  actions or inactions of any Governmental Authority;
acts of God; war, terrorism, riot or insurrection; blockades; embargoes;
sabotage; epidemics; explosions and fires; hurricanes, floods, blizzards, ice
storms, thunderstorms and other abnormal weather conditions; national or
regional general strikes, lockouts or other labor disputes.  Force Majeure shall
not include (i) changes in market conditions that affect the demand for, or
supply of, electrical energy or capacity or transmission service, (ii) the acts
or omissions of a third party, including contractors, customers, vendors and
sub-contractors, except to the extent resulting from Force Majeure, (iii)
economic hardship or (iv) the financial inability of any Person to perform its
obligations.




(b)    A Party shall not be required to settle any strike, walkout, lockout or
other labor dispute on terms that, in the sole judgment of such Party, are
contrary to its interest.   The settlement of strikes, walkouts, lockouts or
other labor disputes shall be entirely within the discretion of the Party
involved in such dispute.




Section 16.2.   Conditions.




(a)     If and to the extent a Party is prevented by Force Majeure from
performing, in  whole  or  part, its obligations under  this  Agreement and such
claiming Party gives notice and details of the Force Majeure to the other Party
as soon as practicable, then such claiming Party shall be excused from the
performance of its obligations hereunder (other than the obligation to make any
payments or comply with Article 17); provided that the suspension of performance
due  to  Force Majeure shall  be  of no greater scope than is required by such
Force Majeure and shall be of no greater duration than is consistent with clause
(b) below.




(b)    Such  claiming  Party  shall  use  commercially  reasonable efforts to
(i) seek to avoid and (ii) mitigate or remedy any Force Majeure in a
commercially reasonable timeframe consistent with Good Utility Practice.
 Subject to the limitations provided in Section 16.3, all costs and expenses
incurred by  Owner to comply with  its  obligations under




80

 

 



















the foregoing sentence shall be recoverable under the Formula Rate in accordance
with Article

8




Section 16.3.   Events of Loss.






(a)

Owner shall notify Purchaser as soon as practicable, but in no event later than
ten (10) days, after Owner becomes aware of a Loss Occurrence.




(b)

The following provisions shall apply in the event of a Loss

Occurrence during the Construction Phase:




(i)       Promptly after, but no later than sixty (60) days following a Loss
Occurrence, Owner shall prepare and submit to the Management Committee for
review and approval a Construction Budget and Schedule inclusive of all
projected Reconstruction Costs associated with such Loss Occurrence.




(ii)       Subject  to  Purchaser’s  termination  rights  under Section 3.3.6 or
Section 3.3.8, as applicable, and the rights of any Financing Party, Owner shall
reconstruct or otherwise repair the Northern Pass Transmission Line in a manner
consistent with Owner’s rights and obligations under Section 5.1.2(a)(i) and
Section 5.2.4(a); provided, however, that Owner shall not commence with such
reconstruction or repair prior to the sixty-first (61st) day after the receipt
by Purchaser’s Manager of the proposed Construction Budget and Schedule
described in clause (b)(i) above, unless the Management Committee shall have
approved, or Purchaser shall have agreed in writing to reimburse  Owner  for,
 the  costs  associated  therewith. Any delays in reconstruction or repair due
to Owner’s compliance with the proviso to the first sentence of this clause
(b)(ii) shall not constitute a violation of Good Utility Practice.




(c)

The following provisions shall apply in the event of a Loss

Occurrence during the Operation Phase:




(i)       Promptly after, but no later than sixty (60) days following, a Loss
Occurrence Owner shall prepare and submit to the Management Committee for review
and approval a budget and schedule that sets forth all Reconstruction Costs and
the expected timeline to complete the work required to reconstruct or otherwise
repair the Northern Pass Transmission Line (the "Reconstruction Plan"), together
with a statement for informational purposes that sets forth in reasonable detail
the unamortized Rate Base calculated as of the date of such Loss Occurrence (the
"Rate Base Calculation").  At the request of Purchaser’s Manager, Owner shall
provide the Management Committee with access to, and copies of, all reasonably
requested documentation concerning such Reconstruction Plan or Rate Base
Calculation.




(ii)       The Management Committee shall promptly review the proposed
Reconstruction Plan, and may approve such Reconstruction Plan in whole or in
part. If an Impasse occurs with respect to the proposed Reconstruction Plan (or
any part thereof), then the Impasse shall not be resolved under the dispute
resolution provisions herein, and instead, subject to Purchaser’s termination
rights under Section 3.3.9 or Section 3.3.10, as applicable, the proposed
Reconstruction Plan, with any changes agreed upon by the Management Committee,
shall be deemed to be (A) in effect upon the sixty-first (61st) day after the 
receipt  by  Purchaser’s

 

81






















Manager of such Reconstruction Plan and Rate Base Calculation and  (B) approved
by the Management Committee as of such date for purposes of Section
8.1.4(c)(i). 




(iii)      Subject  to  Purchaser’s  termination  rights  under Section 3.3.9 or
Section 3.3.10, as applicable, and the rights of any Financing Party, Owner
shall reconstruct or otherwise repair the Northern Pass Transmission Line in a
manner consistent with Owner’s rights and obligations under Section 16.2(b) and
clause (c)(iv) below; provided, however, that Owner shall not commence with such
reconstruction or repair prior to the sixty- first (61st) day after the receipt
by Purchaser’s Manager of the proposed Reconstruction Plan and the Rate Base
Calculation described in clause (c)(i) above, unless the Management Committee
shall have approved, or Purchaser shall have agreed in writing to reimburse
Owner for, the costs associated therewith.  Any delays in reconstruction or
repair due to Owner’s compliance with the proviso to the first sentence of this
clause (c)(iii) shall not constitute a violation of Good Utility Practice.




(iv)      Owner  shall  use  commercially  reasonable  efforts not to exceed the
budgeted amounts set forth in the Reconstruction Plan; provided, however, that,
consistent with Section 16.2(b), all Reconstruction Costs, whether or not set
forth in such Reconstruction Plan, shall be recoverable under the Formula Rate
in accordance with Article 8.




Section 16.4.   Extended Outages; Extended Term.




(a)     If  an  event  of  Force Majeure in  the United States renders the
Northern Pass Transmission Line entirely out-of-service for more than three
hundred sixty- five (365) consecutive days (an "Extended Outage"), then
Purchaser shall have no obligation to pay the ROE portion of the Transmission
Service Payment or depreciation expenses from and after the final day of such
three hundred sixty-five (365)-day period until such time as the Northern Pass
Transmission Line has been placed back in-service at an operating condition
sufficient to enable the provision of Firm Transmission Service, but Purchaser
shall continue to pay all other portions of the Transmission Service Payments,
including the debt component, Taxes and O&M Costs, during such Extended Outage.




(b)

Following an Extended Outage:




(i)        the Term shall be extended for a period equal to the entire period of
time during which the Northern  Pass  Transmission  Line was out-of-service due
to such Extended Outage; and




(ii)       the  ROE  portion  of  the  Transmission  Service Payments and
depreciation expenses shall resume and Owner shall recover the ROE on the
remaining transmission investment and such depreciation, in each case, over the
period commencing on such resumption date and ending on the last day of the
penultimate year of the extended Term.




(c)   From and after the first calendar month following the Commercial
 Operation  Date,  if  an  event  of  Force  Majeure  causes  the  availability
 of  the Northern Pass Transmission Line ("Average Availability") to fall below
the Minimum Average Availability,  as  measured  over  any  calendar  month,
then  the Term shall  be extended for an

 

82






















additional  calendar  month,  except  where  the  Term  has  already  been
 extended  for  such unavailability of the Northern Pass Transmission Line under
clause (b)(i) above.




(d)       Any  costs  and  expenses  that  are  incurred  during  any extended
Term contemplated by clause (b)(i) or (c) above shall be recoverable under the
Formula Rate in accordance with Article 8.




(e)     For purposes of this Section 16.4, the Average Availability for any
measurement period shall be calculated using the arithmetic average of the
Hourly Availability values for all hours in such measurement period.




Section 16.5.   Insurance Proceeds.  Subject to the rights of any Financing
Party, if and to the extent Owner receives or is entitled to receive proceeds
from insurance or other amounts payable in connection with any Force Majeure
(including any Loss Occurrence), Owner shall then credit such amounts (excluding
any proceeds of any liability insurance policy or any insurance proceeds or
other amounts payable to any Financing Party,  unless such amounts payable are
permitted under the applicable Loan Documents to be applied to such Force
Majeure) to Purchaser under the Formula Rate, net of reasonable fees (including
attorneys’ fees) and other expenses incurred by Owner in connection with the
receipt and final collection of such amounts. Owner shall use commercially
reasonable efforts to pursue the collection or recovery of any such amounts and
otherwise seek to enforce any rights to which it is entitled with respect to any
Force Majeure (including any Loss Occurrence).




ARTICLE 17




FINANCIAL ASSURANCES




Section 17.1.   Parent Guaranty.




Section 17.1.1.Purchaser’s Guaranty.




(a)       Purchaser shall cause Hydro-Québec to execute and deliver to Owner, no
later than the Execution Date, a payment guaranty, substantially in the form
attached hereto as Attachment E-1, for the benefit of Owner (the "Purchaser
Guaranty"), which Purchaser  Guaranty  shall  guaranty  payment  of (i) all
 present  and  future  amounts  owed  by Purchaser to Owner hereunder (excluding
obligations owed by Purchaser to Owner for Decommissioning  Costs);  provided
 that  the  aggregate  liability  of  Hydro-Québec  for  such amounts shall be
subject to the Stated Cap set forth in the Purchaser Guaranty, which Stated Cap
shall be equal to the Determined Cap determined in accordance with this Section
17.1.1 (the "Capped Guaranteed Obligations"), (ii) the Decommissioning
Liquidated Damages, as provided in the Purchaser Guaranty, and (iii) certain
costs of enforcement, as provided in the Purchaser Guaranty.




(b)    In accordance with clauses (g) and (i) below, as applicable, Purchaser
shall cause Hydro-Québec to reissue the Purchaser Guaranty with a revised Stated
Cap from time to time.  Upon the receipt by Owner of each Purchaser Guaranty
that has been reissued in compliance with clause (g) or (i) below, as
applicable, the previously issued Purchaser Guaranty shall terminate, subject to
clause (e) below.

 

83






















(c)     Subject   to   Section   23.1,   Purchaser   shall   cause   each
Purchaser Guaranty to be and remain in full force and effect at all times from
and after the commencement of the Construction Phase and until the earlier to
occur of (i) the date on which the obligations guaranteed thereunder have been
fully, finally and indefeasibly paid, or, with respect to the obligations
guaranteed thereunder with respect to the payment of the Decommissioning
Liquidated Damages, the termination date therefor, as set forth in the Purchaser
 Guaranty,  and  (ii)  subject  to  clause  (e)  below,  the  date  on  which  a
 Purchaser Guaranty shall have been reissued in compliance with clause (g) or
(i) below, as applicable.














(d)      The Determined  Cap  shall  be an  amount  determined  as follows: 






(i)

until the first Redetermination Date, the Determined

Cap shall equal Fifty-Five Million U.S. Dollars (U.S. $55,000,000);




(ii)       as of each Redetermination Date during the period commencing on the
first Redetermination Date and ending on the last day of the Construction Phase,
the Determined Cap shall equal (A) the Owner’s Costs Plus EAFUDC that, if
applicable, would be payable upon an early termination of this Agreement as of
such Redetermination Date, with the "Owner’s Costs" component of the Owner’s
Costs Plus EAFUDC to be determined by reference to (1) all amounts described in
clauses (a) and (b) of the definition of "Owner’s Costs" that have been incurred
by Owner with respect to the Northern Pass Transmission Line prior to such
Redetermination Date (whether payable before or after such Redetermination Date,
and including reasonable forecasts of such amounts to the extent the actual
amounts thereof are unknown to Owner as of the date of the applicable
Redetermination Certificate), subject to the exclusions to such definition, plus
(2) the Estimated Wind-Down Costs set forth in the estimate thereof delivered to
Purchaser under Section 5.2.3 concurrently with the delivery to the Management
Committee of the most recent Construction Budget and Schedule for the upcoming
fourteen (14) calendar months after such Redetermination Date; plus (B) the
budgeted Construction Costs, as set forth in the most recent Construction Budget
and Schedule for the upcoming fourteen (14) calendar months after such
Redetermination Date; minus (C) the sum of all Capped Guaranteed Obligations
paid by Hydro-Québec to Owner under any Purchaser Guaranty prior to the date of
the applicable Redetermination Certificate; provided, however, that, if
Purchaser shall have submitted any matter with respect to Estimated Wind-Down
Costs to the Management Committee for resolution under Section 5.2.3(b) and the
Management Committee shall not have resolved such matter prior to the date of
such Redetermination Certificate, then, until the Management Committee shall
have agreed upon such Estimated Wind-Down Costs (or such Estimated Wind-Down
Costs shall have been determined pursuant to the dispute resolution provisions
in this Agreement in the event of an Impasse with respect thereto), the
Estimated Wind-Down Costs shall be deemed equal to the Estimated Wind-Down Costs
set forth in the estimate thereof delivered to Purchaser under Section 5.2.3
concurrently with the delivery to the Management Committee of the most recent
Construction Budget and Schedule for the upcoming fourteen (14) calendar months
after such Redetermination Date.  If the Estimated Wind-Down Costs are
subsequently adjusted by the agreement of the Management Committee (or pursuant
to the dispute resolution provisions in this Agreement in the event of an
Impasse with respect thereto), then Purchaser shall cause Hydro-Québec to
reissue the Purchaser Guaranty in accordance with clause  (i)  below.   For the
avoidance of doubt, the budgeted Construction  Costs

 

84






















described  in the  foregoing clause (B) shall  be  subject  to  the approval  of
the Management Committee as and to the extent provided in Section 5.2.2(b). 




(iii)      as   of   each   Redetermination   Date   during   the Operation
Phase, the Determined Cap shall equal (A) the Owner’s Costs Plus EAFUDC that, if
applicable, would be payable upon an early termination of this Agreement as of
such Redetermination  Date,  with  the  "Owner’s  Costs"  component  of  the
 Owner’s  Costs  Plus EAFUDC to be determined by reference to (1) all amounts
described in clauses (a) and (b) of the definition of "Owner’s Costs" that have
been incurred by Owner with  respect  to  the  Northern Pass Transmission Line
prior to such  Redetermination  Date (whether payable before or after such
Redetermination Date, and including reasonable forecasts of such amounts to the
extent the actual amounts thereof are unknown to Owner as of the date of the
applicable Redetermination Certificate), subject to  the  exclusions  to  such
definition, plus (2) the Estimated Wind-Down Costs set forth in the estimate
thereof delivered to Purchaser under Section 6.4 concurrently with the delivery
to the Management Committee of the Capital Plan for the upcoming Contract Year
after such Redetermination Date; plus (B) the sum of (1) the budgeted amounts
set forth in the Capital Plan for the upcoming Contract Year after such
Redetermination Date, plus (2) the budgeted amounts set forth in  the  Multiyear
Outlook  for  the second and third Contract Years after  such  Redetermination
Date (the sum of  the amounts set forth in the foregoing clauses (1) and (2),
the "Budgeted Amount"); minus (C) the sum of all Capped Guaranteed Obligations
paid by Hydro-Québec to Owner under any Purchaser Guaranty prior to the date of
the applicable Redetermination Certificate; provided, however, that:




(1)      if Purchaser shall have submitted any matter with respect to Estimated
Wind-Down Costs to the Management Committee for resolution under Section 6.4(b)
and the Management Committee shall not have resolved such matter prior to the
date of such Redetermination Certificate, then, until the Management Committee
shall have agreed upon such Estimated Wind-Down Costs (or such Estimated
Wind-Down Costs shall have been determined pursuant to the dispute resolution
provisions in  this  Agreement in  the  event of an Impasse with respect
thereto), the Estimated Wind-Down Costs shall be deemed equal to the Estimated
Wind-Down Costs set forth in the estimate thereof delivered to Purchaser under
Section 6.4 concurrently with the delivery to the Management Committee of the
most recent Annual Plan and Operating Budget for the upcoming Contract Year
after such Redetermination Date;




(2)       if  the  Management  Committee  shall   not  have approved such
Capital Plan or Multiyear Outlook (or such Capital Plan or Multiyear Outlook
shall not have been determined pursuant to the dispute resolution provisions in
this Agreement in the  event  of  an  Impasse  with  respect  thereto)  prior
 to  the  date  of  such  Redetermination Certificate, then, until the
Management Committee shall have approved such Capital Plan or Multiyear Outlook
(or such Capital Plan or Multiyear Outlook shall have been determined pursuant
to the dispute resolution provisions in this Agreement in the event of an
Impasse with respect  thereto),  the  Budgeted  Amount  shall  be deemed  equal
 to  the sum  of the budgeted amounts for the upcoming three (3) Contract Years
after such Redetermination Date, as set forth in (x) the Multiyear Outlook most
recently approved by the Management Committee (or determined pursuant to  the 
dispute resolution provisions  in this Agreement  in  the event  of  an

 

85






















Impasse with respect thereto) or (y) if no such Multiyear Outlook exists, then
the Multiyear

Outlook most recently delivered to the Management Committee under Section 6.3;
and




(3)       if the Estimated Wind-Down Costs, Capital Plan or Multiyear Outlook is
subsequently adjusted by the agreement of the Management Committee (or pursuant
to the dispute resolution provisions in this Agreement in the event of an
Impasse with respect thereto), then Purchaser shall cause Hydro-Québec to
reissue the Purchaser Guaranty in accordance with clause (i) below.




(iv)      in the case of each of clauses (d)(ii) and (d)(iii) above, (A) the
adjustments required pursuant to Section 3.4(c) shall apply mutatis mutandis to
the Determined Cap and (B) the dollar amount of the Determined Cap shall be
rounded up to the nearest One Million Dollars ($1,000,000), unless such dollar
amount is Zero Dollars ($0).




(e)   Notwithstanding anything in this Section 17.1.1 to the contrary, if, prior
to any Redetermination Date, a claim for Capped Guaranteed Obligations has been
submitted by Owner to Hydro-Québec under any Purchaser Guaranty (an "Existing
Guaranty") but not yet paid by Hydro-Québec thereunder (an "Outstanding Claim"),
then such Existing Guaranty shall not terminate upon the reissuance of a new
Purchaser Guaranty, but shall continue in full force and effect solely with
respect to such Outstanding Claim and the costs of enforcement thereof, as
provided in such Existing Guaranty and subject to the Stated Cap set forth in
such Existing Guaranty (as reduced by the sum of all Capped Guaranteed
Obligations paid by Hydro-Québec to Owner under such Existing Guaranty prior to
such Redetermination Date ("Prior Claims")).  With respect to the Purchaser
Guaranty subsequently reissued by Hydro-Québec in accordance with clause (g) or
(i) below for such Redetermination Date (which reissued Purchaser Guaranty shall
be in addition to the Existing Guaranty until the Existing  Guaranty  terminates
 in  accordance  with  this  clause  (e)),  and  for  purposes  of calculating
the Determined Cap (as redetermined in accordance with clause (d) above) to be
set forth in such reissued Purchaser Guaranty, the Determined Cap shall be
reduced to the extent, if any, Hydro-Québec shall have accepted, in writing,
liability for  such  Outstanding Claim  prior to the reissuance of such
Purchaser Guaranty.  If and when Hydro-Québec pays the lesser of the (i) the
entire Outstanding Claim (or the portion of such Outstanding Claim that
satisfies in full such Outstanding Claim, as mutually agreed by Hydro-Québec and
Owner or for which Hydro- Québec is found liable pursuant to the final order of
a court of competent jurisdiction) and (ii) the Stated Cap set forth in such
Existing Guaranty (as reduced by the sum of all Prior Claims) ("Satisfying
Amount"), then, if and to the extent an additional adjustment is required to the
Stated Cap set forth in such reissued Purchaser Guaranty, Purchaser shall cause
Hydro-Québec to reissue such Purchaser Guaranty in accordance with clause (i)
below.   If and when (A) Hydro-Québec pays the Satisfying Amount, together with
the costs of enforcement thereof, as provided in such Purchaser Guaranty, or (B)
Hydro-Québec is found not to be liable for such Outstanding Claim pursuant to
the final order of a court of competent jurisdiction, then, in each case, the
Existing Guaranty shall terminate.




(f)     The amount of the Determined Cap, as redetermined as of each
Redetermination Date, as provided in clause (d) above, shall be set forth in a
certificate of Owner, showing the calculation thereof in reasonable detail (a
"Redetermination Certificate"). With respect to each  Redetermination Date
during the Construction Phase, Owner shall  deliver

 

86




 



















a Redetermination Certificate to Purchaser within thirty  (30)  days after  the
 date on which Owner shall have delivered the applicable Construction Budget and
Schedule to Purchaser’s Manager under Section 5.2.2.  With respect to each
Redetermination Date during the Operation Phase, Owner shall deliver a
Redetermination Certificate to Purchaser by the earlier to occur of (i)
seventy-five (75) days after the date on which Owner shall have delivered the
applicable Capital Plan and Multiyear Outlook to Purchaser’s Manager under
Section 6.3 and (ii) thirty (30) days after the date on which the Management
Committee shall have approved such Capital Plan and Multiyear Outlook (or such
Capital Plan and Multiyear Outlook shall have been determined pursuant to the
dispute resolution provisions in this Agreement in the event of an Impasse with
respect thereto).   Purchaser promptly shall acknowledge such Redetermination
Certificate and deliver such acknowledged Redetermination Certificate to
Hydro-Québec.




(g)    Subject  to  Section  23.1,  Purchaser  shall  cause  Hydro- Québec,
following the receipt by Purchaser of each Redetermination Certificate
(regardless of any Impasse or other Dispute with respect to the Redetermination
Certificate), to reissue the Purchaser Guaranty, as provided herein, with a
revised Stated Cap equal to the Determined Cap, as so redetermined in accordance
with clause (d) above, but subject to clause (e) above, and as set forth in such
Redetermination Certificate, which Purchaser Guaranty shall be effective as of
the date of issuance.  Provided that a Redetermination Certificate is provided
to Purchaser, the failure of Purchaser to acknowledge such Redetermination
Certificate, or of Hydro-Québec to reissue such Purchaser Guaranty with such
revised Stated Cap, as provided in this clause (g), within forty-five (45) days
following the receipt by Purchaser of such Redetermination Certificate, shall be
deemed to be a termination by Purchaser of this Agreement under Section 3.3.8 or
Section 3.3.10, as applicable, unless Section 3.3.6 is applicable. 




(h)    If Owner fails to provide any Redetermination Certificate required by
clause (f) above within fifteen (15) days after  the  receipt  by  Owner of
written notice of such failure from Purchaser, Purchaser may provide such
Redetermination Certificate to Hydro-Québec, with a copy to Owner, and Purchaser
shall cause Hydro-Québec thereafter to reissue the Purchaser Guaranty in
accordance with clause (g) above, with a revised Stated Cap equal to the
Determined Cap, as so redetermined in accordance with clause (d) above, but
subject  to  clause  (e)  above,  and  as  set  forth  in  such  Redetermination
 Certificate,  which Purchaser Guaranty shall be effective as of the date of
issuance.   Owner shall be entitled to Dispute any amount set forth  in such
Redetermination Certificate  in  accordance  with  Section

18.1(b).




(i)     Without  limiting  the  provisions  of  Section  5.2.2(b)  or Section
8.1.4(c), Purchaser’s acknowledgement or issuance of a Redetermination
Certificate or Hydro-Québec’s issuance of a Purchaser Guaranty shall be without
prejudice to any right or remedy that Purchaser may have under this Agreement to
contest any amount set forth in a Redetermination Certificate, and none of the
foregoing actions by Purchaser or Hydro-Québec shall be construed in any way to
create a presumption that the Redetermination Certificate or Determined  Cap  is
 correct.    Upon  resolution  of  any  Dispute  as  to  whether  or  not  the
Determined Cap set forth in a Redetermination Certificate is mathematically
correct or was calculated in accordance with clause (d) or (e) above, or
resolution of any Impasse with respect to the Estimated Wind-Down Costs, Capital
Plan or Multiyear Outlook, in each case, as contemplated  by  this  Section
 17.1.1,  Purchaser  shall  cause   Hydro-Québec  to   reissue   the

 

87






















Purchaser Guaranty, as provided herein, with a revised Stated Cap equal to the
Determined Cap, as so determined by the agreement of the Management Committee or
pursuant to the dispute resolution provisions in this Agreement, but subject to
clause (e) above, which Purchaser Guaranty shall be effective as of the date of
issuance.  The failure of Hydro-Québec to reissue such Purchaser Guaranty with
such revised Stated Cap, as provided in this clause (i), within forty-five (45)
days following the resolution of any such Dispute or Impasse, shall be deemed to
be a termination by Purchaser of this Agreement under Section 3.3.8 or Section
3.3.10, as applicable, unless Section 3.3.6 is applicable.




Section 17.1.2.Owner’s   Guaranty.      Owner   shall  (a)  cause   each   of
Northeast Utilities and NSTAR to execute and deliver to Purchaser, no later than
the Execution Date, a payment guaranty, substantially in the form attached
hereto as Attachment E-2, for the benefit of Purchaser (each an "Owner
Guaranty"), and (b) subject to Section 23.1, cause each such Owner Guaranty to
be and remain in full force and effect at all times from and after the
Commercial Operation Date and until the amounts guaranteed thereunder have been
fully, finally and indefeasibly paid.  The Owner Guaranty to be executed and
delivered by Northeast Utilities shall be in the maximum principal amount equal
to Twenty-Five Million Dollars ($25,000,000) multiplied by the ratio of
Northeast Utilities’ beneficial ownership interest in Owner to the aggregate
beneficial  interests in  Owner owned  by Northeast Utilities  and NSTAR, and
 the Owner Guaranty to be executed and delivered by NSTAR shall be in the
maximum principal amount equal to Twenty-Five Million Dollars ($25,000,000)
multiplied by the ratio of NSTAR’s beneficial ownership interest in Owner to the
aggregate beneficial interests in Owner owned by Northeast Utilities and NSTAR.
 Purchaser agrees to cooperate with Northeast Utilities and NSTAR, at their
written request, to amend the Owner Guaranties from time to time to amend the
maximum principal amount of each such Owner Guaranty in proportion to the
respective beneficial ownership interests in Owner owned by Northeast Utilities
and NSTAR, such that the aggregate principal amount of the Owner Guaranties
issued by Northeast Utilities and NSTAR at all times shall equal Twenty-Five
Million Dollars ($25,000,000) (less any amounts drawn under such Owner
Guaranties).




Section 17.2.   Purchaser’s Lien.




Section 17.2.1.Security Documents.  No later than  the  Distribution Date, as
additional security for Owner’s performance of  its obligations hereunder,
including  payment of any indemnification obligations of Owner to Purchaser
pursuant to Section 21.2, Owner shall (a) execute, deliver, and record a
mortgage and security agreement and all other agreements, documents, or
instruments required or customary to provide Purchaser with a fully perfected
security interest and mortgage lien in and to (i) the Northern Pass Transmission
Line, and (ii) all real property rights and related personal property rights,
contractual rights, Governmental Approvals, or other rights of Owner relating to
the Northern Pass Transmission Line and the AC Upgrades (collectively, the
"Purchaser Mortgage"), (b) execute and deliver a security agreement and all
other agreements, documents, or instruments required or customary to provide
Purchaser with a fully perfected security interest in and to (i) any material
contracts entered into in connection  with  the Northern Pass  Transmission
 Line or the AC  Upgrades,  and  (ii)  all  of Owner’s other assets relating to
the Northern Pass Transmission Line and the AC Upgrades, including all personal
property rights,  contractual rights, Governmental  Approvals, or other
rights  of   Owner  to  develop,   procure,  construct,  operate,  and
 maintain   the  Northern   Pass

 

88






















Transmission Line (collectively, the "Security Agreement"), and (c) cause each
of its members to grant to Purchaser a present and continuing perfected lien on,
and security interest in, all of the equity interests in Owner (collectively,
the "Membership Pledges," and collectively with the Purchaser Mortgage and the
Security Agreement, "Purchaser’s Security Documents").   The Purchaser’s
Security Documents shall be based upon the agreements securing Owner’s
obligations under the Construction Loan Agreement, but shall not include any
representations, warranties, covenants, or restrictions other than those that
are reasonably required with respect to the creation, validity, perfection,
protection or enforcement  of  Purchaser’s security interests in the assets and
property described in this Section 17.2.1 or as may otherwise be reasonably
satisfactory  to  Purchaser,  Owner,  and  the  Financing  Parties.     The
 Purchaser’s  Security Documents shall provide that any such document may be
assigned by Purchaser solely to the assignee of Purchaser pursuant to a
permitted assignment of this Agreement.   Subject to the rights of any Financing
Parties, Owner shall cause the mortgage, liens and security interests created
pursuant to Purchaser’s Security Documents (collectively, "Purchaser’s Lien") to
be maintained in full force and effect at all times following the Distribution
Date and until the later to occur of the expiration or earlier termination of
the Term or the date on which any accrued but unpaid payment obligation of Owner
to Purchaser hereunder shall have been fully, finally and indefeasibly
 satisfied.     Promptly  following  such  later  date,  Purchaser  shall
 release  the Purchaser’s Lien.  The granting of Purchaser’s Lien shall not be
to the exclusion of, or be construed  to  limit,  the  amount  of  any claims,
 causes of  action  or  other rights  accruing to Purchaser by reason of any
breach by Owner under this Agreement, an Owner Default or the termination of
this Agreement.




Section 17.2.2.Subordination.   Purchaser’s Lien shall be subordinate in right
of priority and remedies only to the interests of the Financing Parties, to the
extent of the Project Debt Obligations, but shall be superior in priority to all
other indebtedness of Owner secured by the assets subject to the Purchaser’s
Security Documents.  The subordination of Purchaser’s Lien shall be effective on
the terms and conditions set forth in Attachment F without necessity of the
execution by Purchaser of further instruments to effectuate such subordination
(provided that Purchaser’s Security Documents shall be subject to the terms and
conditions set forth  in  Attachment F),  but  Purchaser agrees  to  execute and
 deliver,  at  the request  of  any Financing Party, such documents or
instruments as may be reasonably required to confirm such subordination on the
terms and conditions set forth in Attachment F and otherwise on terms and
conditions reasonably required by the Financing Parties.  Solely for purposes of
the automatic subordination provided for in this Section 17.2.2, the principal
amount of the Project Debt Obligations to which Purchaser’s Lien is subordinate
shall be deemed to be equal to fifty percent (50%) of Owner’s total
capitalization; provided that any documents or instruments executed by
Purchaser, at the request of any Financing Party, pursuant to the second
sentence  of  this  Section

17.2.2 shall specify the maximum actual principal amount of the Project Debt
Obligations (consistent with Owner’s obligations under Section 5.6 and Section
8.3(a)) to which Purchaser’s Lien is subordinate.  No later than the
Distribution Date, Purchaser shall execute and deliver, at the request of
Hydro-Québec Lender, a subordination agreement or intercreditor agreement with
Hydro-Québec Lender with respect to Purchaser’s Lien on the terms and conditions
set forth in Attachment F and otherwise reasonably satisfactory to Purchaser and
Hydro-Québec Lender.  In addition, no later than the date on which funds are
initially distributed by the Term Loan Lender under the Term Loan Agreement, or,
if applicable, by an Additional Lender under the loan and credit agreements
entered  into  by  Owner  with  respect  to  any Additional  Financing  that
 such

 

89






















Additional Lender commits to provide, Purchaser shall, at Owner’s request,
cooperate and diligently negotiate with each Term Loan Lender or such Additional
Lender the form of a subordination   agreement   or   intercreditor   agreement
  with   respect   to   Purchaser’s   Lien, substantially on the terms and
conditions set forth in Attachment F, with such other terms and conditions as
may be customary for transactions of a similar nature and as may be reasonably
required by the Term Loan Lender or such Additional Lender (any such agreement,
the "Subordination Agreement").




Section 17.2.3.Recording.  Upon or promptly after the Distribution Date, the
Parties shall file and record, at the expense of Owner, the Purchaser Mortgage.
 In addition, Owner hereby agrees to take such further action and execute such
further instruments as may be reasonably requested by Purchaser to confirm and
continue the validity, priority, and perfection of Purchaser’s Lien, and agrees
to cooperate with Purchaser in the execution and filing of, and hereby
authorizes the execution and filing of, such financing statements under the
Uniform Commercial Code or other Applicable Law, as may be requested by
Purchaser or required by Applicable Law, upon or promptly after such date, and
to confirm and continue the validity, priority, and perfection of Purchaser’s
Lien.




Section 17.2.4.Transfer  of  Governmental  Approval.     The  Purchaser’s
Security Documents shall provide that, in the event Purchaser acts to obtain
title (directly or indirectly) to the Northern Pass Transmission Line by
exercise of its rights thereunder, Owner shall cooperate diligently with
Purchaser in connection with the transfer to Purchaser of all Governmental
Approvals necessary to construct, own or operate the Northern Pass Transmission
Line.




ARTICLE 18




DISPUTE RESOLUTION




Section 18.1.   Referral to the Management Committee.




(a)     Either Party may refer a Dispute (other than a Dispute over the 
  matters   described    in    Section   13.2(b)(iii)(A),   Section
  13.2(b)(iii)(B)   and   Section

13.2(b)(iii)(C)) to the Management Committee by written notice to the other
Party of such referral ("Dispute Notice"); provided that, following an Impasse
 with  respect  to  any  matter upon which the Managers were unable to reach
agreement or any Dispute that the Managers were unable to resolve, such matter
or Dispute shall not be referred back to the Management Committee pursuant to
this clause (a).  Such Dispute Notice shall include a Position Statement. Each
Party shall honor any reasonable request made by the other Party for information
with regard to a Dispute.




(b)    Subject to Section 18.2 and except as expressly provided otherwise in
this Agreement, any Dispute that has not been timely resolved by the Management
Committee, as provided in Section 13.9 (or any Dispute that may not be referred
to the Management Committee, as described in clause (a) above), shall be finally
resolved in accordance with Section 18.3.

 

90






















(c)     All  negotiations  pursuant  to  this  Section  18.1  shall  be deemed
to be confidential and shall be treated as compromise and settlement
negotiations, and no evidence with regard to any proposal made during such
negotiations shall be admissible in any arbitration under Section 18.3 or in any
other proceeding following such negotiations, including any FERC proceeding or
filing contemplated by Section 18.2.




Section 18.2.   Disputes to be Resolved by FERC.  In the event a Dispute over
any of the following matters  is  not  resolved  in  accordance with Section
18.1(a), either Party shall have the right to file for relief with FERC, subject
to Article 20, unless the Parties mutually agree to resolve such Dispute in
accordance with Section 18.3 or by some other means:






(a)

Any matter subject to challenge under Section 8.1.4;






(b)

Any matter subject to challenge under Section 8.1.5;






(c)

Any matter subject to challenge under Section 8.4(b);






(d)

Any matter subject to challenge under Section 8.6(d);






(e)

Any matter subject to challenge under Section 8.6(f);






(f)

Any filing or Dispute under Article 9 or Article 10 (to the extent that Article
9 or Article 10 does not expressly require resolution under Section 18.3);






(g)

Any matter subject to challenge under Article 20; or




(h)    Any matter that is subject to the exclusive jurisdiction of FERC;
provided that, in the event any Party objects to the reference  of  any  such
matter to FERC on the grounds that such matter is not subject to the exclusive
jurisdiction of FERC, the matter shall be referred to FERC for resolution of the
Dispute as to whether or  not  such  matter is subject to the exclusive
jurisdiction of FERC.




Nothing contained in this Agreement shall be construed as precluding a Party
from filing any answer,  protest  or  other  opposition  to  any  FERC  filing
 made  by  the  other  Party,  unless expressly prohibited under the terms of
this Agreement.




Section 18.3.   Arbitration.




Section 18.3.1.Arbitration of Technical Disputes.




(a)     Within thirty (30) days after the Execution Date, the Parties shall
propose the names of up to three (3) technical experts to act as Expert
Arbitrators for Technical Disputes that may arise ("Expert Arbitrator
Candidates").   A Party shall accept or reject any Expert Arbitrator Candidate
proposed by the other Party within ten (10) Business Days after such proposal.
 The Parties shall continue to propose Expert Arbitrator Candidates until the
panel of Expert Arbitrators is comprised of at least three (3) Expert
Arbitrators (the "Panel").  The Parties shall agree upon the order of  the
Expert Arbitrators on  the Panel.   If any

 

91






















Expert Arbitrator is no longer available to serve on the Panel or ceases to
satisfy the criteria for an Expert Arbitrator, then the Parties shall promptly
agree upon a suitable replacement.




(b)    Once the period for resolution of a Dispute submitted to the Management
Committee, as set forth in Section 18.1, has terminated without a resolution of
such Dispute, or earlier if both Parties agree, and in the event the Dispute is
technical in nature (a "Technical Dispute"), the Technical Dispute may be
submitted by either Party (with concurrent notice of such submission to the
other Party (a "Technical Dispute Notice")) for arbitration by an Expert
Arbitrator (an "Expert Arbitration").   Any Party involved in the Technical
Dispute may object to reference of the Technical Dispute to an Expert Arbitrator
on the grounds that such Technical Dispute is not appropriate for resolution by
Expert Arbitration by giving notice of such objection to the other Party within
ten (10) Business Days after the receipt by such Party of the Technical Dispute
Notice, whereupon an Expert Arbitrator selected in accordance with clause (c)
below shall determine whether or not such Dispute is a Technical Dispute
appropriate for resolution by Expert Arbitration.  In the event the Expert
Arbitration determines that the Dispute is a Technical Dispute appropriate for
resolution by Expert Arbitration, such Dispute shall be resolved in accordance
with this Section 18.3.1.  Absent such determination, the Technical  Dispute
shall  be finally resolved  in  accordance with   Section 18.3.2. 




(c)     The Parties shall promptly confer as to which of the Expert Arbitrators
on the Panel have the appropriate expertise to hear the Technical Dispute.
 Promptly thereafter, the Party referring the Technical Dispute to Expert
Arbitration shall contact the first Expert Arbitrator on the Panel who the
Parties mutually agree has such expertise.   If such Expert Arbitrator has any
financial interest in the outcome of any Dispute or is unavailable to serve in a
timely fashion, then the other Expert Arbitrators on the Panel who the Parties
mutually agree have such expertise shall be contacted in order until  an Expert
Arbitrator without any financial interest in the outcome of the Technical
Dispute is available to hear the Technical Dispute in a timely fashion.  If, for
any reason, all of the Expert Arbitrators on the Panel without any financial
interest in the outcome of any Dispute are unavailable to hear the Technical
Dispute, or the Parties fail to agree that any of the available Expert
Arbitrators on the Panel have the appropriate expertise to hear the Technical
Dispute, then Parties shall have ten (10) days to agree upon a suitable Expert
Arbitrator.  If the Parties fail to agree, within such ten (10)-day period, upon
 an  Expert Arbitrator to hear  the Technical Dispute, then, on  the  request of
either Party, the International Chamber of Commerce ("ICC") Center for Expertise
shall appoint an Expert Arbitrator to hear the Technical Dispute.




(d)    The arbitration of the Technical Dispute shall be conducted in New York,
New York (or such other place to which the Parties mutually agree in writing),
in accordance with ICC Rules for Expertise.  The language of the arbitration of
the Technical Dispute and of all documentation in the arbitration shall be
English.  The Expert Arbitrator may request information and documents from the
Parties that he or she determines to be reasonably necessary to resolve the
Technical Dispute.  The Expert Arbitrator shall review evidence and other
submissions by the Parties and, unless the Parties mutually agree otherwise,
shall hold a one (1)-day hearing.  The Parties and the Expert Arbitrator shall
use commercially reasonable efforts to have the Expert Arbitrator render a final
award as soon as possible, and if practicable, within ninety (90) days after his
or her appointment.  Such time period may be extended  by  the

 

92






















Expert Arbitrator for good cause shown or by the written agreement of both
Parties.  The award of the Expert Arbitrator shall be in writing and shall
briefly state the findings of fact and conclusions of law upon which it is
based; it shall be final and binding on the Parties, and may be entered and
enforced in any court having jurisdiction.




Section 18.3.2.Arbitration for Other Disputes.




(a)    Disputes not covered by Section 18.3.1 shall be finally resolved by
arbitration in accordance with the Rules of the ICC (the "Rules"), as in effect
from time to time.




(b)    The place of arbitration shall be New York, New York (or such  other
 place  to  which  the  Parties  mutually  agree  in  writing).    The  language
 of  the arbitration and of all documentation in the arbitration shall be
English.  If the amount in controversy is Five Million Dollars ($5,000,000) or
less (including all claims and counterclaims), then the Dispute shall be decided
by a single arbitrator who shall be agreed upon by the Parties within twenty
(20) days after the receipt by a Party of a copy of a written demand for
arbitration from the other Party.  If the amount in controversy is more than
Five Million Dollars ($5,000,000) (including all claims and counterclaims), then
the Dispute shall be decided by three (3) neutral and impartial arbitrators, one
of whom shall be appointed by each of the Parties in accordance with the Rules,
and the third arbitrator, who shall chair the arbitral tribunal, shall be
appointed by the Party-appointed arbitrators within fifteen (15) days after the
appointment of the second arbitrator.  In the event any arbitrator  is  not 
appointed  within  the time limit provided herein, such arbitrator shall be
appointed by the ICC.   Any arbitrator appointed by the ICC shall be a retired
judge or a practicing attorney, with not less than fifteen (15) years of
experience with large complex cases and who, if practicable, is an experienced
arbitrator of disputes involving transmission facilities.  All arbitrators shall
be fluent in the English  language.    The  Parties,  with  the  consent  of
 the  arbitrator(s),  shall  be  entitled  to discovery of documents directly
related to the issues in Dispute.   The arbitrator(s) may also request
additional information from the Parties.   The arbitration shall be governed by
the Federal Arbitration Act, 9 U.S.C. § 1 et seq.  The award of the
arbitrator(s) shall be in writing and shall briefly state the findings of fact
and conclusions of law upon which it is based; it shall be final and binding on
the Parties, and may be entered and enforced in any court having jurisdiction.




Section 18.3.3.Arbitral Awards; Fees and Expenses.  No Expert Arbitrator or
arbitrator is empowered to award damages in excess of compensatory damages and
each Party expressly waives and foregoes any right to damages, claims, or
remedies identified in Article 19. The fees and expenses of the Expert
Arbitrator or arbitrator(s), as applicable, and the costs of the facilities
required for the Expert Arbitration or arbitration, as applicable, shall be paid
equally by the Parties, unless the award specifies a different division  of
 such  costs  and  expenses.    Each Party shall be responsible for its own
expenses, including attorneys’ fees.  Each of the Parties shall be afforded
adequate opportunity to present information in support of its position on the
Dispute being arbitrated.




Section 18.3.4.Confidentiality.     All  Disputes  shall  be  resolved  in  a
confidential manner.   The Expert Arbitrator or arbitrator(s), as applicable,
shall agree  to  hold  any

 

93






















information received during the Expert Arbitration or arbitration, as
applicable, in the strictest of confidence and shall not disclose to any
non-party the existence, contents or results of the Expert Arbitration or
arbitration, as applicable, or any other information about  such  Expert 
Arbitration or arbitration, as applicable.  No Party shall disclose or permit
the disclosure of any information about the evidence adduced or the documents
produced by the other Party in such proceedings or about the existence, contents
or results of the proceeding, except as (x) may be required by Applicable Law or
a Governmental Authority, (y) may be necessary in an action in aid of such
proceedings or for enforcement of an arbitral award, and (z) reasonably required
for enforcement or interpretation of this Agreement by FERC to the extent any
Dispute is brought to FERC as provided in Section 18.2.  Before making any
disclosure permitted by the foregoing clauses (x) and (y), the Party intending
to make such disclosure shall give the other Party reasonable written notice in
advance of the intended disclosure and afford the other Party a reasonable
opportunity to protect its interests.  The following information shall not be
subject to the restrictions provided for in this Section 18.3.4:




(a)     Information that is a matter of public knowledge at the time of its
disclosure or is thereafter published in or otherwise ascertainable from a
source available to the public without breach of this Agreement;




(b)    Information that is obtained from a Person other than by or as a result
of unauthorized disclosure; or




(c)     Information that, prior to the time of disclosure, had been
independently developed or obtained by the disclosing Party or its Affiliates
independent of information obtained as a result of unauthorized disclosure.




Section 18.3.5.Arbitration  Proceedings.     Each  Party  shall  proceed  to
conclude the Expert Arbitration or arbitration, as applicable, proceeding as
quickly as reasonably possible.   If a Party refuses to participate in any such
proceeding, then the other Party may petition any court of law having proper
jurisdiction for an order to compel Expert Arbitration or arbitration, as
applicable.  All costs and expenses incurred by the petitioning Party in
enforcing such participation obligation shall be paid for by the refusing Party.




Section 18.3.6.Exclusive Remedies.  Except for any Dispute to be resolved
pursuant to Section 18.2, Expert Arbitration or arbitration, as applicable,
under this Section 18.3 shall be the exclusive remedy for all Disputes arising
under this Agreement that are not resolved by the Management Committee.




Section 18.4.   Equitable  Remedies.    Notwithstanding  anything  herein  to
 the contrary, prior to the appointment of an Expert Arbitrator under Section
18.3.1 or  the arbitrator or arbitrators under Section 18.3.2, either Party may
seek temporary injunctive relief in a court of law with jurisdiction over the
Parties to maintain the status quo or prevent irreparable harm. Without
prejudice to such provisional remedies as may be available under the
jurisdiction of a court, the arbitrator(s) shall have full authority to grant
provisional remedies or order the Parties to request that a court modify or
vacate any temporary or preliminary relief issued by such court, and to award
damages for the failure of any Party to respect the orders of the arbitrator(s)
to that effect.

 

94






















ARTICLE 19




LIMITATION OF REMEDIES




NOTWITHSTANDING ANYTHING IN THIS AGREEMENT TO THE CONTRARY, NEITHER PARTY NOR
ANY OF THEIR RESPECTIVE AGENTS, SUBCONTRACTORS, REPRESENTATIVES OR AFFILIATES
SHALL BE LIABLE TO THE OTHER PARTY FOR PUNITIVE, CONSEQUENTIAL, SPECIAL,
MULTIPLE, EXEMPLARY, INCIDENTAL OR INDIRECT DAMAGES OF ANY NATURE, INCLUDING THE
FOLLOWING:  LOSS OF REVENUE OR PROFIT FROM THE WHOLESALE SALE OF POWER; ADVERSE
RATE IMPACTS ON RETAIL OR WHOLESALE CUSTOMERS OF EITHER PARTY OR THEIR
RESPECTIVE AFFILIATES; LOSS OF A TAX BENEFIT OR TAX CREDIT; LOSS OF USE DAMAGES
(EXCEPT AS EXPRESSLY CONTEMPLATED IN  Section 4.3.1  OR  Section 7.4

OR FOR ANY DIRECT DAMAGES SUFFERED BY PURCHASER AS A RESULT OF A BREACH BY OWNER
 OF ITS OBLIGATIONS UNDER Section 6.2,  Article 10,  Section 11.2

OR Article 12); COST OF REPLACEMENT POWER; COST OF REPLACEMENT TRANSMISSION
SERVICE (EXCEPT AS EXPRESSLY CONTEMPLATED  IN Section 4.3.1

OR Section 7.4); OR CLAIMS OF CUSTOMERS FOR LOSS OF POWER OR PRODUCTION, IN EACH
CASE, ARISING OUT OF OR RELATING TO THE PERFORMANCE OF THIS AGREEMENT,  AND
 WHETHER  SUCH  LIABILITY  IS  CLAIMED  IN  CONTRACT  OR TORT (INCLUDING
 NEGLIGENCE  AND  STRICT LIABILITY,  WARRANTY,  FAILURE OF GOOD UTILITY PRACTICE
OR ANY OTHER LEGAL OR EQUITABLE THEORY).




FOR  THE  AVOIDANCE  OF  DOUBT,  THE  PARTIES  ACKNOWLEDGE  AND  AGREE THAT
Section 4.3.1 OR Section 7.4 PROVIDE THE SOLE AND EXCLUSIVE REMEDIES FOR ANY
LOSS OF USE CONTEMPLATED BY Section 4.3.1 OR Section 7.4 AND NOTHING IN Section
6.2, Article 10, Section 11.2 OR Article 12 SHALL SUPERSEDE, SUPPLEMENT OR AMEND
SUCH SOLE AND EXCLUSIVE REMEDIES.




THIS Article 19 IS IN ADDITION TO THE SPECIFIC LIMITATIONS ON REMEDIES
REFERENCED IN Article 15.




ARTICLE 20




MODIFICATION OF THIS AGREEMENT




Section 20.1.   Certain  Changes  to  Formula  Rate.    Notwithstanding
 anything herein to the contrary, nothing contained in this Agreement shall be
construed as affecting in any way the right of Owner to make a unilateral filing
at any time under Section 205 of the Federal Power Act or the regulations
promulgated thereunder to change the Formula Rate.   In  the  event of any such
Section 205 filing, Purchaser shall have the right to oppose Owner’s proposed
changes to the Formula Rate in any FERC proceeding.    In  addition,
notwithstanding anything herein  to  the contrary, nothing contained in this
Agreement shall be construed as affecting in any way the right of Purchaser to
file a complaint at any time under Section 206 of the Federal Power Act seeking
to change the Formula Rate.  Notwithstanding the foregoing provisions, no filing
by Owner under Section 205 of the Federal Power Act or by either Party  under 
Section  206  of  the

 

95






















Federal Power Act shall be permitted to the extent that it is inconsistent with
the terms and conditions of this Agreement.




Section 20.2.   Other   Modifications.      The   Parties   specifically
  intend   and acknowledge and agree that, except as otherwise expressly
provided in this Agreement, (a) this Agreement  shall  not  be  subject  to
 amendment  or  other  modification,  absent  the  written agreement of both
Parties and (b) neither Party shall be permitted to make a filing with FERC
under any provision of the Federal Power Act or the regulations promulgated
thereunder that seeks to amend or otherwise modify, or requests FERC to amend or
otherwise modify, any provision of this Agreement at any time during the Term,
except to implement an amendment or other modification to this Agreement that
has been reduced to writing and signed by both Parties. In addition, to the
extent any third party, or FERC acting sua sponte seeks to amend or otherwise
modify, or requests FERC to amend or otherwise modify, any provision of this
Agreement, the standard of review for any proposed amendment or other
modification shall be the "public interest" standard  of  review set  forth in
United Gas Pipe Line Co. v. Mobile Gas Service Corp.,

350 U.S. 332 (1956), and Federal Power Commission v. Sierra Pacific Power Co.,
350 U.S. 348 (1956), and as further defined in Morgan Stanley Capital Group,
Inc. v. Public Utility District No. 1 of Snohomish County, 128 S.Ct. 2733 (2008)
and NRG Power Marketing, LLC v. Maine Public Utilities Commission, 130 S.Ct. 693
(2010).




ARTICLE 21




INDEMNIFICATION




Section 21.1.   Purchaser Indemnity.  Purchaser shall indemnify, defend and hold
harmless Owner and Owner’s Affiliates and their respective officers, directors,
shareholders, managers, members, partners, agents, employees, representatives,
and permitted successors and assigns (each, an "Owner Indemnified Party"), from
and against any and all claims, demands, suits, proceedings, judgments, losses,
liabilities, damages, in each case, resulting from any third- party  claims,
 together  with  any  costs  and  expenses  (including  reasonable  attorneys’
 fees) incurred by any such Owner Indemnified Party, and arising out of (a) the
performance by the OASIS Provider or the OASIS Administrator of capacity release
functions and transmission resales pursuant to this Agreement or (b) the gross
negligence, willful misconduct or criminal misconduct of Purchaser.  Purchaser
shall have no obligations under the immediately preceding sentence to the extent
any claims, demands, suits, proceedings, judgments, losses, liabilities,
damages, costs and expenses (including reasonable attorneys’ fees) incurred by
any such Owner Indemnified Party are caused by or arise from the gross
negligence, willful misconduct or criminal misconduct of, or breach or default
of contract by, an Owner Indemnified Party.




Section 21.2.   Owner  Indemnity.     Owner  shall  indemnify,  defend  and
 hold harmless Purchaser and Purchaser’s Affiliates and their respective
officers, directors, shareholders, managers, members, partners, agents,
employees, representatives, and permitted successors and assigns (each, a
"Purchaser Indemnified Party"), from and against any and all claims,  demands,
 suits,  proceedings,  judgments,  losses,  liabilities,  damages,  in  each
 case, resulting from any third-party claims, together with any costs and
expenses (including reasonable attorneys’ fees) incurred by any such Purchaser
Indemnified Party, and arising out of the gross negligence, willful misconduct
or criminal misconduct  of  Owner, other than  Excluded  Claims.

 

96






















Owner shall have no obligations under the immediately preceding sentence to the
extent any claims, demands, suits, proceedings, judgments, losses, liabilities,
damages, costs and expenses (including reasonable attorneys’ fees) incurred by
any such Purchaser Indemnified Party are caused by or arise from the gross
negligence, willful misconduct or criminal misconduct of, or breach of contract
by, a Purchaser Indemnified Party.




Section 21.3.   Procedures.

Promptly  after  the  receipt  by  any  Person  seeking indemnification under
this Article 21 (the "Indemnified Party") of written notice of the assertion of
any claim by a third party with respect to any matter in respect of which
indemnification may be sought hereunder (a "Third Party Claim"), the Indemnified
Party shall give written notice (the "Indemnification Notice") to the Party from
which indemnification is sought (the "Indemnifying Party"), and  shall
 thereafter keep  the  Indemnifying Party reasonably informed with  respect
thereto; provided, however, that the failure of the Indemnified Party to give
the Indemnifying Party notice as provided herein shall not relieve the
Indemnifying Party of any of its obligations hereunder, except to the extent
that the Indemnifying Party is materially prejudiced by such failure.  The
Indemnifying Party shall be entitled to assume the defense of any Third Party
Claim by written notice to the Indemnified Party of such intention given within
thirty (30) days after the receipt by the Indemnifying Party of the
Indemnification Notice; provided, however, that counsel selected  by  the
 Indemnifying  Party shall  be reasonably satisfactory  to  the Indemnified 
Party. The Indemnifying Party shall be liable for the fees and expenses of
counsel employed by the Indemnified Party for any period during which the
Indemnifying Party has not assumed the defense of any Third Party Claim (other
than during any period during which the Indemnified Party  has  failed  to  give
 notice  of  such  Third  Party  Claim  as  provided  above).  If  the
Indemnifying Party shall assume the defense of the Third Party Claim, then the
Indemnifying Party shall not compromise or settle such Third Party Claim without
the prior written consent of the Indemnified Party, which consent shall not be
unreasonably withheld, delayed or conditioned; provided,  however,  that  the
 Indemnified  Party  shall  have  no  obligation  to  consent  to  any
settlement that (a) does not include, as an unconditional term thereof, the
giving  by  the claimant or the plaintiff of a release of the Indemnified Party
from all liability with respect to such Third Party Claim or (b) involves the
imposition of equitable remedies or  the  imposition of  any material
obligations on such Indemnified Party other than financial obligations for which
such Indemnified Party is indemnified hereunder.  As long as the Indemnifying
Party is contesting any such Third Party Claim on a timely basis, the
Indemnified Party shall not pay, compromise or settle any claims brought under
such Third Party Claim.  Notwithstanding the assumption by the Indemnifying
Party of the defense of any Third Party Claim as provided in this Section 21.3,
the Indemnified Party shall be permitted to participate in the defense  of 
such  Third  Party Claim and to employ counsel at its own expense (it being
understood that the Indemnifying Party controls such defense); provided,
however, that, if the defendants in any Third Party Claim shall include both an
Indemnifying Party and any Indemnified Party, and such Indemnified Party shall
have reasonably concluded that counsel selected by the Indemnifying Party has a
conflict of interest because of the availability of different or additional
defenses to such Indemnified Party, such Indemnified Party shall then have the
right to select separate counsel to participate in the defense of such Third
Party Claim on its behalf, at the expense of the Indemnifying Party; provided
that the Indemnifying Party shall not be obligated to pay the expenses of more
than one separate counsel for all Indemnified Parties, taken together.

 

97




 









 







Section 21.4.   Defenses.    If  the  Indemnifying  Party  shall  fail  to
 notify  the Indemnified Party of its desire to assume the defense of any Third
Party Claim within the prescribed period of time, or shall notify the
Indemnified Party that  it  will  not  assume the defense of any such Third
Party Claim, then the Indemnified Party may assume the defense of any such Third
Party Claim, in which case it may do so acting  in  good  faith  and otherwise
in such manner as it may deem appropriate, and the Indemnifying Party shall be
bound by any determination made in such Third Party Claim.




Section 21.5.   Cooperation.   The Indemnified Party and the Indemnifying Party
shall each cooperate fully (and shall each cause its Affiliates to cooperate
fully) with the other in the defense of any Third Party Claim pursuant to this
Article 21.  Without limiting the generality of the foregoing, each such Person
shall furnish the other such Person (at the expense of the Indemnifying Party)
with such documentary or other evidence as is then in its or any of its
Affiliates’ possession, as may reasonably be requested by the other Person for
the purpose of defending against any such Third Party Claim.




Section 21.6.   Recovery.    The  amount  of  any  indemnity  hereunder  shall
 be reduced by any insurance proceeds (including any proceeds of any liability
insurance policy or any insurance proceeds or other amounts payable to any
Financing Party, unless such amounts payable are permitted under the applicable
Loan Documents to be applied to the Third Party Claim) actually recovered by the
Indemnified Party in connection with the Third Party Claim.  If at  any  time
 subsequent  to  the  receipt  by  an  Indemnified  Party  of  an  indemnity
 payment hereunder, such Indemnified Party (or any Affiliate thereof) receives
any recovery, settlement or other similar payment with respect to the Third
Party Claim for which it received such indemnity payment (a "Recovery"), such
Indemnified Party shall then promptly pay to the Indemnifying Party the amount
of such Recovery, less any expenses incurred by such Indemnified Party (or its
Affiliates) in connection with such Recovery, but in no event shall any such
payment exceed the amount of such indemnity payment.




Section 21.7.   Subrogation.   To the extent the Indemnifying Party makes or is
required to make any indemnity payment to the Indemnified Party, the
Indemnifying Party shall be entitled to exercise, and shall be subrogated to,
any rights and remedies (including rights of indemnity, rights of contribution
and other rights of recovery) that the Indemnified Party or any of its
Affiliates may have against any other Person with respect thereto, whether
directly or indirectly related.  The Indemnified Party shall permit the
Indemnifying Party to use the name of the Indemnified Party and the names of the
Indemnified Party’s Affiliates in any transaction or in any proceeding or other
matter involving any of such rights or remedies; and the Indemnified Party shall
take such actions as the Indemnifying Party may reasonably request  for  the
 purpose of enabling the Indemnifying Party to perfect or exercise its right of
subrogation hereunder.




ARTICLE 22




REPRESENTATIONS, WARRANTIES AND COVENANTS




Section 22.1.   Mutual  Representations  and  Warranties.     Each  Party
 hereby represents and warrants to the other Party that all of the statements in
this Section 22.1 are true and correct as of the Execution Date (unless another
date is expressly indicated) and  will  be  true

 

98






















and correct as of the Effective Date and as of the Commercial Operation Date,
but not as of any other date:




(a)     It has knowledge and experience in financial matters and in the electric
industry that enable it to evaluate the merits and risks of this Agreement and
the transactions contemplated hereby, and is capable of evaluating such merits
and risks and assuming such risks.  It is acting for its own account, has made
its own independent decision to enter into this Agreement as to whether this
Agreement is appropriate and proper for it based upon its own judgment, is not
relying upon the advice or recommendations of the other Party in doing so, and
understands and accepts the terms, conditions, and  risks  of  this Agreement 
and the transactions contemplated hereby;














(b)      It has entered into this Agreement in connection with the conduct of
its business; 




(c)     The other Party is not acting as a fiduciary or an advisor with respect
to this Agreement or the transactions contemplated hereby;




(d)    It is not subject to an Insolvency Event and there are no proceedings
pending or being contemplated by it or, to its knowledge, threatened against it
that could result in the occurrence of an Insolvency Event with respect to it;
and




(e)    It is an entity subject to the procedures and substantive provisions of
the Bankruptcy Code applicable to U.S. corporations or limited liability
companies, as applicable, generally.




Section 22.2.   Additional    Representations    and    Warranties    of
   Purchaser. Purchaser hereby represents and warrants to Owner that all of the
statements in this Section 22.2 are true and correct as of the Execution Date
(unless another date is expressly indicated) and, except for the statement in
Section 22.2(h), will be true and correct  as  of  the Effective Date and as of
the Commercial Operation Date, but not as of any other date:




(a)     Purchaser is duly organized, validly existing, and in good standing
under the laws in the State of Delaware and is qualified in each other
jurisdiction where the failure to so qualify would have a Material Adverse
Effect on Purchaser, and Purchaser has all requisite power and authority to
conduct its business, own its properties, and to execute, deliver, and perform
its obligations under this Agreement;




(b)    Purchaser has all requisite corporate power and authority necessary to
authorize the execution and delivery of this Agreement and the performance of
its obligations hereunder, and to consummate the transactions contemplated
hereby, and this Agreement has been duly executed and delivered by Purchaser;




(c)    Assuming due authorization, execution and delivery by Owner, this
Agreement constitutes Purchaser’s legal, valid and binding obligation
enforceable against Purchaser in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization  and  other laws  of  general 
application  relating  to or affecting creditors’ rights

 

99






















generally and to general principles of equity (regardless of whether considered
in a proceeding in equity or at law);




(d)   No legal proceeding is pending or, to its knowledge, threatened against
Purchaser or any of its Affiliates that could have a Material Adverse Effect on
Purchaser;




(e)    No event with respect to Purchaser has occurred or is continuing that
would constitute a Purchaser Default, and no Purchaser Default will occur as a
result of Purchaser entering into or performing its obligations under this
Agreement;




(f)     The execution, delivery and performance of this Agreement by Purchaser
does not and will not (i) violate any provisions of its certificate of
incorporation or bylaws, or any Applicable Law; or (ii) violate, or result in
any breach of, or constitute any default under, any agreement or instrument to
which it is a party or by which it or any of its properties may be bound or
affected;




(g)    No  actions,  Consents,  notifications,  waivers,  orders  and filings
are necessary with respect to the execution, delivery and performance of this
Agreement by Purchaser; and




(h)   To the best of Purchaser’s knowledge, the Canadian Approvals and the
Operational Approvals constitute all of the actions, Consents, notifications,
waivers, orders and filings that are necessary to commence construction of the
Québec Line in a manner consistent with Attachment A.




(i)     Purchaser  is  in  compliance  with  all  Applicable  Laws, except such
noncompliance as could not reasonably be expected to have a Material Adverse
Effect on Purchaser.  Purchaser has not received any written notice that it is
under investigation with respect to a violation of any Applicable Law that could
reasonably be expected to have a Material Adverse Effect on Purchaser.




Section 22.3.   Additional  Representations  and  Warranties  of  Owner.
   Owner hereby represents and warrants to Purchaser that all of the statements
in this Section 22.3 are true and correct as of the Execution Date (unless
another date is expressly indicated) and, except for the statement in Section
22.3(g),will be true and correct as of the Effective Date and as of the
Commercial Operation Date, but not as of any other date:




(a)    Owner is duly organized, validly existing, and in good standing  under
 the  laws  in  the  State  of  New  Hampshire  and  is  qualified  in  each
 other jurisdiction where the failure to so qualify would have a Material
Adverse Effect on Owner, and Owner has all requisite power and authority to
conduct its business, own its properties, and to execute, deliver, and perform
its obligations under this Agreement;




(b)    Owner  has  all  requisite  limited  liability  company power and
authority necessary to authorize the execution and delivery of this Agreement
and the performance of its obligations hereunder, and to consummate the
transactions contemplated hereby, and this Agreement has been duly executed and
delivered by Owner;

 

100






















(c)    Assuming due authorization, execution and delivery by Purchaser, this
Agreement constitutes Owner’s legal, valid and binding obligation enforceable
against Owner in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization and other laws of general application relating to or
affecting creditors’ rights generally and to general principles of equity
(regardless of whether considered in a proceeding in equity or at law);




(d)   No legal proceeding is pending or, to its knowledge, threatened against
Owner or any of its Affiliates that could have a Material Adverse Effect on
Owner;




(e)     No  event  with  respect  to  Owner  has  occurred  or  is continuing
that would constitute an Owner Default, and no Owner Default will occur as a
result of Owner entering into or performing its obligations under this
Agreement;




(f)     The execution, delivery and performance of this Agreement by Owner does
not and will not (i) violate any provisions of its articles of organization or
operating agreement, or any Applicable Law; or (ii) violate, or result in any
breach of, or constitute any default under, any agreement or instrument to which
it is a party or by which it or any of its properties may be bound or affected;




(g)    To the best of Owner’s knowledge, the Owner Approvals and the Operational
Approvals constitute all of the actions, Consents, notifications, waivers,
orders and filings that are necessary with respect to the execution, delivery
and performance of this Agreement by Owner, other than the AC Upgrade Approvals;
and




(h)    Owner is in compliance with all Applicable Laws, except such
noncompliance as could not reasonably be expected to have a Material Adverse
Effect on Owner.  Owner has not received any written notice that it is under
investigation with respect to a violation of any Applicable  Law that  could
 reasonably be expected to have a Material Adverse Effect on Owner.




Section 22.4.   NO OTHER REPRESENTATIONS OR WARRANTIES.   THE REPRESENTATIONS
AND WARRANTIES OF OWNER SET FORTH IN Section 22.1 AND Section 22.3 ARE OWNER’S
SOLE REPRESENTATIONS AND WARRANTIES ASSOCIATED WITH THE NORTHERN PASS
TRANSMISSION LINE AND ARE MADE IN LIEU OF ALL OTHER REPRESENTATIONS, WARRANTIES
AND GUARANTEES, EXPRESS OR IMPLIED, ASSOCIATED WITH THE NORTHERN PASS
TRANSMISSION LINE, INCLUDING REPRESENTATIONS OR WARRANTIES AS TO
MERCHANTABILITY, USAGE, SUITABILITY OR FITNESS FOR ANY PARTICULAR PURPOSE.  THE
FOREGOING SENTENCE SHALL NOT BE CONSTRUED IN ANY WAY TO LIMIT OWNER’S EXPRESS
OBLIGATIONS UNDER THIS AGREEMENT.




ARTICLE 23




TRANSFER OF INTERESTS




Section 23.1.   No Transfer of Interests.

 

101






















(a)     Any (i) direct or indirect change of Control of either Party (whether
voluntary or by operation of law), (ii) sale, transfer or other disposition of
all or substantially all of the assets of either Party or (iii) except as
provided in Section 23.3, assignment, transfer or other disposition of, whether
to one or more assignees or transferees, all or any portion of either Party’s
rights, interests or obligations under this Agreement (each of the foregoing, a
 "Transfer"), shall require the prior written consent of the other Party, which
consent shall not be unreasonably withheld, delayed or conditioned when viewed
in light of all reasonable considerations, including the security or other
financial assurances  to  be provided by on or behalf of any proposed successor
or assign (including the  net  worth  and creditworthiness of the issuer) and
the availability and terms of any consent required from any Financing Party in
connection with such Transfer.   Any Transfer in contravention of this Article
23 shall be null and void.




(b)    If Owner consents to a Transfer by Purchaser pursuant to this Section
23.1, then, upon such Transfer, including (i) the assumption, in writing by the
Transferee, of Purchaser’s obligations under this Agreement with respect to the
Transferred portion of this Agreement, which assumption is not subject to
conditions that have not been satisfied or waived, and (ii) delivery to Owner of
any replacement security or other financial assurances to be provided by or on
behalf of such Transferee, then, provided that a Purchaser Default shall not
have occurred and be continuing, (x) the obligations of Purchaser (and of
Hydro-Québec under the Purchaser Guaranty) shall terminate to the extent of the
Transferred portion  of  this  Agreement  (it  being  understood  that  the
 Stated  Cap  shall  be  reduced  in proportion to the Transferred portion of
this Agreement), and Purchaser and Hydro-Québec shall be fully, finally, and
unconditionally released from all liability associated therewith to the extent
of the Transferred portion of this Agreement, and (y) at the request of
Purchaser, Owner shall execute and deliver, to Purchaser or Hydro-Québec, a
full, final, and unconditional release of the Purchaser Guaranty, in such form
as Purchaser may reasonably request, with respect to the Transferred portion of
this Agreement.




(c)     If  Purchaser consents to a Transfer by Owner pursuant to this Section
23.1, then, upon such Transfer, including (i) the assumption, in writing by the
Transferee,  of  Owner’s  obligations  under  this  Agreement  with  respect  to
 the  Transferred portion of this Agreement, which assumption is not subject to
conditions that have not been satisfied or waived, and (ii) delivery to
Purchaser of any replacement security or other financial assurances to be
provided by or on behalf of such Transferee, then, provided that an Owner
Default  shall  not  have occurred  and  be continuing,  (x) the obligations  of
Owner (and  of Northeast Utilities  and  NSTAR under  the  Owner Guaranties and
 the Membership  Pledges) shall terminate to the extent of the Transferred
portion of this Agreement (it being understood that the aggregate liability of
Northeast Utilities and NSTAR under the Owner Guaranties shall be reduced in
proportion to the Transferred portion of this Agreement), and Owner, Northeast
Utilities and NSTAR shall be fully, finally, and unconditionally released from
all liability associated therewith to the extent of the Transferred portion of
this Agreement, and (y) at the request of Owner, Purchaser shall execute and
deliver, to Owner, Northeast Utilities or NSTAR, a full, final, and
unconditional release of the Owner Guaranties and the Membership Pledges, in
such form as Owner may reasonably request, with respect to the Transferred
portion of this Agreement.    For  the  avoidance  of  doubt,  neither  the 
Purchaser  Mortgage  nor  the Security

 

102




 

















Agreement  shall  not  terminate  upon  any Transfer by Owner pursuant  to  this
Section 23.1, unless otherwise agreed in writing by Purchaser.




Section 23.2.   Exceptions.

Notwithstanding Section 23.1, consent shall not be required for any of the
following:




(a)     Any (i) change of Control of Owner or (ii) transfer or other disposition
of all or substantially all of the assets of Owner, in each case, resulting from
a collateral assignment in favor of a Financing Party in accordance with Section
23.3;






(b)

Any change of Control of Owner resulting from the direct or indirect transfer of
interests in Northeast Utilities or NSTAR; or




(c)

Any  change  of  Control  of  Purchaser  resulting  from  the direct or indirect
transfer of interests in Hydro-Québec.




Section 23.3.   Collateral Assignment.  Owner shall be entitled, without
restriction, to make one or more assignments of this Agreement for purposes of
collateral security or any or all of its rights and benefits hereunder to or for
the benefit of any and all Financing Parties, or grant to or for the benefit of
any and all Financing Parties a lien on, or security interest in, any right,
title or interest in all or any part of Owner’s rights hereunder for the purpose
of the financing or successive refinancing of the ownership, development,
engineering, construction or operation of the Northern Pass Transmission Line;
provided, however, that such assignment for purposes of collateral security
shall recognize Purchaser’s rights under this Agreement on terms and conditions
as may be customary for financings of a similar nature and reasonably requested
by any Financing Party.  To facilitate Owner’s obtaining of financing or
successive refinancing for the ownership, development, engineering, construction
or operation of the Northern Pass Transmission Line, Purchaser shall cooperate
with Owner and shall execute and deliver such consents, acknowledgements, direct
agreements or similar documents as may be customary for financings of a similar
nature and reasonably requested by any Financing Party.  Purchaser shall also,
at Owner’s request, cause Hydro-Québec to cooperate with Owner to execute and
deliver such consents, acknowledgements, direct agreements or similar documents
as may be customary for financings of a similar nature and reasonably requested
by any Financing Party.




ARTICLE 24




MISCELLANEOUS




Section 24.1.   Governing Law.  This Agreement and each of its provisions shall
be governed by, and construed in accordance with, the laws of the State of New
York without reference to its conflict of law rules other than Section 5-1401 of
the New York General Obligations Law.




Section 24.2.   Entire Agreement.  This Agreement, together with the
Attachments, constitutes the entire agreement and understanding among the
Parties with respect to all subjects covered hereby and thereby and supersedes
all prior discussions, agreements and understandings among the Parties with
respect to such matters.

 

103




 

















Section 24.3.   Severability.   Except as otherwise provided  in Section 2.2, 
(a) in the event any part of this Agreement is held to be illegal, invalid or
unenforceable to any extent, the legality, validity and enforceability of the
remainder of this Agreement shall not be affected thereby, and shall remain in
full force and effect and shall be enforced to the greatest extent permitted by
Applicable Law and (b) with respect to any provision found to be illegal,
invalid or unenforceable by an arbitrator having jurisdiction, the Parties shall
endeavor to replace such invalid, illegal or unenforceable provision with the
valid, legal and enforceable provision that achieves,  as  nearly  as
 practicable,  the  commercial  intent  of  this  Agreement  (as  it  may be
amended from time to time).




Section 24.4.   Notices.      All   notices,   billings,   requests,   demands,
  waivers, consents and other communications under this Agreement shall be in
writing and shall be effective (a) upon personal delivery thereof, including by
overnight mail  or  courier service,  with a record of receipt, (b) in the case
of notice by United States mail, certified or registered, postage prepaid,
return receipt requested, upon the fourth (4th) day after mailing, (c) in the
case of notice by facsimile for any communications other than billings, upon
transmission; provided that such facsimile transmission is promptly confirmed by
either of the methods set forth in the foregoing clause (a) or (b), in each
case, addressed to each Party and copy party hereto at its address set forth
below or at such other address as a Party may from time to time designate by
written notice to the other Party pursuant to this Section 24.4, (d) in the case
of notice by facsimile for billings only (but not any other communication,
including any subsequent demand notice for any unpaid amounts), upon receipt of
confirmation of successful transmission, but without any further requirement for
evidence of receipt or confirmation by either of the methods set forth in the
foregoing clause (a) or (b), or (e) in the case of notice by electronic mail for
billings only (but not any other communication, including any subsequent demand
notice for any unpaid amounts), upon transmission, without any requirement for
evidence of receipt or confirmation by either of the methods set forth in the
foregoing clause (a) or (b); provided that the Party delivering such notice did
not receive any notice of unsuccessful or delayed transmission.   A notice given
in connection with this Section 24.4 but received on a day other than a Business
Day, or after business hours in the situs of receipt, shall be deemed to be
received on the next Business Day.




If to Owner:




Northern Pass Transmission LLC

c/o Northeast Utilities Service Company

Attention: James A. Muntz, President

107 Selden Street

Berlin, Connecticut 06037

United States of America

Facsimile:  (860)665-6717

Email:  james.muntz@nu.com




With a copy to:




Northern Pass Transmission LLC

c/o Northeast Utilities Service Company

Attention:  Senior Vice President and General Counsel

 

104






















56 Prospect Street

Hartford, Connecticut 06103

United States of America

Facsimile:  (860)728-4581

Email:  gregory.butler@nu.com




For billing purposes only:




Northern Pass Transmission LLC

c/o Northeast Utilities Service Company

Attention:  Director – Transmission Rates

107 Selden Street

Berlin, Connecticut 06037

United States of America

Facsimile:  (860)665-2805

Email:  lisa.cooper@nu.com







If to Purchaser:




Hydro Renewable Energy Inc.

75, René-Lévesque Boulevard West, 18th Floor

Montréal (Québec) Canada

H2Z 1A4

Attention:  Maxime Lanctôt, President

Facsimile:  (514)289-6723

Email:  lanctot.maxime@hydro.qc.ca







For billing purposes only:




Hydro Renewable Energy Inc.

75, René-Lévesque Boulevard West, 18th Floor

Montréal (Québec) Canada

H2Z 1A4

Attention:  Hélène Létourneau, Billing Manager

Facsimile:  (514)289-6867

Email:  letourneau.helene@hydro.qc.ca







Section 24.5.   Waiver;  Cumulative Remedies.    Any term  or  condition  of
this Agreement may be waived at any time by the Party that is entitled to the
benefit thereof, but such waiver shall not be effective unless set forth  in  a 
written instrument  duly executed  by  or  on behalf of the Party waiving such
term or condition.  No waiver by any Party of any term or condition of this
Agreement, in any one or more instances, shall be deemed to be, or construed as,
a subsequent waiver of, or estoppel with respect to, the same or any other term
or by Applicable Law.   Except as otherwise provided in Section 14.3(b), the
failure of or delay on the part of either  Party to  enforce  or  insist  upon 
compliance  with  or  strict  performance of  any  term  or

 

105






















condition of this Agreement, or to take advantage of any of its rights
thereunder, shall not constitute a waiver or relinquishment of any such terms,
conditions, or rights, but the same shall be and remain at all times in full
force and effect.  Except as otherwise provided herein, the remedies provided in
this Agreement are cumulative and not exclusive of any remedies provided by law
or in equity.




Section 24.6.   Confidential Information.   Each Party hereby agrees that it
shall not disclose, or cause to be disclosed, to third parties any Confidential 
Information with respect to the other Party or any material or information
identified as Critical Energy Infrastructure Information (other than to a
disclosing Party’s Affiliates and its and their respective counsel, directors,
officers, employees, lenders, advisors or consultants, in each case, who have a
need to know such information and have agreed to keep such information
confidential).  Each Party shall be responsible for ensuring that any Person to
whom it discloses any Confidential Information shall comply with the
restrictions in this Section 24.6.  The restrictions in this Section 24.6 shall
not apply (w) to the extent disclosure is required by Applicable Law or the
requirements of a Governmental Authority, (x) to the extent reasonably deemed by
the disclosing Party to be  required  or desirable  in connection with
regulatory proceedings  (including  proceedings relating to FERC or any other
national, federal, provincial, state or regulatory agency), (y) to the extent
reasonably deemed by the disclosing Party to be required to be disclosed in
connection with a Dispute between the Parties, or the defense of any litigation
or dispute, or (z) as approved for release or disclosure by the other Party.  In
the event disclosure is made pursuant to this Section 24.6, the disclosing Party
shall use reasonable efforts  to  minimize  the  scope  of  any disclosure and
advise recipients of the confidentiality restrictions provided herein. 
Notwithstanding the foregoing, this Section 24.6 shall not apply to the
following information: 




(a)     Information that is a matter of public knowledge at the time of its
disclosure or is thereafter published in or otherwise ascertainable from a
source available to the public without breach of this Section 24.6;




(b)    Information that is obtained from a Person other than by or as a result
of unauthorized disclosure; or




(c)     Information that, prior to the time of disclosure, had been
independently developed or obtained by the disclosing Party or its Affiliates
independent of information obtained as a result of unauthorized disclosure.




Section 24.7.   No   Third-Party  Rights.      Except   for   any   Financing
  Parties contemplated by Section 23.3 and any Owner Indemnified Party or
Purchaser Indemnified Party contemplated by Article 21, the Parties do not
intend for this Agreement to confer a third-party beneficiary status or rights
of action upon any Person whatsoever other than the Parties and their permitted
successors and assigns, and nothing contained herein, either express or implied,
shall be construed to confer upon any Person, other than the Parties and their
permitted successors and assigns, any rights of action or remedies under this
Agreement or in any manner, or any duty, standard of care, or liability with
respect thereto.   This Agreement does not create third-party rights.

 

106






















Section 24.8.   Permitted  Successors  and  Assigns.    This  Agreement  shall
 be binding upon and inure to the benefit of each of the Parties and their
successors, legal representatives and assigns.




Section 24.9.   Relationship of the Parties.  This Agreement shall not be
construed as creating an association, joint venture, trust or partnership
between the Parties or as imposing any partnership obligation or liability upon
either Party.  Except as contemplated by Article 10 or Section  15.3(b),
 neither  Party  shall  have  any  right,  power  or  authority  to  enter  into
 any agreement or undertaking for, or act on behalf of, or to act as or be an
agent or representative of, or to otherwise bind, the other Party.




Section 24.10. Construction.  No presumption shall operate in favor of or
against either Party as a result of any responsibility for drafting this
Agreement.




Section 24.11. Counterparts.   This Agreement may be executed in two or more
counterparts, each of which shall be deemed to be an original, but all of which
together shall constitute but one and the same instrument.   The Parties
acknowledge and agree that any document or signature delivered by facsimile or
electronic transmission shall be deemed to be an original executed document for
all purposes hereof.




Section 24.12. Survival.  The provisions of Section 3.3, Section 3.4, Section
3.5, Section 3.6, Article 9, Article 13 (if and to the extent required for
purposes of determining the Decommissioning Plan and Decommissioning Estimate,
as provided in Section 9.3), Article 14, Article 15, Section 17.2.1, Article 18,
Article 19, Article 20, Article 21 and this Article 24 shall survive the
expiration or earlier termination of this Agreement.




Section 24.13. Language.  All notices, requests, demands, waivers, consents and
other communications between Owner and Purchaser under this Agreement shall be
conducted in English.




Section 24.14. Headings and Table of Contents.  The headings of the articles and
sections of this Agreement and the Table of Contents are inserted for purposes
of convenience only, and shall not be construed to affect the meaning or
construction of any of the provisions hereof.




Section 24.15. Waiver of Immunities.

The Parties acknowledge and agree that this Agreement and  the transactions 
contemplated  hereby  constitute  a  commercial  transaction. To the extent a
Party (including any assignees of a Party’s rights or obligations under this
Agreement) may be entitled, in any jurisdiction, to claim for itself, or  any 
of  its  assets,  revenues or properties, sovereign or other immunity, as the
case may be, from service of process, suit, the jurisdiction of any court or
arbitral tribunal, attachment (whether in aid of execution or otherwise) or
enforcement of a judgment (interlocutory or final) or award or any other legal
process in a matter arising out of or relating to this Agreement, each Party
agrees not to claim or assert, and hereby waives, such immunity.  Without
limiting the generality  of  the foregoing, each Party agrees that the waivers
set forth in this Section 24.15 shall have the fullest scope permitted under the
Immunities Act and under any other Applicable Law related to sovereign immunity.

 

107




 

















[Remainder of Page Intentionally Left Blank]




































































































































































































108














 

IN WITNESS WHEREOF, Owner and Purchaser have executed this Agreement as of the
Execution Date.

OWNER:

NORTHERN PASS TRANSMISSION LLC

By:

  /s/ James A. Muntz                          

Name:

  James A. Muntz                             

Title:

President-Northern Pass Transmission LLC

PURCHASER:

HYDRO RENEWABLE ENERGY INC. (f/k/a

H.Q. HYDRO RENEWABLE ENERGY, INC.)

By:

  /s/ Christian G. Brosseau                

Name:

  Christian G. Brosseau                    

Title:

   President                                        


 













ATTACHMENT A




HVDC Transmission Project






I.

Technical Design of the Northern Pass Transmission Line






1.

HVDC Line:




 

·




·




·




·

Transmission Line Voltage Level:  +/-300 kV

 

Approximate Length:  140 miles

 

Transmission Line Construction:  Overhead line




Connections/Terminuses:  The northern terminus of the HVDC Line will
interconnect with the Québec Line at the U.S. Border.  The southern terminus of
the HVDC Line will be at the DC/AC converter station to be located near the
Webster substation in the City of Franklin in the State of New Hampshire.

 




2.







AC Line:

 




·




Transmission Line Voltage Level:  345 kV

 




·




Approximate Length:  43 miles

 




·




Transmission Line Construction:  Overhead line

 




·




Connections/Terminuses:

The  northern  terminus  of  the  AC  Line  will  be  at  the Franklin
substation at the DC/AC converter station to be located near the Webster 
substation in the City of Franklin in the State of New Hampshire.  The southern
terminus of the AC Line will be at the Deerfield substation in the State of New
Hampshire.




3.

DC/AC Converter Station:




·

The DC/AC converter station to be located near the Webster substation in the
City of Franklin in the State of New Hampshire will be designed and constructed
in accordance with the Design Capability in order to support bidirectional DC
power flows over the Northern Pass Transmission Line to and from the 345 kV AC
transmission system operated by ISO-NE.

 

1




 
























 



















II.

One-Line Diagram of the HVDC Transmission Project

[transmissionserviceagreem002.gif] [transmissionserviceagreem002.gif]

 

2




 
























 



















 

ATTACHMENT B

Formula Rate Sheet



I.

Methodology

This formula sets forth the method that Owner shall use to determine its Revenue
Requirement for the Northern Pass Transmission Line and AC Upgrades under the
Transmission Service Agreement, dated as of October 4, 2010, and is subject to
all of the terms and conditions of such Agreement.

 

The Revenue Requirement under the Agreement shall be derived through an annual
Formula Rate calculation effective for the first Contract Year and each
subsequent Contract Year based upon the estimated costs of the Northern Pass
Transmission Line and the AC Upgrades.  An annual true-up shall be performed by
recalculation of the estimated costs for the first Contract Year and each
subsequent Contract Year based upon actual cost information as reported in
Owner's FERC Form 1 for that year or as set forth in Owner's books and records.



II.

Definitions

Capitalized terms not otherwise defined elsewhere in the Agreement and as used
in this Attachment B have the following definitions:

·

Administrative  and  General  Expense will equal Owner's expenses, as recorded
in FERC Account Nos. 920 – 935, excluding FERC Account Nos. 924, 928 and 930.1.

·

Amortization  of  Investment  Tax  Credits will equal Owner's credits, as
recorded in FERC Account No. 411.4.

·

Amortization of Regulatory Asset – Pre-COD Expenses will equal the total
amortization expense related to those costs incurred by Owner before the
Commercial Operation Date that are not included in FERC Account No. 107 –
Construction Work in Progress (including  the  costs  associated with AC
Upgrades that are placed in service before the Commercial Operation Date), plus
the Carrying Charges on these amounts from the date such costs are incurred
until the Commercial Operation Date, as recorded in the appropriate FERC
Account.

·

Asset  Retirement  Obligation  (Decommissioning) will equal  the  asset
retirement cost for transmission plant recorded in FERC Account No. 359.1 and
the asset retirement obligation recorded in FERC Account No. 230.

 

·

Depreciation Expense for Transmission Plant, General Plant, and Intangible Plant
will  equal  Owner's  transmission  plant,  general  plant,  and  intangible 
plant depreciation  expense  as  recorded  in  FERC  Account  No.  403.   The
annual depreciation expense for an asset comprising part of the Northern Pass
Transmission Line  as of  the Commercial Operation Date  will  be computed
using  the  depreciable life of the asset, as defined in  Section 8.2  of  the
Agreement.   Depreciation will begin

 





1

 


 















 



 on the in-service date of the Northern Pass Transmission Line.  An asset
comprising part of a capital addition  that  is  placed-in-service  after  the
 Commercial  Operation Date will be depreciated, for ratemaking purposes, using
the depreciable life of the asset, as defined in Section 8.2 of the Agreement.
 For any asset that is retired prior to the lesser of its depreciable life, as
defined in Section 8.2 of the Agreement, or the completion of forty  (40) 
years  from  the Commercial Operation Date, the remaining net book value and
cost of removal for such asset will be collected over the then- remaining
contract life through a recalculation of the depreciation rate applied to the
remaining plant balance and reflecting the retirement of the asset.  Such
Depreciation Expense for Transmission Plant, General Plant, and Intangible Plant
will exclude Depreciation Expense associated with Asset Retirement Obligation
(Decommissioning).




·

Depreciation      Expense      associated      with      Asset      Retirement
     Obligation (Decommissioning) will equal Owner’s depreciation expense, as
recorded in FERC Account No. 403, specifically related to Asset Retirement
Obligation (Decommissioning).




·

Depreciation Reserve for Transmission Plant, General Plant, and Intangible Plant
will equal the Owner’s reserve balance associated with Depreciation Expense for
Transmission  Plant,  General  Plant,  and  Intangible  Plant,  as  recorded  in
 FERC Account No. 108.  Such Depreciation Reserve for Transmission Plant,
General Plant, and Intangible Plant will exclude Depreciation Reserve associated
with Asset Retirement Obligation (Decommissioning).




·

Depreciation Reserve associated with Asset Retirement Obligation
(Decommissioning) will equal Owner’s reserve balance related to Depreciation
Expense associated with Asset  Retirement  Obligation  (Decommissioning), as
recorded in FERC Account  No.

108.




·

General Plant will equal Owner’s gross plant balance, as recorded in FERC
Account

Nos. 389 – 399.




·

Insurance Cost will equal Owner’s expenses, as recorded in FERC Account No. 924.




·

Intangible Plant will equal Owner’s intangible plant balance, as recorded in
FERC Accounts Nos. 301 – 303.




·

Levelized Annual Decommissioning Payment will equal the sum of the Levelized
Monthly Decommissioning Payments that Section 9.3.3(a) of the Agreement
specifies be included in the Formula Rate for the applicable Contract Year,
unless a separate rate is established for the recovery of Net Decommissioning
Costs pursuant to Section

9.3.1(c) of  the Agreement.






·

Miscellaneous Revenues (such as Rents Received from Electric Property) will
equal Owner’s revenues, as recorded in FERC Account Nos. 454 and 456.1,
excluding the revenues received  by  Owner  from  Purchaser under  the 
Agreement.    This includes





2

























 

revenue  received  by  Owner  from  third  parties  for  their  use  of  Owner’s
 real  or personal  property  associated  with  the  Northern  Pass
 Transmission  Line  that  is recorded in FERC Account No. 454, and revenue
received by Owner from third parties   for   resales   of   Firm   Transmission
  Service   and   non-firm   Additional Transmission Service over the Northern
Pass Transmission Line that is recorded in FERC Account No. 456.1.




·

Operation and Maintenance Expense will equal Owner’s expenses, as recorded in
FERC Account Nos. 560, 561.5 – 561.8, 562 – 564, 566, and 568 – 576.5. 




·

Payroll  Taxes  will  equal  those  payroll  expenses,  as  recorded  in
 Owner’s  FERC Account Nos. 408.1 and 409.1.




·

Plant Held for Future Use will equal Owner’s balance in FERC Account No. 105.




·

Plant Materials and Supplies will equal the Owner’s balance, as recorded in FERC
Account No. 154.




·

Prepayments will equal Owner’s prepayment balance, as recorded in FERC Account
No. 165.




·

Regulatory Asset – Asset Retirement Obligation (Decommissioning) will equal the
total amounts recorded in a subaccount within FERC Account No. 182 for the Net
Decommissioning Costs.




·

Regulatory Asset – Pre-COD Expenses will equal the total costs incurred by Owner
before the Commercial Operation Date that are not included in FERC Account No.
107  –  Construction  Work  in  Progress  (including  the  costs  associated 
with  AC Upgrades that are placed in service before the Commercial Operation
Date), plus the Carrying  Charges  on  these  amounts  (calculated  using 
Owner’s  weighted  cost  of capital, based upon the Weighted Cost of Equity (as
determined under Section III.A.2. below) and the Owner’s Weighted Cost of
Long-term Debt (as determined under Section III.B. below)) from the date such
costs are incurred until the Commercial Operation Date.  Such costs will be
included in a subaccount within FERC Account No. 182.  This account will be
amortized  over  a  three  (3)-year  period beginning on  the Commercial
Operation Date.




·

Right-of-Way (Rental) Expense will equal Owner’s expense, as recorded in FERC
Account No. 567.




·

Scheduling,  System  Control  and  Dispatch  Service  Expense  will  equal
 Owner’s expense, as recorded in FERC Account Nos. 561.1 – 561.4.




·

Total Accumulated Deferred Income Taxes will equal the net of Owner’s deferred
tax balances, as recorded in FERC Account Nos. 281 – 283 and Owner’s deferred
tax balances, as recorded in FERC Account No. 190, as adjusted by any amounts in
contra accounts  identified  as  regulatory  assets  or  liabilities  related 
to  FAS   109.    Such





3

























Total Accumulated Deferred Income Taxes will exclude any deferred income tax
amounts associated with the Asset Retirement Obligation (Decommissioning) and
the Regulatory Asset – Asset Retirement Obligation (Decommissioning).




·

Total Municipal Tax will equal Owner’s expenses, as recorded in FERC Account
Nos.

408.1 and 409.1.




·

Transmission Plant will equal Owner’s gross plant balance, as recorded in FERC
Account  Nos.  350  –  359.    Such  Transmission  Plant  will  exclude  any
 amounts recorded in FERC Account No. 359.1.




·

Transmission Support Expense will equal Owner’s expenses, as recorded in FERC
Account No. 565.




III.

Calculation of Revenue Requirement




The Revenue Requirement for the Northern Pass Transmission Line and AC Upgrades
will equal the sum of the following Owner components:




(A)

Return on Equity




(B)

Return on Long-term Debt




(C)

Federal Income Taxes associated with Return on Equity

 

(D)       State Income Taxes associated with Return on Equity 

 

(E)       Depreciation Expense

 



(F)

Amortization of Investment Tax Credits




(G)

Municipal Tax Expense




(H)

Payroll Tax Expense




(I)

Operation and Maintenance Expense




(J)

Transmission Administrative and General Expense




(K)

Taxes and Fees Charge




(L)

Right-of-Way (Rental) Expense




(M)

Scheduling, System Control and Dispatch Service Expense




(N)

Amortization of Regulatory Asset – Pre-COD Expenses




(O)

Levelized Annual Decommissioning Payment





4

























 

(P)

Transmission Support Expense




(Q)




Miscellaneous Revenues (such as Rents Received from Electric Property)

 

A.          Return on Equity will equal the product of the Transmission
Investment Base ("Rate Base")  (as  determined  under  Section  III.A.1. 
below)  and  the  Weighted  Cost  of  Equity (as determined under Section
III.A.2. below).






1.

Transmission Investment Base

 

The Rate Base will consist of items (i) through (x) below.  The average balance
(beginning and end of year) will be used to calculate each of these items.




(i)

Transmission Plant, plus




(ii)

General Plant, plus




(iii)

Intangible Plant, plus




(iv)

Plant Held for Future Use, less




(v)

Depreciation Reserve, less

 

(vi)

Accumulated Deferred Income Taxes, plus

 

(vii)     Regulatory Asset – Pre-COD Expenses, plus

 

(viii)    Prepayments, plus

 



(ix)

Plant Materials and Supplies, plus




(x)

Cash Working Capital




Definitions of Rate Base Items:




(i)

Transmission Plant will equal the balance of Owner’s investment in Transmission

Plant.




(ii)

General Plant will equal Owner’s balance of investment in General Plant.




(iii)

Intangible Plant will equal Owner’s balance of investment in Intangible Plant.




(iv)

Plant Held for Future Use will equal the balance of Owner’s Plant Held for

Future Use.




(v)

Depreciation Reserve will equal Owner’s Depreciation Reserve for Transmission

Plant, General Plant and Intangible Plant.





5

























(vi)      Accumulated  Deferred  Income  Taxes  will  equal  Owner’s  balance
 of  Total

Accumulated Deferred Income Taxes.




(vii)     Regulatory Asset – Pre-COD Expenses will equal Owner’s balance of
Regulatory

Asset – Pre-COD Expenses.




(viii)    Prepayments will equal Owner’s electric balance of Prepayments.




(ix)      Plant Materials and Supplies will equal Owner’s balance of Plant
Materials and

Supplies.




(x)       Cash Working Capital will be a twelve and one half percent (12.5%)
allowance (forty-five (45) days divided by three hundred sixty (360) days) of
Operation and Maintenance Expense, Administrative and General Expense, and
Transmission Support Expense.




2.

The Weighted Cost of Equity will be calculated based upon an assumed capital
structure of 50% equity throughout the Term of the Agreement, and will equal the
product of:




(a)

ROE, as set forth in Section 8.4 of the Agreement, and




(b)       Assumed equity ratio of 50%.




B.        Return on Long-term Debt will equal the product of Rate Base (as
determined in Section III.A.1. above) and Owner’s Weighted Cost of Long-term
Debt.   Owner’s Weighted Cost of Long-term Debt will equal the product of:




(a)       Owner’s weighted average embedded cost to maturity (adjusted to
reflect any (i) premiums, (ii) discounts, (iii) issuances expenses, and (iv)
losses and gains on reacquired debt) of Owner’s long-term debt then outstanding,
calculated using a beginning and end of the year average, and




(b)

Assumed debt ratio of 50% throughout the Term of the Agreement.

 

 

C.         Federal Income Taxes associated with Return on Equity will equal the
product of:

 

(a)       (A + ((B + C) / D)) x FT




1 – FT




where A is the Return on Equity (as determined in Section III.A. above), B is
Amortization of Investment Tax Credits (as determined in Section III.F. below),
C is the equity component of AFUDC included in the Depreciation Expense (as
determined in Section III.E. below), D is Rate Base (as determined in Section
III.A.1. above) and FT is the statutory Federal Income Tax Rate levied by the
Federal Government for Income Taxes, and




(b)       Rate Base (as determined in Section III.A.1. above).





6







 
















D.

State Income Taxes associated with Return on Equity will equal the product of:




(a)

(A + ((B + C) / D) + Federal Income Tax Rate above) x ST




1 – ST




where A is the Return on Equity (as determined in Section III.A. above), B is
Amortization of Investment Tax Credits (as determined in Section III.F. below),
C is the equity component of AFUDC included in the Depreciation Expense (as
determined in Section III.E. below), D is Rate Base (as determined in Section
III.A.1. above) and ST is the statutory State(s) Income Tax Rate(s) levied by
the State Government(s) for Income Taxes, and




(b)       Rate Base (as determined in Section III.A.1. above).




E.        Depreciation Expense will equal Owner’s Depreciation Expense for
Transmission Plant, General Plant, and Intangible Plant.




F.        Amortization  of Investment  Tax Credits  will equal Owner’s  electric
Amortization of

Investment Tax Credits.




G.

Municipal Tax Expense will equal Owner’s electric Total Municipal Tax expense.

 

H.         Payroll Tax Expense will equal Owner’s electric Payroll Tax expense.

 

I.         Operation and Maintenance Expense will equal Owner’s Operation and
Maintenance

Expenses.




J.        Transmission Administrative and General Expenses will equal the sum of
Owner’s (a) Administrative  and  General  Expense,  (b)  Insurance  Cost,  (c)
 Expenses  included  in  FERC Account No. 928 related to FERC Assessments, (d)
any other Federal and State transmission- related expenses or assessments in
FERC Account No. 928 and (e) specific transmission-related expenses included in
FERC Account No. 930.1.




K.        Taxes and Fees Charge will include any fee or assessment imposed by
any Governmental Authority on service provided by Owner under the Agreement
other than Income Taxes, Total Municipal Taxes, and Payroll Taxes.




L.        Right-of-Way (Rental) Expense will equal the expense paid by Owner for
right-of-way access.




M.      Scheduling, System Control and Dispatch Service Expense will equal the
expenses for scheduling, system control and dispatch services incurred by Owner,
as recorded in Owner’s FERC Form 1, Account Nos. 561.1 – 561.4.




N.        Amortization of Regulatory Asset – Pre-COD Expenses will equal Owner’s
amortization expense associated with those costs recorded to the Regulatory
Asset – Pre-COD Expenses account.





7







 



















O.

Levelized

Annual

Decommissioning

Payment

will

equal

the

Levelized

Annual

Decommissioning Payment.




P.

Transmission Support Expense will equal the expenses incurred and paid by Owner
for transmission support, net of any associated revenues or refunds received
from third parties.




Q.

Miscellaneous Revenues  (such as Rents Received from Electric Property) will
equal Owner’s Miscellaneous Revenues. 




IV.

Future Revisions to FERC Uniform System of Accounts (USA) and  FERC Form 1

Requirements




If FERC prescribes an addition, deletion, or modification ("Revision") to an
account in its Uniform System of Accounts (USA) and/or to its designation or
description of an item in its FERC Form 1 and the Revision affects the revenue
recovery under  this  Formula  Rate described in  this Schedule, Owner will use
cost information from the revised USA and/or FERC Form 1 that is equivalent to
the pre-Revision information in its application of the Formula Rate so that 
the  Formula  Rate’s recovery of costs is unaffected by the Revision.





8







 




















ATTACHMENT C




List of Owner Approvals




Set forth below are, to the best of Owner’s knowledge, the Owner Approvals.  The
Owner Approvals do not include the AC Upgrade Approvals.  Additional
Governmental Approvals may be required as a result of (1) Applicable Laws that
may come into effect after the Execution Date or (2) new and unexpected
developments in the regulatory processes to be undertaken by Owner and its
Affiliates in connection with the Northern Pass Transmission Line.




I.         Construction Authorizations






1.

U.S. Federal




Agency

Statute/Description

FERC



·

Federal Power Act, Section 204 approval of Owner’s ability to incur short term
debt

FERC

·

Federal Power Act, Section 205 approval of Transmission Service

Agreement

FERC

·

Federal Power Act, Section 205 approval of Facilities Agreement(s)

FERC

·

Federal   Power   Act,   Section   205   approval   of   Interconnection

Agreements

U.S. Department of

Energy ("DOE")

·

Presidential Permit



·

Lead federal agency for development of an Environmental Impact Statement ("EIS")
pursuant to the requirements of the National Environmental Policy Act ("NEPA")



·

DOE is responsible for developing the EIS that will be used by all U.S. federal
agencies to fulfill the requirements of NEPA (the "NEPA/EIS development
process") as those agencies process the U.S. federal permit applications for the
Northern Pass Transmission Line

U.S. Forest Service

("USFS")



·

Special Use Permit(s) for the Northern Pass Transmission Line to cross White
Mountain National Forest (encompasses authorization

to  cross  Appalachian  Trail  under  the  National  Park  Service’s delegation
of authority to USFS)

·

Modification to PSNH’s existing Special Use Permits (WMNF)

·

Cooperating agency to NEPA/EIS development process

U.S. Army Corps of

Engineers, New

England District

·

Permit issued under the Clean Water Act, codified at 33 U.S.C. §

1344 (§ 404 of the Clean Water Act) (Section 404 Permit)



·

Permit  for  applicable  river  crossings  issued  under  Rivers  and

Harbors Act, 33 U.S.C. 403 § 10



·

Cooperating agency to NEPA/EIS development process

U.S. Federal Aviation

Administration



·

Approval of structures taller than 200 feet and for construction of facilities
near airports

U.S. Environmental

·

Clean Water Act, 33 U.S.C. § 1251 et seq., Construction General





1




 

















Agency

Statute/Description

Protection Agency

Permit (for discharge of construction-related stormwater)






2.

Regional




Agency

Statute/Description

ISO-NE

·

I.3.9 Project Technical Approval






3.

State (New Hampshire) – Site Evaluation Committee




Agency

Statute/Description

New Hampshire Site

Evaluation Committee

("SEC")

·

Owner Siting Approvals

·

SEC Certificate (NH RSA Ch. 162-H)

New Hampshire

Department of Environmental Services

·

Section 401 Water Quality Certification (§ 401 of Clean Water Act)



·

Shoreland Protection Permit (if within 150 feet of ponds, lakes and other
jurisdictional waters) (NH RSA Ch. 483-B)

·

Alteration of Terrain Permit (NH RSA Ch. 485-A)



·

Temporary  and  Permanent  Groundwater  Discharge  Permit  (NH RSA Ch. 485-A)

·

Wetlands Permits (NH RSA Ch. 482-A)



·

On Site Stump Disposal (No permit required per NH RSA § 149- M:4, XXII)

New Hampshire

Public Utility

Commission ("PUC")



·

Approve Owner to commence business as a New Hampshire public utility (NH RSA §
374:22)

·

Approval of Owner’s ability to issue short- and long-term securities

(NH RSA §§ 369:1, 7)



·

Approval of Owner’s  condemnation of all land rights needed to create
transmission right-of-way and to acquire other properties necessary to
construct, operate and maintain the project facilities (post-siting approvals)
(NH RSA § 371:1)



·

Approval of PSNH conveyance of Right-of-Way (ROW)/property to

Owner  (post-siting  approvals,  but  pre-construction)  (NH  RSA  §

374:30)

New Hampshire

Department of Revenue and New Hampshire Division of Forests and Lands

·

Notice of Intent to Cut (NH RSA § 79:10)

New Hampshire

Department of

Transportation

·

Permit to Excavate in Roadways (NH RSA § 236:9)

New Hampshire

Department of

Transportation/PUC

·

Authorization to cross public highways, rivers, and railroads





2




 



















II.

All Other Owner Approvals






1.

U.S. Federal




Agency

Statute/Description

FERC

Federal Power Act, Section 205 Approval of Transmission Operating

Agreement

FERC

Federal Power Act, Section 205 Approval of ISO-NE Open Access

Transmission Tariff changes (as applicable)

FERC

Federal Power Act, Section 205 approval of Scheduling and Dispatch

Services Agreement between Owner and PSNH for PSNH’s Electric

System Control Center






2.

Regional (ISO-NE)




Agency

Statute/Description

ISO-NE

Acceptance of AC Upgrades for interconnection and energization to the

New England Transmission System

ISO-NE

Acceptance of Northern Pass Transmission Line for interconnection and

energization to the New England Transmission System





3




 



















3.

State (New Hampshire)




Agency

Statute/Description

PUC

Approval of Owner’s ability to issue long-term securities (NH RSA §

369:1)





4




 




















ATTACHMENT D




List of Canadian Approvals




Set forth below are, to the best of Purchaser’s knowledge, the Canadian
Approvals.  Additional Governmental Approvals may be required as a result of (1)
Applicable Laws that may come into effect after the Execution Date or (2) new
and unexpected developments in the regulatory processes to be undertaken by
Purchaser and its Affiliates in connection with the Québec Line.




·

Permit or certificate, as the case may be, from the National Energy Board to
construct or operate an international power line pursuant to the National Energy
Board Act (R.S.C., 1985,c. N-7)




·

Authorization  of  the  Régie  de  l’énergie  (Québec  Energy  Board)  to
 acquire  or construct immovables or assets for transmission purposes pursuant
to An Act respecting the Régie de l’énergie (R.S.Q., chapter R-6.01)




·

Certificate of authorization issued by the Government of Québec for the
realization of the construction or relocation of an electric power transmission
line of 315 kV or more over a distance of more than 2 km and the construction or
relocation of a control and transformer station of 315 kV or more pursuant to
the Environment Quality Act (R.S.Q., chapter Q-2)




·

Authorization of the "Commission de protection du territoire agricole du Québec"
to use a lot for any purpose other than agriculture pursuant to An Act
respecting the preservation of agricultural land and agricultural activities
(R.S.Q., chapter P-41.1)




·

Assessment  of  conformity  consistent  with  the  objectives  of  the  land
 use  and development plan of each regional county municipality or municipality
where an intervention is planned by Hydro-Québec pursuant to An Act respecting
land use planning and development (R.S.Q., chapter A-19.1) (the "Land Use
Planning Act") and the Order in council 554-81




·

Certificate pursuant to the Regulation respecting the application of the
Environment Quality Act (c. Q-2, r. 1.001) issued by the clerk or the
secretary-treasurer of each local municipality affected by the project or, in
the case of an unorganized territory, of each regional county municipality
affected by the project attesting that the project does not contravene any
municipal bylaw




·

Expropriation  Order  in  council,  if  required,  to  acquire  by
 expropriation  any immovable, servitude or construction required for the
transmission of power pursuant to  Hydro-Québec  Act  (R.S.Q.,  chapter  H-5)
 and  the  Expropriation  Act  (R.S.Q., chapter E-24)




·

Authorization from the International Boundary Commission to cross the
Canada-U.S. border pursuant to Article 5 of the International Boundary
Commission Act





1




 



















·

Approval, if required, by ISO-NE of Québec Line siting





2




 






















ATTACHMENT E-1




Form of Purchaser Guaranty




Please see the attached.






 





E-1










 




 

Hydro-Québec                                              

75, boulevard René-Lévesque ouest

5ième étage

Montréal, Québec, Canada

H2Z 1A4

[conformedcopyoftsa001.jpg] [conformedcopyoftsa001.jpg]

 







 

 




GUARANTY AGREEMENT

 




This Guaranty Agreement (“Guaranty”), dated as of ______________  ___, 2010, is
made  and  entered into by Hydro-Québec, a body politic and corporate, duly
incorporated and regulated by Hydro-Québec Act (R.S.Q.,  chapter  H-5)  and
 having  its  head office  and  principal  place of business at 75,
René-Lévesque Boulevard West, Montréal, QC, Canada, H2Z 1A4 (hereinafter
referred  to  as the “Guarantor”), in   favor  of   Northern  Pass 
Transmission   LLC, a   limited liability  company organized and  existing  
under   the  laws  of  the  State  of  New  Hampshire and having its principal
place of business at Energy Park, 780 North Commercial Street, Manchester, NH
03101, United States of America (hereinafter referred to as the “Beneficiary”). 







WHEREAS the Beneficiary and H.Q. Hydro Renewable Energy, Inc., a corporation
created under the laws of the State of Delaware and having its place of business
at 75, René-Lévesque Boulevard West, Montréal, QC, Canada, H2Z 1A4 (hereinafter
referred to as “HQSub”), an indirectly owned subsidiary of the Guarantor, have
executed a Transmission Service Agreement, dated as of October 4, 2010
(hereinafter referred to as the “Agreement”) (capitalized terms used but not
defined in this Guaranty to have the meaning accorded such terms in the
Agreement);




WHEREAS the Guarantor will directly or indirectly benefit from the Agreement;
and




WHEREAS  the  Beneficiary  has  required  that  the  Guarantor  guarantee  to
 the  Beneficiary payment of all obligations of HQSub under the Agreement, and
the Guarantor has agreed to guarantee such obligations, subject to a maximum
dollar limitation and the other terms and conditions provided in this Guaranty;




NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Guarantor hereby agrees with the Beneficiary as follows:




Section 1.  Guaranty.




              (a)    Guaranteed Obligations.     The Guarantor absolutely,
irrevocably, and unconditionally guarantees to the Beneficiary, its successors
and endorsees and assignees, as primary obligor and not merely as a surety, (i)
the payment of all present and future  amounts owed by HQSub to the Beneficiary
under the Agreement  (excluding  HQSub’s  obligation  to  pay Net
Decommissioning Costs, but including payment of HQSub’s indemnification
obligations, other than as may relate to Net Decommissioning Costs), not later
than the date that is thirty (30) days after a written demand by the Beneficiary
upon the Guarantor stating that HQSub has failed to pay any such amount  when
 due  under  the  Agreement  after  demand  therefor  in  accordance with the
Agreement; provided, that the aggregate liability of the Guarantor under this
Section 1(a) shall not exceed [*** U.S. Dollars (U.S. $***)] (the “Stated Cap”),
plus (ii) payment of all Decommissioning Liquidated Damages, as provided in
Section 1(b) of this Guaranty, plus (iii) payment  of  all  third-party,
 out-of-pocket  costs  or  expenses  reasonably  incurred  by  the Beneficiary
to enforce its rights against the Guarantor under this Guaranty including
reasonable attorneys’   fees,   court  costs  and  similar  costs  (such
 amounts  and   such  costs  and  expenses





E-2






















hereinafter collectively called “Guaranteed Obligations”); provided, further,
that it shall be a condition precedent to the Guarantor’s obligations under this
Guaranty that the Construction Phase shall have commenced under the Agreement;
 provided,  further, that, subject  to Section  8 of this Guaranty, this
Guaranty shall terminate when and as provided in Section 9 of  this Guaranty.




(b)

Net Decommissioning Costs.




(i)

The Guarantor’s obligations under Section 1(a)(ii) of this Guaranty shall be
limited to the payment of (A) the estimated Net Decommissioning Costs, as set
forth in the Decommissioning Plan approved by the Management Committee (or
determined pursuant to the dispute resolution provisions in the Agreement in the
event of an Impasse with respect thereto) (which  estimated  Net
 Decommissioning  Costs,  solely  for  the  purpose  of  calculating  the
Decommissioning Liquidated Damages, shall be expressed in dollars as of the date
on which the Agreement is terminated as if the Decommissioning were to commence
as of such date), less (B) the balance, if any, in the Decommissioning Fund as
of the date of the Beneficiary’s written demand under Section 1(b)(ii) of this
Guaranty (net  of  any  portion  of  such  balance  that is required to be
restored to HQSub pursuant to the Bankruptcy Code or any other Insolvency Laws)
(such amount, the “Decommissioning Liquidated Damages”); provided, that, if a
Subsequent Use occurs, then the Guarantor’s obligations under Section 1(a)(ii)
of this Guaranty and this Section

1(b) shall be subject to the provisions of Section 9.3.4 of the Agreement.




(ii)       The  Decommissioning  Liquidated  Damages  shall  be  payable  by
 the Guarantor to the Beneficiary within thirty (30) days after receipt by the
Guarantor from the Beneficiary of (A) a written demand by the Beneficiary upon
the Guarantor stating that a Purchaser Default under Section 15.1(a) of the
Agreement has occurred and is continuing with respect to HQSub’s obligation to
pay Net Decommissioning Costs pursuant to  Section 9.3.3 of the Agreement
(including the Levelized Monthly Decommissioning Payment and/or the Preliminary
Monthly Decommissioning Payment included in the Formula Rate pursuant to Section
9.3.3(a) of the Agreement and/or the Decommissioning Estimate), (B) a
certificate of the Beneficiary certifying that the Beneficiary has received all
Governmental Approvals required under Applicable Law and  all  other consents
and approvals as otherwise may be required, in each case, to commence such 
Decommissioning in accordance with  the Decommissioning Plan, and that there are
no other conditions to the undertaking of such Decommissioning, other  than the
 payment  of  Decommissioning  Liquidated  Damages  as  provided  herein,  and
 (C)  an irrevocable written commitment to commence to Decommission the Northern
Pass Transmission Line not later than the date that is ninety (90) days after
the Beneficiary’s receipt of the Decommissioning Liquidated Damages (such period
to be extended as and to the extent required for any period of Force Majeure),
and to complete such Decommissioning in accordance with the Decommissioning
Plan, such Governmental Approvals, and such other consents and approvals.




(iii)

For  the  avoidance  of  doubt,  (A)  the  Guarantor  shall  not  have  any
obligation  to  pay  any  amount  relating  to  Decommissioning  Costs,
 including  under  Section 9.3.5(d) of the Agreement, other than Decommissioning
Liquidated Damages as provided herein, and (B) upon the payment of such
Decommissioning Liquidated Damages, (1) neither HQ Sub nor   the   Guarantor  
shall   have   any   obligation   to   pay   any   other   amount   relating  
to Decommissioning Costs, including under Section 9.3.5(d) of the Agreement, and
(2) neither HQSub nor the Guarantor shall be entitled to any reimbursement,
refund or reduction if the actual Net Decommissioning Costs are less than the
Decommissioning Liquidated Damages. 





E-3






















(c)       Guaranty of Payment and Not Collection.   This Guaranty is a guaranty
of payment and not merely of collection.




(d)      Information.   At the Guarantor’s request, the Beneficiary shall
provide the Guarantor with any useful information respecting the content and the
terms and conditions of the Guaranteed Obligations and a statement of account
with details of billings and payments; provided, that such a request by the
Guarantor shall not delay or prevent the Guarantor from paying under this
Guaranty.




Section 2.  Nature of Guaranty.  The Guarantor’s obligations hereunder shall be
subject to all the contractual protections, limitations, waivers, exclusions and
rights that HQSub has under the Agreement,  and  the  Guarantor  shall  be
 entitled  to  the  benefits  of  any  modification  of, amendment to, waiver of
or consent to departure from, the Agreement to the extent, if any, HQSub would
have been entitled to such benefits.  Nonetheless, this Guaranty shall not be
deemed discharged, impaired or affected by the existence, validity,
enforceability, perfection, or extent of any collateral for any obligations
under the Agreement of HQSub.




Section 3.  Consents, Waivers and Renewals.  The  Guarantor  agrees that  the 
Beneficiary may at any time and from time to time, either before or after
maturity thereof, without notice to or further consent of the Guarantor, extend
the time of payment of any of HQSub’s obligations under the Agreement, or
accept, exchange or surrender any collateral therefor, or renew the Agreement,
and may also make any agreement with HQSub or with any other party to, or Person
liable for any of the obligations contemplated in, the Agreement, or interested
therein, for the extension,  renewal,  payment, compromise, discharge or release
thereof, in whole or  in  part, or for any modification of the terms thereof or
of any agreement between the Beneficiary and HQSub or any such other party or
Person, without in any way impairing or affecting this Guaranty.  The
obligations of the Guarantor hereunder are independent of the obligations of
HQSub, and  the Guarantor agrees that  the Beneficiary  may  resort to the
Guarantor for payment of  the  Guaranteed  Obligations,  whether  or  not  the
 Beneficiary  shall  have  resorted  to  any collateral security, or shall have
proceeded against any other obligor principally or secondarily obligated with
respect to any of the Guaranteed Obligations, and whether or not HQSub is joined
in an action or proceeding against the Guarantor or a separate action or actions
are brought against HQSub.




Section 4.   Subrogation.  In any case, including HQSub’s insolvency, the
Guarantor will not exercise any rights that it may acquire by way of
subrogation, and hereby waives, to the fullest extent permitted by Applicable
Law, any right to enforce any remedy that the Beneficiary now has or may
hereafter have against HQSub in respect of the Guaranteed Obligations.
Notwithstanding the foregoing, upon full, final and indefeasible payment of all
Guaranteed Obligations, the Guarantor shall be subrogated to  the  rights of the
Beneficiary against  HQSub and the Beneficiary agrees to take, at the
Guarantor’s expense, such steps as the Guarantor may reasonably request to
implement such subrogation; provided, that, if a bankruptcy court in a
bankruptcy proceeding of HQSub issues a stay or injunction prohibiting or
preventing the Guarantor from reissuing this Guaranty, as contemplated by
Section 17.1.1 of the Agreement, based in whole or in part on the effects on the
estate of HQSub of any increase in the Stated Cap after the entry of an order of
relief with respect to HQSub from the amount of the Stated Cap in the Purchaser
Guaranty prior to such reissuance, and/or on the effects on the estate of HQSub
of the Guarantor’s rights of subrogation resulting from such increase, then, in
either such case, the Guarantor’s waiver set forth in this  Section 4 shall  be
absolute and permanent with respect to the





E-4




 



















portion of the Guaranteed Obligations equal to the amount of such increase;
provided, further, that nothing in this Section 4 or in Section 8 of this
Guaranty shall be construed to prevent the Guarantor from opposing or seeking to
terminate such stay or injunction or any request of a third party for such a
stay or injunction, in such bankruptcy proceeding.




Section 5.  Waiver; Cumulative Rights.  No waiver of any provision of this
Guaranty shall be binding unless in a writing signed by the Beneficiary and
specifically referring to this Guaranty. No failure on the part of the
Beneficiary to exercise, and no delay in exercising any right, remedy or power
hereunder shall operate as a waiver thereof, nor shall any waiver nor any single
or partial exercise by the Beneficiary of any right, remedy or power hereunder
preclude any other future exercise of any right, remedy or power.  Each and
every right, remedy and power hereby granted to the Beneficiary or allowed to it
by Applicable Law or other agreement shall be cumulative and not exclusive of
any other, and may be exercised by the Beneficiary from time to time.




Section 6.  Waivers.




(a)       Waiver  of  Notice.    The  Guarantor  waives  notice  of  the
 acceptance  of  this Guaranty, notice of dishonor, presentment and demand,
except as set forth in Section 1 of this Guaranty, notice of exercise of any
right and all other notices whatsoever.




(b)       Waiver  of  Immunities.    The  Guarantor  agrees  and  acknowledges
 that  this Guaranty and the Agreement constitute a commercial transaction.  To
the extent the Guarantor may be entitled, in any jurisdiction, to claim for
itself, or any of its assets, revenues or properties, sovereign or other
immunity, as the case may be, from service of process, suit, the jurisdiction of
any court or arbitral tribunal, attachment (whether in aid of execution or
otherwise) or enforcement of a judgment (interlocutory or final) or award or any
other legal process in a matter arising out of or relating to this Guaranty, the
Guarantor, to the fullest extent permitted by Applicable Law, agrees not to
claim or assert, and hereby waives, such immunity.  Without limiting the
 generality of the foregoing,  the Guarantor agrees  that  the  waivers  set
 forth  in  this  paragraph shall have the fullest scope permitted under the
United States Foreign Sovereign Immunities Act of 1976, 28 U.S.C. § 1602 et
seq., the Hydro-Québec Act (R.S.Q., chapter H-5) and under any other Applicable
Law related to sovereign immunity.




(c)       Absolute Guaranty.   To the fullest extent permitted by Applicable
Law, and except as limited by the express terms hereof, the liability of the
Guarantor under this Guaranty shall be absolute, unconditional and irrevocable
irrespective of, and the Guarantor waives any right or defense arising out of:
 (i) the lack of power or authority of the Guarantor to execute and deliver this
Guaranty or of HQSub to execute and deliver the Agreement; (ii) the failure of
HQSub to exist as a legal entity or the consolidation or merger of HQSub with or
into any other corporation or other entity, or the sale, lease or other
disposition by HQSub of all or substantially all of its assets to any other
business entity; (iii) any disposal, transfer, assignment or other disposition
or all or any part of the direct or indirect interest of the Guarantor in HQSub;
(iv) the bankruptcy, insolvency, dissolution, administration, reorganization or
liquidation of HQSub, the admission in writing by HQSub of its inability to pay
its debts as they mature, or its making of a general  assignment  for  the
 benefit  of,  or  entering  into  a  composition  or  arrangement  with
creditors or similar proceeding (whether such right or defence is available to
the Guarantor, HQSub, as debtor, or HQSub’s trustee or receiver); (v) any
failure to give to the Guarantor notice of default  in  the making of  any
payment due and payable under this Guaranty or the Agreement,





E-5




 



















or notice of any failure on the part of HQSub to do any act or thing or to
observe or perform any covenant, condition or agreement by it to be observed or
performed under the Agreement, except for the obligations to make demand for
payment as set forth under Section 1 of this Guaranty; (vi) the absence,
impairment or  loss  of  any  right  of  reimbursement, contribution or
subrogation or any other right or remedy of the Guarantor against HQSub; (vii)
subject to Section 2 of this Guaranty, any amendment, modification or extension
of the Agreement; (viii) any assertion or claim that the automatic or other stay
provided by Section 362 of the Bankruptcy Code or the equivalent legislation of
any other country arising upon the voluntary or involuntary bankruptcy
proceeding of HQSub shall operate or be interpreted to stay,  interdict, 
condition,  reduce or  inhibit the ability of the Beneficiary to enforce any
rights that the Beneficiary may have against the Guarantor; and (ix) any other
circumstances whatsoever (with or without knowledge of the Beneficiary or the
Guarantor) that constitutes, or might be construed to constitute, an equitable
or legal discharge or defense of the Guarantor under this Guaranty, in
bankruptcy or in any other instance, including all defenses of a guarantor or
surety generally, other than full, final and indefeasible payment of the
Guaranteed Obligations by the Guarantor and/or HQSub.




Section 7.  Representations and Warranties.




The Guarantor represents and warrants that:




a) It is a corporation duly organized, validly existing and in good standing
under the laws of the jurisdiction of its incorporation and has full corporate
power to execute, deliver and perform this Guaranty;




b) The  execution,  delivery  and  performance  of  this  Guaranty  have  been
 and  remain  duly authorized by all necessary corporate action and do not
contravene any provision of any Applicable Law applicable to or binding on the
Guarantor or any of its properties or the Guarantor’s constitutional documents
or any contractual restriction binding on the Guarantor or its assets and that
the individual or individuals executing this Guaranty for and on behalf of the
Guarantor have been duly authorized to do so;




c) This Guaranty constitutes a legal, valid and binding obligation of the
Guarantor enforceable against the Guarantor in accordance with its terms,
subject, as to enforcement, to bankruptcy, insolvency, reorganization and other
similar laws and to general principles of equity; and




d) There is no pending or, to the best of the Guarantor’s knowledge, threatened
action or proceeding affecting the Guarantor before any Governmental Authority
that might reasonably be expected to materially and adversely affect the ability
of the Guarantor to perform its obligations under this Guaranty.




Section  8.    Setoff  and  Counterclaims;  Bankruptcy.    Notwithstanding
 anything  in  this Guaranty to the contrary, the Guarantor shall be entitled to
assert all rights and defenses that HQSub may be entitled to under the
Agreement, including any setoff or counterclaims that HQSub is or may be
entitled to under the Agreement, except that the Guarantor shall not be entitled
to any rights or defenses arising out of the matters described in clauses (i)
through (viii) of Section 6(c) of this Guaranty.  Notwithstanding anything in
Section 9 of this Guaranty to the contrary, the obligations of the Guarantor
under this Guaranty automatically shall be reinstated if and to the extent that,
for any reason, any payment by or on behalf of HQSub in respect of the
Guaranteed Obligations is rescinded or must be otherwise restored by any holder
of any of the Guaranteed Obligations, whether as a result of  any  proceedings 
in  bankruptcy or reorganization





E-6




 



















or otherwise.  The Guarantor hereby agrees not to seek an injunction or
otherwise seek to stay its liability under this Guaranty in any voluntary or
involuntary bankruptcy proceeding of HQSub and, in the event such injunction or
stay issues at the instance of a third party, to take such steps as may be
necessary or appropriate to seek to terminate or dissolve any such injunction or
stay.




Section 9.  Termination.




(a)       Continuing Guaranty.   The Guarantor acknowledges that the Beneficiary
has entered into the Agreement in reliance on this Guaranty being a continuing
and irrevocable agreement and the Guarantor agrees that this Guaranty may not be
revoked in whole or in part, except that this Guaranty and the Guarantor’s
liability hereunder may be terminated as provided in this Section 9.




(b)     Expiration.   This Guaranty is a continuing guarantee effective upon the
commencement of the Construction Phase.  The Guarantor’s obligations with
respect to the Guaranteed Obligations under Section 1(a)(i) and Section
1(a)(iii) of this Guaranty shall expire upon the full, final and indefeasible
payment of such Guaranteed Obligations.  The Guarantor’s obligations with
respect to the Guaranteed Obligations under Section 1(a)(ii) of this Guaranty
shall expire upon the earlier of full, final and indefeasible payment of such
Guaranteed Obligations or the fortieth (40th) anniversary of the Commercial
Operation Date, except that the Guarantor shall remain liable for any Guaranteed
Obligations under Section 1(a)(ii) of this Guaranty relating to the period prior
to such fortieth (40th) anniversary that are then due and remain unpaid and for
which the Beneficiary shall have given written notice to the Guarantor pursuant
to Section 1(b)(ii) of this Guaranty prior to such fortieth (40th) anniversary.




(c)       Reissuance.  Subject to Section 17.1.1(e) of  the  Agreement, upon 
the execution  by the Guarantor and delivery to the Beneficiary, pursuant
toSection 17.1.1of  the Agreement, of a new guaranty in replacement of this
Guaranty, in the form of the Purchaser Guaranty attached as Attachment E-1 to
the Agreement, with a revised Stated Cap redetermined in accordance with Section
17.1.1 of the Agreement, (i) this Guaranty shall terminate and (ii) at the
request of the Guarantor, the Beneficiary shall execute and deliver to the
Guarantor a full, final, and unconditional release of this Guaranty, in such
form as the Guarantor may reasonably request, with respect to such termination.
  This Section 9(c) shall not apply unless and until the Beneficiary shall have
received a duly executed replacement guaranty in compliance with the terms and
conditions for a reissued Purchaser Guaranty set forth in Section 17.1.1 of the
Agreement.




(d)       Transfer.  Upon any Transfer by HQSub that is permitted by Section
23.1 of the Agreement, including (i) the approval of such Transfer by the
Beneficiary, (ii) the assumption in writing by the Transferee of HQSub’s
obligations associated with the Transferred portion of the Agreement, which
assumption is not subject to conditions that have not been satisfied or waived,
and (iii) delivery to the Beneficiary of any replacement security or other
financial assurances to be provided by on or behalf of the Transferee in
connection with such Transfer in accordance with the Agreement, then, provided,
that a Purchaser Default shall not have occurred and be continuing, (x) the
obligations of the Guarantor hereunder shall terminate to the extent of the
Transferred portion of the Agreement and the Guarantor shall be fully, finally,
and unconditionally released from all liability with respect thereto associated
with the Transferred portion of the Agreement (it being understood that the
Stated Cap shall be reduced in proportion to  the  Transferred  portion  of 
the  Agreement),  and  (y)  at  the  request  of  the  Guarantor,  the





E-7




 



















Beneficiary shall execute and deliver to the Guarantor a full, final, and
unconditional release of the Guaranteed Obligations, in such form as the
Guarantor may reasonably request, with respect to the Transferred portion of the
Agreement.  For the avoidance of doubt, this Section 9(d) does not apply to any
Transfer permitted by Section 23.2 or Section 23.3 of the Agreement.




Section 10.  Assignment.  The Guarantor shall not be entitled to assign its
rights, interest or obligations hereunder to any other Person without the prior
written consent of the Beneficiary. The Beneficiary shall be entitled to assign
its rights, interest or obligations hereunder solely in connection with an
assignment of the Agreement permitted pursuant to the terms of the Agreement.
  Upon a collateral assignment of this Guaranty in connection with a collateral
assignment of the Agreement permitted under the Agreement, the Guarantor shall
cooperate with the Beneficiary and shall execute and deliver such consents,
acknowledgements, direct agreements or similar documents as may be customary for
financings of a similar nature and reasonably requested by any Financing Party.




Section 11.  Notices.  All notices or other communications in respect of this
Guaranty shall be in writing, and delivered by hand or by registered mail
(return receipt requested), overnight courier service or given by facsimile
(except for a demand for payment) and addressed or directed as follows:

If to the Guarantor:




HYDRO-QUÉBEC

Attention:  Vice-President Financing, Treasury and Pension Fund

75, René-Lévesque Boulevard West

5th Floor

Montréal (Québec) Canada

H2Z 1A4

Facsimile:  (514)289-5409







If to the Beneficiary:




NORTHERN PASS TRANSMISSION LLC

c/o NORTHEAST UTILITIES

Attention:  Randy Shoop, Vice-President and Treasurer

56 Prospect Street

Hartford, Connecticut 06103

United States of America

Facsimile:  (860)728-4585







or such address as the Guarantor or the Beneficiary may give notice to the other
party, from time to time.




Section 12.  Successors; No Third-Party Beneficiaries.  This Guaranty shall be
binding upon the Guarantor, its successors and permitted assigns.  This Guaranty
shall inure to the benefit of the Beneficiary and its successors and permitted
assigns.  This Guaranty is not intended to create any third-party beneficiaries.





E-8




 

















Section 13.  Governing Law.  This Guaranty shall be governed by and construed in
accordance with the laws of the State of New York (without regard to principles
of conflict of laws that would direct for application of the laws of another
jurisdiction).




Section 14.   Submission to Jurisdiction.   Each of the Guarantor and the
Beneficiary hereto consents to submit itself to the exclusive jurisdiction of
any state or federal court of competent jurisdiction located in the State of New
York, United States of America, with respect to any dispute that arises under
this Guaranty or in connection with the transactions contemplated hereby, and
irrevocably and unconditionally waives any objection to the laying of venue of
any action, suit or proceeding arising out of or relating to this Guaranty or
the transactions contemplated hereby in (a) the courts of the State of New York
in New York County, or (b) the United  States  District  Court  for  the
 Southern  District  of  New  York,  and  hereby  further irrevocably and
unconditionally waives and agrees not to plead or claim in any such court that
any  such  action,  suit  or  proceeding  brought  in  any  such  court  has
 been  brought  in  an inconvenient forum.




Section 15.    Waiver of Jury Trial.    EACH PARTY HEREBY KNOWINGLY,
VOLUNTARILY, AND INTENTIONALLY WAIVES ANY RIGHTS IT MAY HAVE TO A TRIAL BY JURY
IN RESPECT OF ANY LITIGATION BASED HEREON OR ARISING OUT  OF,  UNDER,  OR  IN
 CONNECTION  WITH,  THIS  GUARANTY  OR  THE AGREEMENT.




Section  16.    Entire  Agreement.    This  Guaranty  constitutes  the  entire
 agreement  of  the Guarantor and the Beneficiary pertaining to the subject
matter hereof and supersedes all prior written or oral agreements and
understandings between the Guarantor and the Beneficiary with respect to the
subject matter hereof.




Section 17.  Amendments.  No amendments or modifications of or to any provision
of this Guaranty shall be binding until in writing and executed by the Guarantor
and the Beneficiary. For the avoidance of doubt, this Guaranty may be reissued
as provided in Section 9(c) of this Guaranty without a writing executed by the
Beneficiary and such reissuance shall not require acceptance by the Beneficiary.




Section 18.  Severability.  If any one or more of the provisions of this
Guaranty should be determined to be illegal or unenforceable, all other
provisions shall remain effective.




Section 19.     Interpretation.    The  word  “including”  when  used  in  this
 Guaranty shall  be deemed to be followed by “without limitation” or “but not
limited to, ” whether or not it is in fact followed by such words or words of
like import.




Section 20.     Counterparts.  This Guaranty may be executed in two or more
counterparts, each of which shall be deemed to be an original, but all of which
together shall constitute but one and the same instrument.   The Guarantor and
the Beneficiary acknowledge and agree that any document or signature delivered
by facsimile or electronic transmission shall be deemed to be an original
executed document for all purposes hereof.




IN WITNESS WHEREOF, the Guarantor hereto has executed this Guaranty, as of the
date first set forth above.




HYDRO-QUÉBEC





E-9




 



















By:_________________________________________ Name: Title: Date:







By:_________________________________________

Name: Title: Date:







Accepted:

NORTHERN PASS TRANSMISSION LLC By:__________________________________________

Name: Title: Date:





E-10




 

















ATTACHMENT E-2




Form of Owner Guaranties




Please see the attached.


 





E-11

























NSTAR

GUARANTY AGREEMENT

 

This Guaranty  Agreement (“Guaranty”), dated  as 
of                              , 2010, is  made and entered into by NSTAR, a
public utility holding company organized and existing as a voluntary association
under the laws of  the Commonwealth of  Massachusetts and  having  its  head
office and principal place of business at 800 Boylston Street, 17th  Floor,
Boston, MA  02199, United States of America (hereinafter  referred  to  as  the
“Guarantor”), in  favor of  H.Q.  Hydro Renewable Energy, Inc., a corporation
organized and existing under the laws of the State of Delaware and having its
principal place of business at 75, René-Lévesque Boulevard West, Montréal, QC,
Canada, H2Z 1A4 (hereinafter referred to as the “Beneficiary”). 







WHEREAS  the  Beneficiary  and  Northern  Pass  Transmission  LLC,  a  limited
 liability company organized and existing under the laws of the State of New
Hampshire and having its place of business at Energy Park, 780 North Commercial
Street, Manchester, NH 03101, United States of America (hereinafter referred to
as “NPT”), have executed a Transmission Service Agreement, dated as of October
4, 2010 (hereinafter referred to as the “Agreement”) (capitalized terms used but
not defined in this Guaranty to have the meaning accorded such terms in the
Agreement);




WHEREAS the Guarantor indirectly owns, through a wholly-owned subsidiary, a
portion of the beneficial ownership interests in NPT and will directly or
indirectly benefit from the Agreement; and




WHEREAS  the  Beneficiary  has  required  that  the  Guarantor  guarantee  to
 the  Beneficiary payment of all obligations of NPT under the Agreement, and the
Guarantor has agreed to guarantee such obligations, subject to a maximum dollar
limitation and the other terms and conditions provided in this Guaranty;




NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Guarantor hereby agrees with the Beneficiary as follows:




Section 1.  Guaranty.




(a)    Guaranteed Obligations.    The Guarantor absolutely, irrevocably, and
unconditionally guarantees to the Beneficiary, its successors and endorsees and
assignees, as primary obligor and not merely as a surety, (i) the payment of all
present and future amounts owed by NPT to the Beneficiary under the Agreement
(including payment of NPT’s indemnification obligations), not later than the
date that is thirty (30) days after a written demand by the Beneficiary upon the
Guarantor stating that NPT has failed to pay any such amount when due under the
Agreement after demand therefor in accordance with the Agreement; provided, that
 the  aggregate  liability  of  the  Guarantor  under  this  Section  1(a)
 shall  not  exceed $6,250,000.00, plus (ii) payment of all third-party,
out-of-pocket costs or expenses reasonably incurred by the Beneficiary to
enforce its rights against the Guarantor under this Guaranty including
reasonable attorneys’ fees, court costs and similar costs (such amounts and such
costs and expenses hereinafter collectively called “Guaranteed Obligations”);
provided, further, that it shall be a condition precedent to the Guarantor’s
obligations under this Guaranty that the Operation Phase shall have commenced
under the Agreement; provided,  further,  that,  subject  to


E-12




 



















Section 8 of this Guaranty, this Guaranty shall terminate when and as provided
in Section 9 of this Guaranty.




(b)       Guaranty of Payment and Not Collection.   This Guaranty is a guaranty
of payment and not merely of collection.




(c)      Information.   At the Guarantor’s request, the Beneficiary shall
provide the Guarantor with any useful information respecting the content and the
terms and conditions of the Guaranteed Obligations and a statement of account
with details of billings and payments; provided, that such a request by the
Guarantor shall not delay or prevent the Guarantor from paying under this
Guaranty.




Section 2.  Nature of Guaranty.  The Guarantor’s obligations hereunder shall be
subject to all the contractual protections, limitations, waivers, exclusions and
rights that NPT has under the Agreement,  and  the  Guarantor  shall  be
 entitled  to  the  benefits  of  any  modification  of, amendment to, waiver of
or consent to departure from, the Agreement to the extent, if any, NPT would
have been entitled to such benefits.  Nonetheless, this Guaranty shall not be
deemed discharged, impaired or affected by the existence, validity,
enforceability, perfection, or extent of any collateral for any obligations
under the Agreement of NPT.




Section 3.  Consents, Waivers and Renewals.  The Guarantor agrees that the
Beneficiary may at any time and  from time to time, either  before  or after
 maturity  thereof, without  notice to or further consent of the Guarantor,
extend the time of payment of any of NPT’s obligations under the Agreement, or
accept, exchange or surrender any collateral therefor, or renew the Agreement,
and may also make any agreement with NPT or with any other party to, or Person
liable for any of the obligations contemplated in, the Agreement, or interested
therein, for the extension, renewal, payment, compromise, discharge or release
thereof, in whole or in part, or for any modification of the terms thereof or of
any agreement between the Beneficiary and NPT or any such other party or Person,
without in any way impairing or affecting this Guaranty.  The obligations of the
Guarantor hereunder are independent of the obligations of NPT, and the Guarantor
agrees that the Beneficiary may resort to the Guarantor for payment of the
Guaranteed Obligations, whether or not the Beneficiary shall have resorted to
any collateral security, or shall have proceeded against any other obligor
principally or secondarily obligated with respect to any of the Guaranteed
Obligations, and whether or not NPT is joined in an action or proceeding against
the Guarantor or a separate action or actions are brought against NPT.




Section 4.   Subrogation.  In any case, including NPT’s insolvency, the
Guarantor will not exercise any rights that it may acquire by way of
subrogation, and hereby waives, to the fullest extent permitted by Applicable
Law, any right to enforce any remedy that the Beneficiary now has   or   may
  hereafter   have   against   NPT   in   respect   of   the   Guaranteed
  Obligations. Notwithstanding the foregoing, upon full, final and indefeasible
payment of all Guaranteed Obligations, the Guarantor shall be subrogated to the
rights of the Beneficiary against NPT and the Beneficiary agrees to take, at the
Guarantor’s expense, such steps as the Guarantor may reasonably request to
implement such subrogation; provided, that, if a bankruptcy court in a
bankruptcy  proceeding  of  NPT  issues  a  stay  or  injunction  prohibiting
 or  preventing  the Guarantor from amending this Guaranty, as contemplated by
Section 17.1.2 of the Agreement, based in whole or in part on the effects on the
estate of NPT of any increase in the aggregate liability of the Guarantor under
Section 1(a) of this Guaranty after the entry of an order of relief
with respect to NPT  from  the  amount of  the aggregate liability of  the 
Guarantor under Section


E-13




 



















1(a) of this Guaranty in the Owner Guaranty prior to such amendment, and/or on
the effects on the estate of NPT of the Guarantor’s rights of subrogation
resulting from such increase, then, in either  such  case,  the  Guarantor’s
 waiver  set  forth  in  this  Section  4  shall  be  absolute  and permanent
with respect to the portion of the Guaranteed Obligations equal to the amount of
such increase; provided, further, that nothing in this Section 4 or in Section 8
of this Guaranty shall be construed to prevent the Guarantor from opposing or
seeking to terminate such stay or injunction or any request of a third party for
such a stay or injunction, in such bankruptcy proceeding.




Section 5.  Waiver; Cumulative Rights.  No waiver of any provision of this
Guaranty shall be binding unless in a writing signed by the Beneficiary and
specifically referring to this Guaranty. No failure on the part of the
Beneficiary to exercise, and no delay in exercising any right, remedy or power
hereunder shall operate as a waiver thereof, nor shall any waiver nor any single
or partial exercise by the Beneficiary of any right, remedy or power hereunder
preclude any other future exercise of any right, remedy or power.  Each and
every right, remedy and power hereby granted to the Beneficiary or allowed to it
by Applicable Law or other agreement shall be cumulative and not exclusive of
any other, and may be exercised by the Beneficiary from time to time.




Section 6.  Waivers.




(a)       Waiver  of  Notice.    The  Guarantor  waives  notice  of  the
 acceptance  of  this Guaranty, notice of dishonor, presentment and demand,
except as set forth in Section 1 of this Guaranty, notice of exercise of any
right and all other notices whatsoever.




(b)       Absolute Guaranty.   To the fullest extent permitted by Applicable
Law, and except as limited by the express terms hereof, the liability of the
Guarantor under this Guaranty shall be absolute, unconditional and irrevocable
irrespective of, and the Guarantor waives any right or defense arising out of:
 (i) the lack of power or authority of the Guarantor to execute and deliver this
Guaranty or of NPT to execute and deliver the Agreement; (ii) the failure of NPT
to exist as a legal entity or the consolidation or merger of NPT with or into
any other corporation or other entity, or the sale, lease or other disposition
by NPT of all or substantially all of its assets to any other business entity;
(iii) any disposal, transfer, assignment or other disposition or all or any part
of the direct or indirect interest of the Guarantor in NPT; (iv) the bankruptcy,
insolvency, dissolution, administration, reorganization, or liquidation of NPT,
the admission in writing by NPT of its inability to pay its debts as they
mature, or its making of a general assignment for the benefit of, or entering
into a composition or arrangement with creditors or similar proceeding (whether
such right or defence is available to the Guarantor, NPT, as debtor, or NPT’s
trustee or receiver); (v) any failure to give to the Guarantor notice of default
in the making of any payment due and payable under this Guaranty or the
Agreement, or notice of any failure on the part of NPT to do any act  or  thing
or  to observe or  perform any covenant, condition or agreement by it to be
observed or performed under the Agreement, except for the obligations to make
demand for payment as set forth under Section 1 of this Guaranty; (vi) the
absence, impairment or loss of any right  of  reimbursement,  contribution  or
 subrogation  or  any  other  right  or  remedy  of  the Guarantor against NPT;
(vii) subject to Section 2 of this Guaranty, any amendment, modification or
extension of the Agreement; (viii) any assertion or claim that the automatic or
other stay provided by Section 362 of the Bankruptcy Code or the equivalent
legislation of any other country arising upon the voluntary or involuntary
bankruptcy proceeding of NPT shall operate or be interpreted to stay, interdict,
condition, reduce or inhibit the ability of the Beneficiary to enforce  any
 rights  that  the  Beneficiary  may  have  against  the  Guarantor;  and  (ix) 
any other


E-14




 



















circumstances whatsoever (with or without knowledge of the Beneficiary or the
Guarantor) that constitutes, or might be construed to constitute, an equitable
or legal discharge or defense of the Guarantor under this Guaranty, in
bankruptcy or in any other instance, including all defenses of a guarantor or
surety generally, other than full, final and indefeasible payment of the
Guaranteed Obligations by the Guarantor and/or NPT.




Section 7.  Representations and Warranties.




The Guarantor represents and warrants that:




a) It is a public utility holding company duly organized as a voluntary
association, validly existing and in good standing under the laws of the
jurisdiction of its formation and has full voluntary association power to
execute, deliver and perform this Guaranty;




b) The  execution,  delivery  and  performance  of  this  Guaranty  have  been
 and  remain  duly authorized by all necessary voluntary association action and
do not contravene any provision of any Applicable Law applicable to  or  binding
on the Guarantor or any of its properties or the Guarantor’s constitutional
documents or any contractual restriction binding on the Guarantor or  its
 assets and that the individual or individuals executing this Guaranty for and
on behalf of the Guarantor have been duly authorized to do so;




c) This Guaranty constitutes a legal, valid and binding obligation of the
Guarantor enforceable against the Guarantor in accordance with its terms,
subject, as to enforcement, to bankruptcy, insolvency, reorganization and other
similar laws and to general principles of equity; and




d) There is no pending or, to the best of the Guarantor’s knowledge, threatened
action or proceeding affecting the Guarantor before any Governmental Authority
that might reasonably be expected to materially and adversely affect the ability
of the Guarantor to perform its obligations under this Guaranty.




Section  8.    Setoff  and  Counterclaims;  Bankruptcy.    Notwithstanding
 anything  in  this Guaranty to the contrary, the Guarantor shall be entitled
 to  assert  all  rights and defenses that NPT may be entitled to under the
Agreement, including  any  setoff  or counterclaims that NPT is or may be
entitled to under the Agreement, except that the Guarantor shall not be entitled
to any rights or defenses arising out of the matters described  in clauses (i)
through (viii) of Section 6(b) of this Guaranty.  Notwithstanding anything in
Section 9 of this Guaranty to the contrary, the obligations of the Guarantor
under this Guaranty automatically shall be reinstated if and to the extent that,
for any reason, any payment by or on behalf of NPT in respect of the Guaranteed
Obligations is rescinded or must be otherwise restored by any holder of any of
the Guaranteed Obligations, whether as a result of any proceedings in bankruptcy
or reorganization or otherwise. The Guarantor hereby agrees not to seek an
injunction or otherwise seek to stay its liability under this Guaranty in any
voluntary or involuntary bankruptcy proceeding of NPT and, in the event such
injunction or stay issues at the instance of a third party, to take such steps
as may be necessary or appropriate to seek to terminate or dissolve any such
injunction or stay.




Section 9.  Termination.




(a)       Continuing Guaranty.   The Guarantor acknowledges that the Beneficiary
has entered into the Agreement in reliance on this Guaranty being a continuing
and irrevocable agreement and the Guarantor agrees that this Guaranty may not be
revoked in whole or in part, except that this Guaranty and the Guarantor’s
liability hereunder may be terminated as provided in this Section 9.


E-15




 



















(b)     Expiration.   This Guaranty is a continuing guarantee effective upon the
commencement of the Operation Phase.   The Guarantor’s obligations with respect
to the Guaranteed Obligations shall expire upon the full, final and indefeasible
payment of such Guaranteed Obligations.




(c)       Transfer.  Upon any Transfer by NPT that is permitted by Section 23.1
of the Agreement, including (i) the approval of such Transfer by the
Beneficiary, (ii) the assumption in writing by the Transferee of NPT’s
obligations associated with the Transferred portion of the Agreement, which
assumption is not subject to conditions that have not been satisfied or waived,
and (iii) delivery to the Beneficiary of any replacement security or other
financial assurances to be provided by on or behalf of the Transferee in
connection with such Transfer in accordance with the Agreement, then, provided,
that an Owner Default shall not have occurred and be continuing, (x) the
obligations of the Guarantor hereunder shall terminate to the extent of the
Transferred portion of the Agreement and the Guarantor shall be fully, finally,
and unconditionally released from all liability with respect thereto associated
with the Transferred portion of the Agreement (it being understood that the
aggregate liability of the Guarantor under Section 1(a) of this Guaranty shall
be reduced in proportion to the Transferred portion of the Agreement), and (y)
at the request of the Guarantor, the Beneficiary shall execute and deliver to
the Guarantor a full, final, and unconditional release of the Guaranteed
Obligations, in such form as the Guarantor may reasonably request, with respect
to the Transferred portion of the Agreement.   For the avoidance of doubt, this
Section 9(c) does not apply to any Transfer permitted by Section 23.2 or Section
23.3 of the Agreement.




Section 10.  Assignment.  The Guarantor shall not be entitled to assign its
rights, interest or obligations hereunder to any other Person without the prior
written consent of the Beneficiary. The Beneficiary shall be entitled to assign
its rights, interest or obligations hereunder solely in connection with an
assignment of the Agreement permitted pursuant to the terms of the Agreement.




Section 11.  Notices.  All notices or other communications in respect of this
Guaranty shall be in writing, and delivered by hand or by registered mail
(return receipt requested), overnight courier service or given by facsimile
(except for a demand for payment) and addressed or directed as follows:

If to the Guarantor:




NSTAR

Attention:  Senior Vice President Strategy, Law & Policy, General Counsel and
Clerk

800 Boylston Street

17th Floor

Boston, Massachusetts 02199

United States of America

Facsimile:  (781)441-3712







If to the Beneficiary:




H.Q. HYDRO RENEWABLE ENERGY, INC.

Attention:  Christian G. Brosseau, President

75, René-Lévesque Boulevard West, 18th Floor

Montréal (Québec) Canada


E-16




 



















H2Z 1A4

Facsimile:  (514)289-5484







or such address as the Guarantor or the Beneficiary may give notice to the other
party, from time to time.




Section 12.  Successors; No Third-Party Beneficiaries.  This Guaranty shall be
binding upon the Guarantor, its successors and permitted assigns.  This Guaranty
shall inure to the benefit of the Beneficiary and its successors and permitted
assigns.  This Guaranty is not intended to create any third-party beneficiaries.




Section 13.  Governing Law.  This Guaranty shall be governed by and construed in
accordance with the laws of the State of New York (without regard to principles
of conflict of laws that would direct for application of the laws of another
jurisdiction).




Section 14.   Submission to Jurisdiction.   Each of the Guarantor and the
Beneficiary hereto consents to submit itself to the exclusive jurisdiction of
any state or federal court of competent jurisdiction located in the State of New
York, United States of America, with respect to any dispute that arises under
this Guaranty or in connection with the transactions contemplated hereby, and
irrevocably and unconditionally waives any objection to the laying of venue of
any action, suit or proceeding arising out of or relating to this Guaranty or
the transactions contemplated hereby in (a) the courts of the State of New York
in New York County, or (b) the United  States  District  Court  for  the
 Southern  District  of  New  York,  and  hereby  further irrevocably and
unconditionally waives and agrees not to plead or claim in any such court that
any  such  action,  suit  or  proceeding  brought  in  any  such  court  has
 been  brought  in  an inconvenient forum.




Section 15.    Waiver of Jury Trial.    EACH PARTY HEREBY KNOWINGLY,
VOLUNTARILY, AND INTENTIONALLY WAIVES ANY RIGHTS IT MAY HAVE TO A TRIAL BY JURY
IN RESPECT OF ANY LITIGATION BASED HEREON OR ARISING OUT  OF,  UNDER,  OR  IN
 CONNECTION  WITH,  THIS  GUARANTY  OR  THE AGREEMENT.




Section  16.    Entire  Agreement.    This  Guaranty  constitutes  the  entire
 agreement  of  the Guarantor and the Beneficiary pertaining to the subject
matter hereof and supersedes all prior written or oral agreements and
understandings between the Guarantor and the Beneficiary with respect to the
subject matter hereof.




Section 17.   Amendments.   No amendments or modifications of or to any
provision of this Guaranty shall be binding until in writing and executed by the
Guarantor and the Beneficiary. 




Section 18.  Severability.  If any one or more of the provisions of this
Guaranty should be determined to be illegal or unenforceable, all other
provisions shall remain effective.




Section 19.     Interpretation.    The  word  “including”  when  used  in  this
 Guaranty shall  be deemed to be followed by “without limitation” or “but not
limited to,” whether or not it is in fact followed by such words or words of
like import.




Section 20.     Trustee Liability.  No shareholder or trustee of the Guarantor
shall be held to any liability whatever for the payment of any sum of money or
for damages or otherwise under this Guaranty.   This Guaranty shall not be
enforceable against  any  such  trustee in  their or his or her


E-17




 



















individual capacities or capacity and this Guaranty shall be enforceable against
the trustees of the Guarantor only as such, and every Person having any claim or
demand arising under this Guaranty and relating to the Guarantor, its
shareholders or trustees shall look solely to the trust estate of the Guarantor
for the payment or satisfaction thereof.




Section 21.     Counterparts.  This Guaranty may be executed in two or more
counterparts, each of which shall be deemed to be an original, but all of which
together shall constitute but one and the same instrument.   The Guarantor and
the Beneficiary acknowledge and agree that any document or signature delivered
by facsimile or electronic transmission shall be deemed to be an original
executed document for all purposes hereof.


E-18




 






















IN WITNESS WHEREOF, the Guarantor hereto has executed this Guaranty, as of the
date first set forth above.




NSTAR







By:                                                                     Name:
Title: Date:







Accepted:

H.Q. HYDRO RENEWABLE ENERGY, INC.
By:                                                                  

Name: Title: Date: 


 

 

E-20




 




















NORTHEAST UTILITIES

 GUARANTY AGREEMENT













This Guaranty Agreement (“Guaranty”), dated as  of                             ,
2010, is made and  entered into by Northeast Utilities, a public utility holding
company organized and existing as a voluntary trust under the laws of the
Commonwealth of Massachusetts and having its head office and principal place of
business at One Federal Street, Springfield, MA 01105, United States of America
(hereinafter referred to as the “Guarantor”), in favor of H.Q. Hydro Renewable
Energy, Inc., a corporation organized and existing under the laws of the State
of Delaware and having its principal place of business at 75, René-Lévesque
Boulevard West, Montréal, QC, Canada, H2Z 1A4 (hereinafter referred to as the
“Beneficiary”).




WHEREAS  the  Beneficiary  and  Northern  Pass  Transmission  LLC,  a  limited
 liability company organized and existing under the laws of the State of New
Hampshire and having its place of business at Energy Park, 780 North Commercial
Street, Manchester, NH 03101, United States of America (hereinafter referred to
as “NPT”), have executed a Transmission Service Agreement, dated as of October
4, 2010 (hereinafter referred to as the “Agreement”) (capitalized terms used but
not defined in this Guaranty to have the meaning accorded such terms in the
Agreement);




WHEREAS the Guarantor indirectly owns, through a wholly-owned subsidiary, a
portion of the beneficial ownership interests in NPT and will directly or
indirectly benefit from the Agreement; and




WHEREAS  the  Beneficiary  has  required  that  the  Guarantor  guarantee  to
 the  Beneficiary payment of all obligations of NPT under the Agreement, and the
Guarantor has agreed to guarantee such obligations, subject to a maximum dollar
limitation and the other terms and conditions provided in this Guaranty;




NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Guarantor hereby agrees with the Beneficiary as follows:




Section 1.  Guaranty.




(a)    Guaranteed Obligations.    The Guarantor absolutely, irrevocably, and
unconditionally guarantees to the Beneficiary, its successors and endorsees and
assignees, as primary obligor and not merely as a surety, (i) the payment of all
present and future amounts owed by NPT to the Beneficiary under the Agreement
(including payment of NPT’s indemnification obligations), not later than the
date that is thirty (30) days after a written demand by the Beneficiary upon the
Guarantor stating that NPT has failed to pay any such amount when due under  the
Agreement  after  demand  therefor  in accordance with  the  Agreement;
provided, that  the  aggregate  liability  of  the  Guarantor  under  this
 Section  1(a)  shall  not  exceed $18,750,000.00, plus (ii) payment of all
third-party, out-of-pocket costs or expenses reasonably incurred by the
Beneficiary to enforce its rights against the Guarantor under this Guaranty
including reasonable attorneys’ fees, court costs and similar costs (such
amounts and such costs and expenses hereinafter collectively called “Guaranteed
Obligations”); provided, further, that it shall be a condition precedent to the
Guarantor’s obligations under this Guaranty that the Operation Phase shall 
have  commenced  under  the Agreement; provided, further, that, subject to

 

E-21




 



















Section 8 of this Guaranty, this Guaranty shall terminate when and as provided
in Section 9 of this Guaranty.




(b)       Guaranty of Payment and Not Collection.   This Guaranty is a guaranty
of payment and not merely of collection.




(c)      Information.   At the Guarantor’s request, the Beneficiary shall
provide the Guarantor with any useful information respecting the content and the
terms and conditions of the Guaranteed Obligations and a statement of account
with details of billings and payments; provided, that such a request by the
Guarantor shall not delay or prevent the Guarantor from paying under this
Guaranty.




Section 2.  Nature of Guaranty.  The Guarantor’s obligations hereunder shall be
subject to all the contractual protections, limitations, waivers, exclusions and
rights that NPT has under the Agreement,  and  the  Guarantor  shall  be
 entitled  to  the  benefits  of  any  modification  of, amendment to, waiver of
or consent to departure from, the Agreement to the extent, if any, NPT would
have been entitled to such benefits.  Nonetheless, this Guaranty shall not be
deemed discharged, impaired or affected by the existence, validity,
enforceability, perfection, or extent of any collateral for any obligations
under the Agreement of NPT.




Section 3.  Consents, Waivers and Renewals.  The Guarantor  agrees  that  the
Beneficiary may at any time and from time to time, either before or after
maturity thereof, without notice to or further consent of the Guarantor, extend
the time of payment of any of NPT’s obligations under the Agreement, or accept,
exchange or surrender any collateral therefor, or renew the Agreement, and may
also make any agreement with NPT or with any other party to, or Person liable
for any of the obligations contemplated in, the Agreement, or interested
therein, for the extension, renewal, payment, compromise, discharge or release
thereof,  in  whole  or  in  part, or for any modification of the terms thereof
or of any agreement between the Beneficiary and NPT or any such other party or
Person, without in any way impairing or affecting this Guaranty.  The
obligations of the Guarantor hereunder are independent of the obligations of
NPT, and the Guarantor agrees that the Beneficiary may resort to the Guarantor
for payment of the Guaranteed Obligations, whether or not the Beneficiary shall
have resorted to any collateral security, or shall have proceeded against any
other obligor principally or secondarily obligated with respect to any of the
Guaranteed Obligations, and whether or not NPT is joined in an action or
proceeding against the Guarantor or a separate action or actions are brought
against NPT.




Section 4.   Subrogation.  In any case, including NPT’s insolvency, the
Guarantor will not exercise any rights that it may acquire by way of
subrogation, and hereby waives, to the fullest extent permitted by Applicable
Law, any right to enforce any remedy that the Beneficiary now has   or   may
  hereafter   have   against   NPT   in   respect   of   the   Guaranteed
  Obligations. Notwithstanding the foregoing, upon full, final and indefeasible
payment of all Guaranteed Obligations, the Guarantor shall be subrogated to the
rights of the Beneficiary against NPT and the Beneficiary agrees to take, at the
Guarantor’s expense, such steps as the Guarantor may reasonably request to
implement such subrogation; provided, that, if a bankruptcy court in a
bankruptcy  proceeding  of  NPT  issues  a  stay  or  injunction  prohibiting
 or  preventing  the Guarantor from amending this Guaranty, as contemplated by
Section 17.1.2 of the Agreement, based in whole or in part on the effects on the
estate of NPT of any increase in the aggregate liability of the Guarantor under
Section 1(a) of this Guaranty after the entry of an order of relief with 
respect  to  NPT  from  the amount of  the aggregate liability of the Guarantor
under Section

 

E-22






















1(a) of this Guaranty in the Owner Guaranty prior to such amendment, and/or on
the effects on the estate of NPT of the Guarantor’s rights of subrogation
resulting from such increase, then, in either  such  case,  the  Guarantor’s
 waiver  set  forth  in  this  Section  4  shall  be  absolute  and permanent
with respect to the portion of the Guaranteed Obligations equal to the amount of
such increase; provided, further, that nothing in this Section 4 or in Section 8
of this Guaranty shall be construed to prevent the Guarantor from opposing or
seeking to terminate such stay or injunction or any request of a third party for
such a stay or injunction, in such bankruptcy proceeding.




Section 5.  Waiver; Cumulative Rights.  No waiver of any provision of this
Guaranty shall be binding unless in a writing signed by the Beneficiary and
specifically referring to this Guaranty. No failure on the part of the
Beneficiary to exercise, and no delay in exercising any right, remedy or power
hereunder shall operate as a waiver thereof, nor shall any waiver nor any single
or partial exercise by the Beneficiary of any right, remedy or power hereunder
preclude any other future exercise of any right, remedy or power.  Each and
every right, remedy and power hereby granted to the Beneficiary or allowed to it
by Applicable Law or other agreement shall be cumulative and not exclusive of
any other, and may be exercised by the Beneficiary from time to time.




Section 6.  Waivers.




(a)       Waiver  of  Notice.    The  Guarantor  waives  notice  of  the
 acceptance  of  this Guaranty, notice of dishonor, presentment and demand,
except as set forth in Section 1 of this Guaranty, notice of exercise of any
right and all other notices whatsoever.




(b)       Absolute Guaranty.   To the fullest extent permitted by Applicable
Law, and except as limited by the express terms hereof, the liability of the
Guarantor under this Guaranty shall be absolute, unconditional and irrevocable
irrespective of, and the Guarantor waives any right or defense arising out of:
 (i) the lack of power or authority of the Guarantor to execute and deliver this
Guaranty or of NPT to execute and deliver the Agreement; (ii) the failure of NPT
to exist as a legal entity or the consolidation or merger of NPT with or into
any other corporation or other entity, or the sale, lease or other disposition
by NPT of all or substantially all of its assets to any other business entity;
(iii) any disposal, transfer, assignment or other disposition or all or any part
of the direct or indirect interest of the Guarantor in NPT; (iv) the bankruptcy,
insolvency, dissolution, administration, reorganization, or liquidation of NPT,
the admission in writing by NPT of its inability to pay its debts as they
mature, or its making of a general assignment for the benefit of, or entering
into a composition or arrangement with creditors or similar proceeding (whether
such right or defence is available to the Guarantor, NPT, as debtor, or NPT’s
trustee or receiver); (v) any failure to give to the Guarantor notice of default
in the making of any payment due and payable under this Guaranty or the
Agreement, or notice of any failure on the part of NPT to do any act or thing or
to observe or perform any covenant, condition or agreement by it to be observed
or performed under the Agreement, except for the obligations to make demand for
payment as set forth under Section 1 of this Guaranty; (vi) the absence,
impairment or loss of any right  of  reimbursement,  contribution  or
 subrogation  or  any  other  right  or  remedy  of  the Guarantor against NPT;
(vii) subject to Section 2 of this Guaranty, any amendment, modification or
extension of the Agreement; (viii) any assertion or claim that the automatic or
other stay provided by Section 362 of the Bankruptcy Code or the equivalent
legislation of any other country arising upon the voluntary or involuntary
bankruptcy proceeding of NPT shall operate or be interpreted to stay, interdict,
condition, reduce or inhibit the ability of the  Beneficiary to enforce  any 
 rights  that  the Beneficiary may  have against  the  Guarantor;  and  (ix) 
any other

 

E-23




 



















circumstances whatsoever (with or without knowledge of the Beneficiary or the
Guarantor) that constitutes, or might be construed to constitute, an equitable
or legal discharge or defense of the Guarantor under this Guaranty, in
bankruptcy or in any other instance, including all defenses of a guarantor or
surety generally, other than full, final and indefeasible payment of the
Guaranteed Obligations by the Guarantor and/or NPT.




Section 7.  Representations and Warranties.




The Guarantor represents and warrants that:




a) It is a public utility holding company duly organized as a voluntary trust,
validly existing and in good standing under the laws of the jurisdiction of its
formation and has full voluntary trust power to execute, deliver and perform
this Guaranty;




b) The  execution,  delivery  and  performance  of  this  Guaranty  have  been
 and  remain  duly authorized by all necessary voluntary trust action and do not
contravene any provision of any Applicable Law applicable to or binding on the
Guarantor or any of its properties or the Guarantor’s constitutional documents
or any contractual restriction binding on the Guarantor or its assets and that
the individual or individuals executing this Guaranty for and on behalf of the
Guarantor have been duly authorized to do so;




c) This Guaranty constitutes a legal, valid and binding obligation of the
Guarantor enforceable against the Guarantor in accordance with its terms,
subject, as to enforcement, to bankruptcy, insolvency, reorganization and other
similar laws and to general principles of equity; and




d) There is no pending or, to the best of the Guarantor’s knowledge, threatened
action or proceeding affecting the Guarantor before any Governmental Authority
that might reasonably be expected to materially and adversely affect the ability
of the Guarantor to perform its obligations under this Guaranty.




Section  8.    Setoff  and  Counterclaims;  Bankruptcy.    Notwithstanding
 anything  in this Guaranty to the contrary, the Guarantor shall be entitled to
assert  all  rights and  defenses  that NPT may be entitled to under the
Agreement, including any setoff or counterclaims that NPT is  or may be entitled
to under the Agreement, except that the Guarantor shall not be entitled to any
rights or defenses arising out of the matters described in clauses (i) through
(viii) of Section 6(b) of this Guaranty.  Notwithstanding anything in Section 9
of this Guaranty to the contrary, the obligations of the Guarantor under this
Guaranty automatically shall be reinstated if and to the extent that, for any
reason, any payment by or on behalf of NPT in respect of the Guaranteed
Obligations is rescinded or must be otherwise restored by any holder of any of
the Guaranteed Obligations, whether as a result of any proceedings in bankruptcy
or reorganization or otherwise. The Guarantor hereby agrees not to seek an
injunction or otherwise seek to stay its liability under this Guaranty in any
voluntary or involuntary bankruptcy proceeding of NPT and, in the event such
injunction or stay issues at the instance of a third party, to take such steps
as may be necessary or appropriate to seek to terminate or dissolve any such
injunction or stay.




Section 9.  Termination.




(a)       Continuing Guaranty.   The Guarantor acknowledges that the Beneficiary
has entered into the Agreement in reliance on this Guaranty being a continuing
and irrevocable agreement and the Guarantor agrees that this Guaranty may not be
revoked in whole or in part, except that this Guaranty and the Guarantor’s
liability hereunder may be terminated as provided in this Section 9.

 

E-24




 



















(b)     Expiration.   This Guaranty is a continuing guarantee effective upon the
commencement of the Operation Phase.   The Guarantor’s obligations with respect
to the Guaranteed Obligations shall expire upon the full, final and indefeasible
payment of such Guaranteed Obligations.




(c)       Transfer.  Upon any Transfer by NPT that is permitted by Section 23.1
of the Agreement, including (i) the approval of such Transfer by the
Beneficiary, (ii) the assumption in writing by the Transferee of NPT’s
obligations associated with the Transferred portion of the Agreement, which
assumption is not subject to conditions that have not been satisfied or waived,
and (iii) delivery to the Beneficiary of any replacement security or other
financial assurances to be provided by on or behalf of the Transferee in
connection with such Transfer in accordance with the Agreement, then, provided,
that an Owner Default shall not have occurred and be continuing, (x) the
obligations of the Guarantor hereunder shall terminate to the extent of the
Transferred portion of the Agreement and the Guarantor shall be fully, finally,
and unconditionally released from all liability with respect thereto associated
with the Transferred portion of the Agreement (it being understood that the
aggregate liability of the Guarantor under Section 1(a) of this Guaranty shall
be reduced in proportion to the Transferred portion of the Agreement), and (y)
at the request of the Guarantor, the Beneficiary shall execute and deliver to
the Guarantor a full, final, and unconditional release of the Guaranteed
Obligations, in such form as the Guarantor may reasonably request, with respect
to the Transferred portion of the Agreement.   For the avoidance of doubt, this
Section 9(c) does not apply to any Transfer permitted by Section 23.2 or Section
23.3 of the Agreement.




Section 10.  Assignment.  The Guarantor shall not be entitled to assign its
rights, interest or obligations hereunder to any other Person without the prior
written consent of the Beneficiary. The Beneficiary shall be entitled to assign
its rights, interest or obligations hereunder solely in connection with an
assignment of the Agreement permitted pursuant to the terms of the Agreement.




Section 11.  Notices.  All notices or other communications in respect of this
Guaranty shall be in writing, and delivered by hand or by registered mail
(return receipt requested), overnight courier service or given by facsimile
(except for a demand for payment) and addressed or directed as follows:

If to the Guarantor:




NORTHEAST UTILITIES

Attention:  Vice President and Treasurer

c/o Northeast Utilities Service Company

56 Prospect Street

Hartford, CT 06103

United States of America

Facsimile:  (860)728-4632




With a copy to:




NORTHEAST UTILITIES

Attention:  Senior Vice President and General Counsel

c/o Northeast Utilities Service Company

56 Prospect Street

Hartford, CT 06103

 

E-25




 



















United States of America

Facsimile:  (860)728-4581







If to the Beneficiary:




H.Q. HYDRO RENEWABLE ENERGY, INC.

Attention:  Christian G. Brosseau, President

75, René-Lévesque Boulevard West, 18th Floor

Montréal (Québec) Canada

H2Z 1A4

Facsimile:  (514)289-5484







or such address as the Guarantor or the Beneficiary may give notice to the other
party, from time to time.




Section 12.  Successors; No Third-Party Beneficiaries.  This Guaranty shall be
binding upon the Guarantor, its successors and permitted assigns.  This Guaranty
shall inure to the benefit of the Beneficiary and its successors and permitted
assigns.  This Guaranty is not intended to create any third-party beneficiaries.




Section 13.  Governing Law.  This Guaranty shall be governed by and construed in
accordance with the laws of the State of New York (without regard to principles
of conflict of laws that would direct for application of the laws of another
jurisdiction).




Section 14.   Submission to Jurisdiction.   Each of the Guarantor and the
Beneficiary hereto consents to submit itself to the exclusive jurisdiction of
any state or federal court of competent jurisdiction located in the State of New
York, United States of America, with respect to any dispute that arises under
this Guaranty or in connection with the transactions contemplated hereby, and
irrevocably and unconditionally waives any objection to the laying of venue of
any action, suit or proceeding arising out of or relating to this Guaranty or
the transactions contemplated hereby in (a) the courts of the State of New York
in New York County, or (b) the United  States  District  Court  for  the
 Southern  District  of  New  York,  and  hereby  further irrevocably and
unconditionally waives and agrees not to plead or claim in any such court that
any  such  action,  suit  or  proceeding  brought  in  any  such  court  has
 been  brought  in  an inconvenient forum.




Section 15.    Waiver of Jury Trial.    EACH PARTY HEREBY KNOWINGLY,
VOLUNTARILY, AND INTENTIONALLY WAIVES ANY RIGHTS IT MAY HAVE TO A TRIAL BY JURY
IN RESPECT OF ANY LITIGATION BASED HEREON OR ARISING OUT  OF,  UNDER,  OR  IN
 CONNECTION  WITH,  THIS  GUARANTY  OR  THE AGREEMENT.




Section  16.    Entire  Agreement.    This  Guaranty  constitutes  the  entire
 agreement  of  the Guarantor and the Beneficiary pertaining to the subject
matter hereof and supersedes all prior written or oral agreements and
understandings between the Guarantor and the Beneficiary with respect to the
subject matter hereof.




Section 17.   Amendments.   No amendments or modifications of or to any
provision of this Guaranty shall be binding until in writing and executed by the
Guarantor and the Beneficiary. 

 

E-26




 



















Section 18.  Severability.  If any one or more of the provisions of this
Guaranty should be determined to be illegal or unenforceable, all other
provisions shall remain effective.




Section 19.     Interpretation.    The  word  “including”  when  used  in  this
 Guaranty shall  be deemed to be followed by “without limitation” or “but not
limited to,” whether or not it is in fact followed by such words or words of
like import.




Section 20.     Trustee Liability.  No shareholder or trustee of the Guarantor
shall be held to any liability whatever for the payment of any sum of money or
for damages or otherwise under this Guaranty.  This Guaranty shall not be
enforceable against any such trustee in their or his or her individual
capacities or capacity and this Guaranty shall be enforceable against the
trustees of the Guarantor only as such, and every Person having any claim or
demand arising under this Guaranty and relating to the Guarantor, its
shareholders or trustees shall look solely to the trust estate of the Guarantor
for the payment or satisfaction thereof.




Section 21.     Counterparts.  This Guaranty may be executed in two or more
counterparts, each of which shall be deemed to be an original, but all of which
together shall constitute but one and the same instrument.   The Guarantor and
the Beneficiary acknowledge and agree that any document or signature delivered
by facsimile or electronic transmission shall be deemed to be an original
executed document for all purposes hereof.

 

E-27




 



















IN WITNESS WHEREOF, the Guarantor hereto has executed this Guaranty, as of the
date first set forth above.




NORTHEAST UTILITIES







By:                                                              Name:  Title:
Date:







Accepted:

H.Q. HYDRO RENEWABLE ENERGY, INC.
By:                                                          

Name:

Title: Date:

 

E-28




 























ATTACHMENT F




Subordination Terms




1.         Definitions.  For purposes of this Attachment F, capitalized terms
that are defined in the Transmission Service Agreement, dated as of October 4,
2010 (as amended, amended and restated, supplemented, waived or otherwise
modified, the “Agreement”), by and between Northern Pass Transmission LLC, as
Owner, and Hydro Renewable Energy Inc. (f/k/a H.Q. Hydro Renewable Energy,
Inc.), as Purchaser, shall have the same meanings as those set forth in the
Agreement.  In addition, the following terms shall have the following meanings:




“Collateral”  means,  at  any  time,  all  property  or  assets  (including
 limited  liability company  membership  interests)  subject  to  (or  intended
 by  the  Loan  Documents  or  the Agreement to be subject to) a Senior Lien or
a Junior Lien.




“Collateral Proceeds” has the meaning set forth in Paragraph 9.




“DIP Financing” has the meaning set forth in Paragraph 10.2.




“Discharge of Project Debt Obligations” means, except to the extent otherwise
expressly provided in Paragraph 13:  (a) the indefeasible payment in full in
cash and discharge of the principal of, and interest on, all indebtedness
outstanding under the Loan Documents and constituting Project Debt Obligations;
(b) the indefeasible payment in full in cash and discharge of all other Project
Debt Obligations that are due and payable or otherwise accrued and owing at or
prior to the time such principal and interest are paid; (c) termination or
expiration of all commitments, if any, to extend credit that would constitute
Project Debt Obligations; and (d) termination or cash collateralization of all
letters of credit issued under the Loan Documents and constituting Project Debt
Obligations.




“Junior Lien” means any Lien that presently exists or that may exist or arise at
any time hereafter securing the TSA Obligations, including those under the
Purchaser’s Security Documents.




“Lien” means any lien, mortgage, pledge, assignment, security interest, fixed or
floating charge or encumbrance of any kind (including any conditional sale or
other title retention agreement, any lease in the nature thereof, and any
agreement to give any security interest) and any option, trust or deposit or
other preferential arrangement having the practical effect of any of the
foregoing.




“Owner Party” means Owner and the members of Owner pledging membership interests
in Owner as Collateral.




“Proceeding” means:  (a) any voluntary or involuntary case or proceeding under
the Bankruptcy Code with respect to any Owner Party; (b) any other voluntary or
involuntary insolvency, reorganization or bankruptcy case or proceeding, or any
receivership, liquidation, reorganization or other similar case or proceeding
with respect to any Owner Party or with respect  to   a   material   portion  
of   its  respective   assets;   (c)   any   liquidation,   dissolution,

 

1




 

















reorganization or winding up of any Owner Party whether voluntary or involuntary
and whether or not involving insolvency or bankruptcy; or (d) any assignment for
the benefit of creditors or any other marshalling of assets and liabilities of
any Owner Party.




“Recovery” has the meaning set forth in Paragraph 13.




“Senior Lien” means any Lien that presently exists or that may exist or arise at
any time hereafter securing the Project Debt Obligations, including any Lien
under the Loan Documents.




“Standstill Period” has the meaning set forth in Paragraph 4(a)(i).




“TSA Obligations” means the obligations of Owner under the Agreement secured by
the

Purchaser Security Documents.




2.

Subordination of Junior Lien.




2.1       Any and all Senior Liens shall be prior and superior in all respects
to any and all Junior Liens.  Any and all Junior Liens shall be junior and
subordinate in all respects to any and all Senior Liens.  For the avoidance of
doubt and as set forth in Section 17.2.2 of the  Agreement, any and  all  Junior
Liens shall  be superior  in   priority to  all  indebtedness (other than the
Project Debt Obligations) of Owner secured by the Collateral.




2.2       The provisions of Paragraph 2.1 shall apply irrespective of:






(a)

the date, time, order, manner or method of grant, attachment or perfection of
the Liens created by any Loan Document or any Purchaser’s Security Document; 




(b)

the  date,  time,  order,  manner  or  method  of  filing  or  recording  of
 financing statements or other documents filed or recorded to perfect Liens on
any Collateral;




(c)

the rules for determining perfection or priority under the Uniform Commercial
Code or any other law governing the relative priorities of secured creditors;
or 




(d)

any defect or deficiency in, or failure to attach or perfect, the Senior Liens
or the Junior Liens




2.3       Nothing in the Subordination Agreement shall (a) restrict or interfere
with the exercise of Purchaser’s rights and remedies under the Agreement,
whether as set forth thereunder, at law or in equity, except with respect to
Purchaser’s rights and remedies in respect of Junior Liens, (b) prevent  Owner
 from  making,  or  prevent  Purchaser  from  receiving,  payments  under  the
Agreement at any time, so long as such receipt is not the direct or  indirect
result  of  the exercise by Purchaser of rights or remedies in respect of the
Junior Liens, or enforcement thereof, in contravention of the Subordination
Agreement, or (c) otherwise affect or limit the obligations of Owner under the
Agreement, the Purchaser’s Security Documents or the Loan Documents.  The
Subordination Agreement shall be solely for the benefit of Purchaser and the
Financing Parties and not of any other Person (including any Owner Party).

 

2




 

















2.4       The parties to the Subordination Agreement intend that  the Collateral
subject to the Senior Lien and the Collateral subject to the Junior Lien shall
be the same.  In furtherance of the foregoing, the parties to the Subordination
Agreement agree, subject to the other provisions hereof, upon request by the
Financing Parties or Purchaser, to cooperate in good faith (and to direct their
counsel to cooperate in good faith) from time to time in order to determine (a)
the specific items included in the Collateral subject to the Senior Lien and the
Collateral subject to the Junior Lien, and (b) the steps to be taken to perfect
their respective Liens thereon.




3.       Subordination Respecting Additional Advances.   Without limiting the
provisions of Paragraph 2, the Junior Liens are, and shall be, expressly subject
and  subordinate  in  all respects to the Senior Liens that secure any and all
advances made at any time or from time to time on or with respect to the Project
Debt Obligations, whenever made, including any and all of such advances,
interest, charges, fees and expenses that may increase the indebtedness
evidenced and secured by the Loan Documents.




4.         Exercise of Remedies.






(a)

Until the Discharge of Project Debt Obligations has occurred, whether or not any

Proceeding has been commenced by or against Owner or any other Owner Party,
Purchaser:




(i)        will not exercise or seek to exercise any rights or remedies 
(including setoff and credit bid) under the Purchaser’s Security Documents or
the Junior Liens with respect to any Collateral or institute any action or
proceeding with respect to such rights or remedies (including any action of
foreclosure or any Proceeding); provided, that Purchaser may exercise any or all
such rights or remedies after a period of at least one hundred eighty (180) days
has elapsed (such one hundred eighty (180)-day period, the “Standstill Period”)
since the date on which Purchaser has notified the Financing Parties that
Purchaser is permitted to enforce any or all of its rights and remedies under
the Purchaser’s Security Documents in accordance with Section 15.4(e) of the
Agreement, if the Owner Default giving rise to such rights or remedies shall
then be continuing; provided, further, that, notwithstanding anything herein to
the contrary, in no event shall Purchaser exercise any rights or remedies under
the Purchaser Security Documents or the Junior Liens with respect to the
Collateral if, notwithstanding the expiration of the Standstill Period, the
Financing Parties shall have commenced and be diligently pursuing the exercise
of their rights or remedies with respect to all or any material portion of the
Collateral (prompt notice of such exercise to be given by the Financing Parties
to Purchaser).




(ii)       will not contest, protest or object to any foreclosure proceeding or
action brought by a Financing Party or any other exercise by a Financing Party
of any rights and remedies relating to the Collateral under the Loan Documents
or the Senior Liens consistent with the Subordination Agreement, the Agreement
and Applicable Law; and




(iii)      will not object to the forbearance by a Financing Party from bringing
or pursuing any foreclosure proceeding or action or any other exercise of any
rights or remedies relating to the Senior Liens or the Collateral, in each case,
so  long as the  Junior

 

3




 

















Liens  attach  to  the  proceeds  thereof,  subject  to  the  relative
 priorities  described  in

Paragraph 2.






(b)

Notwithstanding the foregoing, Purchaser may:




(i)

file a claim or statement of interest with respect to the TSA Obligations;

provided, that a Proceeding has been commenced by or against Owner;




(ii)       take any action (not adverse to the priority status of the Senior
Liens, or the rights of any Financing Party to exercise remedies in respect
thereof as provided in the Subordination Agreement) in order to create,
perfect, preserve  or   protect  the  Junior  Liens;




(iii)      file any necessary responsive or defensive pleadings in opposition to
any motion, claim, adversary proceeding or other pleading  made by any Person
objecting to or otherwise seeking the disallowance or avoidance of the claims of
Purchaser or of the Junior Liens, including any claims secured by the
Collateral, if any, in each case in accordance with the terms of the
Subordination Agreement; and




(iv)      vote on any plan of reorganization, file any proof of claim, make
other filings and make any arguments and motions that are, in each case, in 
accordance  with the terms of the Subordination Agreement, with respect to the
TSA Obligations and the Collateral; provided, that Purchaser shall not (A) vote
against any plan of reorganization supported by the Financing Parties unless
Purchaser’s negative vote as a general unsecured creditor in a class of claims
that includes other general unsecured creditors (assuming that its full claim
were voted as a general unsecured claim) would be sufficient to result in such
class voting to not accept such plan of reorganization, or  (B) vote  in favor
of, or otherwise support, a plan of reorganization not supported by the
Financing Parties unless Purchaser’s affirmative vote as a general unsecured
creditor in a class of claims that includes other general unsecured creditors
(assuming that its full claim were voted as a general unsecured claim) would be
sufficient to result in such class voting to accept such plan of reorganization.




(c)

Subject to Paragraphs 4(a) and (b) and Paragraph 10.4(b):




(i)        Purchaser agrees that it will not take any action that would hinder
any exercise of remedies under the Loan Documents or Senior Liens or that is
otherwise prohibited hereunder, including any sale, lease, exchange, transfer or
other disposition of the Collateral, whether by foreclosure or otherwise;




(ii)       Purchaser hereby waives any and all rights it may have as a junior
lien creditor or otherwise to notice of any action by the Financing Parties
seeking to enforce or collect the Project Debt Obligations or the Senior Liens
granted in any of the Collateral undertaken in accordance with the Subordination
Agreement, regardless of whether or not any action or failure to act by or on
behalf of the Financing Parties is adverse to the interests of Purchaser;

 

4




 

















(iii)      Purchaser hereby waives any and all rights it may have as a junior
lien creditor or otherwise to object to the manner in which the Financing
Parties seek to enforce or collect the Project Debt Obligations or the Senior
Liens granted in any of the Collateral undertaken in accordance with the
Subordination Agreement, regardless of whether or not any action or failure to
act by or on behalf of the Financing Parties is adverse to the interests of
Purchaser; and




(iv)      Purchaser hereby acknowledges and agrees that no covenant, agreement
or restriction contained in the Purchaser’s Security Documents shall be deemed
to restrict in any way the rights and remedies of the Financing Parties with
respect to the Collateral as set forth in the Subordination Agreement and the
Loan Documents.




(d)       Anything to the contrary in the Subordination Agreement
notwithstanding, and both before and during any Proceeding, except as
specifically prohibited by Paragraphs 4(a)(i) and 4(c), Purchaser may take any
actions and exercise any and all rights and remedies that would be available to
a holder of unsecured claims against Owner in accordance with the Agreement and
Applicable Law.




5.         Non-Disturbance.  So long as the Agreement has not been terminated in
accordance with its terms, Purchaser’s rights under the Agreement shall not be
disturbed, diminished or interfered with by the Financing Parties, and the
Financing Parties shall not take any action or request any relief or remedy that
would terminate the Agreement or otherwise impair Purchaser’s rights thereunder,
notwithstanding any rights the Financing Parties may have against Owner under
the Loan Documents or otherwise.   If, pursuant to the Loan Documents, the
Financing Parties or their designee forecloses on or enters into possession of
the Northern Pass Transmission Line or other Collateral, then, provided the
Agreement has not been terminated in accordance with its terms, the Financing
Parties or such designee, as the case may be, and any transferee of the Northern
Pass Transmission Line or other Collateral or an interest therein, shall be
bound by all of the terms of the Agreement and the Agreement shall continue in
full force and effect as if such party had taken the place of Owner under the
Agreement; provided, however, that recourse to the Financing Parties or their
designee in respect of the Agreement shall be limited to the Collateral. Should
the Financing Parties sell, assign, or otherwise transfer the Northern Pass
Transmission Line or other Collateral or an interest therein prior to the
termination of the Agreement in accordance with its terms, such transfer shall
be expressly conditioned on the transferee agreeing to be bound by the terms of
the Agreement.   If, (a) pursuant to the Loan Documents, the Financing Parties
or their designee forecloses on, or enters into possession of, the Northern Pass
Transmission Line or other Collateral, and (b) the Agreement is rejected or
terminated as a result of any Proceeding affecting Owner, then if, within thirty
(30) days  after  the occurrence of  such an event, Purchaser shall so request,
Purchaser and the Financing Parties or their designee or a transferee, as
applicable, shall execute and deliver a new agreement having identical terms as
the Agreement (subject to any conforming changes necessitated by the
substitution of parties); provided, that (i) the term under the new agreement
shall  be  no  longer  than the remaining balance of the term specified in the
Agreement, and (ii) prior to the execution of such new agreement, Purchaser
shall cure any outstanding payment and performance defaults under the Agreement,
excluding any performance defaults that, by their nature, are incapable of being
cured, and upon execution of  such  new agreement, Purchaser and  the Financing
Parties  or  their

 

5




 

















designee or a transferee, as applicable, shall be liable for all obligations
arising under such new agreement.




6.

Actions Respecting Collateral.




6.1       Until the Discharge of Project Debt Obligations has occurred, the
Financing Parties shall, except  as  otherwise  expressly  provided  herein,
 have  the  exclusive  right  to  enforce  rights, exercise remedies (including
setoff and credit bid) and make determinations regarding the release,
disposition or restrictions of Collateral and  may exercise  their  rights  and 
remedies under the Loan Documents and the Senior Liens in any manner in their
sole discretion in compliance with Applicable Law, and without consultation with
or the consent of Purchaser, whether in a Proceeding or otherwise.  The
Financing Parties’ rights and remedies under the Subordination Agreement shall
not be prejudiced by any action omitted or undertaken by it with respect to the
Project Debt or any security therefor, consistent with the Loan Documents and
the Subordination Agreement, and Purchaser hereby irrevocably and
unconditionally waives all of the following:




(a)

notice of acceptance by the Financing Parties of the Subordination Agreement;




(b)

notice  of  the  existence  or  creation  or  non-payment  of  any  Project
 Debt Obligations; and




(c)

all diligence in collection or protection of or realization upon the Project
Debt Obligations or any security therefor.




6.2       The Financing Parties may, without affecting the priority of Liens
contemplated hereby, do all or any of the following, all in the sole discretion
of the Financing Parties and without regard for the effect thereof on Purchaser:
  (a) release any security for the Project Debt Obligations (including that
provided by the Loan Documents or by any guaranty or letter of credit) or retain
or obtain a security interest in other property to secure any or all of the
Project Debt Obligations; (b) release, obtain or retain the primary or secondary
obligation of any guarantor or endorser or any other Person with respect to any
or all of the Project Debt Obligations; (c) to the extent Owner is not
prohibited from doing so under the Agreement, refinance, extend, renew, defease,
amend, modify, supplement, restructure, replace, refund or repay, or issue other
indebtedness, in exchange or replacement for, the Project Debt, in whole or in
part; and (d) obtain satisfaction of the Project Debt Obligations from the
Collateral without proceeding to enforce any guaranty, letter of credit, or
other collateral or security for any of the Project Debt Obligations or any
other right or remedy.




6.3       In connection with (a) an enforcement of any  Senior Lien or  of  the
rights or  remedies with respect to the Project Debt Obligations or (b) a
disposition of assets, which enforcement or disposition (x) is expressly
permitted by the Agreement and (y) does not, by the terms of the Agreement,
require as a consequence of such enforcement or disposition that the Agreement
be assumed by the purchaser of such assets, the Junior Lien shall be released on
any such assets constituting Collateral at the time and to the extent the Senior
Lien on such Collateral is released by the Financing Parties.  Purchaser hereby
appoints the Financing Parties as attorney-in-fact for the purposes of releasing
such Collateral.

 

6




 



















6.4       Purchaser shall not, in any Proceeding or otherwise, oppose any sale
or disposition of the Collateral or any part thereof that is supported by the
Financing Parties and is in compliance with the  Agreement,  the  Subordination
 Agreement,  and  Applicable  Law,  and  Purchaser  will  be deemed to have
consented under Section 363 of  the  Bankruptcy Code  (and otherwise)  to  any
such sale of the Collateral or any part thereof supported by the Financing 
Parties; provided,  that the proceeds thereof are applied to the reduction of
the Project Debt Obligations and thereafter in the manner contemplated by
Paragraph 7.1.




6.5       Unless and until the Discharge of Project Debt Obligations has
occurred, the Financing Parties shall have the sole and exclusive right, subject
to the  rights of  the Owner  Parties  under the Loan Documents, to adjust
settlement for any insurance policy covering the Collateral in the event of any
loss thereunder and to approve any award granted in any condemnation or similar
proceeding (or any deed in lieu of condemnation) affecting the Collateral.
 Unless and until the Discharge of Project Debt Obligations has occurred, and
subject to  the rights  of  the Owner Parties under the Loan Documents, all
proceeds of any such policy and any such award (or any payments with respect to
a deed in lieu of condemnation) in  respect of  the Collateral shall be paid  to
 the Financing  Parties pursuant  to  the terms  of the  Loan  Documents
 (including for purposes of cash collateralization of letters of credit) and
thereafter, to the extent that (a) the Discharge of Project Debt Obligations has
occurred and (b) Purchaser would be entitled to such proceeds under the second
sentence of Paragraph 7.1, to Purchaser.   Until the Discharge of Project Debt
Obligations has occurred, if Purchaser shall, at any time, receive  any 
proceeds of any such insurance policy or any such award or payment in
contravention of the Subordination Agreement, it shall pay such proceeds over to
the Financing Parties in accordance with the last sentence of Paragraph 7.1.






7.

Proceeds.




7.1       So long as the Discharge of Project Debt Obligations has not occurred,
whether  or  not any Proceeding has been commenced by or against Owner, any
Collateral or proceeds thereof received in connection with the sale or other
disposition  of, or  collection  on, such  Collateral upon the exercise of
remedies by a Financing Party, shall be applied by the Financing Parties to the
Project Debt Obligations in such order as specified in the Loan Documents.  Upon
the Discharge of Project Debt Obligations, if (a)  there  has  been and
continues  to  be  an Owner Default under the Agreement, (b)  the  amount  of 
damages  suffered  by  Purchaser as  a  result of such Owner Default has been
agreed in writing between Owner and Purchaser or determined in accordance with
Article 18 of the Agreement, and (c) Owner shall not have paid such amount on or
before the date specified for payment in such written agreement or within
fourteen (14) Business Days after  the date of  such  determination, as
applicable, the Financing  Parties  shall then deliver to Purchaser any
Collateral and proceeds of Collateral held by any Financing  Party in the same
form as received, with any necessary endorsements or as a court of competent
jurisdiction may otherwise direct to be applied by Purchaser to the TSA
Obligations in such  order as specified in the Purchaser’s Security Documents.




7.2       If




(a)

Purchaser  shall   receive   any  Collateral   or  proceeds   of  any
 Collateral   in contravention of the Subordination Agreement, or

 

7




 

















(b)       the Senior Liens do not attach to, or are not perfected or enforceable
with respect to, any Collateral for any reason, and Purchaser shall receive any
distribution or recovery with respect to, or allocable to, the value of such
Collateral or any proceeds, thereof, then Purchaser agrees that any such
Collateral, distribution, recovery or proceeds shall (for so long as the
Discharge of Project Debt Obligations has not occurred) be segregated and held
in trust and forthwith paid over to the Financing Parties in the same form as
received without recourse, representation or warranty (other than a
representation of Purchaser that it has not otherwise sold, assigned,
transferred or pledged any right, title or interest in and to such distribution
or recovery), but with any necessary endorsements or as a court of competent
jurisdiction may otherwise direct until such time as the Discharge of Project
Debt Obligations has occurred.  The Financing Parties are hereby authorized to
make any such endorsements as agent for Purchaser.  This authorization is
coupled with an interest and is irrevocable.




8.

Covenants.




8.1       So long as the Discharge of Project Debt Obligations has not occurred,
Purchaser hereby agrees that it will not modify or amend any of the Purchaser’s
Security Documents, without the Financing Parties’ prior express written consent
(other than to conform the Purchaser’s Security Documents to modifications or
amendments to the Financing Parties’ security documents to the extent consistent
with Section 17.2.1 of the Agreement).  The Financing Parties shall notify
Purchaser of any such modifications or amendments.




8.2       So long as the Discharge of Project Debt Obligations has not occurred,
Purchaser shall not, without the prior written consent of the Financing Parties,
sell, assign, or otherwise transfer, in whole or in part, any rights in the
Purchaser’s Security Documents to any other Person unless (1) such action is
made in connection with an assignment of the Agreement to such Person that is
permitted in accordance with the terms of the Agreement, (2) such action is made
expressly subject to the Subordination Agreement and (3) the transferee
expressly acknowledges to the Financing Parties, by a writing in form and
substance reasonably satisfactory to the Financing Parties, the subordination
provided for in the Subordination Agreement and agrees to be bound by all of the
terms thereof.




8.3       The Financing Parties agree to hold that part of the Collateral that
is in their possession or control (or in the possession or control of their
agents or bailees) to the extent that possession or control thereof is taken to
perfect a Lien thereon under the Uniform Commercial Code as bailee for Purchaser
(such bailment being intended, among other things, to satisfy the requirements
of Sections 8-301(a)(2) and 9-313(c) of the Uniform Commercial Code) and any
assignee of Purchaser, solely for the purpose of perfecting the security
interest granted under the Purchaser’s Security Documents.  The Financing
Parties shall have no obligation whatsoever to Purchaser to ensure that the
Collateral is genuine or owned by any of the Owner Parties  or  to  preserve 
rights or benefits of any Person except as expressly set forth in this Paragraph
8.3.   The duties and responsibilities of the Financing Parties to Purchaser
under this Paragraph 8.3 shall be limited solely to holding the Collateral as
bailee in accordance with this Paragraph 8.3 and delivering the Collateral upon
a Discharge of Project Debt Obligations as provided in the Subordination
Agreement.    The  Financing  Parties  acting  pursuant  to  this  Paragraph
 8.3  shall  not  have  a fiduciary relationship in respect of Purchaser.

 

8




 



















9.         Liquidation; Dissolution; Bankruptcy.  Without limitation of the
provisions of Paragraph 2.3(b), upon any payment or distribution of Collateral
of any kind or character, whether in cash, securities or other property, to
creditors of Owner in a liquidation or dissolution of Owner, whether  voluntary 
or  involuntary,  or  in  a  Proceeding  relating  to  Owner  or  its  property 
or creditors (“Collateral Proceeds”): 




(a)       the Financing Parties shall be entitled to receive payment in full, in
cash or cash equivalents, of the Project Debt Obligations before Purchaser or
any other holder of the TSA Obligations shall be entitled to receive, for or on
account of the Purchaser’s Security Documents, any payment of Collateral
Proceeds with respect to any TSA Obligations or on account of any purchase or
other acquisition of any TSA Obligations by Owner; and




(b)       so  long  as  the  Discharge  of  Project  Debt  Obligations  has  not
 occurred,  any payment or distribution of Collateral Proceeds for or on account
of the Purchaser’s Security Documents, to which Purchaser would be entitled but
for this Paragraph 9, shall be made by Owner or by any receiver, trustee in
bankruptcy, liquidating trustee,  agent or other Person making such payment of
distribution, directly to the Financing Parties to the extent necessary to pay
all such Project Debt Obligations in full.




10.

Proceedings.




10.1     Each of (a) Purchaser and (b) the Financing Parties agrees that it will
not (and hereby waives any right to) contest, or support any other Person in
contesting, in any proceeding (including any Proceeding), any Project Debt
Obligation or TSA Obligation or the priority, validity or enforceability of any
Senior Lien or Junior Lien, as the case may be, or the provisions of the
Subordination Agreement; provided, that nothing in the Subordination Agreement
shall be construed to prevent or impair the rights of the Financing Parties or
Purchaser to enforce the Subordination Agreement, including the provisions of
the Subordination Agreement relating to the priority of the Senior Liens and
Junior Liens.




10.2

Until the Discharge of Project Debt Obligations has occurred, if Owner or any
other Owner Party shall be subject to any Proceeding and  the Financing  Parties
 shall  desire  to  permit (a) the use of cash collateral on which the Financing
Parties or any other creditor has a Lien or (b) Owner or any other Owner Party
to obtain financing, whether from the Financing Parties or any other Person,
under Section 364 of the Bankruptcy Code  (“DIP Financing”),  then Purchaser
agrees that it will raise no objection to the use of such cash collateral or to
such DIP Financing, respectively, and to the extent the Senior Liens are
subordinated to, or pari passu with, such DIP Financing, Purchaser  will
subordinate  the  Junior  Liens  in  the Collateral  to  the  Liens securing
such DIP Financing (and all obligations relating thereto) and will not request
adequate protection or  any  other relief  in  connection therewith (except  as
expressly agreed by the Financing  Parties or to the extent permitted by
Paragraph 10.4);  provided,  that  the  aggregate principal amount of the DIP
Financing, plus the aggregate outstanding principal amount of Project Debt
Obligations, does  not  exceed  the principal  amount  of Project  Debt
 permitted  to  constitute Project  Debt Obligations  in  accordance  with  the
second  sentence  of  the  definition  thereof, and Purchaser retains the right
to object to any ancillary agreements or arrangements regarding the use of cash
collateral or the DIP Financing that are materially prejudicial to Purchaser’s
interests.  Purchaser agrees that it will not raise any objection or oppose  a
motion  to sell  or otherwise dispose of  any

 

9




 



















Collateral free and clear of the Junior Liens or other claims under Section 363
of the Bankruptcy Code if (i) the requisite Financing Parties have consented to
such sale or disposition of such assets, (ii) such motion does not impair the
rights of Purchaser under Section 363(k) of the Bankruptcy Code, and (iii) the
Junior Liens attach to the proceeds of such sale or disposition subject to the
relative priorities described in Paragraph 2.




10.3     If  any  Financing  Party  is  required  in  any Proceeding  or
 otherwise  to  turn  over  or otherwise pay to the estate of Owner or any other
Owner Party any amount paid in respect of Project Debt Obligations, then such
Financing Party shall be entitled to a reinstatement of Project Debt Obligations
with respect to all such recovered amounts.




10.4     The following provisions shall apply with respect to requests for
adequate protection:




(a)

Purchaser  agrees  that  it  shall  not  contest  (or  support  any  other
 Person  in contesting):




(i)

any request by the Financing Parties for adequate protection; or




(ii)      any objection by the Financing Parties to any motion, relief, action
or proceeding based upon the Financing Parties claiming a lack of adequate
protection.




(b)

Notwithstanding  the  foregoing  provisions  in  this  Paragraph  10.4,  in  any
Proceeding: 




(i)        if  the  Financing  Parties  (or  any  subset  thereof)  are  granted
 adequate protection  in  the  form  of  additional  collateral  in  connection
 with  any  use  of  cash collateral or any DIP Financing, then Purchaser may
seek or request adequate protection in the form of a Lien on such additional
collateral, which Lien will be subordinated to the Liens on such cash collateral
and to the Senior Liens or the Liens securing the DIP Financing (and all
obligations relating thereto) on the same basis as the other Junior Liens are so
subordinated to the Senior Liens under such Subordination Agreement; and




(ii)       in the event Purchaser seeks or requests adequate protection in
respect of the TSA Obligations and such adequate protection is granted in the
form of additional collateral, then Purchaser agrees that the Financing Parties
shall also be granted a Lien on such additional collateral as security for the
Project Debt Obligations and for any cash collateral use or DIP Financing
provided by the Financing Parties and that any Lien on such additional
collateral securing the TSA Obligations shall be subordinated to the Senior Lien
on such additional collateral and the Lien on such additional collateral
securing any such DIP Financing provided by the Financing Parties (and all
obligations relating thereto) and to any other Liens granted to the Financing
Parties as adequate protection on the same basis as the other Junior Liens are
so subordinated to such Senior Liens under the Subordination Agreement.




Except as otherwise expressly set forth in Paragraph 10.2, this Paragraph 10.4
or in connection with the exercise of remedies with respect to the Collateral,
nothing herein shall  limit the rights of Purchaser from seeking adequate
protection with respect  to its rights  in  the Collateral  in  any

 

10




 

















Proceeding  (including  adequate  protection  in  the  form  of  a  cash
 payment,  periodic  cash payments or otherwise).




10.5     Except as otherwise expressly provided herein, nothing contained in the
Subordination Agreement shall prohibit or in any way limit the Financing Parties
from objecting in any Proceeding or otherwise to any action taken by Purchaser,
including the  asserting  by  Purchaser of any of its rights and remedies under
the Agreement or the Purchaser’s Security Documents.




11.       Subrogation.  Following the Discharge of the Project  Debt
Obligations, Purchaser shall be subrogated to the rights of the Financing
Parties to receive distributions of assets of Owner or payment by or on behalf
of Owner made on the Project Debt Obligations, until all TSA Obligations shall
be paid in full.




12.       Further Assurances.   So long as the Discharge of Project Debt
Obligations has not occurred,  Purchaser  shall,  within  a  reasonable  time
 after  request  by  the  Financing  Parties, execute, acknowledge and deliver
to the Financing Parties any and all further other  instruments in recordable
form on such terms and conditions as may be customary for transactions of a
similar nature and as may be reasonably satisfactory to Purchaser and the
Financing Parties to further, advance, implement, confirm, evidence or
facilitate the purposes addressed in the Subordination Agreement.




13.       Avoidance Issues.  If any Financing Party is required in any
Proceeding or otherwise to turn over or otherwise pay to the estate of Owner any
amount paid in respect of Project Debt Obligations (a “Recovery”), then such
Financing Party shall be entitled to a reinstatement of Project Debt Obligations
with respect to all such recovered amounts.   If the Subordination Agreement
shall have been terminated prior to such Recovery, the Subordination  Agreement
shall be reinstated in full force and effect, and such prior termination shall
not diminish, release, discharge, impair or otherwise affect the obligations of
the parties hereto from such date of reinstatement.




14.     Notation on the Purchaser Mortgage.   Purchaser agrees that, promptly
after any Subordination Agreement has been executed and the Financing Parties
thereunder furnish to Purchaser the relevant recordation
information, Purchaser will  cause the following statement  to be  typed  or
 printed  conspicuously  at  the  top  of  the  first  page  of  the  Purchaser
 Mortgage (including by an amendment to the Purchaser Mortgage with respect to
any Subordination Agreement executed after the Purchaser Mortgage is initially
filed) “This instrument and the obligations it evidences or secures are subject
to the provisions of that certain Subordination Agreement dated as
of                       , 20     , a memorandum of which is recorded  in  Book 
[     ],  page [     ], [                     ] County, New Hampshire.” 





 

11




 















 







ATTACHMENT G




Letter Agreement




Please see the attached.






 

 

1































October 4, 2010













Mr. Christian G. Brosseau

Vice President, Wholesale Markets

Hydro-Québec Production

75 West, René-Lévesque Blvd, 18th Floor

Montréal (Québec) Canada  H2Z 1A4




Re:

Letter Agreement for Recovery of Northern Pass Transmission Line Project

Development Costs




Dear Mr. Brosseau:




As you are aware, Northern Pass Transmission LLC (“NPT”) and H.Q. Hydro
Renewable Energy, Inc. (“HQRE”), an indirect, wholly owned subsidiary of
Hydro-Québec, acting through its Hydro-Québec Production division (“HQP”) (NPT
and HQP also referred to herein individually as a “Party”, or collectively as
the “Parties”), have entered into a Transmission Service Agreement of even date
herewith (“TSA”) that governs the rates, terms and conditions under which HQRE
will acquire firm transmission service from NPT over a 1,200 MW high voltage
direct current transmission line that will run from Québec to a point in New
Hampshire (“Northern Pass Transmission Line Project”).  The TSA will be filed
with the Federal Energy Regulatory Commission (“FERC”) for acceptance as a rate
schedule.




Upon the termination of the TSA at any time prior to the commencement of the
Construction Phase (as that term is defined in the TSA), HQP has agreed to
reimburse NPT for certain Project Development Costs (as defined below), as
further set forth  in Appendix A.   By this letter agreement, the Parties seek
to confirm their agreement regarding reimbursement of the Project Development
Costs.




1.

Execution Date; FERC Effective Date.   This letter agreement shall be binding
and effective as of the date first set forth above (the “Execution Date”);
provided, however, that any payment hereunder shall be subject to prior
acceptance by FERC of this letter agreement (“FERC Effective Date”).  A copy of
this letter agreement is an attachment to the TSA that will be filed with FERC.
  NPT shall, however, file a copy of this letter agreement  with  FERC  with  a
 request  for  approval  or  acceptance  only  upon  the occurrence of a PDC
Payment Event.




2.

Project Development Costs; PDC Payment Event.  “Project Development Costs” mean
the following costs incurred by NPT:  (a) the Owner’s Costs (as defined in the
TSA) and (b) unless NPT has terminated the TSA, the costs and expenses
associated with the drafting and negotiation of the TSA, in each case, from
January 1, 2009 through the occurrence of a PDC Payment Event (as defined below)
(the “Reimbursement Period”).

 

1




 

















Project Development Costs reimbursable under this letter agreement shall not
exceed twelve million dollars ($12,000,000) (the “NTX Amount”).  The Parties may
by mutual written agreement  increase  the  NTX  Amount, however, neither  NPT 
nor  its  affiliates shall have any obligation to incur Project Development
Costs in accordance with a particular schedule or timeframe, or in excess of the
NTX Amount.




For purposes of this letter agreement, a “PDC Payment Event” means the
termination of the TSA by NPT or HQRE prior to the commencement of the
Construction Phase or the rejection by FERC of the TSA.




3.

Reimbursement of Project Development Costs.  Subject to the terms and conditions
of this letter agreement, HQP shall reimburse NPT, in accordance with this
Section 3,  for the Project Development Costs set forth in Appendix A attached
hereto that NPT  has incurred and will incur pursuant to this letter agreement.
 HQP approves  the  Project Development Costs incurred by NPT through August 31,
2010 (as shown in Section II  of Appendix A).




3.1.     Monthly Allocations.    Section III of Appendix A contains monthly cash
flow allocations for the period of September 1, 2010 through March 31, 2011.
 NPT shall not, in any month, incur Project Development Costs that, when
combined with Project Development Costs previously incurred, exceed the total
cumulative cash flow allocations through such month, unless and until NPT
provides HQP a written explanation of the reason(s)  for incurring such excess
Project Development Costs and obtains HQP’s consent to incur such excess Project
Development Costs.




3.2.     Monthly Reports.   For each month following the Execution Date, NPT
shall, within a reasonable time after the last day of each such month, provide 
HQP with a report reasonably detailing the Project Development Costs incurred
during such month prior to the occurrence of a PDC Payment Event, if any.  If
HQP objects to any costs identified in such a report, HQP shall, within fourteen
(14) calendar days, provide NPT with written notice of, and the basis for, such
objection.  NPT may, in its sole discretion, suspend the activities associated
with the Project Development Costs that are the subject of an HQP objection 
(and  the  incurrence of such costs and expenses) until such objection is
resolved by mutual agreement of the Parties.




3.3.     PDC Payment Event Invoices.   Following the occurrence of a PDC Payment
Event, NPT shall submit to HQP a preliminary invoice(s) of all Project
Development Costs incurred during the Reimbursement Period, but not to exceed
the NTX Amount.




3.4.     Billing and Payment.   Within thirty (30) days after the FERC Effective
Date, NPT shall render a final invoice(s) of Project Development Costs incurred
during the Reimbursement Period (which invoiced amounts shall be consistent with
Appendix A, the monthly reports, the NTX Amount and the conditions, if any, in
the  FERC  order  accepting  or  approving  this  letter  agreement) to  HQP 
at  the

 

2




 

















address specified in Appendix B.   HQP shall pay such final invoice(s) within
thirty (30) calendar days of its receipt of such final invoice.  All payments
shall be made in immediately available funds payable to NPT, or  by  wire 
transfer  to  a bank named and account designated by NPT.  Neither payment of
such final invoice(s) by HQP, nor acceptance of payment by NPT, shall constitute
a waiver of any rights or claims NPT or HQP may have under this letter agreement
or the TSA.




4.

Term.  Unless otherwise agreed to by the Parties in writing, this letter
agreement shall expire upon the earlier to occur of the commencement of the
Construction Phase and the indefeasible payment in full by HQP to NPT of all
amounts owed to NPT by HQP under this letter agreement.




5.

Termination.  Except as set forth in Sections 4 and 6, this letter agreement may
only be terminated by mutual agreement of the Parties in writing.




6.

Effect of TSA.  Notwithstanding any other provision herein to the contrary, the
Parties acknowledge and agree that, following the expiration or other
termination of this letter agreement pursuant to its terms, the Parties rights
and responsibilities concerning Project Development Costs (regardless of when
incurred) shall be governed by the TSA and any FERC order accepting or approving
the TSA, and HQP and its affiliates shall be without liability or obligation
whatsoever under this letter agreement (including any payment or reimbursement
obligation).   Upon the commencement of the Construction Phase, the TSA shall
supersede this letter agreement in its entirety and, except as set forth in
Section 7, this letter agreement shall cease to have any further force and
effect. 




7.

Survival.  This letter agreement shall continue in effect after termination or
expiration only to the extent necessary to provide for final billings, if any,
and payments, if any, for Project Development Costs incurred in accordance with
this letter agreement, and to permit the determination and enforcement of
obligations arising while this letter agreement was in effect.




8.

Assignment.   No full or partial assignment by a Party of its interests under
this letter agreement shall be valid without the express written consent of the
other Party, which consent shall not be unreasonably withheld, delayed or
conditioned.




9.

Notices.   Unless otherwise provided  in this letter agreement, any notice,
demand or request required or permitted to be given by either Party to the other
and any instrument required or permitted to be tendered or delivered by either
Party to the other shall be effective when delivered in writing and may be so
given, tendered or delivered, by facsimile or email to the facsimile numbers or
email addresses set out in Appendix B, or by recognized national courier, or by
depositing the same with the United States Postal Service with postage prepaid,
for delivery by certified or registered mail, addressed to the Party, or
personally delivered to the Party, at the address set out in Appendix B.




Either Party may change the notice information in this letter agreement by
giving seven (7) calendar days written notice prior to the effective date of the
change. 

 

3




 



















10.

Governing Law; Disputes.  This letter agreement and the rights and duties of the
Parties shall be governed by and construed, enforced and performed in accordance
with the laws of the State of New York, without regard to its principles of
conflicts of law.  THE PARTIES HEREBY CONSENT TO THE EXCLUSIVE JURISDICTION OF
THE COURTS OF THE STATE OF NEW YORK FOR ENFORCEMENT OF THIS LETTER AGREEMENT AND
ANY OTHER LEGAL PROCEEDINGS ARISING OUT OF OR RELATING TO THE LETTER AGREEMENT
AND THE TRANSACTIONS CONTEMPLATED UNDER THE LETTER AGREEMENT.  EACH PARTY HEREBY
IRREVOCABLY WAIVES AND RELEASES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, (a) ANY OBJECTION TO THE VENUE OF ANY SUCH PROCEEDING BROUGHT IN SUCH A
COURT AND (b) ANY CLAIM THAT ANY SUCH PROCEEDING BROUGHT IN SUCH COURT HAS BEEN
BROUGHT IN AN INCONVENIENT FORUM.




11.

Amendments;  Entire  Agreement.    No  provision  in  this  letter  agreement
 may  be amended or waived except by a written instrument signed by the Parties.
 This letter agreement, and the TSA, constitute the entire understanding and
agreement between the Parties with respect to the subject matter herein  and 
supersede all  prior  representations and agreements, express or implied, oral
or written with respect to the subject matter herein.   References herein to
this letter agreement shall include a reference to all attachments, including
the Appendices.




12.

Confidentiality.    HQP  shall  not  share with or  otherwise disclose  to
 Hydro-Québec TransÉnergie or any other Hydro-Québec division, subsidiary or
affiliate with responsibility for construction of electric transmission and/or
distribution facilities, the vendor specific rates or information contained in
any invoices or other documentation provided to HQP or HQRE by NPT or NPT’s
members or affiliates pursuant to this letter agreement.  Such information
provided by NPT, if any, shall be held by HQP and HQRE as confidential and
subject to the terms and conditions of that certain Confidentiality Agreement,
dated as of February 29, 2008, by and between Northeast Utilities Service
Company and H.Q. Energy Services (U.S.) Inc., the terms of which, to the extent
not otherwise inconsistent  with this letter agreement, are hereby incorporated
herein and made a part hereof.




13.       Counterparts.  This letter agreement may be executed in two or more
counterparts, each of which shall be deemed to be an original, but all of which
together shall constitute but one and the same instrument.  The Parties
acknowledge and agree that any document or signature delivered by facsimile or
electronic transmission shall be deemed to be an original executed document for
all purposes hereof.




If HQP agrees to the foregoing terms of this letter agreement, please indicate
HQP’s agreement by having the appropriate respective duly authorized officer of
HQP and HQRE countersign both originals of this letter agreement and returning
one executed original to me.

 

4




 














Thank you for your care and attention to this matter,

 

Sincerely,

 

 

NORTHERN PASS TRANSMISSION LLC

 


 

    /s/ James A. Muntz         

 

James  A. Muntz

President

 







AGREED AND ACCEPTED BY

HYDRO-QUEBEC PRODUCTION



 

 

     /s/ Christain G. Brosseau           

 

Christian G. Brosseau

Its Vice-President - Wholesale Markets, duly authorized








* * * * * *




The  undersigned  H.Q.  Hydro  Renewable  Energy,  Inc.  acknowledges  having
 read  this  letter agreement and agrees to be bound by the terms thereof,
including Section 12.




H.Q. HYDRO RENEWABLE ENERGY, INC.










  /s/ Christian G. Brosseau                   


Christian G. Brosseau

President, duly authorized


 

 

5




 













Appendix A




I.         Scope of Project Development Cost Activities




NPT has and will, subject to the terms of the letter agreement, incur the
Project Development Costs as defined in Section 2 of the letter agreement for
the costs set forth  in  Sections II and III of this Appendix A.




II.       Project Development Costs Incurred Through August 2010




For the period January 1, 2009 through August 31, 2010, NPT has incurred Project
Development Costs for work/services in support of the Northern Pass Transmission
Line Project in the aggregate amount of seven million six hundred three thousand
six hundred dollars (US$7,603,600.00).




III.      Monthly Allocations of Project Development Costs September – March
2011




For the period of September 1, 2010 through March 31, 2011, NPT anticipates that
NPT will incur Project Development Costs for work/services in support of the
Northern Pass Transmission Line Project in the aggregate amount of approximately
eight million three hundred sixty thousand one hundred dollars (US$8,360,100.00)
and in the monthly allocations set forth below.   The foregoing is an estimate
only.   Actual costs incurred may be higher or lower depending on factors such
as the Northern Pass Transmission Line Project schedule, changes in scope,
changes in law, or unanticipated regulatory issues.




Category of

Activity1

Jan.

2009 –

Aug.

2010

Sept.

2010

Oct.

2010

Nov.

2010*

Dec.

2010**

Jan.

2011

Feb.

2011

Mar.

2011

Total

Sept

2010 –

Mar.

2011

Total

Jan.



2009

–

Mar.

2011

Legal

1252.1

325.0

335.0

150.0

200.0

180.0

180.0

180.0

1550.0

2802.1

Environmental

979.7

380.0

380.1

90.0

72.0

50.0

50.0

50.0

1072.1

2051.8

Routing

Analysis &

Preliminary

Engineering

1205.5

277.5

435.5

528.5

460.5

378.5

353.5

391.5

2825.5

4031.0

Real Estate

Services

389.8

90.0

75.0

75.0

50.0

80.0

80.0

80.0

530.0

919.8







                                                    





1 All amounts are in thousands (1,000s) of dollars.

 

6




 

















Corporate

Communications

& Community

Outreach

308.3

40.3

20.0

25.0

25.0

10.0

10.0

10.0

140.3

448.6

Miscellaneous

223

43.9

51.2

56.9

62.2

67.1

71.9

76.8

430.0

653.0

NPT Labor

1734.1

214.2

215.5

224.6

224.1

223.0

222.7

223.1

1547.2

3281.3

TSA Negotiation

Costs

1511.1

215.0

50.0

0

0

0

0

0

265.0

1776.1

Cumulative

Cash Flow Total

7603.6

1585.9

1562.3

1150.0

1093.8

988.6

968.1

1011.4

8360.1

15,963.7




* Based on the monthly allocations, Project Development Costs will total
$11,901,800.00 by

November 30, 2010.

** Based on the monthly allocations, Project Development Costs will total
$12,995,600.00

by December 31, 2010.  NPT therefore anticipates that NPT will have incurred

$12,000,000.00 in Project Development Costs, and reached the NTX Amount, by

approximately early December 2010.  At an appropriate time before the NTX Amount
is reached, the Parties will consult on whether to increase the NTX Amount or
curtail project development activities.




Time Value of Money Charge




NPT will accrue, on a cumulative basis, a charge, equal to the time  value  of
 money,  on  all Project Development Costs.  Such charge shall accrue against
all Project Development Costs at an annual rate of 6.4% as of the Execution
Date, and shall be adjusted monthly thereafter.

 

7




 

















Appendix B






I.

Addresses for Delivery of Notices and Billings




Notices:




NPT:

James A. Muntz, President

Northeast Utilities Service Company

107 Selden Street

Berlin, CT  06037 (860) 665-3315




with a copy to:




Duncan MacKay, Deputy General Counsel

Northeast Utilities Service Company

107 Selden Street

Berlin, CT  06037 (860) 665-3495




HQP:

Christian G. Brosseau, Vice President, Wholesale Markets

Hydro-Québec Production

75 West, René-Lévesque Blvd, 18th Floor

Montréal (Québec) Canada  H2Z 1A4




Billings and Payments:




NPT:

Anne Bartosewicz, Project Director

Northeast Utilities

107 Selden Street

Berlin, CT  06037




HQP:

Maxime Lanctôt, Director, Business Development & Expertise

Hydro-Québec Production

75 West, René-Lévesque Blvd, 17th Floor

Montréal (Québec) Canada  H2Z 1A4




II.

Alternative Forms of Delivery of Notices




NPT:

Fax:

(860) 665-6717 (attention James A. Muntz) Email: muntzja@nu.com




HQP:

Fax:

(514) 289-5484 (attention Christian G. Brosseau) Email:
brosseau.christian@hydro.qc.ca

 

8




 

























ATTACHMENT H




Example of Calculation of Levelized Monthly Decommissioning Payment




This example is intended to illustrate the methodology for the calculation of
the Levelized Monthly Decommissioning Payment.  This example and the numbers
used in this example are purely illustrative and are in no way intended to
supersede Section 9.3 of the Agreement or the Formula Rate.




Formula




Levelized Monthly Decommissioning Payment equals:




Estimated   Net   Decommissioning   Cost,   multiplied   by  Decommissioning
  Payment

Formula




"Decommissioning Payment Formula" means the following formula:










 

                 c                 

[(1 + c)60 – 1]

 

Where:



 

c is the reasonably expected monthly rate of return on amounts deposited into
the Decommissioning Fund (expressed as a percentage).




Assumptions




Estimated Net Decommissioning Cost, expressed in dollars for the year(s) during
which they are expected to be incurred and then discounted to their present
value at the beginning of the first calendar day after the end of the
Decommissioning Payment Period, is $1,000,000.




Reasonably   expected   monthly   rate   of   return   on   amounts   deposited
  into   the Decommissioning Fund (c) is 0.40 percent. 




Solving this equation, step by step




Levelized Monthly Decommission Payment equals:




1.         $1,000,000 * ( 0.0040 / ((( 1 + 0.0040 )^60 ) – 1 ))




2.         $1,000,000 * ( 0.0040 / ((( 1.0040 )^60 ) – 1 ))




3.         $1,000,000 * ( 0.0040 / (( 1.27064072 ) – 1 ))




4.         $1,000,000 * ( 0.0040 / ( 0.27064072 ))




5          $1,000,000 * (0.01477974 )

 

1




 



















6.

$14,779.74




Pursuant to Section 9.3.3(a) of the Agreement, $14,779.74 would be included in
the Formula

Rate for each month during the Decommissioning Payment Period.

 

2




 



















ATTACHMENT I




Example of Calculation of Refund of Amounts Subject to Late Payment Interest




This example is intended to illustrate the methodology for the calculation of a
subsequent refund of a late payment.  This example and the numbers used in this
example are purely illustrative and are in no way intended to supersede Section
14.5(c) of the Agreement or the first sentence of Section 14.5 of the Agreement




Assumptions




Interest Rate = 12 percent per annum (compounded monthly)




June 2011 Billing




Invoice Amount

$1,000




Date of Invoice

June 1, 2011




Due Date

June 15, 2011




Payment Date

July 1, 2011




The total amount due on the date of payment is $1,005, which amount is computed
by adding

$1,000 (the original amount invoiced) and $5 (the ½ month late interest fee).




Subsequent Refund




If later, on July 1, 2012, the aforesaid payment is required to be refunded, the
refund will equal the $1,000 payment made on July 1, 2011 (the original amount
invoiced), plus the interest accrued on that $1,000 payment from the due date of
June 15, 2011 to the date of refund on July 1, 2012.  To ensure that the refund
does not double recover interest, the following language has been included in
Section 14.5(c) of the Agreement:  "If all or a portion of the amount [here,
the  $1,000 payment due on June 15, 2011] to which such interest relates [here,
the $5 late interest fee] is later refunded pursuant to this Agreement [here, on
July 1, 2012], then, in calculating that refund, such interest [here, $5] shall
not be included in the refund. 




 

1








